Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***”. AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.

ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES

FIXED PRICE CONTRACT

BETWEEN

KIEWIT ENERGY COMPANY

AND

AVENTINE RENEWABLE ENERGY - MT. VERNON, LLC

LOCATION:  MT. VERNON, INDIANA


--------------------------------------------------------------------------------


INDEX

Article

 

 

page
number

 

 

 

 

 

 

 

 1.

 

Defined Terms and Order of Precedence

 

1

 

 

 

 

 

 

 

 2.

 

kiewit’s scope of work

 

7

 

 

 

 

 

 

 

 3.

 

information, goods and services to be provided by owner

 

10

 

 

 

 

 

 

 

 4.

 

site conditions

 

12

 

 

 

 

 

 

 

 5.

 

schedule

 

12

 

 

 

 

 

 

 

 6.

 

changes

 

14

 

 

 

 

 

 

 

 7.

 

commissioning, testing, and performance

 

17

 

 

 

 

 

 

 

 8.

 

price and payment

 

24

 

 

 

 

 

 

 

 9.

 

rights of owner and kiewit to suspend work or terminate

 

30

 

 

 

 

 

 

 

10.

 

safety and security

 

33

 

 

 

 

 

 

 

11.

 

project execution

 

34

 

 

 

 

 

 

 

12.

 

warranty

 

37

 

 

 

 

 

 

 

13.

 

transfer of title and risk of loss

 

38

 

 

 

 

 

 

 

14.

 

insurance

 

39

 

 

 

 

 

 

 

15.

 

Indemnity

 

42

 

 

 

 

 

 

 

16.

 

consequential damages and limitations of liability

 

44

 

 

 

 

 

 

 

17.

 

intentionally deleted

 

46

 

 

 

 

 

 

 

18.

 

dispute resolution

 

47

 

 

 

 

 

 

 

19.

 

force majeure event

 

48

 

 

 

 

 

 

 

20.

 

general provisions

 

49

 

i


--------------------------------------------------------------------------------


 

List of Exhibits

A.

 

Scope of Work and Technical Specifications

B.

 

Commercial Terms

C.

 

Performance Test Protocol

D.

 

Geotechnical Report

E.

 

Mechanical Completion, Commissioning, Startup

F.

 

Project Schedule

G.

 

Aventine Guaranty

H.

 

Air Permit

I.

 

EPC Guaranty

J.

 

Plant Site Legal Description

K.

 

Form of Notice to Proceed

L.

 

Permits/Kiewit to obtain

M.

 

Permits/Owner to obtain

N.

 

[Intentionally Omitted]

O.

 

Hold Points

P.

 

Cost of Preliminary Site Work

Q.

 

Tax Exemptions and Concessions

R.

 

Cash Curve

S.

 

Owner’s Safety Standards

T.

 

Major Subcontractors

U.

 

Manufacturers not covered by Indemnity

 

ii


--------------------------------------------------------------------------------


ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES
FIXED PRICE CONTRACT

GENERAL CONDITIONS

THIS CONTRACT, is made this 31 day of May, 2007 by and between Aventine
Renewable Energy - Mt. Vernon, LLC, a limited liability company organized and
acting under and pursuant to the laws of Delaware and having its main place of
business at 1300 South 2nd Street, Pekin, Illinois 61554 (hereinafter called the
“Owner”) and Kiewit Energy Company, a corporation organized and acting under and
pursuant to the laws of Delaware and having its main place of business at 7906
North Sam Houston Parkway West, Suite 300, Houston, Texas, 77064, (hereinafter
called “Kiewit”).  Owner and Kiewit may sometimes be referred to herein
individually as a “Party” or jointly as the “Parties.”

W I T N E S S E T H:

WHEREAS, Kiewit is engaged in the performance of engineering, procurement and
construction services; and,

WHEREAS, Owner desires Kiewit to furnish and perform certain engineering,
procurement and construction services;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, it is agreed as follows:

1.             Defined Terms and Order of Precedence

1.1                               Defined Terms:  The following words, when
capitalized, shall have the meanings set forth below:

Air Permit:  “Air Permit” means the air permit that Owner anticipates receiving
in accordance with the emissions summary attached as Exhibit H hereto.

Applicable Laws:  “Applicable Laws” means all laws from time to time applicable
to the Plant, Kiewit, the Subcontractors, Owner and the performance of the Work,
including (i)

1


--------------------------------------------------------------------------------


laws relating to minimum wages, equal opportunity employment, industrial safety,
insurance, worker’s compensation, building codes and similar matters and
environmental matters, and (ii) federal, state or local governmental agency
laws, regulations and rulings (including any department or unit thereof)
involved in the collection of taxes or the enforcement of tax laws.

Aventine Guaranty:  “Aventine Guaranty” means the parent guaranty to be provided
by Aventine Renewable Energy Holdings, Inc. substantially in the form attached
as Exhibit G.

AWA: “AWA” means that certain Advanced Work Agreement dated March 12, 2007
between Aventine Renewable Energy Holdings, Inc. and Delta-T.

Business Day:  “Business Day” means any Day except for a Saturday, a Sunday, or
a Day on which banks in the State where the Plant Site is located are authorized
or obligated by Law to close.

Commissioning:  “Commissioning” means checking and preparation of the Plant for
operation, functional control loop checking, interlock testing, system purging
and utility system startups to confirm that the Plant is ready for Startup, as
described in Exhibit E.

Confidential Information:  “Confidential Information” shall have the meaning
ascribed to that term in the License Agreement.

Construction Manager:  “Construction Manager” means the individual designated
from time to time in writing by Kiewit under Section 11.1 below.

Contract:  “Contract” means these General Conditions, the attached Exhibits A
through U, and all additions or modifications thereto made in accordance with
Section 20.2 below.

Contract Sum:  “Contract Sum” means the sum set forth in Section 8.1 below, or
such greater or lesser amount as may be determined in accordance with Section
8.1 and Article 6 below.

2


--------------------------------------------------------------------------------


Date of Commencement:  “Date of Commencement” means the date on which Owner
provides Kiewit with the Notice to Proceed.

Day:  “Day” means calendar day.

Delta-T:  “Delta-T” means Delta-T Corporation, incorporated under the laws of
the Commonwealth of Virginia, and the process technology designer for the Plant.

Delta-T License Fee:  The technology license fee charged for the Delta-T
Technology, which fee is not included in the Contract Sum, all in accordance
with the License Agreement.

Delta-T Technology:  “Delta-T Technology” shall have the meaning ascribed to
that term in the License Agreement.

Environmental Laws:  “Environmental Laws” shall mean and include any federal,
state or local statute, law, rule, regulation, ordinance, code, policy, rule of
common law, judicial order, administrative order, consent decree, or judgment
now or hereafter in effect, in each case, as has been amended from time to time,
relating to the environment, health or safety, including the National
Environmental Policy Act (42 U.S.C. (S)4321 et seq.), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
(S)9601 et seq.), as amended by the Superfund Amendments and Reauthorization Act
of 1986, the Resource Conservation and Recovery Act (42 U.S.C. (S)6901 et seq.),
as amended by the Hazardous and Solid Waste Amendments of 1984, the Hazardous
Materials Transportation Act (49 U.S.C. (S)1801 et seq.), the Toxic Substances
Control Act (15 U.S.C. (S)2601 et seq.), the Clean Water Act (33 U.S.C. (S)1321
et seq.), the Clean Air Act (42 U.S.C. (S)7401 et seq.), the Occupational Safety
and Health Act (29 U.S.C. (S)651 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. (S)1251 et seq.), the Safe Drinking Water Act (42 U.S.C. (S)3808
et seq.), and any similar federal, state or local laws, ordinances or
regulations implementing such laws;

Equipment:  “Equipment” means the equipment, facilities, buildings, fixtures and
other tangible property provided by Kiewit, either directly, or indirectly
through its

3


--------------------------------------------------------------------------------


Subcontractors, as described in Exhibit A and excepting any and all real
property and property to be provided by Owner.

EPC Guaranty:  “EPC Guaranty” means the parent guaranty to be provided by Kiewit
Energy Limited, substantially in the form attached as Exhibit I.

Final Acceptance:  “Final Acceptance” means that (i) Kiewit has achieved
Substantial Completion, (ii) Kiewit has met 100% of all of the Performance
Guarantees or paid any performance liquidated damages owed under the provisions
of this Contract, (iii) all of the items on the Punch List signed by both Owner
and Kiewit have been completed (iv) all lien waivers, or affidavits, required
under Section 8.6 have been delivered, (v) all drawings and other documents
identified on Exhibit A as documents to be delivered by Kiewit to Owner have
been delivered, and (vi) Kiewit has complied with its assignment and novation
obligations pursuant to this Contract.

Force Majeure Event:  “Force Majeure Event” has the meaning set forth in Article
19.

General Conditions:  “General Conditions” means all portions of this Contract
other than the attached Exhibits.

Good Industry Standards:  “Good Industry Standards” means generally accepted
practices and standards of care and diligence normally practiced or approved by
the leading persons engaged in performing work similar to the Work.

Governmental Entity:  “Governmental Entity” shall mean and include the State,
County, and City where the Plant Site is located, the United States
Environmental Protection Agency, the United States Department of Labor, the
United States Department of Transportation, any successors thereto, or any other
federal, state or local governmental agency now or hereafter regulating
substances and materials in the environment located at or adjacent to the Plant
Site

Guaranteed Substantial Completion Date:  “Guaranteed Substantial Completion
Date” shall have the meaning set forth in Section 5.1.

Hazardous Substances:  “Hazardous Substances” means (a) any solid, gaseous or
liquid wastes (including hazardous wastes), hazardous air pollutants, hazardous

4


--------------------------------------------------------------------------------


substances, hazardous materials, regulated substances, restricted hazardous
wastes, hazardous chemical substances or mixtures, toxic substances, pollutants
or contaminants or terms of similar import, as such terms are defined in any
Environmental Law and as such definition may change from time to time, (b) any
substance or material which now or in the future is known to constitute a threat
to health, safety, property or the environment or which has been or is in the
future determined by any Governmental Entity to be capable of posing a risk of
injury to health, safety, property or the environment or exposure to which is
prohibited, limited or regulated by any Environmental Law or Governmental
Entity, including all of those materials, wastes and substances designated now
or in the future as hazardous or toxic by any Governmental Entity, and (c) any
petroleum or petroleum products or by-products, radioactive materials, asbestos,
whether friable or non-friable, urea formaldehyde foam insulation,
polychlorinated biphenyls, or radon gas; and (d) “including” shall be deemed to
mean “including, without limitation.

Kiewit’s Project Manager:  “Kiewit’s Project Manager” means the individual
designated from time to time by Kiewit in writing as having the responsibilities
described at Section 11.1 below.

License Agreement:  “License Agreement” means that certain License Agreement
dated on or about May 29, 2007 between Delta-T and Owner.

Mechanical Completion:  “Mechanical Completion” means that the Plant has
satisfied all of the conditions to Mechanical Completion set forth at Exhibit E.

Nameplate:  “Nameplate” shall mean 108,000,000 gallons per year of un-denatured
ethanol and 113,000,000 gallons per year of denatured ethanol.

Notice to Proceed:  “Notice to Proceed” means a notice in the form of Exhibit K
hereto.

Owner’s Representative:  “Owner’s Representative” means the individual
designated from time to time by Owner in writing as having the responsibilities
described at Section 11.2 below.

Performance Guarantees:  “Performance Guarantees” means the Performance
Guarantees identified in Section 7.3 below.

5


--------------------------------------------------------------------------------


Performance Test:  “Performance Test” or “Performance Tests” means the tests
defined in Exhibit C hereto.

Plant:  “Plant” means the ethanol plant to be constructed for Owner under this
Contract on the Plant Site.

Plant Site:  “Plant Site” means the site described in Exhibit J hereto.

Pre-EPC Agreement:  “Pre-EPC Agreement” means that certain Mt. Vernon Pre-EPC
Agreement dated March 28, 2007, as amended, between Owner and Kiewit.

Punch List:  “Punch List” means a list of all portions of the Work, if any,
which are incomplete or do not conform to the Contract and which shall be
generated and initiated by Owner as of the date of Mechanical Completion;
provided, however, such list shall include only those items of Work (i) that do
not preclude the Plant from achieving Startup, (ii) the absence of which does
not create any occupational hazard or hazard to the Work, and (iii) the
completion of which is not expected to affect in any material respect or
unreasonably interrupt or interfere with the operability, safety, or mechanical
integrity of the Plant in accordance with good industry practices.  The Punch
List shall be updated by Owner from time to time after Mechanical Completion
until Final Acceptance has been achieved.

Schedule:  “Schedule” means the schedule set forth in Exhibit F, as amended from
time to time by mutual agreement of the Parties in accordance with this
Contract.

Services:  “Services” means the services to be performed by Kiewit described in
Exhibit A.

Startup:  “Startup” means the commencement of operation of the Plant for the
purposes of either commencing the Performance Test or for commercial purposes,
as described in Exhibit E.

Subcontractors:  “Subcontractors” means all subcontractors, vendors, suppliers,
consultants, and any other suppliers of materials, services or labor at any tier
contracted to contribute to performing the Work.

6


--------------------------------------------------------------------------------


Substantial Completion:  “Substantial Completion” means that the Plant has
satisfied all of the conditions to substantial completion set forth at Exhibit
E.

Work:  “Work” means the obligations of Kiewit to be performed whether by it or
its Subcontractors under this Contract including, without limitation, all
design, workmanship, materials, Services and Equipment required under Exhibits
A, C, E and F.

1.2                               Order of Precedence: In the event of any
conflict between these General Conditions and the Exhibits hereto, these General
Conditions shall be controlling.

2.             Kiewit’s Scope of Work

2.1                               Description of Work:  Kiewit shall, in
addition to its obligations under these General Conditions, provide the
Equipment and Services identified as within Kiewit’s scope of Services as set
forth in Exhibit A, and all other documents, drawings, specifications,
information and services identified as within Kiewit’s scope of Services as set
forth in Exhibit A; all in accordance with these General Conditions and the
Exhibits attached thereto and the specifications set out in Exhibit A.  Kiewit
represents that Kiewit is not aware of any physical, financial or legal matters
that would prevent Kiewit from fulfilling its obligations hereunder or impede
performance of Kiewit’s obligations under this Contract in accordance with the
Schedule.

Without limiting the foregoing, the Work shall include performing, providing or
procuring when and as necessary to permit progress of the Work to proceed in
accordance with the Schedule (except for those activities, services and items
for which Owner bears responsibility pursuant to Article 3):

(i)                                     all construction, installation,
commissioning and testing activities and services (including project management)
necessary to conduct the Work and complete the Plant in accordance with this
Contract;

(ii)                                  all work materials necessary to conduct
the Work and complete the Plant in accordance with this Contract (including all
necessary transport thereof);

7


--------------------------------------------------------------------------------


(iii)                               all work forces necessary to conduct the
Work and complete the Plant in accordance with this Contract (including all
skilled and unskilled labor, supervisory, quality assurance and support services
personnel);

Kiewit shall also perform, provide or procure those activities, services and
items, whether or not specifically described above, in the Scope of Work or
elsewhere in this Contract, if such performance, provision or procurement is
necessary to complete the Plant so that it complies with the Contract or may
otherwise reasonably be inferred in accordance with Good Industry Standards;
provided that Kiewit shall not be responsible for performing, providing or
procuring those activities, services and items for which Owner bears
responsibility pursuant to Article 3.

Except as otherwise specified in this Contract, Kiewit shall carry out all of
its obligations under this Contract at its own cost.

2.2                               Permits:  Kiewit shall, at its expense, secure
all permits identified as permits to be procured by it in Exhibit L.  Owner
shall, at Owner’s expense, secure all permits identified as permits to be
procured by it in Exhibit M.  All other permits required by applicable law or
regulation shall be secured by the Party which is already tasked to obtain
permits most similar in nature to the permit in question.  Each Party shall
cooperate with and provide reasonable assistance to each other in obtaining all
permits required to be obtained by such Party, such assistance shall include
preparing drawings, technical documentation and any other documentation required
for said permits.

2.3                               Drawings:  Kiewit shall, upon completion of
the Work and prior to Final Acceptance, deliver to Owner a complete set of “as
built” drawings in both electronic form and as hard copies.

2.4                               License of Certain Documents and Drawings: 
Kiewit and its Subcontractors, as applicable, shall retain ownership of the
copyright in, and any and all inventions and trade secrets embodied in, the
documents and drawings delivered to Owner under this Contract other than those
included in the Delta-T Technology, which ownership shall remain with Delta-T. 
Kiewit hereby grants Owner a non-exclusive, paid-up, non-transferable right
(except in the event of a

8


--------------------------------------------------------------------------------


sale of the Plant in which case, such rights shall be transferred to the
transferee and any subsequent transferee of the Plant) to perpetually use any
and all such inventions and trade secrets (other than those included in the
Delta-T Technology, the license for which is governed by the License Agreement)
for use with respect to the Plant, including, without limitation, maintenance
and optimization or enhancement of the Plant.

2.5                               Environmental

Kiewit:

(i)                                     shall ensure that in carrying out the
Work:

(a)                                  it complies with all Applicable Laws, all
specifications in any operating permits and other requirements of the Contract
for the protection of the environment; and

(b)                                 it does not cause actionable nuisance or
damage to persons, property or the environment;

(ii)                                  shall make good any pollution,
contamination or damage to the environment arising out of Kiewit’s failure to
comply with all Applicable Laws or other requirements of the Contract for the
protection of the environment.

2.6                               Quality Assurance Procedure

The Work shall be performed in accordance with Kiewit’s quality assurance
procedures; provided, that such procedures shall be at least as stringent as
those of Good Industry Standards.

Within thirty (30) days following the effective date of the Notice to Proceed,
Kiewit shall make its quality assurance/quality control manuals available for
inspection for the purpose of verifying that Kiewit’s quality assurance/quality
control procedures are being followed in respect of the Work.

9


--------------------------------------------------------------------------------


To the extent any Work is defective due to the failure to follow such
procedures, Kiewit shall correct all portions of the Work in respect of which
such procedures have not been followed.  In case of a conflict between the Scope
of Work described on Exhibit A and such procedures, said Scope of Work shall
control.

2.7                               Uncovering:

Kiewit shall (i) provide notice to Owner three (3) Business Days before it will
cover Work to be inspected by Owner as listed specifically as a hold point in
Exhibit O and (ii) work in good faith to provide adequate notice for third party
inspections for the remaining hold points listed in Exhibit O.  If any portion
of the Work should be covered contrary to the foregoing sentence, Owner may
require that the portion of the Work be uncovered for inspection and
subsequently be recovered, all at Kiewit’s expense.

In addition, at any time Owner may request that Owner be afforded the
opportunity to inspect a portion of the Work which has been properly covered and
Kiewit shall uncover the same.  If the Work is found to be in accordance with
the terms of this Contract, the cost of such uncovering shall be paid by Owner
and the Schedule shall be extended, by appropriate Change Order.  If the portion
of the Work is found not to be in accordance with this Contract, Kiewit shall
bear the costs of such covering and uncovering.

3.             Information, Goods and Services to Be Provided by Owner

3.1                               Specific Goods and Services:  Owner shall
provide the following:  (a) prior to commencement of any Work by Kiewit, a Plant
Site for construction of the Plant, complete with adequate location thereon for
office, parking, and storage needs of Kiewit during construction, (b) reasonably
unrestricted access to the Plant Site as described in Exhibit J, (c) adequate
power, water, natural gas, and sanitary sewer utilities necessary for Kiewit’s
performance of the Work, and (d) all permits and licenses identified to be
procured by Owner in Exhibit M, and (e) a Certificate from Owner’s Chief
Financial Officer evidencing that it has secured financing or finances
sufficient to permit Owner to pay all its financial obligations in connection
with building of the Plant, including payment of all amounts due to Kiewit. 
Owner shall provide the following prior to commencement of the Performance Test:
(i) Operations personnel required to be trained by Kiewit, at

10


--------------------------------------------------------------------------------


the time(s) needed to meet the training plan described at Exhibit A pursuant to
Section 7.11 below and (ii) supplies and utilities required to perform Owner’s
obligations with respect to the Performance Tests under Exhibit C.

3.2                               Other Goods and Services:  Owner shall also
furnish to Kiewit, at Owner’s expense, (i) all documents, drawings,
specifications, information and services described in Exhibit A, as being
provided by Owner; (ii) the identification of the existence and location of
subsurface obstructions and conditions, soil data, and specific criteria for
foundation design relevant to the Work (as set forth in the Geotechnical Report
in Exhibit D); (iii) adequate arrangement drawings, utility requirements and
process connections of all those existing items of machinery and equipment of
existing facilities, if any, with which the Work must interconnect, sufficient
for Kiewit’s performance of the Work; and (iv) all other documents, drawings,
specifications, information and services, if any, identified as within the
Owner’s scope of services in Exhibit A.  Kiewit shall be entitled to rely upon
such data and design criteria enumerated above, including any draft
documentation, to the extent final documentation is not available at the time
the Work is performed, in the performance of the Work.  Kiewit acknowledges and
agrees that the scope of the GeoTechnical Report is sufficiently detailed and
comprehensive and Kiewit shall be entitled to relief in accordance with Article
6 to the extent subsurface conditions are not as indicated in such GeoTechnical
Report, except to the extent subsurface conditions are reasonably foreseeable
from the GeoTechnical Report.  To the extent any such information provided by
Owner is inaccurate or changes in any material respect, Kiewit shall be entitled
to a change in the Work in accordance with Article 6.  Owner shall provide all
such items within the times prescribed in the Schedule, or if no time is
prescribed, within the time reasonably required to allow Kiewit to perform its
obligations under this Contract.  Owner represents that Owner is not aware of
any physical, financial or legal matters that would prevent Owner from
fulfilling its obligations hereunder or impede performance of the Owner’s
obligations under this Contract in accordance with the Schedule. If Kiewit
becomes aware of any error in a document, drawing, specification or other
information supplied by Owner it will promptly notify Owner of the same.  Kiewit
shall, however, have no liability of any

11


--------------------------------------------------------------------------------


kind with respect to any such error of which it is not actually aware.  In
addition, Owner shall be fully responsible for providing all goods and services,
if any, that become necessary as a result of the discovery of materials with
archeological significance or Hazardous Substances at the Plant Site except: (i)
Hazardous Substances that were brought onto the site by Kiewit (or any of its
Subcontractors); (unless subsequently negligently released by Owner or its other
contractors or agents), or (ii)  which arise out of the  negligent exacerbation
of a known environmental condition by Kiewit or its Subcontractors.

3.3                               License Agreement:  Concurrently with the
execution of this Contract, Owner and Delta-T shall enter into the License
Agreement.  In the event this Contract is terminated for any reason, the License
Agreement will remain in effect in accordance with the terms and provisions of
the License Agreement.

4.             Site Conditions:  If conditions are encountered at the Plant Site
which materially differ from conditions shown in or indicated as likely by any
drawing, document or other information (including, but not limited to the
Geotechnical Report in Exhibit D), if any, that Owner is required to deliver to
Kiewit under Article 3 above, or which is contained in this Contract, then
notice by the observing Party shall be given to the other Party promptly. If any
such condition causes any material increase or decrease in Kiewit’s cost of, or
time required for, performance of any part of the Work, or any material increase
or decrease in any other obligation of Kiewit, Owner shall within ten (10)
Business Days of receipt of a change order request from Kiewit, issue a change
order in accordance with Article 6 below.

5.             Schedule

5.1                               Schedule:  Kiewit guarantees that Substantial
Completion of the Work will be achieved no later than, the later of (i) *** or
(ii) ***, (“Guaranteed Substantial Completion Date”). Owner will not provide
Kiewit the Notice to Proceed until the Air Permit is issued and any permits or
approval necessary to provide reasonably unrestricted access to the Plant Site
in order for Kiewit to be able to perform the Work are issued and/or obtained.  
In the event of a delay in Substantial Completion not permitted by the terms of
this Contract, except as otherwise set forth in this Section 5.1, Kiewit’s sole
and exclusive liability and Owner’s sole and exclusive remedy for such delay
shall be:  (i) Days 1 — 30, $ ***, (ii) Days 31 — 60,

12


--------------------------------------------------------------------------------


***, and (iii) Days 61 plus, $ *** (the “Base LDs”); provided, however, in the
event any such delay in Substantial Completion is due to a defect in Delta-T’s
scope of work under Kiewit’s subcontract with Delta-T, then, except as otherwise
set forth in this Section 5.1, Kiewit’s sole and exclusive liability and Owner’s
sole and exclusive remedy for such delay shall be $ *** per Day (the “Reduced
LDs”) commencing on the 31st Day after the Guaranteed Substantial Completion
(the “Reduced LD Date”) (unless (x) during the thirty (30) day period between
the Guaranteed Substantial Completion Date and the Reduced LD Date a problem
arises due to Owner (other than Owner’s exercise of its rights under this
Contract) which prevents reaching Substantial Completion by the Reduced LD Date
in which event the Reduced LD Date will be extended by the number of days such
problem causes Substantial Completion not to be achieved or (y) on the Reduced
LD Date Substantial Completion has not been achieved due to a defect in
Delta-T’s scope of work under Kiewit’s subcontract with Delta-T involving a
delay in equipment delivery beyond Delta-T’s control (including a delay in
delivery of replacement equipment beyond Delta-T’s control which replacement
equipment was due to equipment failure) in which event the Reduced LD Date will
be extended until such equipment is delivered to the Plant Site); provided
further; however, in the event any such delay in Substantial Completion is due
both to a defect in Delta-T’s scope of work under Kiewit’s subcontract with
Delta-T and also to other reasons for which the Base LDs would apply (the “Base
LD Causes”), then until such time as the Base LD Causes are remedied such that
the only remaining reason, if any, Substantial Completion is not achieved is due
to a defect in Delta-T’s scope of work under Kiewit’s subcontract with Delta-T,
then the Base LDs shall be paid by Kiewit to Owner and not the Reduced LDs, and
once such Base LD Causes are so remedied, if the defects in Delta-T’s scope of
work under Kiewit’s subcontract with Delta-T have not been remedied so that
Substantial Completion has not yet been reached, then the Reduced LDs shall be
paid by Kiewit to Owner until Substantial Completion is reached.  In addition to
the foregoing, and notwithstanding any other provision of this Contract, but
subject to Section 16.1, in the event Substantial Completion is not reached by
the Guaranteed Substantial Completion Date, Kiewit and Owner agree to work
together and with Delta-T in a

13


--------------------------------------------------------------------------------


commercially reasonable and expeditious manner in order to reach Substantial
Completion at the earliest possible time.  Kiewit shall use all reasonable
efforts to comply with Owner’s wishes with respect to changes in Schedule, but
any i) material adjustment requested by Owner to the Schedule; or ii) Owner’s
inappropriate disapproval of deliverables as more fully set forth in Section
11.3.2, shall be deemed a change and Kiewit shall have no obligation to slow
down or accelerate its performance of the Work except in accordance with Article
6 below.

5.2                               Threshold.  Upon obtaining Substantial
Completion, Kiewit shall have *** days thereafter to increase the output of
merchantable ethanol product of the Plant from *** of the Nameplate to *** of
the Nameplate (*** per year of undenatured ethanol) (the “Threshold”).  However,
so long as Kiewit is working diligently and in good faith to reach the
Threshold, Owner shall agree to reasonable extensions of said *** day period.

5.3                               Early Completion Bonus.  If Substantial
Completion of the Plant is attained prior to *** months after the date of the
issuance of the Notice to Proceed, Owner shall pay Kiewit at the time of Final
Payment an early completion bonus equal to *** of the equivalent of delay
liquidated damages rate, had the Work been that same number of Days late for
each Day that Substantial Completion occurred prior to said date.  In no event
shall the early completion bonus exceed ***.

6.             Changes

6.1                               Issuance of Change Orders by Owner:  Owner may
by its written order require changes in the Work within the general scope of the
Contract consisting of additions, deletions or other revisions, provided that
the Contract Sum and payment schedule are adjusted to reflect the change in
Kiewit’s direct and indirect costs resulting from such changes, plus a
reasonable amount for profit, and that the time allowed for completion, warranty
obligations, and any other obligations of Kiewit affected by the changes are
adjusted to cover the consequences to Kiewit resulting from such change.  Kiewit
shall have the right to request a claim for such adjustments to the extent the
cumulative impact of such changes can reasonably be demonstrated.  The amount to
be paid to

14


--------------------------------------------------------------------------------


Kiewit, the effect on the Schedule, if any, and any other adjustments to the
Contract will be made by mutual agreement.

6.1.1       Change Order Effect upon Performance.  If the change submitted by
Owner, in Kiewit’s good faith reasonable judgment, would have a detrimental
impact on performance of the Plant, Kiewit will have no obligation to proceed
with any change.

6.1.2       Change Order Dispute.  If there is a dispute as to whether a change
order is required, then Kiewit shall proceed with the change, without markup, on
a reimbursable basis until the dispute is resolved in accordance with Article
18.  If it is determined that a change order was required then Owner shall pay
Kiewit on a cost plus basis in accordance with Section 6.1.4 below.  If it is
determined that no change order is required then Kiewit shall reimburse Owner
for the amount that Owner has paid to Kiewit for said Work, together with
interest at the rate set forth in Section 8.4 below.

If the amount of the change order is in dispute, then Kiewit will proceed with
the change on a cost plus basis in accordance with Section 6.1.4 below.

6.1.3       Hazardous Substances.  Kiewit shall in no case be required to agree
to any change requiring Kiewit’s handling of PCBs, asbestos or any other
Hazardous Substances except to the extent such Hazardous Substance is brought
onto the site by Kiewit and/or Subcontractors (and not subsequently negligently
released by Owner or its other contractors or agents) or results from negligent
exacerbation of a known environmental condition by Kiewit or its Subcontractors.

6.1.4       Changes Priced On Cost Plus Basis.  For changes priced on a cost
plus basis, Kiewit shall be entitled to a *** total markup for off-site
overhead, contingency and profit.

6.1.5       Change Order for Expansion.  Owner’s issuance of a change order for
the expansion of Nameplate from 108,000,000 to 216,000,000 gallons per year of
un-denatured ethanol shall be allowed as within the general scope of the

15


--------------------------------------------------------------------------------


Contract and Kiewit shall be entitled to a change in the Contract Sum, Schedule,
and Services, as mutually agreed so long as Owner first executes an amended
technology license agreement with Delta-T.

6.2                               Notice of Instruction Constituting a Change;
Notice of Impact of Change Order:  If Kiewit receives instructions from Owner,
which in Kiewit’s opinion constitute a change in the Work, Kiewit shall so
advise Owner within eight (8) Business Days of receipt of such instruction.  If
Kiewit receives a change order under Section 6.1 above or becomes aware of a
constructive change order described at Section 6.3 below, or gives Owner a
notice that an instruction of Owner constitutes a change, then Kiewit shall
within eight (8) Business Days thereafter submit to Owner a statement of the
impact of such change on the Contract Sum, payment schedule or Schedule;
provided however, the warranties and any other provisions of the Contract will
not be affected thereby.  Kiewit shall not delay prosecution of the Work.

6.3                               Constructive Change Orders:  Any of the
following shall entitle Kiewit to request an increase in the Contract Sum and/or
an extension of the Schedule: (a) a material modification of applicable law,
ordinance or regulation after the Date of Commencement, (b) a Force Majeure
Event (provided however that in no event shall Kiewit be entitled to an increase
in the Contract Sum to the extent due to a Force Majeure Event), (c) unknown or
differing site conditions at the Plant Site described at Article 4 above, (d)
discovery of Hazardous Substances or archaeological materials at the Plant Site
which were not previously disclosed to or known by Kiewit, (e) suspension by
Owner, (f) material delay by Owner, or its subcontractors in the performance of
Owner’s obligations under the Contract, that results in a material delay in the
performance of the Work by Contractor or its Subcontractors, (g) interference
(but not the exercise of Owner’s rights under the Contract) by Owner or its
subcontractors in any material respect in the performance by Contractor, or its
Subcontractors, of the Work that results in a material delay in the performance
of the Work by Contractor or its subcontractors, and (h) suspension or
injunction by court order (unless such suspension or injunction is the result of
actions taken by Kiewit or its Subcontractors under this Contract).  Kiewit
shall provide written notice to Owner

16


--------------------------------------------------------------------------------


promptly upon becoming aware of any of the events above, or, in the case of a
Force Majeure Event, promptly upon becoming aware that there may be a schedule
impact  from such event.

7.             Commissioning, Testing, and Performance

7.1                               Mechanical Completion, Commissioning and
Startup:  Commencing six (6) months prior to the anticipated Mechanical
Completion Date, Kiewit shall provide to Owner written notice of said estimated
date and provide, not less than monthly, periodic written updates of this
estimated completion date.  Kiewit shall give Owner prompt reasonable written
notice when Kiewit believes that the Work has reached Mechanical Completion. 
Kiewit shall commence Commissioning upon achievement of Mechanical Completion. 
Mechanical Completion shall be achieved when the requirements therefor listed in
Exhibit E have been satisfied.  Kiewit shall Startup the Plant as soon as
reasonably practicable after Mechanical Completion has been achieved.

7.2                               Substantial Completion and Threshold Tests: 
At such time(s) as Kiewit believes the Plant is operating at sufficient capacity
to meet the output levels required for Substantial Completion and subsequently,
the Threshold, testing shall be conducted to confirm that the required levels of
merchantable ethanol product are being produced at the Plant.  The testing to
determine whether the output levels required for Substantial Completion and
subsequently the Threshold have been obtained shall continue for a period of
twenty (24) hours and shall be at a stable production rate for such period and
shall otherwise meet the requirements set forth on Exhibit C.  A separate test
shall be conducted to determine whether the output levels required for
Substantial Completion and for the Threshold have been met, unless the parties
mutually agree in writing otherwise, or unless the output levels required for
both Substantial Completion and the Threshold have been met by a single test.

7.3                               Performance Test and Performance Guarantees: 
Kiewit shall begin the Performance Test as soon as reasonably practicable after
the Threshold has been achieved.  Kiewit shall cause the Plant to meet or exceed
the Performance Guarantees set forth in this Section 7.3 while demonstrating at
the time of the

17


--------------------------------------------------------------------------------


final Performance Test that the Plant meets all requirements of the Air Permit
issued for the Plant.  All quantities set forth below are based on average
quantities over the period of the applicable Performance Test.

7.3.1       Anhydrous Undenatured Ethanol Production Guarantee

Anhydrous Fuel

Ethanol Production

Rate:

Minimum *** US undenatured gallons per hour (average) based on a minimum
feedstock specification of *** lb/bushel test weight corn containing a maximum
of *** moisture (by weight), a minimum of *** dry fermentable starch (by weight)
and a maximum of *** foreign material (by weight).

 

 

 

When blended with the proper denaturant, denatured ethanol will meet
specifications for fuel ethanol per ASTM D4806-06.

 

 

Anhydrous

Fuel Ethanol Yield:

Minimum *** pounds un-denatured fuel ethanol per pound of dry fermentable starch
(average) in corn feed based on a minimum feedstock specification of ***
lb/bushel test weight corn containing a maximum of *** moisture (by weight), a
minimum of *** dry fermentable starch (by weight), and a maximum of *** foreign
material (by weight).

 

7.3.2       Utility Consumption Guarantees

Natural Gas.

Maximum *** BTU HHV per gallon (average) of un-denatured fuel ethanol produced
for gas-fired boilers and gas fired ring dryers based on natural gas provided at
a minimum gas quality of *** BTU per standard cubic foot (1atm, 70° F), and ***
to *** maximum (weight) DDGS moisture content.

 

18


--------------------------------------------------------------------------------


7.4                               Condition to Performance Guarantees.  If any
breach of warranty under this Contract or failure to meet the Performance
Guarantees under this Contract is the result of:

7.4.1       The feedstock provided by Owner, not being in compliance with the
conditions described in Section 7.3.1 or 7.3.2, as applicable;

7.4.2       Abuse, or poor maintenance, of the Equipment;

7.4.3       Owner’s failure to fulfill any of its obligations, which
individually or in the aggregate are material, under the Performance Test
protocols set forth in Exhibit C;

7.4.4       Owner’s failure, in any material way, to operate the Plant in
accordance with the operating manuals and instructions provided by Kiewit;

7.4.5       Owner designing or procuring equipment and systems, other than under
this Contract, that fail to meet Delta-T’s basic process design specifications
for energy efficiency;

7.4.6       Owner fails to provide electrical service with at least a 0.85 power
factor;

then Kiewit shall notify Owner, Owner shall take the necessary corrective
actions and the affected Performance Tests shall be re-run at Owner’s expense. 
However, if Owner refuses or fails  to provide the requested items, then Kiewit
shall have no obligation or liability for any such breach of the applicable
warranty or Performance Guarantees under this Contract.

7.5                               Substantial Completion:  Substantial
Completion shall be achieved when the requirements for Substantial Completion in
Exhibit E have been satisfied.  Kiewit shall provide Owner a certificate of
Substantial Completion certifying that all requirements for Substantial
Completion have been met at the time when all requirements for Substantial
Completion have been achieved.  Owner shall have three (3) Business Days after
receipt of such certificate to advise Kiewit as to whether it agrees Substantial
Completion has been achieved.  Owner shall specify in detail any requirements
for Substantial Completion which it believes

19


--------------------------------------------------------------------------------


Kiewit has failed to achieve within seven (7) Business Days after receipt of
such certificate.  Substantial Completion shall be deemed to have occurred on
the date when the last of the requirements for Substantial Completion has been
achieved.  Kiewit agrees that Kiewit, at Kiewit’s sole cost and expense, shall
take whatever action is reasonably necessary and consistent with sound
engineering practices to cause the Plant to reach Substantial Completion;
provided, Kiewit shall not, except as set forth in Section 16.1 below, be
responsible for costs associated with any defects in Delta-T scope of work under
Kiewit’s subcontract with Delta-T which result in failure to achieve Substantial
Completion; Kiewit shall, however, be responsible for any costs which are
reimbursed to Kiewit by any manufacturer or supplier associated with such
defects.

7.6          Cure:  After Substantial Completion (at which point care, custody
and control transfers to Owner in accordance with Article 13), Owner shall allow
Kiewit reasonable access to the Plant.  After reaching Substantial Completion,
Kiewit agrees that Kiewit, at Kiewit’s sole cost and expense, shall take
whatever action is reasonably necessary and consistent with sound engineering
practices to cause the Plant to reach the Threshold; provided, Kiewit shall not,
except as set forth in Section 16.1 below, be responsible for costs associated
with any defects in Delta-T scope of work under Kiewit’s subcontract with
Delta-T which result in failure to achieve the Threshold; Kiewit shall, however,
be responsible for any costs which are reimbursed to Kiewit by any manufacturer
or supplier associated with such defects.

After reaching the Threshold, Kiewit shall, for a period of up to six (6) months
thereafter and subject to Section 16.1, (i) use good faith efforts to  cause the
Plant to satisfy the Performance Guarantees in Section 7.3 and to re-run the
Performance Tests as needed during that period; provided, Kiewit shall not,
except as set forth in Section 16.1 below, be responsible for costs associated
with any defects in Delta-T scope of work under Kiewit’s subcontract with
Delta-T which result in failure to achieve the Performance Guarantees; Kiewit
shall, however, be responsible for any costs which are reimbursed to Kiewit by
any manufacturer or supplier associated with such defects, and (ii) complete all
Punch List items to the reasonable satisfaction of Owner.  Kiewit shall have the
foregoing period of time in which to satisfy the obligations in the preceding
sentence before being subject to paying any liquidated damages.

20


--------------------------------------------------------------------------------


Kiewit is obligated to continue all aspects of the Work necessary to achieve
completion of Performance Tests, Substantial Completion, the Threshold, and
Final Acceptance (and in connection therewith, Kiewit is obligated to expend all
necessary funds, devote all necessary time, and provide or procure all necessary
work, materials, labor and services), except as such obligation is limited by
Section 16.1 below.  All cost and expense associated with meeting such
obligation, including any necessary acceleration of the rate of work will,
unless and except to the extent required in accordance with Article 6, be for
Kiewit’s account.

7.7                               Liquidated Damages and Maximum Damages for
Performance Guarantees:  If the Plant has achieved Substantial Completion and
Threshold, but has not achieved one or more of the Performance Guarantees set
forth in Section 7.3 above during a Performance Test as provided herein, and
Kiewit has not been able to correct the defect and pass all components of the
Performance Tests within the time set forth at Section 7.6 above, then Kiewit
shall pay to Owner liquidated damages based on the net amount (i.e. the amount
of damages in each case for which damages apply shall be netted against the
countervailing factor in each case for which the countervailing factor applies,
to determine the final net performance liquidated damages if any) due as set
forth in Section 7.8 below up to a maximum cumulative amount in accordance with
Article 16 of the General Conditions of this Contract.  Notwithstanding the
foregoing limitations on damages for failure to reach the Performance
Guarantees, Kiewit shall be obligated to continue all aspects of the Work
necessary to achieve the Performance Guarantees, except as such obligation is
limited by Section 16.1.  For the avoidance of doubt, the countervailing factors
shall not be taken into account for the purposes of determining whether
Substantial Completion or the Threshold has been achieved.  Kiewit shall pay
such liquidated damages no later than the date that is six (6) months after the
achievement of the Threshold.

The sum of the countervailing factors, determined as set forth under Section 7.8
below, shall be deducted from the sum of the damages determined thereunder.  In
no case, however, shall Owner have any obligation to pay Kiewit as a result of
such calculation.  If the countervailing factors are greater than the damages,
the performance liquidated damages shall be deemed to be zero.

21


--------------------------------------------------------------------------------


7.8                               Amount of Damages and Countervailing Factors

Fuel Ethanol Yield:

$*** per *** pounds of anhydrous undenatured ethanol (average per ASTM D4806-06)
per pound of dry fermentable starch that the Performance Test results show lower
or higher than the guaranteed Anhydrous Fuel Ethanol Yield listed in Section
7.3.1 above. To the extent the yield is lower the resulting number shall
constitute damages. To the extent that it is higher the resulting amount shall
be a countervailing factor.

For purposes of calculating damages as set forth above, damages shall be
measured in increments of .001. An increment of .0005 or less is rounded down.
An increment of .0006 or above would be rounded up.

 

 

Fuel Ethanol

Production Rate:

*** per 10 US gallons per hour of anhydrous undenatured ethanol (average per
ASTM D4806-06) that the Performance Test results show lower or higher than the
guaranteed Anhydrous Fuel Ethanol Production Rate listed in Section 7.3.1 above.
To the extent the rate is lower the resulting number shall constitute damages.
To the extent that it is higher the resulting amount shall not be a
countervailing factor.

 

Natural Gas

Consumption:

***

***

 

7.9                               Damages Reasonable:  The Parties acknowledge
and agree that the terms of this Contract with respect to liquidated damages,
including those payable under this Article 7, are fair and reasonable
considering the damage Owner would sustain in the event of the failure of the
Plant to meet the Performance Guarantees set forth in Section 7.3 above, that
such damages have been agreed upon and fixed as liquidated damages because of
the difficulty of ascertaining as of the date hereof the exact damages that
would be sustained by Owner, and that such liquidated damages provisions shall
be applicable regardless of the actual amount of damages sustained.  All amounts
shall be paid as liquidated

22


--------------------------------------------------------------------------------


damages and not as a penalty.  The Parties specifically waive the right to
challenge the liquidated damages rates and limits provided herein. 
Notwithstanding the foregoing limitations on damages for failure to reach the
Performance Guarantees, Kiewit shall be obligated to continue all aspects of the
Work necessary to achieve the Performance Guarantees, subject to the limitations
set forth in Section 16.1.

7.10                        Performance Bonus:  Upon Final Acceptance, Kiewit
and Owner shall cooperate during a six-month bonus period of operation.  Owner
agrees to pay to Kiewit a bonus of $*** for each *** above *** of Nameplate,
capped at a bonus of $***; provided that the Plant meets the requirements of all
applicable permits required for the operation of the Plant on a continuous basis
(e.g. if there is an annual limit on emissions, the operation of the Plant at
the levels during the applicable period, if operated on a continuous basis for a
year, would meet the applicable annual emissions requirements).  Kiewit has six
(6) months from Final Acceptance to achieve this bonus.  The bonus shall be
determined by reviewing operating data on rolling two-week periods commencing on
the date of Final Acceptance.  Bonus shall be payable thirty (30) Days after
achieving these bonus criteria.

7.11                        Training of Owner’s Personnel:  Kiewit shall provide
the training described in Exhibit A.  Owner shall provide appropriate personnel,
and Kiewit shall provide such training, at times mutually agreed by them,
commencing prior to Commissioning in sufficient time to prepare Owner’s
employees to perform Commissioning and Startup and to perform their obligations
with respect to the Performance Test.

7.12                        Use of Plant Prior to Final Acceptance:  Owner may
use the Plant for commercial purposes on or after the achievement of Substantial
Completion.  If Owner elects to use any portion of the Work for commercial
purposes prior to Final Acceptance, it shall allow Kiewit reasonably
unrestricted access to the Plant to do all things required to be done to
complete the Punch List and achieve Final Acceptance and to meet full
Performance Guarantees, as long as such access does not unreasonably interfere
with Owner’s use of the Plant for commercial

23


--------------------------------------------------------------------------------


purposes.  In the event Owner fails to comply with its obligation to provide
Kiewit access to the Plant as set forth in the preceding sentence, (i) for each
day that Owner so fails to provide such access, Kiewit shall have an additional
day to satisfy its obligations hereunder which were adversely affected by
Owner’s failure to so provide such access and (ii) if such failure to so provide
such access is for an aggregate of thirty (30) days, then at the end of such
thirty (30) aggregate day period, if Final Acceptance has not yet occurred, the
matters set forth in items (i), (ii) and (iii) of the definition of Final
Acceptance shall be deemed to have occurred.

7.13                        Final Acceptance:  Kiewit shall provide Owner a
certificate of Final Acceptance certifying that all requirements for Final
Acceptance have been met at the time when all requirements for Final Acceptance
have been achieved.  Owner shall have ten (10) Business Days after receipt of
such certificate to advise Kiewit as to whether it agrees Final Acceptance has
been achieved.  Owner shall specify in detail any requirements for Final
Acceptance which it believes Kiewit has failed to achieve.  Final Acceptance
shall be deemed to have occurred on the date when the last of the requirements
for Final Acceptance has been achieved.

8.                                      Price and Payment

8.1                               Contract Sum:  Owner will pay Kiewit for the
full and satisfactory completion of the Work the Contract Sum of ***, or such
other sum as may be adjusted in accordance with this Contract, plus Excluded
Taxes required under applicable laws to be paid or remitted by Kiewit in
connection with the Work.  Owner shall be credited against the Contract Sum with
all amounts paid by Owner or its affiliates under the AWA  and the Pre-EPC
Agreement.  The Contract Sum includes the cost of materials and Equipment
described in the AWA and the Pre-EPC Agreement to the extent such materials and
Equipment are incorporated into the Work.  In addition, the Contract Sum
includes  allowances for each of the matters (and for the amounts) set forth on
Exhibit P.  The Contract Sum shall be adjusted for (a) preliminary site Work and
piling Work according to the difference between (i) the estimate for such Work
set forth on Exhibit P and (ii) Kiewit’s actual costs of performing such
preliminary site Work and piling Work plus a

24


--------------------------------------------------------------------------------


markup of *** and (b) all other Work set forth on Exhibit P (i.e. other than
preliminary site Work and pilings Work) according to the difference between (i)
the estimate for such Work set forth on Exhibit P and (ii) Kiewit’s actual costs
of performing such Work (without any markup).  All matters covered under the AWA
and Pre-EPC Agreement are superseded by the provisions of this Contract and are
covered hereby.  The license fee to be paid by Owner under the License Agreement
shall be paid by Owner directly to Delta-T and is not included in the Contract
Sum.  If the Notice to Proceed is  provided more than ninety (90) days after the
execution date of this Contract, the Contract Sum and the Guaranteed Substantial
Completion Date shall be subject to equitable adjustment in accordance with
Article 6.

The Contract Sum does not include Excluded Taxes.  Excluded Taxes means any: (i)
taxes imposed by any Governmental Entity on the gross receipts earned by, or
paid to, Kiewit on the Contract Sum or any other amounts to be paid by Owner to
Kiewit hereunder or any portion of such amounts thereof, (ii) sales or use taxes
imposed on Kiewit or any of its Subcontractors for purchases or sales of
Equipment or any other materials to be installed in, affixed to, or incorporated
into the Plant or the Plant Site or (iii) any property taxes imposed directly or
indirectly by any Governmental Entity on the Plant, Equipment, or any other
materials to be installed in, affixed to, or incorporated into the Plant or the
Plant Site; provided, however, Excluded Taxes do not include any tax based on
the income of Kiewit or its Subcontractors, such as the Indiana adjusted gross
income tax (IC § 6-3-14, et seq.).  If Kiewit or any of its Subcontractors are,
now or in the future, required to collect from Owner or pay any Excluded Taxes
with respect to all or any part of the Work (other than any such tax based on
income), then that amount shall be paid by Owner at Kiewit’s request, in
addition to the Contract Sum.  Kiewit shall (and shall make a good faith effort
to cause its Subcontractors to) cooperate with and provide reasonable assistance
to Owner in obtaining any exclusions, exemptions or credits from any Excluded
Taxes and to minimize said Excluded Taxes.  Owner shall hold harmless, defend
and indemnify Kiewit and its Subcontractors for, and reimburse to Kiewit or any
of its Subcontractors, any Excluded Taxes, interest or penalties associated
therewith, or any other amounts, that must be paid by Kiewit or any of its
Subcontractors as a result of an assessment or other action by a Governmental
Entity as the result of Kiewit’s or

25


--------------------------------------------------------------------------------


Kiewit’s Subcontractors’ reliance upon Owner’s claims of entitlement to any
exemptions or reductions of Excluded Taxes.  Upon Kiewit or any of its
Subcontractors receiving any such assessment or notice of any such other action
by a Governmental Entity, Kiewit shall, and shall cause its Subcontractors to,
promptly notify Owner of same.  Upon Owner’s receipt of such notice from Kiewit
or its Subcontractors, Owner shall undertake the defense of any such assessment
or other action by the applicable Governmental Entity, and Kiewit shall, and
shall cause its Subcontractors to, cooperate with Owner in such defense.  Owner
shall have the right to control such defense of any such assessment or other
action by the applicable Governmental Entity.  A preliminary listing of
available tax exemptions and concessions expected to be applicable to or
available to the construction or operation of the Plant is attached hereto as
Exhibit Q.

If Kiewit or any of its Subcontractors are required by applicable laws or are
otherwise required to pay Excluded Taxes, Kiewit shall include requests for
payment or reimbursement of such Excluded Taxes with Applications for Payment,
the Final Payment, or any time within ninety (90) Days of a requirement by a
Governmental Entity to pay such Excluded Taxes.

8.2                               Termination Fee:  In the event that Owner
exercises a right to terminate under Section 9.4, or in the event that Kiewit
terminates this Contract under Section 9.3 (provided the suspension of the Work
which resulted in such termination by Kiewit does not include a suspension due
to a Force Majeure Event),  the Owner shall pay in addition to sums due under
Section 9.4 of the General Conditions, a fee determined as follows, as a
liquidated damage for lost opportunity cost and not as a penalty: 

Termination:

 

Termination Fee as a Percentage
of Total Contract Sum

Within Ninety (90) Days after the Date of Commencement

 

***

 

 

 

From Ninety-one (91) to one hundred fifty (150) Days after the Date of
Commencement

 

***

 

 

 

From One hundred fifty-one (151) to two hundred ten (210) Days after the Date of
Commencement

 

***

 

26


--------------------------------------------------------------------------------


 

8.3                               Payment Terms:  Owner shall provide a
mobilization payment to Kiewit in accordance with and at the times set forth in
Exhibit B.  Owner shall make monthly progress payments according to percentage
of completion beginning with and including payments made for work done under the
AWA or Pre-EPC Agreement as set forth on Exhibit R, which payment schedule shall
reflect the concept of “cash neutrality”.  For purposes of this Contract, “cash
neutrality” shall mean that Kiewit will not be required to be out of pocket at
any time for any amounts owed by Kiewit for the Work and that Kiewit shall not
be paid by Owner for the Work in advance in such a manner that would result in
Kiewit being cash positive as reasonably estimated by Owner and Kiewit. In the
event the payment schedule set forth on Exhibit R conflicts with the foregoing
definition of Cash Neutrality, the parties agree to conform said exhibit
accordingly.  Kiewit shall submit Applications for Payment in the form set forth
at Exhibit B.1, together with reasonable supporting documentation for said
Application, to Owner.  Owner shall, through Owner’s Representative, sign the
Certificate for Payment set forth on the Application for Payment for the full
payment applied for, unless it believes that all or any part of such amount is
not then due.  If Owner believes all or part of the amount requested in the
Application for Payment is not then due, Owner shall amend the Application for
Payment contained therein by indicating the amount, if any, that it believes to
be due, and shall sign the application as amended and deliver the certificate,
together with written notice of Owner’s reasons for certifying less than the
whole amount applied for.  Retainage for each payment shall be *** for a 108 MGY
plant; provided however, that Kiewit may provide an adjustable and irrevocable
letter of credit in lieu of retainage in a form reasonably acceptable to Owner. 
There shall be no retainage for Equipment that was the subject of the AWA.    In
addition, upon payment of *** of the Contract Sum (excluding payments for
Equipment that was the subject of the AWA), and provided Kiewit is in material
compliance with this Contract, there shall be no retainage on any further
payments under this Contract.  Upon reaching the Threshold, and provided
Contractor is in  material compliance with this Contract, Owner shall release
the retainage in exchange for Kiewit providing Owner a letter of credit for an
amount equal to *** of the agreed upon estimated value of the

27


--------------------------------------------------------------------------------


cost of completion of Punch List items plus any potential liability of Kiewit
for liquidated damages.  Owner shall wire transfer, in immediately available
funds, all amounts for which it has issued certificates, within fifteen (15)
Business Days of the date of its receipt of the Application for Payment, to a
bank account to be selected by Kiewit.  If Owner does not certify payment in the
amount of the Application, and Kiewit and Owner cannot agree on a revised amount
within five (5) Business Days of the date of the Owner’s submittal of the
amended Application for less than the full amount, then either Party may
commence the Dispute Resolution process in accordance with Article 18.  In any
case, when the reasons stated by Owner for withholding payment of any amount for
which an application has been made are removed to Owner’s reasonable
satisfaction, in whole or in part, Owner shall immediately issue a Certificate
for Payment for the amount withheld (to the extent the reason stated for
withholding is removed) and make payment, via wire transfer as described in this
Section 8.3, of the amount so certified on or before the date that the next
payment is due.

8.4                               Late Payment:  Late payments by either Party
shall bear interest at the rate of Wall Street Journal prime rate plus two
percent (2%).

8.5                               Mechanic’s Lien Waivers and Indemnity:  Kiewit
shall pay promptly for all amounts due for all materials, labor, Service and
Equipment used in or in connection with the performance of this Contract,
including those of its Subcontractors, when bills or claims become due, and
shall indemnify and hold harmless Owner from and against all claims of its
Subcontractors.  Owner shall give Kiewit prompt notice of any such claim upon
receipt by Owner of any such claim.

8.6                               Mechanic’s Liens:  Kiewit shall keep the Plant
Site and any other adjacent real property owned or leased by Owner and all other
property of Owner which is located on the Plant Site or such adjacent real
property, free and clear of laborer’s, materialmen’s and mechanic’s or similar
type liens arising out of the performance of the Work, unless Owner fails to
make required payments to Kiewit as set forth in this Article 8 and then only to
the extent Owner has failed to make such payments.  Owner shall promptly notify
Kiewit in writing of any lien so

28


--------------------------------------------------------------------------------


arising of which it has notice or knowledge.  Kiewit shall provide to Owner as a
condition to payments to be made pursuant to Article 8, a partial release of
lien in the form of Exhibit B.2.1 duly executed by Kiewit and any major
Subcontractors (those with subcontracts having a value of over $500,000) and
shall also obtain and timely provide a complete release of lien and general
release with respect to any such subcontract for which full and final payment is
made, in the form of Exhibit B.2.  In each case, the release of lien may be for
an amount less amounts that will be paid from the payment for which such release
of lien is requested.  Kiewit shall promptly pay each Subcontractor upon receipt
of payment from Owner of the amount invoiced that is undisputed and due to such
Subcontractor.

If notwithstanding the foregoing, a lien is attached to the Plant, or the Plant
Site, or any part thereof, without limiting any other rights of Owner, Owner
shall have the right, at its option, to take all action reasonably necessary to
discharge such lien upon thirty (30) days prior written notice to Kiewit of such
lien.  Kiewit shall reimburse Owner for all amounts expended by Owner to obtain
such discharge, including all costs and attorney’s fees and expenses and Owner
shall have the right to deduct such amounts from payments otherwise due to
Kiewit which will be debts due and payable by Kiewit to Owner.

8.7                               Final Payment:  Kiewit shall invoice Owner for
the final amount due to it under this Contract upon reaching Final Acceptance. 
Payment of all of the Contract Sum remaining unpaid, and any and all other
amounts owing to Kiewit under the Contract (less and except any amounts owed by
Kiewit to Owner), shall be made within thirty (30) Days after Final Acceptance
and receipt by Owner of a final invoice; provided, that such payment shall not
become due until Kiewit submits to Owner an affidavit in form and substance
reasonably satisfactory to Owner that all payrolls, undisputed amounts owed to
Subcontractors, suppliers and materialmen and any other indebtedness which might
be or give rise to a lien against the Plant or the Plant Site arising out of
performance of the Work or any portion thereof have been paid.

29


--------------------------------------------------------------------------------


8.8                               Effect of Payment

No payment, final or otherwise or verification under this Article 8, shall
constitute a waiver of claims by Owner or constitute or be deemed an acceptance,
in whole or in part, of any portion of the Plant not in accordance with this
Contract.

Upon receipt by Kiewit of payment in respect of the final Application for
Payment pursuant to Section 8.7 (“Final Payment”), Kiewit releases Owner from
any claim for payment for the Work.  For the avoidance of doubt, the sums paid
to Kiewit in respect of its final Application for Payment pursuant to Section
8.7 shall constitute a valid and binding Final Payment for the purposes of this
Section 8.8.

8.9                               Set-Off

Owner may deduct from moneys otherwise due to Kiewit:

(i)                                     any debt or other moneys due from Kiewit
to Owner in relation to the Contract; and

(ii)                                  any claim to money which the Owner may
have against the Kiewit whether for damages (including liquidated damages) or
otherwise, under this Contract or otherwise at law relating to the Work.

9.                                      Rights of Owner and Kiewit to Suspend
Work or Terminate

9.1                               Owner’s Right to Terminate For Cause:  Owner
may terminate this Contract if Kiewit commits or is subject to (a) voluntary
bankruptcy, liquidation, reorganization or insolvency; (b) involuntary
bankruptcy liquidation, reorganization or insolvency; (c) false or materially
misleading representation or warranty; (d) assignment or transfer without
permission; (e) failure to maintain insurance coverage as required; (f) failure
to comply with any applicable law or permit; (g) cessation or abandonment of the
Services (unless due to an emergency and then only for the duration necessitated
by the emergency or due to Owner’s failure to make payment as required); (h)
failure to supply sufficient skilled workers or suitable materials and
equipment; (i) failure to achieve Substantial Completion within one hundred
eighty (180) Days of the Guaranteed Substantial Completion Date; (j) failure to
perform or observe any other material provision of this Contract; or (k)
termination or repudiation of the EPC Guaranty

30


--------------------------------------------------------------------------------


or voluntary or involuntary bankruptcy or insolvency of the guarantor under the
EPC Guaranty; and, in the case of (c), (e), (f), (g), (h), or (j), Kiewit fails
to cure such breach within thirty (30) Days (or such longer period (not to
exceed one hundred eighty (180) Days) in the case of (e), (f), (h) or (j)) from
written notice of such breach as may be commercially necessary.

Upon such termination Owner may take possession of the Work completed by Kiewit
or delivered to the Plant Site and all materials and Equipment at the Plant Site
acquired for incorporation into the Work and owned by Owner or Kiewit, take
assignment of all purchase orders and subcontracts related to the Work and
complete the Work by whatever reasonable method Owner may deem expedient.  Owner
shall permit Kiewit access to the Plant Site after such termination as
reasonably required by Kiewit to remove any equipment, trailers, supplies, goods
and materials maintained by Kiewit in connection with the Work but not intended
to be incorporated into the Plant, or owned or used by any of its Subcontractors
under subcontracts not to be assigned to Owner.  In the event of termination for
any of the reasons set forth above, Kiewit will be liable to Owner for any
reasonable costs incurred by Owner to build the Plant as specified, in excess of
the Contract Sum, up to a maximum of one hundred percent (100%) of the Contract
Sum.  In case of such termination, the license granted under Section 2.4 above
shall remain effective.

9.2                               Kiewit’s Right to Suspend Work:  If Owner does
not pay Kiewit amounts that Owner has certified in writing for payment by the
date such payment is due, then Kiewit may, upon fifteen (15) Days written notice
to Owner, suspend the Work until payment of the amount owing has been received. 
If Kiewit suspends the Work under this Section 9.2, then Kiewit shall be
entitled to a change order in accordance with Article 6.

9.3                               Kiewit’s Right to Terminate:  Kiewit may
terminate the Contract on fifteen (15) Days written notice to Owner if the Work
is suspended, without fault on the part of Kiewit or, any of its Subcontractors,
for more than one hundred eighty (180) consecutive Days.  In such event the
termination shall be treated as if it were a termination for convenience by
Owner, in accordance with Section 9.4, except that no Termination Fee shall be
owed under Section 8.2 if such suspension

31


--------------------------------------------------------------------------------


which resulted in such termination included a suspension due to a Force Majeure
Event.

9.4                               Termination for Convenience by Owner.  Owner
shall have the right, in its sole discretion, to terminate this Contract for
convenience by giving written notice to Kiewit, but in the event of such
termination for convenience, Owner will not enter into a contract with another
person or entity to construct the Plant.  Upon such notice Kiewit shall
immediately stop work and take all necessary and prudent actions to protect and
preserve the Work, and to minimize Owner’s costs in terminating the project at
that stage of completion.  Upon such termination Owner shall pay Kiewit (a) all
amounts then due to it under this Contract as of the date of termination,
including all amounts completed but not yet invoiced, and including the
portions, if any, of such amounts that would have been held as retainage in
accordance with Section 8.3 (or shall release the letter of credit in lieu of
retainage, or the Punch-list letter of credit as applicable),  (b) all
unavoidable costs payable to Subcontractors, including, without limitation, fees
for cancellation or breakage costs, and Kiewit’s costs of demobilization, and
(c) a termination fee calculated as set forth in Section 8.2, but in no event
shall the total of such amounts set forth in Paragraphs (a) - (c) above exceed
the Contract Sum.  For this purpose, the amounts then due to Kiewit shall be
deemed to be all amounts billed in accordance with Exhibit B up to the date of
termination, plus the value of all goods delivered and services performed under
this Contract and not billed as of the date of termination less any amounts
which have been prepaid by Owner for said items.  In the event that the Parties
cannot agree on the total amount due within thirty (30) Days of the date of
Kiewit’s demand for payment hereunder and delivery by Kiewit to Owner of all
backup documentation supporting the amounts claimed to be owed by Kiewit, either
Party may initiate the Dispute Resolution process set forth in Article 18 below.

9.5                               Owner’s Right to Suspend.  Owner shall have
the right, in its sole discretion to suspend work under this Contract for
periods of time up to one hundred eighty (180) days individually and in the
aggregate.  In such event, Kiewit shall be entitled to an equitable adjustment
to the Contract Sum and to the Schedule in accordance with Article 6 herein,
including, but not limited to, an adjustment for

32


--------------------------------------------------------------------------------


costs of escalation for labor and materials, unless such suspension is due to
the failure of Kiewit or its Subcontractors to act in accordance with Good
Industry Standards in the performance of their obligations under this Contract.

10.          Safety and Security

10.1                        Premises:  Kiewit will keep the Plant Site clean and
orderly and will insure that its Subcontractors do likewise.  At completion of
the Work, Kiewit shall leave the Plant Site clean of all debris resulting from
performance of the Work and in an orderly condition, to enable safe and reliable
operation of the Plant in accordance with Applicable Laws.

10.2                        Security:  During construction and installation of
the Work, Kiewit shall be solely responsible to protect the Work and all
Equipment and materials to be used in connection with the Work and located on
the Work site safe from injury, defacement, theft or damage and all equipment
owned or leased by Kiewit or any of its Subcontractors, and all other equipment
and goods of any kind located at the Plant Site for the purpose of performing
the Work.  Kiewit shall hire guards and watchmen as reasonably necessary to
watch the Plant Site and shall take other actions as appropriate to maintain the
security of the Plant Site and prevent loss or damage to the Plant, the
Equipment or the Plant Site.  Without limiting the foregoing provisions of this
Section 10.2, Kiewit shall ensure that lay-down and staging operations, parking
and warehousing, is adequately protected from theft, damage or mischief.

10.3                        Safety: Kiewit will insure all its labor and other
authorized personnel comply with all appropriate safety and security
regulations, procedures or standards of Kiewit and governmental authorities and
in accordance with Owner’s safety standards set forth in Exhibit S attached
hereto. Kiewit shall furnish and maintain all necessary safety equipment and
training for its employees and shall maintain a safe work site at all times.

33


--------------------------------------------------------------------------------


11.                               Project Execution

11.1                        Kiewit Representatives:  Kiewit will keep a
competent Project Manager (“Kiewit’s Project Manager”) assigned to the Work at
all times during its performance of the Work and shall immediately notify Owner
of said appointment, provided that the appointment shall be subject to the
reasonable approval of Owner.  Kiewit’s Project Manager shall represent Kiewit,
and written communications given to Kiewit’s Project Manager shall be as binding
as if given to Kiewit itself.  Kiewit shall have the Kiewit Project Manager on
site, or available in person or by telephone within twenty four 24 hours, at all
times during the performance of the Work.

11.2                        Owner Representative:  Owner will have at all times
during the progress of the Work, a competent representative (“Owner’s
Representative”) assigned to the Work.  Owner’s Representative shall represent
Owner, and written communications given to Owner’s Representative shall be as
binding as if given to Owner itself.  Owner shall have its Owner’s
Representative on site, or available in person or by telephone within twenty
four 24 hours, at all times during the performance of the Work.

11.3                        Project Reviews and Approvals:

11.3.1     Reviews:  Kiewit will, as appropriate, and additionally upon Owner’s
request, issue a project progress schedule to Owner which shall include the
schedule and status of construction and procurement activities and estimated
time to complete the Work.  Kiewit shall participate in reviews of the progress
of the Work at the Work site at Owner’s request as set forth in Exhibit A, and
if no provision for progress reviews is made in such exhibit, at Owner’s request
up to once each month.  Owner may review and comment on any plan, drawing or
specification that Kiewit delivers to Owner.  No review or comment made by Owner
shall result in Owner’s being deemed to have assumed any responsibility for any
of the Work.  Kiewit shall attempt to incorporate Owner’s comments where it can
do so without materially increasing Kiewit’s cost, the time required for
performance, or any of its other obligations, but Kiewit shall have no
obligation to suspend work to allow time for review and comment except as
provided in the Schedule, or to incorporate any of Owner’s comments except as

34


--------------------------------------------------------------------------------


required in order to comply with Kiewit’s obligations under the Contract, or as
agreed under Article 6 above.

11.3.2     Approval Process:  If Exhibit A or the Schedule provides for approval
by Owner of any document, then, Owner shall be deemed to have given its approval
unless it delivers written notice of its disapproval, and the specific reasons
for its disapproval within the time allowed according to the Exhibit or
Schedule, or in the absence of statement of the time allowed, within five (5)
business days of receipt of the document or written request for approval; In the
event that the reason for disapproval by the reviewing Party results from
failure of the other Party (“submitting Party”) to fulfill any of its
obligations under this Contract, then the submitting Party shall correct the
work or document requiring correction and resubmit it for review.  The reviewing
Party shall have the longer of three (3) Business Days, or one-half the time
allowed according to the applicable Exhibit or Schedule if such time is
prescribed, for the initial review to approve or disapprove the resubmitted work
or document, and it shall be deemed to have given its approval unless it
delivers written notice of its disapproval, and the specific reasons for its
disapproval, within that time. The review and resubmittal process shall continue
in like manner until the submitted Work is approved.  In the event that any
disapproval results from a cause other than failure of the submitting Party to
fulfill any of its obligations under this Contract, the Guaranteed Substantial
Completion Date and other relevant milestones shall automatically be extended as
provided at Section 5.1 above.

11.4                        Notice of Subcontractor Selection:  Kiewit shall, as
soon as practicable after award of the Contract, furnish in writing to Owner the
names of persons or entities (including those who are proposed to furnish
materials or Equipment fabricated to a special design) proposed for major
portions of the Work (over $500,000).  If such person or entity is not listed on
the pre-approved list of major Subcontractors provided as Exhibit T hereto,
Owner may reasonably reject any such proposed person or entity, provided that
Owner must reject any such proposed Subcontractor within five (5) Business Days
after receipt by Owner of such proposal by Kiewit, or else such proposed
Subcontractor shall be deemed acceptable to Owner.  Subject to the preceding
sentence, Owner acknowledges

35


--------------------------------------------------------------------------------


(i) that Kiewit, particularly on large or fast-track projects, may not make
final selection of some Subcontractors until later in the project, and (ii) that
Kiewit has the right to select Subcontractors as long as such selection would
not result in failure by Kiewit to satisfy the requirements of this Contract. 
The subcontracting of any portion of the Work, as described in Exhibit A, shall
not relieve Kiewit of responsibility for performance of the Work as provided
therein.  Subject to the foregoing, Kiewit shall have the right to subcontract
such portions of the Work (but not all of the Work) as it shall determine to be
necessary to others which, in turn, shall have the right to subcontract such
portions of the Work assigned to them, if any, as they shall deem necessary.

Kiewit acknowledges and agrees that:

(a)                                  the provisions of this Section 11.4 shall
not operate to limit or relieve in any way any obligation of Kiewit to Owner
under this Contract, including obligations with respect to the conduct and
completion of the Work in strict accordance with the terms of this Contract; and

(b)                                 it will be liable to Owner for all acts,
omissions and defaults of the Subcontractors (and those of the employees and
agents of the Subcontractors) relating to, or in any way connected with, the
Work, to the same extent as if they were the acts, omissions and defaults of
Kiewit.

11.5                        No Privity Between Subcontractors and Owner: 
Nothing herein shall establish any contractual relationship or privity between
Owner and any Subcontractor.

11.6                        Relations with Subcontractors

All Work performed by any Subcontractor will be accomplished pursuant to an
appropriate agreement which shall provide for a novation or assignment as set
forth in Section 12.1.

36


--------------------------------------------------------------------------------


11.7                        Payments to Subcontractors

Owner shall have no obligation to pay, or to cause the payment of, any moneys to
any Subcontractor or any other person acting through, under or on behalf of
Kiewit.

12.                               Warranty

12.1                        Warranty:  Kiewit warrants to Owner that the Plant
will be free from defects in design, material, and workmanship until twelve (12)
months from Substantial Completion.   If any defect covered by the above
warranties is discovered within the warranty period, Kiewit shall, subject to
the provisions set forth below, repair or replace the defective design,
workmanship, material or Equipment, and such repair or replacement (including
any ancillary or open “in and out” work required to effectuate such repair or
replacement) shall be the sole and exclusive remedy for any warranty claims. 
Kiewit shall in no case have any liability, under this warranty or otherwise,
for any defect or deterioration which results from failure of Owner to operate
the Plant in accordance with applicable manuals and specifications, or from
ordinary wear and tear, or should Owner operate the Plant negligently.  Work
repaired under warranty shall be re-warrantied for an additional twelve (12)
months, provided that all warranties shall expire twenty four (24) months from
Substantial Completion, provided any rework under the warranty is not
defective.  At the end of the warranty period Kiewit shall, for the protection
of Owner, assign to Owner all warranties and guarantees supplied by all major
Subcontractors (over $500,000) from who it procured goods or services
incorporated into the Work and for any other Subcontractors who have provided
extended warranties.

12.2                        General:  Kiewit warrants that the Work provided by
it hereunder will be performed with skill and care and shall be of first
quality, new, and in accordance with prudent industry practices.

12.3                        No Other Warranties:  Kiewit’s sole warranties to
Owner under this Contract are the warranties set forth in this Article 12 and in
Section 15.2.  OWNER HEREBY ACKNOWLEDGES AND AGREES THAT KIEWIT MAKES NO OTHER
WARRANTY UNDER OR BY VIRTUE OF THIS CONTRACT, WHETHER EXPRESS OR IMPLIED
(INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY), WHETHER RELATED
TO GOODS OR SERVICES,

37


--------------------------------------------------------------------------------


AND THAT KIEWIT MAKES NO WARRANTY OF ANY KIND TO ANYONE OTHER THAN TO OWNER.

12.4                        Notice of Warranty Claim:  Owner shall notify Kiewit
of any defect covered by the warranty set forth in Article 12 within thirty (30)
Days after discovering such defect, (but failure to so notify within said thirty
(30) Days shall not constitute a waiver of any warranty claim except to the
extent Kiewit is prejudiced by any delay in notification beyond any such 30 day
period and then only to the extent of such prejudice), and in no case later than
five (5) Days after expiration of the applicable warranty period.  ANY CLAIM FOR
BREACH OF WARRANTY NOT MADE IN WRITING WITHIN THE TIME PRESCRIBED IN THIS
ARTICLE 12 SHALL BE DEEMED WAIVED.

12.5                        Access During Warranty:  Owner shall provide Kiewit
with reasonable access to the Plant for warranty work, and the Parties shall
coordinate any warranty work requiring an outage.

13.          Transfer of Title and Risk of Loss:  Title to the Equipment or any
part thereof and all materials and components used, or to be used in the Plant,
shall pass to Owner upon delivery to the Plant Site.  Care, custody and control
of, and risk of loss to, the Work, or any part, including the Equipment shall be
with Kiewit until Substantial Completion and shall pass to Owner upon
Substantial Completion.  Kiewit will be held responsible for any damage (i) to
the completed Work occurring after Substantial Completion or (ii) to the Owner’s
existing structures, materials, or equipment adjacent to or on the Plant Site,
in the case of (i) and (ii) to the extent arising from the negligence or willful
misconduct of Kiewit, Kiewit’s agents or employees, Subcontractors or
Subcontractors’ agents or employees, and shall repair or replace any such
damaged Work, structures, materials, or equipment at no additional cost to
Owner.  Where such loss or damage is the result of the joint negligence of
Kiewit or Kiewit’s agents, employees, Subcontractors or Subcontractors’ agents
or employees, with any other party or third party including Owner, Owner’s other
contractors, agents or employees, lenders, and third parties,  Kiewit shall
repair or replace such damaged Work, structures, materials or equipment, at no
additional cost to Owner; provided, however, such repair or replacement
obligation of Kiewit shall not limit Kiewit’s right to obtain contribution or
indemnity from other persons or entities (including, without limitation, Owner,
its agents and employees) who were also jointly negligent.

38


--------------------------------------------------------------------------------


Upon Substantial Completion, Kiewit’s responsibility to compensate Owner under
this Article shall be limited to $500,000 per occurrence and Owner shall release
and hold Kiewit harmless from liability to Owner for any loss or damage
exceeding such amount.  Owner will cause its insurers to issue a waiver of
subrogation in favor of Kiewit and its Subcontractors of any tier consistent
with the rights and obligations of this Article.

14.          Insurance

14.1                        Kiewit shall not commence Work at or near the Plant
Site under this Contract until it has obtained all insurance required under
Section 14.2 with insurance companies reasonably acceptable to Owner, and
provided a certificate of insurance to Owner evidencing that such insurance is
in force.

14.2                        Kiewit Insurance Requirements:  Kiewit shall provide
and maintain the following insurance coverage for provision of the Work on the
Plant Site.  Kiewit shall also require each of its Subcontractors furnishing
labor at the Plant Site to provide insurance, prior to entering the Plant Site,
similar in coverage to those required of Kiewit hereunder (i.e. items (a)
through (g)) (in accordance with Kiewit’s usual practice).

(a)           Commercial General Liability Insurance

Kiewit shall maintain commercial general liability insurance, including coverage
for premises liability, operations liability at the Plant Site and away from the
Plant Site, products liability and completed operations liability, contractual
liability, and liability for independent contractors.  Such insurance shall
include coverage for property damage and resulting loss of use, bodily injury
and death, personal injury, and property damage arising from explosion, collapse
and underground (XCU) hazards.  Limits of insurance shall be not less than
$5,000,000 each occurrence and $10,000,000 annual aggregate.  Coverage shall be
written on an occurrence basis.  The products liability and completed operations
liability coverage shall be maintained for a period of at least two (2) years
after Substantial Completion.

39


--------------------------------------------------------------------------------


(b)           Commercial Automobile Liability Insurance

Kiewit shall maintain commercial automobile liability insurance for any Kiewit
owned, hired, rented or borrowed vehicles or any other vehicle used in
connection with Kiewit’s business (so-called non-owned autos) with a combined
single limit of not less than $5,000,000 each accident.

(c)           Workers’ Compensation & Employer’s Liability Insurance

Kiewit shall maintain workers’ compensation insurance in accordance with the
laws of the state of Indiana or where such compensation is otherwise payable. 
Workers’ compensation insurance shall afford statutory limits of insurance. 
Kiewit shall also maintain employer’s liability insurance with limits of not
less than $2,000,000 each accident and $2,000,000 each employee for injury by
disease.

(d)           Professional Liability Insurance

Kiewit, or its design Subcontractor, shall maintain professional liability
insurance with limits of not less than $5,000,000 each claim/aggregate solely
pertaining to the Work.  Coverage shall be maintained for a period of at least
two (2) years after Substantial Completion.

(e)           Personal Property, Tools and Equipment

Kiewit shall be responsible for insuring or self-insuring all of its own
personal property including temporary, portable office and work buildings ,
tools and equipment.

(f)            General Requirements

Except with respect to workers’ compensation, limits of insurance, described
above, may be satisfied through the purchase of a combination of primary and
umbrella or excess liability insurance.  In such case, adequacy of limits of
insurance shall be evaluated collectively.

Deductibles, if any, contained in any insurance described above, shall be the
sole responsibility of Kiewit, and the insolvency of, or failure to pay, such
deductible amounts by Kiewit shall not be joint with respect to the interests of
the Owner.

40


--------------------------------------------------------------------------------


Owner shall be named as an additional insured with respect to the performance of
Kiewit and Kiewit’s Subcontractors ongoing operations for Owner under Kiewit’s
commercial general liability insurance and commercial automobile liability
insurance required under Sections 14.2 (a) and 14.2 (b) above.  Kiewit hereby
waives its right of subrogation against Owner, its directors, officers, agents
and employees and shall cause its insurers to acknowledge such waiver in favor
of Owner in the certificate of insurance deliverable to Owner on all insurance
required to be maintained by Kiewit relating to the Work.  All insurance
required under this Section shall be primary (pay first) with respect to any
other insurance which may be available to Owner.

(g)           All insurance policies shall require the insurer to provide thirty
(30) Days advance notice to Owner of any cancellation in coverage, except for
non-payment of premium that shall require ten (10) Days advance notice to
Owner.  If Kiewit receives notice of or learns of non-renewal of any insurance
coverages required to be maintained by Kiewit hereunder, Kiewit shall provide
written notice thereof to Owner within two (2) Business Days after receipt of
said notice or learning of same.

14.3                        Owner Insurance Requirements.  Owner shall provide
and maintain the following insurance coverage for provision of the Work on the
Plant Site.

(a)                                  Commercial Automobile Liability Insurance

Owner shall maintain commercial automobile liability insurance for any Owner
owned, hired, rented or borrowed vehicles or any other vehicle used in
connection with Owner’s business (so-called non-owned autos) with a combined
single limit of not less than $5,000,000 each accident.

(b)                                 Workers’ Compensation & Employer’s Liability
Insurance

Owner shall maintain workers’ compensation insurance in accordance with the laws
of the state of Indiana or where such compensation is otherwise payable. 
Workers compensation insurance shall afford statutory limits of insurance. 
Owner shall also maintain employer’s liability insurance with limits of not less
than $2,000,000 each accident and $2,000,000 each employee for injury by
disease.

41


--------------------------------------------------------------------------------


(c)           Builders Risk Insurance

Owner shall maintain “All Risk” Builders Risk Insurance, with limits of
insurance up to the Contract Sum amount and including appropriate sub-limits not
less than the value of any property intended for incorporation into the Work in
off-Site storage, in inland transit, and including  earthquake, flood, hot
testing and windstorm perils covering Kiewit, Kiewit Subcontractors of any tier
and Owner as their interest may appear in the property intended for
incorporation in the Work situated at the Plant Site and while in the course of
construction, erection, fabrication or repair until the achievement of
Substantial Completion.  Owner may, at its option, purchase Delay-in-Startup
coverage in connection with the project for the sole benefit of the Owner. 
Owner’s Delay-in-Startup coverage shall be primary to any delay damages that
Kiewit or its Subcontractors of any tier may owe on the same basis.

Kiewit and its Subcontractors of any tier shall be included as an additional
named insured with a full and complete waiver of subrogation under Owner’s
Builders Risk Insurance.

(d)           General Requirements

Except with respect to workers’ compensation and builders risk insurance, limits
of insurance, described above, may be satisfied through the purchase of a
combination of primary and umbrella or excess liability insurance.  In such
case, adequacy of limits of insurance shall be evaluated collectively.

Deductibles, if any, contained in any insurance described above, shall be the
sole responsibility of Owner and the insolvency of, or failure to pay, such
deductible amounts by Owner shall not be joint with respect to the interests of
Kiewit or Kiewit Subcontractors.

All insurance required under this Section shall be primary (pay first) with
respect to any other insurance which may be available to Kiewit.

15.          Indemnity

15.1                        Indemnity by Kiewit for Personal Injury and Property
Damage:  Kiewit shall defend, indemnify and hold harmless Owner, its affiliates
and its lenders, and

42


--------------------------------------------------------------------------------


each of their respective directors, officers, agents and employees from and
against all claims made by a third party for any damages, losses and expenses,
including, but not limited to attorney’s fees, arising out of or resulting from
Kiewit’s performance of the Work (either by itself or through any
Subcontractor), to the extent of Kiewit’s negligence (or that of its
Subcontractors at any tier), provided that any such damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Plant, Equipment or the Work
itself).  Kiewit indemnifies the Owner (and the owner of the Plant Site, if the
Plant Site is leased by Owner) against any claims, liability, damages,
penalties, losses, costs and expenses, including, but not limited to attorneys
fees, arising out of Kiewit’s breach of its obligation under Section 8.6.

15.2                        Indemnity by Kiewit for Intellectual Property: 
Kiewit hereby warrants that (i) the Plant, and the use thereof, when operated in
accordance with Kiewit’s operating instructions, and (ii) the Delta-T Technology
and all rights granted to Owner under the License Agreement, will not infringe
upon any United States patent, trade secret or other intellectual property
right.  Kiewit further agrees, upon receipt of notification from Owner of a
lawsuit or claim against Owner for such an infringement, to promptly defend and
indemnify Owner against such lawsuit or claim at Kiewit’s own cost.  Kiewit
further agrees, to indemnify Owner against any royalties, damages, orders,
attorney fees and court costs, awarded by a final, non-appealable judgment
resulting from a finding of an infringement covered by this indemnity, or the
settlement of a claim required to be indemnified under this Section 15.2.

15.3                        Indemnity Obligations:  The indemnities set forth in
Sections 15.1 and 15.2 above all shall not apply to any design, process or
product of a particular manufacturer or manufacturers, which is specified by
Owner and identified on Exhibit U.  Owner shall promptly provide notice to
Kiewit of any claim or lawsuit for which Owner claims indemnity within time
sufficient for Kiewit to contest such claim and in the event it fails to do so,
Kiewit’s indemnity obligation shall be reduced only to the extent it is
prejudiced thereby.  Owner shall cooperate fully and promptly with Kiewit in any
defense of such claim or lawsuit.  Owner agrees

43


--------------------------------------------------------------------------------


that Kiewit shall have full authority and defense of such lawsuit or claim and
to settle such lawsuit or claim, provided that Owner is released from any
liability and Kiewit pays to Owner the cost, if any, (i) incurred by Owner in
connection with such lawsuit or claim (including without limitation reasonable
attorneys fees), and (ii) of any change in operations of the Plant resulting
from such settlement.

15.4                        Indemnity by Owner - Existence of Hazardous
Substances:  Owner shall defend, indemnify and hold harmless Kiewit and its
agents and employees from and against all damages, losses and expenses,
including but not limited to attorney’s fees, and arising or resulting from a
claim, order, requirement or charge made or brought by a third party or by the
federal, state or local government, or any department, agency or subdivision
thereof, arising out of or relating to the existence of any Hazardous Substance
located on or under the Plant Site and not (i) brought to the Plant Site by
Kiewit or its Subcontractors or (ii) resulting from the negligent exacerbation
of a known environmental condition by Kiewit or its Subcontractors. This
indemnification is valid only if (a) Kiewit gives notice of any claim or lawsuit
for which it claims indemnity within time sufficient for Owner to contest such
claim, (b) Kiewit cooperates fully and promptly with Owner in the defense
thereof, and (c) Owner has full authority in defense of such lawsuit or claim
and to settle such claim, provided that such settlement requires payment of
monetary damages only and that Owner can, and does, pay the full cost of any
such settlement.

16.          Consequential Damages and Limitation of Liability:

16.1                        In no case shall Kiewit (or Kiewit’s subcontractors
or vendors) or Owner have any liability to the other arising out of or relating
to any performance, delay in performance, or breach of this Contract for any
indirect, incidental, reliance, punitive, exemplary, or other consequential
damages of any kind (including, without limitation, lost profits, increase in
costs of goods or services resulting from delay, cost of capital or losses due
to business interruption) whether based in contract, tort or by operation of
law, whether or not Kiewit or Owner had knowledge of the damages that might
result, except to the extent of either Party’s obligations to indemnify for
third party claims properly characterized as

44


--------------------------------------------------------------------------------


consequential in nature.  Furthermore, Kiewit’s cumulative liability for any and
all losses, claims, or damages of any kind under this Contract, including
without limitation liquidated damages payable under Article 5 or Article 7,
shall in no event exceed *** of the Contract Sum, which limitation shall be
reduced to *** of the Contract Sum upon the achievement of the Threshold;
provided, however, that the foregoing limitations of liability to *** of the
Contract Sum upon the achievement of the Threshold shall not apply to liability
for (i) breach of Kiewit’s obligations to clear liens in accordance with Section
8.6, (ii) fraud or willful misconduct by Kiewit or its Subcontractors (iii)
Kiewit’s indemnities pursuant to Article 15, (iv) any right to insurance
proceeds Owner may have as a result of its status as “additional insured” on any
policy of insurance supplied by Kiewit pursuant to this Contract, or (v)
Kiewit’s warranty obligations under Article 12; provided however, that in any
event the aggregate limitation of liability of *** of the Contract Sum shall
apply.  Notwithstanding any provision herein to the contrary, Kiewit’s liability
under this Contract as to costs associated with any defects in Delta-T scope of
work under Kiewit’s subcontract with Delta-T (i) which result in the failure to
achieve Substantial Completion shall be limited to *** and (ii) after achieving
Substantial Completion, which result in the failure to achieve the Threshold
shall be limited to the License Fee plus any proceeds from the insurance
coverage under Section 14.2(d) resulting from a claim(s) by Owner, and (iii)
after achieving the Threshold, which results in the failure to achieve the
Performance Guarantees shall be limited to the lesser of the License Fee or the
liquidated damages described in Section 7.8 which would apply for failure to
achieve the Performance Guarantees, plus any proceeds from the insurance
coverage under Section 14.2(d) resulting from a claim(s) by Owner, minus any
amounts incurred by Kiewit under item (ii) of this sentence; provided, however,
in the event of Delta-T’s bankruptcy or insolvency which results in Delta-T not
paying to Kiewit amounts equal to the amount of Kiewit’s liability to Owner
under this sentence up to the applicable limitations on liability set forth
above in this sentence then in lieu of such applicable limitations on liability,
Kiewit’s liability shall be limited to the sum of (x) any amounts paid by
Delta-T to Kiewit with respect to such liability of Kiewit to Owner under this
sentence, (y) any amounts not yet paid by Kiewit to Delta-T under Kiewit’s
subcontract with Delta-T

45


--------------------------------------------------------------------------------


(including without limitation any retainages) and (z) any proceeds from the
insurance coverage under Section 14.2(d); but only if the sum of (x), (y) and
(z) is lower than the otherwise applicable limitation on liability set forth
above in this sentence.  For the avoidance of doubt, the limitations of the
preceding sentence shall not in any way limit the insurance carrier’s
obligations under such insurance coverage under Section 14.2(d) with respect to
any such claim by Owner.  In addition, Kiewit shall be obligated to use its best
reasonable efforts to maximize payments under such coverage with respect to any
such claim(s) by Owner and Kiewit shall be obligated to use its best reasonable
efforts to maximize any recoveries from Delta-T and/or its bankruptcy estate in
the event of Delta-T’s insolvency or bankruptcy.

16.2                        Maximum Liquidated Damages Amounts:

(a)           Notwithstanding any other provisions in this Contract to the
contrary, in no event shall Kiewit’s aggregate liability for the liquidated
damages described in Section 5.1 associated with a delay in Substantial
Completion exceed *** of the Contract Sum, except for delays attributable to
equipment which is the subject of the AWA for which such liquidated damages
shall not exceed *** of the Contract Sum, and except for delays for which Kiewit
pays Reduced LDs (as defined in Section 5.1) for which such liquidated damages
shall not exceed ***.

(b)           In no event shall Kiewit’s liability for liquidated damages
described in Section 7.8 associated with failure to achieve the Anhydrous Fuel
Ethanol Production Guarantee, Anhydrous Fuel Ethanol Yield Guarantee, and the
Natural Gas Consumption Guarantee due to Delta-T’s design of the Plant exceed,
individually and in the aggregate, ***, less any amounts incurred by Kiewit
under items (ii) and (iii) of the third to last sentence (i.e. beginning with
“Notwithstanding any provision. . .”) of Section 16.1 above (excluding any
proceeds from the insurance coverage under Section 14.2(d)).

(c)           Notwithstanding any other provision in this Contract to the
contrary, in no event shall Kiewit’s aggregate liability for liquidated damages
described in Section 5.1 and Section 7.8 exceed *** of the Contract Sum.

17.          Intentionally Deleted

46


--------------------------------------------------------------------------------


18.                               Dispute Resolution

18.1                        Executive Conference or Mediation:  In the event of
any controversy or claim arising out of or related to this Contract, or the
interpretation, termination or breach hereof, the Parties shall, upon the
written request of either of them, attempt to resolve the matter by agreement of
the representatives of the Parties (collectively “Representatives”).  Such
representatives shall be at least one management level above the individuals who
have had direct responsibility for performance of the Contract, or the highest
level of management of any Party whose highest level of management has had
direct responsibility for such performance.  Such Representatives shall meet in
person or by telephone or teleconference at least once, and shall attempt to
resolve any matter raised by either of them by the written notice requesting
such resolution within a period of thirty (30) Days from such written request. 
In the event that the Parties are unable to resolve the dispute by agreement of
such Representatives within such thirty (30) Day period, then at the written
request of either Party, the Parties shall submit the matter to mediation under
the then current rules of mediation and conciliation of the American Arbitration
Association.  The Parties shall attempt to resolve any matter submitted to
mediation under this Section 18.1 within thirty (30) Days after the date of
delivery of the written request for mediation.  However, neither Party shall
have any obligation to resolve the matter in dispute at such mediation during
this thirty (30) Day period.

18.2                        Arbitration:  Any controversy or claim arising out
of or related to this Contract, or the interpretation, termination or breach
hereof, which cannot be resolved by mutual agreement of the Parties or by
mediation within the time periods provided at Section 18.1 above, shall be
submitted to binding arbitration in accordance with the applicable rules of the
Construction Industry Rules of the American Arbitration Association.  The place
of arbitration shall be Des Moines, Iowa.  Judgment upon any award rendered in
arbitration under this Contract may be entered and enforced in any court of
competent jurisdiction.  Arbitration shall be commenced by mailing or delivering
a written demand for arbitration by either party upon the other.

47


--------------------------------------------------------------------------------


(a)                                  Within thirty (30) days of a written demand
for arbitration, each party shall appoint an arbitrator and give written notice
to the other party of such appointment.

(b)                                 The two (2) arbitrators so appointed shall,
within fourteen (14) days, appoint a third arbitrator who shall serve as the
chairman of the arbitral tribunal.

(c)                                  If either party fails to appoint an
arbitrator within thirty (30) days of notice of a demand for arbitration or if
the two (2) arbitrators appointed fail to agree on a third arbitrator within
fourteen (14) days following appointment of the second arbitrator, the
unappointed arbitrator shall be appointed as prescribed by the then current
Construction Industry Arbitration Rules of the American Arbitration Association
for the appointment of a sole arbitrator.

(d)                                  If an arbitrator fails or is unable to act,
his successor will be appointed in the same manner as the arbitrator he
succeeds.

(e)                                  Unless otherwise agreed by the parties, the
rules and procedures that will be followed in the arbitration will be the then
current Construction Industry Arbitration Rules of the American Arbitration
Association.  The American Arbitration Association shall administer the dispute.

18.3                        Attorney’s Fees and Costs:  All costs, expenses and
attorney’s fees resulting from the litigation or arbitration of any claim under
this Contract shall be paid by the losing Party to the prevailing Party.

19.          Force Majeure Event

A “Force Majeure Event” is any act or event that prevents the affected party
from performing its obligations (other than the payment of money) or complying
with any conditions under this Contract if such act or event is beyond the
reasonable control of, and not the fault of, the affected party and such party
has been unable by the exercise of due diligence to overcome or mitigate the
effects of such act or event.  Force Majeure Events include but are not limited
to acts of war, sabotage, hurricane, tornado, flood,

48


--------------------------------------------------------------------------------


unusually severe weather conditions, lightning, earthquake, fire, explosion,
civil disturbance, act of God or the public enemy, any unreasonable delay or
failure to act of any court or government authority (acting in its governmental
capacity and not as a provider of utility services) with respect to a requested
action necessary for performance of the Services (provided that such requested
action is legal, customary and within such authority’s jurisdiction and
application therefor was made in a proper and timely manner and was diligently
pursued), strikes or other labor disputes of a regional or national character,
or transportation accidents (including, but not limited to vessels at sea)
involving long lead items of Equipment.  Force Majeure Events do not include
on-site strikes, on-site work stoppages and on-site labor disputes or unrest
involving employees of Kiewit or its Subcontractors, breakdown or late delivery
ex works by Subcontractors of Equipment or materials (except to the extent
caused by a Force Majeure Event), shortages or price fluctuations with respect
to Equipment, materials or other components of the Services, and economic
hardship.

20.          General Provisions

20.1                        Assignment:  Neither Kiewit nor Owner shall assign
or transfer its duties or obligations hereunder without the prior written
consent of the other, which consent shall not be unreasonably withheld, except
that Owner may assign this Contract to its lenders to the extent necessary to
support obligations inherent in the project financing structure and to the
Indiana Port Commission in connection with that certain lease of the Plant Site
between Owner, as lessee, and the Indiana Port Commission, as lessor, dated
October 31, 2006.  This Contract shall be binding upon and shall inure to the
benefit of the Parties and the successors and permitted assigns of Owner and
Kiewit.

20.2                        Entire Contract; Waiver; Amendment:  These General
Conditions and the attached Exhibits constitute the full and complete contract
between the Parties hereto with respect to the subject matter hereof.  There are
no statements, agreements, understandings, representations or trade customs of
any kind, express or implied, concerning the subject matter which are not merged
herein or superseded hereby.  A waiver of any of the terms of this Contract
shall not bind either Party unless signed by one of its duly authorized
Representatives.  Waiver

49


--------------------------------------------------------------------------------


by either Party of any default by the other Party hereunder shall not be deemed
a waiver by such Party of any default by the other which may occur thereafter. 
This Contract may only be modified or amended by an agreement in writing
executed by both Parties hereto.

20.3                        Governing Law:  The validity, performance,
construction and effect of this Contract shall be governed by the laws of the
state of State of Indiana, except with regard to its choice of law rules.

20.4                        Notices:  All notices provided for herein will be
considered as properly given if in writing and (i) delivered personally,  (ii)
sent by certified or registered mail, postage prepaid, return receipt requested,
(iii) sent by recognized overnight delivery service company or (iv) sent by
facsimile followed by a hard copy sent via certified or registered mail or by
overnight delivery as set forth above addressed to::

If to Kiewit, to:

7906 North Sam Houston Parkway, Suite 300

 

Houston, TX 77064 USA

 

Attn: Mike Casey, Sr. VP

 

Facsimile: 281-517-8906

 

 

If to Owner, to:

1300 South 2nd Street

 

Pekin, IL 61554

 

Attn: Jeff Moery, Vice President

 

Facsimile: (309) 478-1526

Notices shall be deemed effective upon actual receipt, or in the case of posting
in the U. S. mail, on the fourth Day after mailing.

20.5                        Survival:  Articles 15, 16, 18, 19, and 20 shall
survive termination of this Contract.

20.6                        Third Parties:  The Parties agree that this Contract
is not intended by either Party to give any benefits, rights, privileges,
actions or remedies to any person, partnership, firm or corporation (other than
a Party or its permitted assignee) as a third party beneficiary under any theory
of law, except to the extent such benefits, rights, privileges, actions or
remedies are specifically attributed to Delta-T.

50


--------------------------------------------------------------------------------


20.7                        Equal Bargain and Representation:  The Parties have
participated jointly in the negotiations and drafting of this Contract.  In the
event that an ambiguity or question of intent or interpretation arises, this
Contract shall be construed as if drafted jointly by the Parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Contract.  Each of the
Parties acknowledges that it has been represented by legal counsel of its own
choice throughout all negotiations, preparation, review and execution of this
Contract, and that each Party has executed this Contract voluntarily and with
the consent and on the advice of any such legal counsel.  In entering into this
Contract, each Party has undertaken such factual inquiry as it has deemed
necessary and has relied solely on that inquiry and not on statements or
representations of the other Party except as expressly set forth in this
Contract.

20.8                        Time Bar to Claims:  All claims by Owner against
Kiewit arising out of or in any way connected with this Contract or the services
to be performed hereunder, or by Owner against Delta-T arising out of or
relating to this Contract or the services to be performed hereunder, shall be
barred and under no circumstances shall any such claim be asserted by Owner
unless asserted in writing to Kiewit within four (4) years after the date of
achieving the Threshold, unless this Contract shall be terminated earlier, as
provided herein, in which case the date of termination of this Contract shall be
the date on which such period shall commence; provided, however, notwithstanding
the foregoing, if any claim is asserted by a third party against Owner for which
Owner would have a claim against Kiewit or Delta-T, including, but not limited
to, matters covered by Section 15.2 of this Contract, the foregoing four (4)
year limitation period shall not apply and instead a ten (10) year limitation
period shall apply.

20.9                        Representations:  Each Party represents and warrants
to the other as of the date hereof that:

(a)           Organization, Qualification and Good Standing.  Such Party (a) is
duly organized, validly existing, and in good standing under the laws of its
state of organization, (b) is duly qualified to transact business and is in good
standing

51


--------------------------------------------------------------------------------


under the laws of each jurisdiction where the conduct of its business requires
it to so qualify, and (c) has all the requisite company power and authority to
own or hold under lease its property and assets, and to transact the business in
which it is engaged.

(b)                                 Authority. This Contract has been duly
executed and delivered by such Party.  Such Party has the full power and
authority to enter into this Contract, to make the representations, warranties,
covenants and agreements made herein and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Contract
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all requisite company action on the part of such Party.

(c)                                  Legally Binding.  This Contract and each of
the documents described herein to be executed by such Party constitute legal,
valid and binding obligations of such Party, enforceable against such Party in
accordance with their terms, except as enforcement may be limited by bankruptcy,
insolvency, or other similar laws affecting the enforceability of creditors’
rights in general, and to moratorium laws from time to time in effect.

(d)                                 No Violation or Breach Resulting from this
Transaction.  Neither the execution or delivery of this Contract by such Party
nor the consummation by such Party of the transactions contemplated hereby:

(i)            shall constitute a violation or breach by such Party of any
judgment, order, writ, injunction or decrees issued against or imposed upon such
Party; or

(ii)           shall result in the violation by such Party of any applicable
law, order, rule or regulation or decree of any governmental or
quasi-governmental authority.

20.10                 Kiewit’s Representations:  Kiewit represents to Owner as
follows:

(i)            Upon Substantial Completion and at all relevant times thereafter,
the Plant  will be fit for its intended purposes;

52


--------------------------------------------------------------------------------


(ii)           Kiewit shall perform its construction, installation,
commissioning and testing services hereunder in a good and workmanlike manner
and otherwise in accordance with Good Industry Standards;

(iii)          The Plant will, at all times through Final Acceptance, comply
with all Applicable Laws, the applicable requirements of this Contract and Good
Industry Standards;

(iv)          All Work Materials procured or furnished by Kiewit hereunder shall
be new or unused (unless otherwise agreed by Owner in writing), of good quality
and in accordance with Good Industry Standards and the specifications set forth
in this Contract and the Schedules.

(v)           When operated at the nameplate capacity in accordance with Delta-T
operating procedures, the Plant will not produce a process contact discharge
effluent stream.  All effluent generated by the process units, over and above
what is directly recycled to the process, will be capable of being directed to
the waste water collection tank described in Exhibit A, which will be capable of
receiving and holding all such effluent. This tank will be capable of being
utilized as a temporary storage location and will be capable of allowing any off
specification contents to be buffered prior to being reintroduced into the
process.  Material from the waste water collection tank will be capable of being
recycled into the process at an appropriate flow rate.

20.11                 Time:  Time is of the essence in the performance of all
obligations of this Contract; provided however, that the only guarantees,
liabilities and liquidated damages that will apply with respect to this
obligation are those specifically stated in this Contract.

20.12                 Counterparts:  This Contract may be executed by Kiewit and
Owner in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one and the same
instrument.  Execution can be evidenced by fax signatures with original
signature pages to follow in due course.

53


--------------------------------------------------------------------------------


Witness Whereof, the Parties hereto have executed this Contract on the 31 day of
May, 2007.

kiewit energy company

 

aventine renewable energy - mt. vernon, llc

 

 

 

 

 

 

By:

/s/ Bradley J. Kaufman

 

By:

/s/ Daniel R. Trunfio, Jr.

Printed Name:  Brad Kaufman

 

Printed Name:  Dan Trunfio

Title:  President

 

Title:  Chief Operating Officer

Date:

5/31/07

 

Date:

5/31/07

 

54


--------------------------------------------------------------------------------


EPC Fixed Price Contract

Exhibit A Scope of Work

Mt Vernon Ethanol

EXHIBIT A

SCOPE OF WORK

AND

TECHNICAL SPECIFICATIONS

FOR

MT. VERNON, INDIANA

A.1          SCOPE OF WORK

A.2          KIEWIT TECHNICAL SPECIFICATIONS

1


--------------------------------------------------------------------------------


A.1  SCOPE OF WORK

1.0                                                       PROJECT DESCRIPTION

Kiewit shall provide to the Owner the full complement of design and engineering,
procurement, construction, start-up, and performance testing for the Plant named
Mt. Vernon in Mt. Vernon, Indiana as is more fully defined herein. A general
project description is provided in Section 2.0 of this Exhibit A.1.

The Plant shall be furnished in accordance with this Contract, including without
limitation, this Exhibit A.1, “Scope of Work”; Exhibit A.2, “Design, Engineering
and Codes”; and the other Exhibits that form this Contract. The Plant shall be
consistent with ethanol industry standards for design, equipment selection and
construction.  Where conflicts exist between Exhibits A.1 and A.2, Exhibit A.1
shall govern.  In the event of a conflict between Exhibit A and the Contract
Drawings (Contract Drawings attached at the end of these Exhibits A.1 and A.2),
information shown on the drawings shall govern except that Exhibits A.1 and A.2
shall govern over Delta-T P&IDs that are part of the Contract Drawings. 
Technical specifications shall be provided to the Owner, and shall contain
additional details for the scope of work. In the event of a conflict between
Exhibits A.1, A.2, and Delta T provided standard specifications, Exhibits A.1
and A.2 shall govern except in the instance where Exhibits A.1 or A.2 have
conflicted with Delta T specifications in such a manner that will prevent the
plant from achieving project Performance Guarantees.  Delta-T provided data
sheets for Kiewit procured equipment are provided at the end of this exhibit as
an attachment titled, “Delta-T Datasheets”.  The following shall be submitted by
Kiewit to Owner for comment:

1.                                       Buildings Plans;

2.                                       General Arrangement Drawings;

3.                                       One Line Electrical Diagrams;

4.                                       P & ID drawings;

5.                                       Final Equipment specifications and shop
drawings.

Comments will be returned to Kiewit within 7 business days.  If comments are not
received within the 7 business days, Kiewit shall proceed and assume Owner has
no comments.

Owner will be part of periodic 3D model reviews of Kiewit’s design to discuss
equipment layout and access.

2.0                                                       SCOPE OF WORK

2.1                                                      Work By Kiewit

Major components and systems of the Plant are listed below:

2


--------------------------------------------------------------------------------


 

A.

 

Grain receiving equipment ***. Final sizing criteria to be agreed upon with
Owner.

 

 

 

B.

 

*** inbound and *** outbound truck scale and one grain sampling system for
incoming trucks. ***

 

 

 

C.

 

Conveying equipment for transport of corn from bulk storage silos to milling
surge bin

 

 

 

D.

 

*** hammer mills including surge bin, rotary feeder, discharge plenum, and
conveyor to slurry mix tank

 

 

 

E.

 

*** slurry mix tank *** forwarding pump

 

 

 

F.

 

*** liquefaction tanks including agitators and pumps

 

 

 

G.

 

Beer cook heat exchangers and booster pump

 

 

 

H.

 

Mash cooler and booster pump

 

 

 

I.

 

*** yeast mix tank, agitator, and pump

 

 

 

J.

 

*** yeast propagation tank ***.

 

 

 

K.

 

Yeast propagation cooler

 

 

 

L.

 

*** fermentation tanks ***

 

 

 

M.

 

*** CO2 gas scrubber and pump

 

 

 

N.

 

*** vent gas scrubber and pump

 

 

 

O.

 

*** beer well tank including agitator and pump

 

 

 

P.

 

*** process condensate tank and pump

 

 

 

Q.

 

Beer columns, rectifier columns, reboilers, flash receivers, ***

 

 

 

R.

 

*** required for the dehydration process

 

 

 

S.

 

*** acid reduction column, ***

 

 

 

T.

 

Evaporators, ***

 

 

 

U.

 

*** centrifuges ***.

 

 

 

V.

 

*** syrup storage tank including pumps and agitator

 

 

 

W.

 

*** thin stillage storage tank including agitator and pumps

 

 

 

X.

 

*** whole stillage storage tank including agitator and pumps

 

 

 

Y.

 

*** dryers including regenerative thermal oxidizers

 

 

 

Z.

 

*** CIP dilution tank, heater and supply/return pumps

 

 

 

AA.

 

*** ethanol shift tanks and pumps

 

 

 

BB.

 

*** denaturant storage tanks and pumps.

 

 

 

CC.

 

*** corrosion inhibitor tank and pumps

 

 

 

DD.

 

*** off-spec product storage tank and pump –

 

 

 

EE.

 

*** product storage tanks.

 

3


--------------------------------------------------------------------------------


 

 

 

FF.

 

*** ethanol load out system ***

 

 

 

GG.

 

*** multi-cell mechanical draft counter-flow cooling tower.

 

 

 

HH.

 

All equipment, components, piping and conduits for the following systems:

 

 

 

1.

 

 

Boiler water. ***

 

 

 

 

2.

 

 

Cooling tower / circulating water system. ***

 

 

 

 

3.

 

 

Condensate / feed water system

 

 

 

 

4.

 

 

Steam piping from boilers to process users

 

 

 

 

5.

 

 

Wastewater (tie to existing system)

 

 

 

 

6.

 

 

Station instrument / service air

 

 

 

 

7.

 

 

Other systems as specifically described herein

 

 

 

II.

 

*** chillers for cooling during hot weather operation

 

 

 

JJ.

 

Steam and water interconnection and delivery system for process

 

 

 

KK.

 

Wastewater collection equipment ***

 

 

 

LL.

 

*** instrument/service air compressors, air receivers and air dryer(s).

 

 

 

MM.

 

*** air blower for yeast propagation

 

 

 

NN.

 

Concrete foundations, slabs and anchor bolts installed in place for all
equipment.

 

 

 

OO.

 

Required structural steel for components, pipe supports, anchors, and
enclosures.

 

 

 

PP.

 

Electrical equipment up to the facility substation *** provided by local power
company.

 

 

 

QQ.

 

Plant fire protection ***. Fire protection for each building / area defined
later in Section 4.11.

 

 

 

RR.

 

A fully enclosed main process building ***.

 

 

 

SS.

 

A fully enclosed boiler building ***.

 

 

 

TT.

 

Plant control room ***.

 

 

 

UU.

 

A fully enclosed administration building ***.

 

 

 

VV.

 

An enclosed storage building for storage of dried distiller grains (DDGS) as
later defined in 4.10

 

 

 

WW.

 

An enclosed grain receiving and DDGS loading building ***.

 

 

 

XX.

 

*** enclosed maintenance building as later defined in 4.10.

 

 

 

YY.

 

Distributed Control System (DCS) for new equipment.

 

 

 

ZZ.

 

Local transducers, controllers, signal converters, gauges and control devices
mounted in cabinets, panels or installed in the

 

4


--------------------------------------------------------------------------------


 

 

process lines and interconnected with control room devices and controls
including a distributed control system (DCS) for the facility

 

 

 

AAA.

 

Required connecting process piping, valves, ducts, specialties and pneumatic
tubing.

 

 

 

BBB.

 

Thermal, personnel protection and anti-sweat insulation for piping and equipment
where required.

 

 

 

CCC.

 

Proper protective measures for underground piping as determined necessary.

 

 

 

DDD.

 

Architectural finishes and features shall be manufacturer’s standard as defined
in Section 4.10.

 

 

 

EEE.

 

Electrical equipment and material as more fully described herein and in Exhibit
A.2.

 

 

 

FFF.

 

Installation, startup, and testing of the Plant equipment. Technical Field
Assistants for Owner supplied equipment shall be provided by the Owner as
required to support Kiewit’s erection, startup and commissioning effort.

 

 

 

GGG.

 

Heating, ventilating, and air conditioning systems as defined in section 4.10
and Exhibit A.2.

 

 

 

HHH.

 

Instruction, operating and maintenance manuals for all equipment supplied by
Kiewit.

 

 

 

III.

 

Natural gas distribution system excluding metering, regulation, gas
chromatograph, and odorization.

 

 

 

JJJ.

 

*** soft water storage tank. Tank may be field fabricated or shop fabricated.

 

 

 

KKK.

 

Training for Owner provided operations personnel.

 

 

 

LLL.

 

Other systems as required to provide a fully functional facility.

 

5


--------------------------------------------------------------------------------


Table of Major Plant Pumps:

Pumps

 

Quantity*

 

Design Basis

Slurry Mix Tank Pump

 

***

 

***

Liquefaction Pump

 

***

 

***

Beer Booster Pump

 

***

 

***

Mash Booster Pump

 

***

 

***

Yeast Mix Pump

 

***

 

***

Yeast Recirculation Pump

 

***

 

***

Fermenter Pump

 

***

 

***

CO2 Scrubber Pump

 

***

 

***

Beer Well Pump

 

***

 

***

CIP Return Pump

 

***

 

***

Beer #1 Reboiler Recirc Pump

 

***

 

***

Beer Column #1 Bottoms Pump

 

***

 

***

Beer #2 Reboiler Recirc Pump

 

***

 

***

Beer Column #2 Bottoms Pump

 

***

 

***

BC Overheads Pump

 

***

 

***

RC Feed Pump

 

***

 

***

Rectifier Reflux Pump

 

***

 

***

 

6


--------------------------------------------------------------------------------


 

Pumps

 

Quantity*

 

Design Basis

Rectifier Column Pump

 

***

 

***

Regeneration Pump

 

***

 

***

Product (to Shift Tanks) Pump

 

***

 

***

1st Effect Evap Pump

 

***

 

***

2nd Effect Evap Pump

 

***

 

***

2nd Effect Forward Feed Pump

 

***

 

***

3rd Effect Evap Pump

 

***

 

***

Evaporator Cond. Pump

 

***

 

***

Evap Vacuum Eductor Pump

 

***

 

***

Finisher Forward Feed Pump

 

***

 

***

Finisher Recirc Pump

 

***

 

***

Whole Stillage Pump

 

***

 

***

Thin Stillage Transfer Pump (from thin stillage collection tank)

 

***

 

***

Syrup Pump

 

***

 

***

Thin Stillage Pump (from thin stillage storage tank)

 

***

 

***

Ethanol Transfer Pump (from shift tanks)

 

***

 

***

Off Spec Ethanol Pump

 

***

 

***

Denaturant Unloading Pump

 

***

 

***

 

7


--------------------------------------------------------------------------------


 

Pumps

 

Quantity*

 

Design Basis

Denaturant Pump

 

***

 

***

Corrosion Inhibitor Pump

 

***

 

***

Product Loadout Pump

 

***

 

***

Cooling Water Pumps

 

***

 

***

Chilled Water Pumps

 

***

 

***

Process water supply pumps

 

***

 

***

Steam Condensate Pump

 

***

 

***

Soft water Forwarding Pumps

 

***

 

***

Process Condensate Pump

 

***

 

***

High Pressure CIP Supply Pump

 

***

 

***

Low Pressure CIP Supply Pump

 

***

 

***

Caustic Feed Pump

 

***

 

***

Ammonia Feed Pump

 

***

 

***

Sulfuric Acid Pump

 

***

 

***

Gluco Amylase Pump

 

***

 

***

Alpha Amylase Pump

 

***

 

***

Urea Pump

 

***

 

***

Boiler Feed Water Pumps

 

***

 

***

Sump Pumps

 

***

 

***

 

8


--------------------------------------------------------------------------------


 

Pumps

 

Quantity*

 

Design Basis

Sanitary Sump Pumps

 

***

 

***

 

--------------------------------------------------------------------------------

* The quantity of pumps and percent capacity are approximations and may be
increased or decreased based on final design of facility.

Table of Field Erected Tanks

Tank (Quantity)

 

Capacity per Tank
(gallons)*

 

Material of
Construction**

Raw/Fire Water ***

 

***

 

***

Slurry Mix Tank ***

 

***

 

***

Liquefaction Tank ***

 

***

 

***

Yeast Propagation Tank ***

 

***

 

***

Fermentation Tank ***

 

***

 

***

Beer Well ***

 

***

 

***

Whole Stillage Tank ***

 

***

 

***

Thin Stillage Tank ***

 

***

 

***

Syrup Tank ***

 

***

 

***

Ethanol Shift/Day Tank ***

 

***

 

***

Denaturant Tank ***

 

***

 

***

Ethanol Off-Spec Tank ***

 

***

 

***

Product Storage Tank ***

 

***

 

***

Process Condensate Tank ***

 

***

 

***

CIP Tank ***

 

***

 

***

Ammonia Tank ***

 

***

 

***

Soft Water Tank ***

 

***

 

***

 

--------------------------------------------------------------------------------

* Tank capacities are approximations and may be increased or decreased based on
final design of facility.  Design capacities shall be adequate to support
production at design rate with adequate margin to prevent momentary upsets or
minor equipment failures from stopping production.

**Stated material is for wetted tank surfaces only.  Materials stated may change
based on material availability, labor availability, and/or cost.  Kiewit shall
provide documentation stating substituted material is adequate for service.

9


--------------------------------------------------------------------------------


*** Tank may be field fabricated or shop fabricated.  Final construction to be
determined during final design.

**** Tank may consist of one large tank or two smaller shop fabricated tanks to
get stated capacity.

Kiewit shall also provide preparation of, filing for, and cost for obtaining all
required national, state and local permits for Kiewit’s Scope of Work per
Exhibits L of the Contract.

Equipment and material shall be furnished to provide the Owner with a Plant as
defined in this Contract.  The specific components may vary from this
description as a result of performing the detailed design and engineering of the
Plant; however, all such material and equipment shall comply with the criteria
set forth in this Contract.

2.2                                                         Work By Owner

The Owner shall provide demolition of any existing facilities at the Plant
Site.  The Owner shall provide all necessary demolition, remediation and site
preparation to allow Kiewit to begin final grading and construction in
accordance with the Project Schedule, Exhibit F.  Kiewit has not included any
Work involving existing Hazardous Waste in this Work.

Owner shall also provide the following:

1)                          Preparation and filing of all permits referenced in
Exhibit L.

2)                          Preparation of, filing for, and cost for obtaining
all required national, state and local permits including Plant operation
requirements and construction permits for Owners scope as set forth in Exhibit L
of the Contract

3)                          Soils testing, geotechnical evaluation, topographic
and legal surveys to the satisfaction of Kiewit.

4)                          License fee for utilization of Delta T Technology

5)                          Plant operation and maintenance personnel and
equipment from date of Mechanical Completion.

6)                          Copies of all permit applications and approvals that
provide technical or commercial requirements to be considered in the design or
construction of the Plant.

7)                          Appropriate space and equipment to conduct training.

8)                          Office furniture and office equipment for Control
Room Building, Administration Building, and Maintenance Building.  Computer desk
in control room to be provided by Kiewit.  All other office furniture has been
excluded.

10


--------------------------------------------------------------------------------


9)                          Plant operating equipment including, but not limited
to, front-end loaders, rail cars, forklifts, trucks, and shop equipment
(welders, power tools, etc).

10)                    All operational requirements, such as feedstock,
chemicals, spare parts, power, gas, needed to produce ethanol.

11)                    Plant utilities, such as water, sewer, gas, electricity,
site specific on the Plant boundary.

12)                    Rail spur including track, scales, and switches including
engineering and design.

13)                    Owner shall direct Owner’s civil consultant to coordinate
design with Kiewit’s design at Kiewit’s discretion.

14)        Any necessary water treatment to meet the requirements for the
facility in regards to the boilers or for process makeup and cooling water
chemical treatment.

15)                    Costs associated with construction power usage.

16)                    Natural gas metering and pressure reduction station and
odorization (if required).

17)        Supply and installation of facility electrical substation

3.0                                                       PLANT DESIGN CRITERIA

3.1                                                         Site and Ambient
Conditions

3.1.1.

 

Plant Elevation Level

 

400’ above sea level

 

 

 

 

 

3.1.2.

 

Plant Atmospheric Pressure

 

14.485 psia

 

 

 

 

 

3.1.3.

 

Ambient Temperature and Humidity for HVAC design

 

 

 

 

 

 

 

 

 

Design High Temperature

 

***

 

 

 

 

 

 

 

Design Low Temperature

 

***

 

 

 

 

 

3.1.4.

 

Seismic Criteria:

 

***

 

 

 

 

 

3.1.5.

 

Wind Loads:

 

***

 

3.2                                                         Design Data

All outdoor equipment shall be designed for operation for ambient temperatures
between *** to ***.  All outdoor water or process line with potential for
freezing shall be heat traced.  Heat tracing shall be rated for *** service
(Thermon D1-HTSX or equivalent) to allow for steam out of the piping without
damage to the heat trace insulation.

11


--------------------------------------------------------------------------------


3.2.1.                                             Interconnection Table

The following table provides the requirements for the interconnections between
Kiewit and the Owner.

12


--------------------------------------------------------------------------------


INTERCONNECTION TABLE

System

 

Interconnection Description

 

Flow

 

Pressure

 

Temperature

 

Location

Electric Utility***

 

***

 

***

 

***

 

***

 

***

 

***

Switchyard

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

Natural Gas (Note 1)

 

***

 

***      ***

 

***      ***

 

***

 

***



 

 

 

 

 

***      ***

 

***

 

 



 

 

 

 

 

***      ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raw/Potable (City)
Water Supply (Note 2)

 

***

 

***      ***

 

   *** ***

 

***

 

***



 

 

 

 

 

   *** ***

 

***

 

 



 

 

 

 

 

   *** ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Water Supply

 

***

 

***

 

***

 

***

 

***



 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

Process Blowdown
Water

 

***

 

***

 

   *** ***

 

***

 

***
***

 

 

 

 

 

 

 

 

 

 

 

Sanitary Sewer

 

***

 

***

 

***

 

***

 

***



 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

Startup/Commissioning
Power

 

***

 

***

 

***

 

***

 

***

 

13


--------------------------------------------------------------------------------


 

Construction Power

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Water

 

 

 

***
***

 

*** ***

 

***

 

 

 

NOTES

1.  Natural gas supply shall meet boiler, dryer and RTO fuel gas specification.

2.  Consistent with water quality required by Delta T process specifications as
set forth in the Schedule A Package.

3.  Final makeup water rates to be confirmed upon site water analysis and final
requirements of cooling tower and boiler.

14


--------------------------------------------------------------------------------


3.3                                                         Geotechnical
Analysis and Foundation Basis

The Scope of Work is based upon Exhibit D, Site Geotechnical Report dated May
18, 2007 (the Geotechnical Report”). To supplement this preliminary analysis,
the following comments are noted.

·                  The corn silos will likely be on piles

·                  Other areas of the plant are expected to be supported on
native soil, geopiers, or to over excavate and re-compact.

Kiewit’s design also assumes no bedrock, or groundwater, other than as set forth
in the Geotechnical Report, will be encountered, and deep foundations i.e.
piles, geopiers, etc. will be used for the corn silo loads.  Other areas of the
plant will use geopiers, over-excavated/re-compacted or native soil.  The design
assumes that all soils can be excavated with small scrapers and used for fill. 
The design does not provide for the handling or disposal of unsuitable soils,
buried refuse or debris.  The design assumes that design soil compaction can be
achieved using the existing site soils.  All subsurface conditions shall be
considered to be consistent with native soils with no below grade obstructions.

A final geotechnical report shall be provided by the Owner, coordinated with
Kiewit..  It shall include borings, samples and laboratory testing sufficient to
determine the existing soil conditions for design and construction of the
foundations and other specific features for all major equipment items including
tanks, cooling tower, stacks, buildings, plant components, disposal facilities,
and roads.  The report shall include recommendations for foundations, site
surfacing/fill materials, and roadway fill.

Any differences between the final geotechnical report and the Geotechnical
Report shall constitute a change (increase or decrease) to the allowances set
forth in Exhibit P.

4.0                                                       MECHANICAL SYSTEMS AND
EQUIPMENT

4.1                                                         Continuous Emissions
Monitoring System (CEMS)

CEMS monitoring is not included in the scope of the Project.

4.2                                                         Boiler System

Boilers shall be prepackaged, completely assembled, inspected and ready to
install as received from the manufacturer.  They shall be water-tube or
fire-tube boilers with a minimum of *** thermal efficiency, built on individual,
integral steel frame base(s) with integral forced draft burner(s), burner
controls, boiler trim, insulation, and skin casing.  Multiple units may be
provided to meet the facility operating demands for steam production.  Final
steam requirements to be determined during final design as will steam design
conditions and quantity of boilers required for Project.

15


--------------------------------------------------------------------------------


Boilers shall be natural gas fired and shall include low-NOX burner system.

Boiler stack shall be *** ft tall and include integral feed water economizer.

4.3                                                         Circulating Water
System

4.3.1.                                             Cooling Tower

An induced draft, multiple cell counter flow cooling tower will be used for the
water cooling supply to the facility. The tower may be stick built with concrete
basin or a modular tower with integral above ground basin system.  The tower
shall have the following design characteristics:

Design Ambient (preliminary):

 

***

Approach:

 

***

Range:

 

***

Evaporation Loss Fraction:

 

By Manufacturer

 

Drift:  Shall not exceed *** of the circulating water flow at the  design flow
of the pumps.

The cooling tower will be equipped with the following features:

4.3.1.1.            Fans and Drives

Fans shall be multi-blade, axial flow, propeller type.  The fan motors shall be
***, single speed, TEFC with space heaters.

4.3.1.2.            Fill and Drift Eliminators

The film-type fill shall be manufacturer’s standard capable of meeting facility
drift requirements.

4.3.1.3.                                   Water Distribution System

The tower shall be provided with a water distribution system covering the entire
fill area of each cell.

4.3.1.4.            Partitions

Multi-cell towers shall be equipped with cell partitions in accordance with the
NFPA.

4.3.1.5.            Materials of Construction

The following materials of construction will be utilized:

Framework

 

***

Fan Deck

 

***

 

16


--------------------------------------------------------------------------------


 

Filling

 

***

Eliminators

 

***

Eliminators Spacers

 

***

Partitions

 

***

Stairway & Handrails

 

***

Distribution System

 

***

Casing

 

***

Fan Stacks

 

***

4.3.1.6.            Access and Safety

One (1) permanently attached, OSHA approved stair and one (1) required OSHA
approved ladder shall be provided extending from the basin curb to the fan deck
for maintenance access.

4.3.2.                                             Circulating Water Pumps

The cooling water system shall consist of *** capacity cooling water pumps based
upon the design flow for the pumps.  Pumps shall either be vertical turbine type
pumps installed in the tower basin adjacent to the cooling tower per HEI
standards and manufacturer’s requirements or horizontal centrifugal pumps. 
Motors for vertical turbine type pumps shall be equipped with anti-reversing
devices to prevent reverse rotation of the pumps and motors.

4.4                                                         Compressed Air
System

The air supply will be from a compressed air system. *** capacity air
compressors shall be supplied.  The compressors shall be rotary screw
(oil-free), air-cooled, *** psig, and sized for the combined capacity of the
instrument air and service air systems.  The system shall be complete with
compressor inlet filters, aftercoolers, ASME Code air receiver, TEFC motors,
controls, automatic condensate trap, piping and valves.  An additional ***
compressor shall be supplied for meeting the needs of the yeast propagation
tank.  This compressor shall be shall be an air-cooled centrifugal (oil-free)
type but will not include or require a dryer, prefilter, afterfilter, or air
receiver.

The compressed air dryer shall be located upstream of the air receiver.  The
dryers shall be heatless regenerative absorption air dryers rated at *** psig
and *** air outlet dew point complete with pre-filter, after filter, moisture
indicator and regulatory valve.

Pressure-regulating valves shall be provided to prevent the service air system
from degrading the instrument air pressure. The instrument and service air
distribution shall be from a common header.

The service air system shall be located throughout the plant with connections
easily accessed from all sides of major pieces of equipment.

17


--------------------------------------------------------------------------------


4.5                                                         Water Systems

4.5.1.                                             Raw Water Supply and
Treatment

Raw water supply and treatment shall be by Owner.  Owner provided water must
meet the required quality and quantity required by the facility including the
boilers.  Raw water shall be stored in  a Kiewit supplied storage tank, which
shall also serve as the facility firewater storage tank.  Water shall require no
additional treatment for use in the process for process makeup, cooling tower
makeup, service water (at hose stations), or for fire fighting.  Owner is
responsible for water supply scope up to the inlet of the raw water tank. 
Boiler feed water shall be provided from the Owner to Kiewit at the required
quality and pressure for use in steam generation.  Kiewit has not included
treatment of water for boiler use in the scope of the Project.  Kiewit has
included a soft water storage tank located in the boiler building for storage of
boiler makeup water.  Owner is responsible for water supply up to the inlet of
the soft water tank.

4.6                                                         Chemical Feed System

Chemical feed systems shall include as a minimum the following metering pumps,
skid mounted, pre-packaged and pre-wired:

4.6.1.                                             Circulating Water

Chemical feed system for treatment of cooling tower water supply shall be in the
scope of the Owner’s water treatment supplier with the exception of pH
measurement and controller provided by Kiewit.

4.6.2.                                             Boiler Feedwater / Condensate

A.    Feedwater amine

B.             Oxygen scavenging

Space for the boiler chemical feed system shall be provided in the boiler
building adjacent to the boilers.  Chemical shall be stored in 55 gallon drums
or chemical feed totes provided by the Owner.  Space for chemical feed pumps
will be located on a shelf or other elevated area above where storage drums or
totes are located.  Chemical additions for boilers shall be manual operations
with local control only for chemical feed pumps.  Kiewit shall provide 120V
outlets for use with Owner supplied chemical feed equipment at agreed to
location in the boiler building area.

4.6.3.                                             Process Chemical Feed 

A.           Caustic – System shall include chemical storage tank with a
capacity of *** caustic forwarding pump for feed to CIP dilution tank.  Tanks
shall be carbon steel.

B.             Ammonia – System shall include storage tank with a capacity of
*** gallons or multiple tanks in series with a total capacity of *** gallons and
*** ammonia forwarding pump for feed to the slurry mix tank.  Tank shall be ***.

18


--------------------------------------------------------------------------------


C.             Sulfuric Acid – System shall include storage tank with a capacity
of *** gallons.  Separate pumps (one per service) shall be provided for feed to
the liquefaction system, yeast propagation system, and the beer/cook process. 
Tank shall be ***.  Owner’s preferred is ***.

D.            Gluco Amylase – System shall include storage tank with a capacity
of *** gallons.  Separate pumps (one per service) shall be provided for feed to
the fermentation system and the yeast propagation tank.  Tank shall be ***.

E.              Alpha Amylase – System shall include storage tank with a
capacity of *** and *** forwarding pump for feed to the slurry mix tank.  Tank
shall be ***.

F.              Urea – System shall include storage tank with a capacity of ***,
agitator, and *** forwarding pump for feed to the fermentation system.  Tank
shall be ***.

Chemical feed pumps and storage tanks shall be located in concrete containment
basins designed to contain the entire contents of the storage tank.  Control of
the various Process Chemical Feed pumps shall be from the facility DCS.

4.7                                                         Potable Water System

Potable water shall be provided by the Owner at the interconnection conditions
identified in Utility Interconnect Table included herein.  Kiewit has not
included provisions for treatment of the potable water.  Potable water shall be
used for facility safety showers, breakroom sink, and bathroom facilities.

4.8                                                         Wastewater Systems

Boiler blowdown and cooling system blowdown shall be directed to the facility
wastewater holding ponds.  Building or slab drains from the Plant will be
recycled back into the process at appropriate locations.  Kiewit shall supply
and install all required collection equipment, drains, and sump pumps. 
Treatment of wastewater is not included.  Permitting of the wastewater discharge
is by Aventine.  Kiewit shall proceed as directed by Aventine for the design if
final permits are not available.  Any changes to this design shall be a change
to the Contract.

For building areas, Kiewit will utilize area trench drains for collection of
wash down water, spills, etc.  The trench drain system will be designed so that
the Owner shall be able to wash spilled material to the trench.  Areas around
trench drains shall be sloped towards the trench.  Trenches shall be located
near equipment and terminate in local sumps for pumping, as required.  Equipment
and sample points located outdoors will not include local drain collection
systems.    Any outdoor localized containment (example:  oil filled
transformers) will have 1’x1’ cutouts in the sump for an Owner supplied portable
sump pump.

19


--------------------------------------------------------------------------------


Sanitary waste shall be collected from the facility restroom areas in a sanitary
sump located adjacent to the control room or administration building and pumped
to the indicated tie-in point.  A single pump shall be provided, if required,
for discharge to the tie-in point.  Pump for the sanitary drainage system shall
be sewage ejector type of non-clog submersible or vertical submerged.

4.9                                                         Fuel Systems

4.9.1.                                             Fuel Gas System

The natural gas fuel distribution system shall be capable of serving the
facility heating systems and boilers.  Natural gas shall be supplied by the
Owner as required by the boiler vendor specifications for quality and pressure. 
Fuel gas metering, heating, storage, filtration, pressure reduction, or
odorization is not included by Kiewit.

Gas chromatograph and/or metering telemetry is not included for the Project.

4.9.2                Fuel Storage for Fire Pump

Fire pump house shall be supplied with integral fuel storage tank sized per NFPA
requirements.

4.10                                                   Buildings and Enclosures

The facility shall include the design and installation of various buildings and
equipment enclosures.  Buildings described below as “pre-engineered” will be
designed and installed as free-standing structures and will generally not
utilize structural steel that is supporting various equipment.  A Subcontractor
specializing in similar work will complete the design and installation of the
buildings including HVAC, lighting, building electrical, architectural finishes,
interior finishes, and plumbing devices.  Descriptions of provided buildings is
included below followed by the “Table for Building Design and Construction”

The following buildings shall be provided:

A)                                              Control Room / Office area: 
Sizing of the control room, offices, laboratory, restrooms, mechanical rooms,
reception area, and break room shall be per the following Table for Building
Design and Construction.  ***.  Kiewit shall provide computer desks located in
the facility control room.  All other office furniture for the facility is by
Owner.  Kiewit has excluded all laboratory equipment.  Building shall include
HVAC system with insulated walls and roof.  The Control Room / Office Area
Building shall be located adjacent to the main process building.

B)                                                Main Process Building:  Sizing
of the main process building shall be per the following Table for Building
Design and Construction.  Equipment installed indoors shall include adequate
room for operation and maintenance activities.  Building shall have a
general-purpose

20


--------------------------------------------------------------------------------


electrical rating with electrical receptacles per NEC requirements.  Building
shall include heating and ventilation with insulated walls and roof.

C)                                                Centrifuge Building: Sizing of
the centrifuge building shall be per the following Table for Building Design and
Construction.  Building shall house the centrifuges, syrup mixers, and shall
include a monorail with 10-ton hoist for maintenance of the equipment.  Adequate
room shall be included to lower centrifuge equipment to grade for maintenance
outside the building.  Building may be pre-engineered or may utilize equipment
support steel for building frame.  Building shall include ventilation and
heating with insulated walls and roof.

D)                                               Boiler (Utility) Building:
Sizing of the boiler building shall be per the following Table for Building
Design and Construction.  Building shall house the boilers, deaerator(s), feed
pumps, and chemical feed equipment.  A portion of the building may be shared for
housing of local electrical equipment for local electrical loads.  Building
shall include heating and ventilation with insulated walls and roof.

E)                                                 Electrical Enclosures:
Various electrical enclosures will be provided by Kiewit as required by final
design.  Enclosures shall include necessary HVAC systems if required by
equipment that is housed within the enclosure.

F)                                                 DDGS Storage Building:  DDGS
storage building shall be provided for storage of DDGS prior to transport from
facility.  Building shall be sized per the following Table for Building Design
and Construction.  Building shall include all handling pits, conveyors, load out
hoppers, and other required components.  The ability to separately store DDGS
from multiple feedstocks has not been included.  Insulation will not be provided
in the walls or roof.  Ventilation only will be provided.

G)                                                DDGS Loadout / Grain Unloading
Building:  A metal building shall be provided to house the DDGS loadout and
grain unloading equipment.  It shall be sized to adequately accommodate the
final layout design for this equipment.  ***.  Building shall include
ventilation but no heating or insulation in the walls or roof.  Building shall
be sized per the following Table for Building Design and Construction.

H)                                               DD&E Building: A DD&E building
shall be provided to enclose the distillation and dehydration equipment. 
Building shall include heating and ventilation with insulated walls and roof.

I)                                                    Wet Cake Pad:  Kiewit
shall provide a concrete slab with a 6’ wall on three sides for temporary
storage of wet cake prior to transport from the facility.  One side shall be
open for loading of trucks utilizing a front-end style loader.  Kiewit has not
included a roof or any enclosure above the concrete walls.  Conveyors and
necessary

21


--------------------------------------------------------------------------------


equipment to reintroduce wet cake from the wet cake pad to the dryer has not
been included.  ***.

J)                                                   Administration Building - A
metal building to house the Plant administration and management personnel ***. 
The buildout and finish materials will be of a standard, utilitarian type and
quality typically found in an industrial administration building.  Building
shall include HVAC with insulated walls and roof.

K)                                               Maintenance Building – A metal
building shall be supplied for storage of facility spare parts and for
maintenance work.  ***.  Sizing of the various areas shall be per the following
Table for Building Design and Construction.  Kiewit has not included any tools,
workbenches, welders, storage shelves, cabinets, or hoists in the maintenance or
storage areas.  Floor drains will not be provided in the workshop area.  All
drains from building will discharge to the sanitary sewer system without an
oil/water separator.

Kiewit will provide all building related concrete including footings,
foundations, walls, and floor slabs as required to complete the Work.  Kiewit
will also provide all interior and exterior equipment foundations, pads and
support structures.  Where appropriate, building sumps and trench drains will be
provided to conveniently drain process areas during wash downs or process
spills.  Kiewit will provide local containment curbs for chemicals stored on
site.  Building perimeter curbs are not provided.  Kiewit will provide plumbing
(water and sewer) to be included in the kitchen areas of the Administration
Building, the Control Room Building and the Maintenance Building.

Kiewit will provide access to equipment in accordance with sound engineering and
safety practices, including catwalks, platforms and stairs in the Main Process
Building for access to the major tanks and equipment.

Unit heaters in the process areas are designed to maintain temperatures above 40
deg F in the event of a winter shutdown.

Kiewit will provide the initial stocking of permanent safety equipment for the
Plant including fire extinguisher stations, safety showers, and eyewash stations
so the Plant is in compliance with the Uniform Fire Code and governing building
codes.

22


--------------------------------------------------------------------------------


Table for Building Design and Construction

 

Building Name

 

Eave Height, 
ft

 

Building Dimensions

 

Lighting Type

 

Wall Type, Finish

 

Wall Rating

 

Ceiling

 

Floor Finish

 

Main Process Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Control Room and Lab

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Control Room

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #2 - Electrical / I/O Room

 

***

 

***

 

***

 

***

 

2 hour fire rated

 

***

 

***

 

Room #3 - Lab

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #4 - Office / Storage

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #5 - Office / Storage

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #6 - Conference Room

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #7 – Restroom - male

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #8 – Restroom - female

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #9 – Break Room

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

 

23


--------------------------------------------------------------------------------


 

Boiler Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boiler Room

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Centrifuge Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Evaporator Building A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Evaporator Building B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Administration Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 –Conference Room

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #2 – Copier/Fax/Supply Room

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #3 –Office / Storage

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #4 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #5 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #6 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #7 – Restroom - male

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

 

24


--------------------------------------------------------------------------------


 

Room #8 – Restroom - female

 

 

 

Per code

 

Fluorescent Recessed
Fixtures

 

metal studs / gyp
board

 

As Required by
Code

 

Acoustic Ceiling

 

Ceramic Tile

 

Room #9 – Breakroom

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

DD&E Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 – Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

DDGS Loadout / Grain Unloading Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 – Loading Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

DDGS Storage Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 Storage Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Fermentation Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Maintenance Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Office / Storage

 

***

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #2 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

Room #3 – Maintenance / Storage Area

 

 

 

***

 

***

 

***

 

NA

 

***

 

***

 

Room #4 – Restroom - common

 

 

 

***

 

***

 

***

 

As Required by
Code

 

***

 

***

 

 

25


--------------------------------------------------------------------------------


Notes

#1.  Exposed interior structural steel shall be primed only

#2   Exterior panel finish shall be Manufacture’s standard paint with final
color to be determined by Owner.

#3   Building dimensions and eave heights are preliminary and may be changed
during final design due to layout optimization, access requirements, etc.

 

26


--------------------------------------------------------------------------------


4.11                                                   Fire Protection System

4.11.1.               The fire protection systems shall be as generally
described herein and on Kiewit’s drawings and designed and installed in
accordance with applicable codes and standards of the National Fire Protection
Association.  Any changes in scope or classification with what is described
below (Table of Fire Protection Systems) will be considered as a change to the
EPC Contract.

Firewater will be supplied through interconnection to the new raw water /
firewater storage tank.  ***. The firewater system (including pumps and loop)
shall meet the new facility demand at the flow and pressure requirements for the
systems stated in the Table of Fire Protection Systems.

No gaseous fire protection system shall be provided for the electrical equipment
and control room (including the DCS).  Electrical and DCS equipment, plus the
Control Room shall be provided with detection and hand-held bottles for
protection.

Fire protection systems stated below are based on the Owner’s Insurance
provider’s recommendations provided to Kiewit on May 14th, 2007 from Liberty
International Underwriters.  The systems described below are provided on an
allowance basis in the Contract and subject to change due to final review of the
Local Authority and final code review.

TABLE OF FIRE PROTECTION SYSTEMS (SUBJECT TO CHANGE PENDING FINAL CODE REVIEW)

BUILDING

 

OCCUPANCY 
RATING - IBC

 

CONSTRUCT 
TYPE - IBC

 

SMOKE 
DETECTION

 

HEAT 
DETECTION

 

SPRINKLERS

 

SPRINKLER 
DENSITY

 

MANUAL 
PULL

 

COMMENTS

 

OFFICES, BREAKROOM, LABORATORY; ADMIN BLDG

 

B

 

II-B

 

YES

 

NO

 

Wet Pipe Closed
Head System

 

TBD

 

YES

 

 

 

CONTROL ROOM / ELEC ROOM

 

B

 

II-B

 

YES

 

NO

 

Pre-Action System

 

TBD

 

YES

 

 

 

MAIN PROCESS BUILDING - 43,560 SF

 

H-4

 

II-B

 

YES

 

NO

 

None

 

NA

 

YES

 

 

 

FERMENTATION - 10,682 SF

 

F-1

 

II-B

 

YES

 

NO

 

None

 

N/A

 

YES

 

 

 

MAINTENANCE BUILDING

 

F-1

 

II-B

 

YES

 

NO

 

Wet Pipe Closed
Head System

 

TBD

 

YES

 

 

 

DISTILLATION & DEHYDRATION - 5,735 SF (> 15 psig)

 

H-2

 

II-B

 

NO

 

YES

 

Deluge

 

TBD

 

YES

 

System includes deluge on
exterior columns and vessels.

 

 

27


--------------------------------------------------------------------------------


 

EVAPORATION - 1,861 SF - 2 story

 

F-1

 

II-B

 

YES

 

NO

 

None

 

N/A

 

YES

 

 

 

DDGS STORAGE BUILDING - 35,000 SF

 

F-2

 

II-B

 

NO

 

YES

 

None

 

N/A

 

YES

 

 

 

CENTRIFUGE BUILDING - 1,861 SF - 2 story

 

F-2

 

V-B

 

NO

 

YES

 

None

 

N/A

 

YES

 

 

 

BOILER BUILDING - 13,800 SF

 

F-2

 

II-B

 

YES

 

NO

 

None

 

N/A

 

YES

 

Provided with handheld
extinguishers only

 

DDGS TRUCK LOAD OUT - 9,000 SF

 

F-2

 

V-B

 

NO

 

YES

 

None

 

N/A

 

YES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TANK FARM

 

N/A

 

N/A

 

NO

 

NO

 

None

 

N/A

 

NO

 

Fire water monitors mounted to
hydrants as required to provide
cooling water to tank. Semi-
fixed foam system with foam
chambers on large ethanol
storage tanks.

 

Ethanol Loadout

 

N/A

 

N/A

 

NO

 

NO

 

None

 

N/A

 

NO

 

Foam monitors provided at
loadout stations.

 

COOLING TOWER (WOOD)

 

N/A

 

N/A

 

NO

 

NO

 

Dry Pipe Closed
Head System

 

N/A

 

NO

 

 

 

COOLING TOWER (FRP)

 

N/A

 

N/A

 

NO

 

NO

 

None

 

N/A

 

NO

 

 

 

 

N/A - Not Applicable

 

 

 

 

 

 

 

 

 

Minimum Construction Types:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II-B - Non-combustible, non-protected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V-B - Combustible, non-protected

 

 

28


--------------------------------------------------------------------------------


4.11.2.             Fire Main and Hydrants

The facility shall be provided with an underground firewater loop fed from the
provided firewater pumps.  The firewater loop shall be HDPE or ductile iron
piping and shall incorporate sectionalizing valves so that a failure in any part
of the system can be isolated while allowing the remainder of the system to
function properly. Sectionalizing valves will be post indicating valve assembly
(PIVA) type as manufactured by Mueller or approved equal, and will not isolate
more than 5 fire suppression supplies or hydrants. The yard fire protection
piping and hydrants shall be in accordance with NFPA 24 requirements.  Valves
will be locked open with no reporting to the fire protection system.

4.12                 Laboratory Equipment

Kiewit has excluded all laboratory equipment and furniture.  Kiewit shall supply
necessary cabinetry, countertop, and sink in the laboratory.

4.13                 Grains Storage, Handling and Milling Equipment

The facility shall be provided with necessary equipment for unloading of corn
from truck only.  Kiewit shall include bulk storage silos for the storage of
corn prior to milling and use in the facility.  Plant corn milling equipment
shall include scalpers, surge bins, rotary feeders, hammermills, and necessary
conveyors for transporting the milled corn to the slurry mix tank.  Silo
capacities shall be per the following table:

Design capacities for Grain Storage, Handling, and Milling Equipment ***

 

Capacity

 

Units

Grain Storage Silos ***

 

***

 

***

Pre-scalped corn day bin***

 

***

 

***

Scalped corn day bin***

 

***

 

***

Hammer Mill ***

 

***

 

***

Milled Corn Transfer Conveyor to Slurry Mix Tank

 

***

 

***

Truck unloading hopper ***

 

***

 

***

Receiving rate from truck unloading

 

***

 

***

Rail unloading hopper ***

 

***

 

***

Receiving rate from rail unloading

 

***

 

***

* Based on 8% compaction factor and *** angle of repose on corn

**Final capacities to be agreed to by Aventine as scope of work is currently on
an allowance basis

29


--------------------------------------------------------------------------------


4.13.1.             Grain Receiving

Grain trucks or rail cars shall enter the grain receiving building and dump the
grain to the pit equipped with hoppers and discharge conveyors.  A parallel
system of transfer conveyors and elevator legs shall carry the grain to the silo
feed conveyors for distribution to storage.  Grain receiving system shall be
sized and designed to receive *** per hour of grain.  The receiving building
location shall be as shown on the Plot Plan and General Arrangement.

4.13.2.             Grain Storage and Reclaim

The storage and reclaim system shall store and distribute the grain for Cleaning
and Milling.  Storage of grain shall be in vertical silos of concrete or steel
construction and shall include necessary aeration and unloading equipment for
reclaim of the grain for process use.  Silo feed conveyors transport grain to
the storage silos and the Grain Cleaning system.  A reclaim system shall
transport grain from the silos directly to the Grain Cleaning system or to the
receiving elevators for transfer back to storage.  Corn silos shall be provided
with bin level detection.

4.13.3.             Grain Cleaning System

The grain shall be cleaned utilizing coarse scalpers to remove oversized and
foreign material.  Trash will be discharged to a trash bin and debris-free bulk
corn shall discharge directly to the Milling system.  Grain from the reclaim
system can be directed to the grain milling feed leg, which shall be installed
to lift the grain to the Cleaning system.  The system shall include one overhead
day bin for pre-scalped corn and one overhead bin for scalped corn.

4.13.4.             Grain Milling Equipment

Downstream of the scalpers the weigh belt/bin system shall deliver grain to the
hammermills, each equipped with a rotary feeder and discharge plenum.  The
hammermill discharge conveyor shall collect the ground corn meal from all
discharge plenums and deliver it to the milled corn transfer conveyor.  The
transfer conveyor shall distribute to an elevator leg transferring and spouting
the milled corn to the Slurry Mix Tank feed plug auger.

4.13.5              Dust Collection

The grain handling and milling system shall be provided with a dust collection
system.  The system shall be designed for emissions of *** per DSFM or less.

5.0                  Electrical Systems

The new ethanol production facility will be connected to the local substation
provided by Others. Kiewit’s scope of supply will include all equipment up to
and including the *** power feed from the switchyard to the *** Switchgear
Module.  Kiewit will provide the underground conduit and cable to the substation
for termination by Others.

Note:  Switchyard metering, relaying and any required communications systems are
not included in this Contract.

30


--------------------------------------------------------------------------------


5.1.1.               Plant Substation

The facility substation is not included in the Scope of Work for the project.

5.1.2.               Auxiliary Supply Transformer

Kiewit shall supply necessary auxiliary transformers to reduce supplied ***
supply to feed both the medium *** and low voltage *** systems.  Transformers
shall either be oil-filled or dry-type depending on final facility design and
transformer locations.  Quantity and sizing for various transformers will be
determined during final design.  Sizing and design information shown on the
provided One-Line Diagram are preliminary and do not necessarily reflect the
final sizing or design that will be provided for the facility.

5.2                   Medium Voltage Systems

The secondary distribution system will be *** or ***, 3-phase, 3-wire,
consisting of the following main electrical equipment:

A.           Single-ended *** Switchgear line-up operating at *** .

B.             Auxiliary power transformers to step the voltage down from *** to
***.

C.             Non-segregated bus duct connecting the *** transformers to the
*** Switchgear.

D.            Single-ended *** Switchgear line-ups, operating at ***, with
transitions to the *** Motor Control Centers (MCC), operating at ***. The
Switchgear will consist of the required vacuum breakers, and the MCC’s will
consist of the required fused contactor assemblies (FVNR)

5.2.1.                                             Emergency Generator

Emergency generator(s) are not provided for the facility.

5.3                                                         Low Voltage System
and Equipment

The ***, 3-phase, 4-wire, solidly grounded distribution system will consist of
the following main electrical equipment:

A.           *** lot of unit substation transformers, *** secondary with a ***
primary.

B.             *** lot of unit substation transformer, *** secondary with a ***
primary.

C.             *** lot of *** switchgear line-ups, equipped with all the
required main breakers and feeder circuit breakers.

D.            Protective relays.

E.              *** lot of *** motor control centers (MCC) as required for the
loads.

5.3.1.                                             Electrical Protection and
Metering

Protective schemes will be provided for the following systems:

A.                       Auxiliary Power, and Unit Substation Transformers
Protection:

1.                         Transformer current differential protection (except
on Unit Substation Transformers)

31


--------------------------------------------------------------------------------


2.                           Phase and neutral overcurrent protection

3.                           Ground fault protection

4.                           Thermal hot spot winding temperature protection

5.                           Sudden pressure relays (except on Unit Substation
Transformers)

6.                           Gas detection relays (except on Unit Substation
Transformers)

B.                       Medium Voltage Switchgear:

1.         Ground fault protection

2.         Inter-phase fault protection

3.         Single phase to ground fault protection

4.         *** motor protection

5.         Phase sequence/voltage protection

C.                       *** Switchgear:

1.         Bus or Cable under voltage protection

2.         Motor feeder protection

3.         Motor control center feeder protection

Refer to Exhibit A.2, Section 6.3.1 for additional design information.

5.4                                                         UPS Systems

5.4.1.                                             Uninterruptible Power Supply
System

*** lot of Uninterruptible Power Supply (UPS) Systems are to be provided with
internal battery backup. The UPS’s are to be sized to power the control systems
(DCS, PLC’s, etc.) during a power outage for a period of 30-minutes.

6.0                                                       Instrument and Control
System 

DCS:

A Distributed Control System (DCS) will be provided for all analog and discreet
control functions, data acquisition, and monitoring throughout the plant.  Refer
to Delta T provided description of DCS for detailed scope definition.

7.0                                                       Training

Operator training previous to and during Commissioning and startup period for up
to *** calendar days as scheduled by Owner and Kiewit by *** and *** Delta-T
people.  The exact schedule for such training will be coordinated with the
Owner, but typically this would include a “classroom” oriented approach for a
week during the later stages of construction and “hands-on” training during
start-up activities.  If additional training support is required, per diem rates
will apply.

32


--------------------------------------------------------------------------------


A.2  TECHNICAL SPECIFICATIONS

1.0                               DESIGN, ENGINEERING, AND CODES

This Section covers the design and engineering services to be provided by Kiewit
for the Plant and applicable codes for the Project.

This Section is not intended to supercede standard equipment specifications for
major process equipment supplied for the Project.  These items will be designed
to the manufacturer’s standard specifications.

In the event of a conflict between Exhibit A and this document, Exhibit A shall
govern.

1.1                                 Coordination Meetings

Representatives of Kiewit shall conduct monthly coordination meetings with the
Owner to discuss matters relative to the execution of this Contract.  Design
review meetings will be held at the Engineer’s Office located in Lenexa, Kansas.

1.2                                 Governing Codes, Standards, Regulations, and
Other Documents

The Plant shall be designed and constructed in accordance with Federal, State
and local codes including the most recent applicable sections of the following
codes, standards and regulations at the time of contract award.

In the event conflicts arise between codes, the more stringent code shall
apply.  If conflicts arise between the Original Equipment Manufacturer’s (OEM)
Scope of Supply and the listed codes and standards, the OEM documents shall
govern.

Refer to Exhibit A for any additional codes or standards applicable to the
design of the proposed facility.

Codes and Standards List

Acoustical Society of America (ASA)

American Association of State Highway and Transportation Officials (AASHTO)

American Concrete Institute (ACI).

American Iron and Steel Institute (AISI)

American National Standards Institute (ANSI)

American Petroleum Institute (API) (where required only)

American Society of Civil Engineers (ASCE)

American Society of Heating, Refrigeration and Air Conditioning (ASHRAE)

American Society of Mechanical Engineers (ASME).

American Society for Testing and Materials (ASTM)

American Water Works Association (AWWA)

33


--------------------------------------------------------------------------------


American Welding Society (AWS)

Code of Federal Regulations – EPA Rules and Regulations

Concrete Reinforcing Steel Institute (CRSI)

Heat Exchange Institute (HEI)

Hydraulic Institute (HI)

Illuminating Engineering Society (IES)

Instrument Society of America (ISA)

National Association of Corrosion Engineering (NACE)

National Electrical Code (NEC).

National Electrical Manufacturers Association (NEMA)

National Fire Protection Association (NFPA)

Occupational Safety and Health Administration (OSHA)

Steel Structures Painting Council (SSPC)

International Building Code (IBC) 2003

1.3                                 Schedule

Kiewit shall prepare and maintain a detailed schedule, for all major phases of
the project including:  Engineering and Detailed Design, Procurement,
Fabrication, Construction and Field Erection, and Startup and Testing.

1.4                                 Drawings and Information Submittal

The following shall be supplied to the Owner, for information, as part of the
Scope of Work:

·                   Site Plan

·                   Plot Plan

·                   General Arrangement Drawings

·                   Piping and Instrumentation Diagrams (P&IDs)

·                   Piping Isometrics for large bore (2 ½” and larger) above
grade pipe (orthographic drawings not provided)

·                   Foundation Drawings

·                   Structural Steel Drawings

·                   Grading and Paving Drawings

·                   Electrical One Line Diagram(s)

·                   Electrical Schematics and Termination List

·                   Control Narratives

·                   Material Balance

·                   Vendor Shop Drawings and O&M Manuals

Also, the following lists will be provided:

·                   Valve List

·                   Equipment List

·                   Instrument Index

34


--------------------------------------------------------------------------------


·                   Specialty Item List

·                   DCS I/O List

·                   Circuit and Raceway Schedules

·                   Pipe Line List

·                   Instrument Data Sheets

·                   Recommended Spare Parts Lists for Major Equipment

The instrument index shall include the following information: tag number,
service description, manufacturer, model, range, units, P&ID, installation
detail, and instrument location.

The DCS I/O list shall consist of the following information: tag number, service
description, range, units, DCS I/O address, signal type, and I/O type.

Vendor equipment packages will not be duplicated on Kiewit’s drawings, but will
only be shown as a “black box” or space envelope, referenced to the applicable
Vendor.

Kiewit shall prepare six (6) sets of Operations Manuals (2 Manuals during
construction, 3 Manuals after Startup and 1 Manual for Kiewit) will be provided
which will include:

·                      Description of the Plant PROCESS and each system
operation

·                      Detailed operating description of each process unit

·                      Initial start-up procedures

·                      Normal operation

·                      Startup & shutdown under normal operating conditions

·                      Startup & shutdown under emergency conditions

·                      Cleaning & preventive maintenance guidelines

·                      Safety & Health guidelines

·                      Basic troubleshooting guides

Record (As-Built) drawings will be prepared and submitted to the Owner and shall
include:

·                 P&IDs

·                 Equipment General Arrangement Drawings

·                 Site Arrangement Drawings

·                 Underground utilities and plumbing drawings

·                 Electrical One Lines

·                 Cable Schedule

35


--------------------------------------------------------------------------------


·                 DCS Interconnect Wiring Drawings

·                 Electrical Panel Drawings

·      DCS Logic and DCS backup software

To satisfy Final Completion, Kiewit will provide all drawings and documentation
to Owner in both hard copy and electronic format.  ***.  All drawings shall be
provided electronically in AutoCAD format.  .

Up to Final Completion, all document submittals will be electronic via the
Centric system.

1.5                                 Operating Conditions Evaluation

Kiewit shall submit during design, to the Owner, process flow diagrams
demonstrating that the major equipment and auxiliary equipment are designed to
meet the Plant guarantees and the Plant requirements.

2.0                               MECHANICAL DESIGN

2.1                                 General Requirements

2.1.1                        Quality of Materials and Equipment

All materials and equipment furnished shall be new or unused, undamaged, and of
a current model when purchased for the Plant.

2.1.2                        Access

Access shall be provided for systems and equipment as defined in the Access
Matrix below.  Walkways will not be provided in pipe rack for the facility. 
Certain valves for the facility will require installation in the rack and will
not be able to be located by engineer for easy access due to process
requirements.  These valves will be provided with adequate space around the
valve to remove the valve if required.  Access to valves that have such process
driven constraints shall be by a temporary rolling ladder.  Other valves will be
located for ease of access per the matrix below.  All manual valves installed in
pipe rack shall have chain wheel actuators.

The following descriptions and matrix define the standard access provisions
included in the proposal:

Type 1:  Room will be provided around the item to allow temporary access by way
of an owner provided personnel lift, step ladder, scaffolding, scissor lift,
etc.  No permanent platform or ladder will be provided.  Level indicators and
gauges will be located and displays sized so they can be read.

Type 2:  Access to be provided by platform near item.  Does not have a dedicated
platform since items in this category have the ability to be routed to other
platforms nearby.

36


--------------------------------------------------------------------------------


Type 3:  Requires a dedicated platform if the item is not accessible from grade
and requires daily maintenance or visual inspection.

Basis:

1.               The matrix below reflects a normal operating plant as a base
loaded facility.

2.               Equipment is expected to require normal maintenance as required
by the O&M manuals and not require early replacement.

3.               The access defined reflects operations and maintenance
requirements only.  (Construction requirements excluded.)

 

Component

 

Type

 

Typical P&ID
Designation

 

*Access Type

 

 

 

 

 

 

 

Major Equipment

 

All

 

 

 

3

Analyzers

 

 

 

 

 

1

 

 

Analyzer Transmitter

 

AT

 

1

 

 

CC Analyzer

 

AT

 

1

 

 

Conductivity Analyzer

 

AT

 

1

 

 

DO Analyzer

 

AT

 

1

 

 

NOX Analyzer

 

AT

 

1

 

 

O2 Analyzer

 

AT

 

1

 

 

PH Analyzer

 

AT

 

1

 

 

SC Analyzer

 

AT

 

1

 

 

Turbidity Meter

 

AT

 

1

Analysis Probes/Sensors

 

 

 

 

 

1

 

 

Analyzer Switch

 

AS

 

1

 

 

CC Probe

 

AE

 

1

 

 

Conductivity Probe

 

AE

 

1

 

 

DO Probe

 

AE

 

1

 

 

Gas Detection Switch

 

ASH

 

1

 

 

PH Probe

 

AE

 

1

 

 

SC Probe

 

AE

 

1

Manual Valves

 

 

 

 

 

 

 

 

Large Bore

 

V

 

1

 

 

Small Bore

 

V

 

1

 

37


--------------------------------------------------------------------------------


 

Regulator Valves

 

 

 

 

 

 

 

 

Flow

 

FCV

 

1

 

 

Level

 

LCV

 

1

 

 

Pressure

 

PCV

 

1

 

 

Temperature

 

TCV

 

1

Control Valves

 

 

 

 

 

1

 

 

Diaphragm

 

V

 

1

 

 

Electro-Hydraulic

 

V

 

1

 

 

Motor Operated Valve

 

V

 

1

 

 

Piston

 

V

 

1

 

 

Solenoid

 

V

 

1

Flow Elements/Meters

 

 

 

 

 

 

 

 

Averaging Pitot Element

 

FE

 

1

 

 

Flow Nozzle

 

FE

 

1

 

 

Magnetic Flow Meter

 

FE, FT

 

1

 

 

Mass Flow Meter

 

FE, FT

 

1

 

 

Orifice Plate

 

FE, FO, RO

 

1

 

 

Pitot Tube

 

FE

 

1

 

 

Turbine Meter

 

FE,FT

 

1

 

 

Venturi Tube

 

FE

 

1

 

 

Vortex Shedding Meter

 

FE, FT

 

1

 

 

Condensate Pots

 

 

 

1

Gauges/Indicators

 

 

 

 

 

—

 

 

Diff. Press Gauge

 

PDI

 

1

 

 

Flow Indicator

 

FI, FG, SG

 

1

 

 

Flow Totalizing Indicator

 

FQI

 

1

 

 

Flow Totalizing Transmitter

 

FQT

 

1

 

 

Level Gauge

 

LG

 

1

 

 

Level Indicator

 

LI, LG

 

1

 

 

Local Electronic Indicator

 

FI, LI, PI, TI

 

2

 

 

Magnetic Level Ind.

 

LI, LG

 

1

 

 

Pressure Gauge

 

PI, PG

 

1

 

 

Rotameter

 

FI

 

1

 

 

Temperature Gauge

 

TI

 

1

Hand Switches

 

 

 

 

 

 

 

 

Emergency Stop

 

HS

 

2

 

 

HOA

 

HS

 

2

 

38


--------------------------------------------------------------------------------


 

 

 

Local Control Station

 

HS

 

2

Level Elements/Probes

 

 

 

 

 

1

 

 

Level Element

 

LE

 

1

 

 

Level Probe

 

LE

 

1

Local Controllers

 

 

 

 

 

 

 

 

Flow Controller

 

FC

 

1

 

 

Level Controller

 

LC

 

1

 

 

Pressure Controller

 

PC

 

1

 

 

Temperature Controller

 

TC

 

1

 

 

Variable Speed Drive

 

SC

 

1

Safety Relief Valve

 

 

 

 

 

 

 

 

Large Bore

 

PSV

 

1

 

 

Small Bore

 

PSV, RSV, ERV

 

1

Process Switches

 

 

 

 

 

 

 

 

Diff. Press Switch

 

PDS

 

1

 

 

Float Switch

 

LS

 

1

 

 

Flow Switch

 

FS

 

1

 

 

Indicating Flow Switch

 

FS

 

1

 

 

Level Switch

 

LS

 

1

 

 

Limit Switch

 

ZS

 

1

 

 

Pressure Switch

 

PS

 

1

 

 

Temperature Switch

 

TS

 

1

 

 

Vibration Switch

 

VS

 

1

Temperature Elements/Wells

 

 

 

 

 

 

 

 

RTD Element

 

TE

 

1

 

 

T/C Type “E” Element

 

TE

 

1

 

 

T/C Type “J” Element

 

TE

 

1

 

 

T/C Type “K” Element

 

TE

 

1

 

 

Thermal Bulb

 

TE

 

1

 

 

Thermowell

 

TW

 

1

Transmitters

 

 

 

 

 

 

 

 

Diff. Pressure Transmitter

 

FT, LT, PDT

 

1

 

 

Displacement Transmitter

 

LT, ZT

 

1

 

 

Level Transmitter

 

LT

 

1

 

 

Pressure Transmitter

 

PT

 

1

 

 

Radar Level Transmitter

 

LT

 

1

 

39


--------------------------------------------------------------------------------


 

 

 

Speed/Frequency Transmitter

 

ST

 

1

 

 

Temperature Transmitter

 

TT

 

1

 

 

Ultrasonic Level Transmitter

 

LT

 

1

Vibration Elements/Probes

 

 

 

 

 

 

 

 

Vibration Element

 

VE

 

1

 

 

Vibration Probe

 

VE

 

1

 

 

Vibration Switch

 

VS

 

1

 

 

Vibration Switch with manual resets

 

VS

 

2

 

--------------------------------------------------------------------------------

* All platforming shall provide space for maintenance of equipment and
pull-space. *

40


--------------------------------------------------------------------------------


2.2                                 Pumps

The pump head curves shall rise continuously from design head point to shut-off,
excluding circulating water pumps.  The maximum total head developed by each
pump at shut-off condition at design speed shall be at least *** but not more
than *** on multiple stage and *** on single stage of the total head at the
design point, excluding circulating water pumps.

2.3                                 Tanks and Pressure Vessels

Tanks and pressure vessels shall be fabricated from materials suited to the
particular service.  Project-specific scope of supply for shop fabricated and
field erected tanks is as specifically described by Delta-T Datasheets (attached
at the end of this Exhibit).

Field erected tanks shall be provided with ladder access to the top of the tank
including necessary cages and handrail around the perimeter of the tank roof.

2.4                                 Miscellaneous Mechanical Equipment

2.4.1                        Circulating Water Equipment Material Selection

The table shown below designates material selection for the cooling tower and
circulating water pumps based on the level of chlorides in the circulating
water.

Material Selection based on Chloride Levels

Chloride
Level 
(ppm)

 

Cooling 
Tower 
Hardware

 

CW Pump 
Bowl Material

 

CW Pump 
Discharge Head 
and Column 
Material

 

CW Pump Line 
Shaft Material

 

CW Pump 
Impeller 
Material

 

CW Pump 
Wear Ring 
Material

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

2.4.2                        Gas Odorization

Gas for building heating does not include odorization unless provided by the gas
supplier or the Owner.  A low-pressure, odorized gas from the local utility
should be utilized for building heating.

41


--------------------------------------------------------------------------------


2.4.3                        Safety Equipment

The scope of supply of safety equipment for the Plant will include fixed
emergency eyewash and emergency shower stations.  The design of all equipment
guards, platforms, handrails and ladders will comply with all applicable local,
state, and federal requirements.

2.4.4                        Equipment Nameplates

All equipment and instruments shall be provided with a nameplate or tag stamped
with the equipment ID number used to identify it on equipment/instrument lists
and drawings.  Nameplates or tags shall be permanently attached to the equipment
using rivets, machine screws, or wire.

2.5                                 Plant Piping and Valve Requirements

2.5.1                        General

This Section addresses the requirements for the design, fabrication,
installation and underground protection of all plant piping.  Kiewit shall be
responsible for the mechanical design of the piping system, material selection,
stress analysis, supports, sizing and general arrangement for safe and
successful operation.  System design and material selection shall be in
accordance with appropriate codes, as determined by Kiewit.  Standard Delta T
piping specifications shall be followed.  If a conflict exists between Exhibit
A.2 and said Delta T piping specifications in regard to piping, hangers,
insulation, valve requirements, painting, or specialties, the Delta T
specifications shall govern.

2.5.2                        Plant Piping

2.5.2.1          Piping Standards

Piping standards are listed in the Delta-T Technical Specification — Piping
documents CS01, CS02, CS03, CS04, CS05, CS06, SS01, SS02, SS03, SS30, and
VIC01.  which identifies proper pipe material and usage based on service. 
Non-standard pipe sizes shall not be used.  HDPE piping may be used in
acceptable services for underground installation.

2.5.2.2          Pipe Sizing

Pipe sizes shall be selected primarily on the basis of allowable pressure drop
for the service and good engineering practice.  The following fluid velocity
ranges shall be used as a general guideline for pipe size selection (final
sizing may vary based on Delta T specific requirements and recommendations)::

42


--------------------------------------------------------------------------------


 

MEDIA

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

 

 

***

 

***

 

***

 

***

 

***

 

Steam:
Saturated
Superheated

 

***

 

***

 

***

 

***

 

***

 

Process Piping
Pump Suction
Pump Discharge

 

 

 

 

 

***

 

 

 

 

 

Circulating Water:
Pump Suction
Pump Discharge

 

***

 

***

 

***

 

***

 

***

 

Auxiliary Cooling
Water:

 

***

 

***

 

***

 

***

 

***

 

Water Service:
Suction Discharge

 

***

 

***

 

***

 

***

 

***

 

Gravity Drains:

 

***

 

***

 

***

 

***

 

***

 

Air:

 

 

 

 

 

 

 

 

 

 

 

Gases:

 

***

 

***

 

***

 

***

 

***

 

 

Notes:

1.  Steam, air, and gas velocities are in feet per minute and water velocities
are feet per second.

2.  Velocities are for headers in continuous service.  Velocities immediately
upstream of equipment shall not exceed manufacturer’s recommendations.

3.  Recommended velocities specified above may be exceeded for off-design
operating cases as long as the resulting pressure loss does not cause an
operating limitation.

4.  Kiewit to follow Delta-T sizes for process piping.

2.5.2.3          Pipe Line List and Marking

During the project design phase, Kiewit shall prepare a piping line list showing
line number, size, insulation requirement, material, pressures, and
temperatures.

2.5.2.4          Clearances

Good design practice shall be followed to optimize clearance between piping
equipment and passageways for operation and maintenance.

2.5.2.5          Pipe Stress Analysis and Support

Piping systems shall be supported, anchored, and guided so they shall not be
overstressed from unsteady state operating conditions and shall not react on
equipment beyond limits established or approved by the manufacturers.

43


--------------------------------------------------------------------------------


2.5.2.6          Pipe Sleeves

All pipes passing through masonry walls or floors shall have sleeves provided.
Sleeves shall be sized and have clearances to allow for packing and sealant
installation.

2.5.2.7          Dissimilar Metal Joints

In all cases (except for air systems) when a piping connection is made between
steel and aluminum or copper, the mating surfaces shall be electrically
isolated.  For 2-1/2 inch and larger piping, flanges shall be used and the
flanged joint shall be made using an electrically non-conducting gasket and
flange bolts fitted with plastic ferrules and plastic washers under the bolt
heads.  The electrical isolation shall be verified after installation.  Two-inch
and smaller connections may be made using flanges, as stated above, or with
dielectric type couplings, bushings or unions.

2.5.2.8          Sewers and Underground Piping

Vessel and other equipment drains (indoors) shall utilize trench drains or
interconnect with the plant drainage system and not the storm system.  Sewers
and drain lines shall run in the general direction of collection or disposal
without sharp angles or turns.  Buried steel lines shall be coated and wrapped
for corrosion protection.  Ductile iron, PVC, or HDPE piping may be used in lieu
of carbon steel.  Cathodic protection and/or coating and wrapping shall be
provided as necessary after receipt and review of soils analysis for all
underground piping as well as vessels and metallic equipment in contact with the
earth.  Natural excavated site soils for pipe bedding materials shall be used
where practical.  Steam drains or traps shall discharge to grade.

2.5.2.9          Vents, Drains, and Manholes

High points shall be vented, and low points drained for all mechanical
systems.    Silencers are not required for safety relief valves.

2.5.2.10       Temporary Strainers

Temporary strainers shall be provided as required.

2.5.3                        Fabrication and Installation

2.5.3.1          General – Pressure Piping Systems

If applicable, intersections and branch connections may be made using direct
pipe insertion (branch to run), or by employing fittings, tees, couplings,
laterals, crosses, or using weld-o-lets fittings nozzles, weld-o-lets,
elbow-lets, etc.

44


--------------------------------------------------------------------------------


2.5.3.2          Root Connections

Root connections on horizontal or sloping lines shall not be located below the
center of the line.  The following guidelines shall be observed:

·                   Root connections for service on steam and condensable vapors
or wet gas shall be taken from the top or side of the pipe or from any point
between the top and the side.

·                   Root connections for service on liquids shall be taken from
the side or the top of the pipe, with the root nipple horizontal.

·                   Root connections for service on dry gases shall be taken
from the top of the pipe.

2.5.3.3          Fabrication Requirements

Fabrication shall be in accordance with the applicable Codes in Exhibit A.2. 
All piping and fittings shall be new and clean.

2.5.3.4          Testing

Refer to Delta T Technical Specification— Piping for piping test types, media,
and durations.

2.5.3.5          Protection for Shipment and Storage

All flange faces, machined surfaces and threads shall be clean and protected
from damage during shipment.

2.5.3.6          Field Installation

Installation and orientation of all gauge glasses, controllers, thermometers,
thermocouples, pressure gauges, etc. shall be arranged for operation and
maintenance standard to the industry and shall have access as defined in
Paragraph 2.1.2.

2.5.4                        Plant Valve Requirements

2.5.4.1          Valve Operator Selection

A.           Power actuated valves shall be supplied where required for
automated process control or for safety reasons.

B.             Air operated valves shall be used for modulating service and/or
where a valve is required to fail in the open or closed position.

2.5.4.2          Valve Labeling

All valves shown on the P&IDs shall be clearly labeled with a number referenced
to Kiewit supplied valve list and drawings.  Numbering system shall be
consistent throughout the plant.

45


--------------------------------------------------------------------------------


2.6                                 Insulation and Lagging

Kiewit shall furnish and install all insulation and lagging for piping, gas
ducts, tanks and equipment to reduce system heat losses, provide personnel
protection, and prevent freezing as required for the specific application.

Anti-sweat insulation shall be designed on the basis of the relative humidity of
the ambient air considering the fluid temperature within the system in that
area.  Anti-sweat insulation shall be provided only where piping runs above the
ceiling or in finished indoor areas.

All material shall be asbestos free and shall have a fire rating of 25 or less
when tested by ASTM E84 method.

2.6.1                        Insulation Material and Thickness

Insulation on high temperature surfaces shall conform to the following table. 
Expanded metal may be used for personnel protection on surfaces where heat
retention Is not important.

Service Conditions

 

Insulation

Equipment and irregular surfaces with normal operating surface temperatures over
140°F

 

Glass fiber or mineral fiber blanket assemblies

 

 

 

Pipe and tubing with normal operating surface temperatures over 140°F, including
fittings, and heat traced lines

 

High density mineral fiber or pre-insulated tube bundles. Calcium silicate in
foot traffic areas.

 

 

 

Valves and pipe specialties with normal operating surface temperatures over
140°F, not including valve operators

 

Glass fiber blanket assemblies or high density mineral fiber

 

 

 

Valve operators outside normal insulation thickness for piping

 

None

 

 

 

Ductwork, hot casings, and flat surfaces which are accessible to personnel or
which require control of heat losses and have normal operating surface
temperatures over 140°F

 

Mineral fiber block or board

 

The thickness of the insulation shall be such that the outside lagging surface
temperature is not over 140°F at an 80°F ambient temperature with a wind speed
of *** mph.  Insulation for personnel protection shall be supplied on surfaces
above *** within three (3) feet of walkways, ladders and platforms.  Insulation
thickness requirements shall be determined by Delta T and shown on the project
P&IDs.

46


--------------------------------------------------------------------------------


3.0                               SITE REQUIREMENTS

3.1                                 Job Site Requirements

The Job Site shall be left properly leveled with no construction debris or dirt
piles.  Consideration shall be given to drainage to ensure no low-lying areas
are left that would accumulate water.  All drainage shall be away from the
buildings.

Installation of site construction utilities shall be planned and constructed by
Kiewit.

Tie-points are as assumed as per the Interconnection Table in Exhibit A-1.

3.2                     Clearing and Grubbing

As necessary, clearing shall consist of cutting and disposal of all trees,
downed timber, stumps, brush, bushes, and debris from the areas to be graded. 
Root mats and stumps shall be completely removed and holes refilled and
compacted.  Method of disposal is removal from site to an approved disposal
site.

3.3                                 Dewatering

Dewatering provisions for deep excavation conditions and sub-grade drainage for
embankments and finished plant facilities shall be provided for the developed
plant and yard areas in accordance with the site geotechnical report
recommendations.  Water from these dewatering operations will be collected,
tested, and disposed of in accordance with applicable regulations.

3.4                                 Site Grading

Site grades shall be established to reasonably balance earthwork cut and fill
volumes.  The maximum grade of site roads shall be limited to ***.

3.5                                 Finish Grading

All areas disturbed during construction shall be graded to a smooth surface and
covered with appropriate material.  Soil compactions shall be confirmed by
independent test labs, and shall in no case be less than the recommendations of
the Geotechnical Engineering Evaluation Report.

Finish grading shall be performed to conform to the finished design elevations
for surface drainage and to prepare the areas to receive the specified surface
finishes if required.

3.6                                 Landscaping

Kiewit has excluded all landscaping from the project scope of supply.

3.7                                 Laydown and Storage Areas

Kiewit shall clear and grade such additional area as required to provide a
laydown area for project construction if required.

47


--------------------------------------------------------------------------------


3.8                                 Roadways and Paving

Paved roads shall be designed based upon the geotechnical consultant’s
recommendations using wheel loads normal for limited use industrial roads.  Base
and surface course materials shall be in accordance with local standards.  All
paved roads shall be completed prior to Start-Up.

The site roads and service roads around the facility shall be asphaltic concrete
pavement.  ***.  Parking space shall be provided for a minimum of twelve (12)
vehicles at the main process building and a minimum of twenty-four (24) at the
administration building.

Lime treatment under roads is acceptable for clay soils.

3.9                                 Sidewalks

Sidewalks will be provided at appropriate locations adjacent to occupied
structures, such as the administration/control building and warehouse.

3.10                           Crushed Stone Surfacing

The areas within the substation (if in Kiewit’s scope) shall be finished with
crushed or screened stone no less than *** in thickness.

3.11                           Fencing and Gates

Security fences, where applicable, are to be constructed as follows:  ***
galvanized chain link fence.  A security fence shall be installed around the
substation (if in Kiewit’s scope) to include the following:  one double leaf
equipment gate and one personnel gate.

3.12                           Signs

Safety signs shall be provided and installed throughout the Plant in accordance
with OSHA guidelines and general industry practice.  Identification for all fire
protection equipment shall also be provided.  Traffic markings and signs shall
be provided as necessary to assure proper traffic flow, control, and safety.

3.13                           Drainage

3.13.1                  General

The working areas of the site shall be well drained during and after
construction.  The site drainage plan and discharge from the site shall conform
to federal, state, and local laws and regulations.

3.13.2                  Ponds

Kiewit’s scope of work includes installation of *** wastewater holding ponds
sized for containment of ***. Wastewater sources to the pond shall include
boiler blowdown, cooling tower blowdown, and water treatment reject water. 
Scope of work shall include design and installation of the discharge line from
the pond to

48


--------------------------------------------------------------------------------


the northeast corner of the site inside the rail loop as described in the
utility tie point list into a newly provided sewer line by Others.  Pond design
shall be based upon direction of Aventine in lieu of finalized permits.

3.13.3                  Erosion Control

Proper erosion control measures including the use of silt fences, hay bales and
seeding shall be employed during construction to control erosion of embankments,
temporary material stockpile(s), and to limit sediment runoff.

3.13.4                  Storm Water Drainage System

Swales and ditches at *** grade shall be paved or lined with crushed stone to
control concentrated flow velocities and minimize erosion and siltation
concerns.  The surface area of the switchyard and unpaved areas around and
within the power plant shall have a crushed stone surface to facilitate
drainage, prevent ponding and provide a driving surface during wet conditions. 
Site drainage shall be by surface drainage and swales with roadway culverts as
required.  No gutter system shall be provided.

Storm sewer design shall be by the Rational Method Q = CIA Equation:

C =

 

0.78 heavy industrial

I =

 

Technical Paper No. 40 100-year 24 hour rainfall (inches) for plant location

A =

 

Drainage area in acres

 

Storm culvert design shall be based on the Manning Equation.

All storm pipe shall be smooth interior corrugated polyethylene pipe, meeting
AASHTO Type S.  All pipe shall have end sections on each end with a concrete toe
wall on the discharge end only.  Culvert intake end section shall be covered
with a wire grid, with a geotextile fabric placed over the wire and aggregate
layer placed over the fabric to control soil erosion and reduce silt leaving the
site

The storm culvert shall have an envelope of aggregate placed all around with 12”
thickness above the top of culvert in an excavated trench section.

Where the storm culvert is discharged into the existing drainage canal, rip-rap
protection will be provided to control erosion at the discharge location.

3.13.5                  Manholes and Catch Basins

Manholes and catch basins shall be provided as required by final design.

3.13.6                  Floor Drains and Sumps

A system of floor drains and sumps shall be incorporated into the overall design
of the plant buildings.  The system shall consist of collection troughs, sumps,
piping, fittings, and valves necessary for gravity drainage of wastewater to

49


--------------------------------------------------------------------------------


various collection points.  From these points, the wastewater will flow by
gravity and/or be pumped to the sewer or the facility effluent discharge point
as defined in the interconnection table or back into the appropriate point in
the process.

3.14                           Subsurface Investigation

Soil investigations for the Plant site that were conducted are included as the
“Geotechnical Engineering Evaluation Report” provided herein as Exhibit D.

4.0                               STRUCTURAL REQUIREMENTS

4.1                                 Building Design Requirements

4.1.1                        General

Drawings showing floor plans and equipment arrangements shall be submitted by
Kiewit to the Owner for Owner’s review and comments.  Buildings may be
pre-engineered.

4.1.2                        Loadings

Design live loads, seismic, snow, and wind loads shall meet the minimum
requirements of the State, municipal codes and regulations, and other applicable
codes.

Dead loads shall include all vertical loads due to the weight of permanent
structural and non-structural components, including permanent hung loads.  Live
loads include all loads other than dead loads, load allowances for piping and
electrical and special loads.  They consist of loading not permanently fixed to
the structure, and occurring over areas not occupied by equipment.  Actual
equipment loads shall be used wherever they exceed the live load specified for
that particular area.

Framing shall be designed to support all imposed loads including live, dead,
wind, snow, seismic and equipment loads.  Structural framing supporting
rotating/vibrating equipment shall be designed such that the natural frequency
of individual structural members avoids induced vibration and resonance
problems.

4.1.3                        Design Conditions

The plant facilities shall be designed to accommodate anticipated construction
loading conditions (including hoisting and sliding/jacking loads, etc.)
equipment dynamic and impact loads, thermal loads, and provisions for hoist
loads shall be considered where appropriate in the design.

All concrete structures and members shall be designed for the load combinations
stipulated in ACI 318 or the required building code, whichever governs.

50


--------------------------------------------------------------------------------


4.1.4                        Fire Walls

Any required fire wall(s) shall be located per NFPA and building codes.

4.2                                 Foundations

4.2.1                        Buildings and Equipment Foundations

Buildings and equipment foundations shall be of reinforced concrete.  The
recommendations for foundation design contained in the final Geotechnical Report
shall be appropriately incorporated in the design.

Due consideration shall be given to overall and differential settlement of
structures, structural components, and equipment foundations.

4.2.2                        Tank Foundations

Foundations for storage tanks shall be provided with either a ring wall or mat
foundation, as appropriate, per recommendations of the Geotechnical Report and
the Engineer’s design.  Containment shall be provided as required by applicable
regulations or permits.

4.2.3                        Embedments, Anchor Bolts, and Sole Plates

Sole plates, anchor bolts, anchors, insert plates, and electrical conduits for
process and balance of plant equipment foundations shall be provided.

4.2.4                        Duct Banks

Underground conduit for power and instrument cables shall be *** ducts, encased
in ***.  When ducts pass under roadways, or are in areas of heavy traffic, the
duct bank shall be reinforced per the applicable codes.

4.3                                 Materials

4.3.1                        Concrete and Reinforcing Steel

Design of concrete structures will be in accordance with the latest revision of
the Building Code Requirements for Reinforced Concrete, ACI 318 and
Specification for Structural Concrete for Buildings ACI 301.  Concrete shall
have a minimum compressive strength of 4,000 psi at twenty-eight days. 
Reinforcing steel shall conform to ASTM A615, Grade 60.  Welded wire fabric
shall conform to ASTM A185.

4.3.2                        Concrete Aggregate

Cement shall be ASTM C150, with type to suit the intended use.  Fine aggregate
shall be a washed, inert, natural sand conforming to ASTM C33.  Coarse aggregate
shall be a well graded crushed stone or washed gravel conforming to ASTM C33. 
Water shall be clean and free from injurious amounts of oils, acid, alkali, and
organic matter or other substances deleterious to concrete or reinforcement.

51


--------------------------------------------------------------------------------


4.3.3                        Admixtures

Air-entraining admixtures conforming to ASTM C260 shall be used in all concrete
subject to freezing.  Concrete subject to freezing shall have an air content
between 5% and 7%.  Water-reducing admixtures conforming to ASTM C494 may be
used.  All admixtures shall be furnished by the same manufacturer and shall be
certified by the manufacturer as compatible.  No accelerators based on the use
of calcium chloride shall be allowed.

4.3.4                        Steel

Design of the steel structures shall be in accordance with the “Specification
for Structural Steel Buildings” of the AISC.  All structural steel shall have a
minimum yield stress of 36,000 psi.  50 ksi yield materials for structural
members may be used at Kiewit’s discretion.  Girts for siding and purlins for
roofing may be cold-formed structural members meeting AISI specification.

4.3.5                        Bolts

Anchor bolts encased in concrete shall conform to ASTM A307, unless otherwise
specified.  Structural steel connections shall be heavy hexagonal high strength
A325 bolts.

4.3.6                        Welding Electrodes

Electrodes used in welded connections shall be E70XX, unless noted in
specifications.

4.3.7                        Steel Decking

Floor and roof decking shall conform to ASTM A446.

4.3.8                        Steel Joists and Joint Girders

Joist and joist girders shall conform to the requirements of the Steel Joist
Institute.

4.3.9                        Structural Steel Pipe and Tubing

Structural steel pipe shall conform to ASTM A53.  Structural Steel tubing shall
conform to ASTM A500.

4.3.10                  Grating

All grating and stair treads shall be bar grating per applicable codes with
spacing per the recommendation of the design engineer.  Serrated grating shall
be used on all outside exposed applications, including stairs, platforms, and
inclines.

52


--------------------------------------------------------------------------------


4.4                                 Testing

The services of qualified materials testing laboratory, or Kiewit’s in-house
testing shall be engaged to sample, test, and certify the following construction
work and materials are installed as specified:  earthwork materials and
compaction; asphalt paving compaction; concrete slump, strength and air
entrainment, and grout strength.

4.5                                 Protective Coatings

All exposed non-stainless, non-galvanized steel shall be primed and painted;
except where identified in Section 4.5.1.  Touch-up painting shall be provided
for all damaged interior and exterior surfaces.

4.5.1                        Structural and Miscellaneous Steel

The protective coatings shall, at a minimum, comply with the following matrix:

Component

 

Shop Surface 
Prep.

 

Primer Type and
Color

 

Finish Coat Type
and Color

 

Interior Structural Steel Building Framing, including Framing for Hangers

 

***

 

***

 

***

 

Exterior Structural Supports & Framing for Equipment (Note – Galvanizing is also
acceptable in lieu of painting.)

 

***

 

***

 

***

 

Interior Structural Supports & Framing for Equipment

 

***

 

***

 

***

 

Misc. Steel, Interior (handrail, stairs, ladders, toe plate)

 

***

 

***

 

***

 

Platform and Stair Grating, Interior and Exterior

 

***

 

***

 

***

 

Misc. Steel, Interior (handrail, stairs, ladders, toeplates)

 

***

 

***

 

***

 

Misc. Steel, Exterior (handrail, stairs, ladders, toeplates) (Note – Galvanizing
is also acceptable in lieu of painting)

 

***

 

***

 

***

 

 

The primer coat will be shop applied.  Kiewit shall field touch-up all primer
and finish coats after final erection.  For exterior finish color,
manufacturer’s standard colors will be provided to Owner for color selection. 
Kiewit shall take into consideration the existing ambient air conditions when
finalizing protective coatings.

4.5.2                        Equipment, Motors, Valves, Instruments and Other
Manufactured Components

All equipment, motors, valves, instruments and other manufactured components
shall receive the manufacturer’s standard factory applied primer and finish
paint. 

53


--------------------------------------------------------------------------------


Any structural steel supports or any platforms on equipment shall comply with
the requirements of Section 4.5.1.

Kiewit shall field touch-up the primer and the finish coat after equipment
installation.

4.5.3                        Stainless Steel, Galvanized, and Nonferrous
Surfaces

All stainless steel, galvanized or nonferrous surfaces will not be finish
painted.

4.5.4                        Piping, Interior and Exterior, Above Grade

All exterior uninsulated piping shall receive a surface preparation as required
by paint manufacturer with one coat (2½ to 3 mils DFT) of inorganic zinc
primer.  Interior uninsulated piping shall not be painted.  Insulated piping
shall not require priming or finish painting prior to applying insulation.

5.0                               ARCHITECTURAL REQUIREMENTS

Note:               In states and localities that may not have adopted a
specific building code, the Owner and Kiewit shall mutually agree on which code
to use.  All building design shall comply with the code agreed upon.

5.1                                 HVAC System Design Basis

The HVAC system design basis for the Plant buildings shall be as follows:

 

Design Basis

 

Area

 

Summer

 

Winter

 

Control Room

 

***

 

***

 

Admin Areas

 

***

 

***

 

Switchgear Bldg.

 

***

 

***

 

Battery Rooms

 

***

 

***

 

Toilet Areas

 

***

 

***

 

Locker Rooms

 

***

 

***

 

All other Areas (AC not provided)

 

***

 

***

 

 

Ventilation for “All other Areas” shall be sized for a *** ambient temperature
with a *** rise.

Administration Areas do not include the maintenance and shop area.  Maintenance
and shop areas shall not have air conditioning.  Maintenance and shop areas
shall have heating and ventilation per ASHRAE.

5.2                                 Building Requirements

The control room shall house the necessary controls required for a control room
operator to efficiently operate the Plant..  The Control/Administration,
Warehouse,

54


--------------------------------------------------------------------------------


Maintenance Building and Water Treatment Buildings (as required) shall be
pre-engineered insulated weather tight siding and roofing, with appropriate
lighting, sanitary, and heating and ventilation facilities.    Kitchen equipment
and vending machines including but not limited to dishwasher, refrigerator,
trash compactor, and microwave are by the Owner.  All furniture is by the
Owner.  Conduits shall be provided throughout the Control/Administration
Building for Owner-furnished and installed telephone and communication cables.

Other buildings, such as 5 kV Switchgear, Cooling Tower MCC, Electrical
Equipment, as well as others of similar design and service (as required), shall
be pre-engineered, insulated weather tight siding and roofing with appropriate
heating, lighting and ventilation facilities.  Where applicable, some buildings
may be vendor pre-manufactured.

6.0                               ELECTRICAL SYSTEM

6.1                                 General Requirements

The electrical system for the Plant shall include all electrical equipment
except as indicated otherwise below.  These components shall generally include:

·                   High voltage switchyard (by others)

·                   Medium voltage *** switchgear

·                   Auxiliary power transformers

·                   Medium voltage *** switchgear and motor control

·                   Low voltage *** secondary unit substations and motor control
centers

·                   Essential AC (UPS) supply systems

·                   Lighting transformers and lighting panels

·                   Plant fire alarm and detection system

·                   Plant telephone system service ducts to main telephone
distribution terminal board location (cable by Owner).

·                   Grounding system

·                   Lightning protection as required by code

·                   Complete wiring and raceway system

·                   Plant control system except as provided as part of
manufacturer’s packaged equipment

·                   Heat tracing for piping and instrumentation as shown on the
P&ID’s

·                   Cathodic protection for underground metal pipe and
structures as required by soils analysis and design

55


--------------------------------------------------------------------------------


6.2                                 Codes

Components that are standard UL listed and labeled shall be provided where
available.

6.3                                 Electrical Distribution

6.3.1                        System Capacity and Design Criteria

The facility distribution system shall be designed with a sufficient ampacity to
support maximum electrical requirements for the facility.

The electrical design of the medium and low voltage levels distribution system
shall be demonstrated by engineering calculations prior to final selection of
equipment.  This design shall coordinate selection of switchgear interrupting
ratings, voltage ratios and impedances of auxiliary transformers, cable sizes,
and load equipment rating to meet the following criteria:

A.           Switchgear and circuit interrupting devices at all voltage levels
shall have adequate interrupting and close and latch capability for the
calculated available 3-phase and line-to-ground fault currents.  Calculations
shall be in accordance with ANSI C37 series standards.

B.             It shall be possible to start the largest motor on an otherwise
fully loaded system without depressing any bus voltage to a level where running
motors stall or where motors or driven equipment are at risk of damage or
controllers would dropout.

C.             Under normal operating conditions, the *** voltage levels shall
be 95% to 105% of nominal.

D.            Under normal operating conditions, the *** voltage levels shall be
95% to 105% of nominal.

E.              Under normal operating conditions, the low voltage systems shall
be 95% to 105% of nominal.

6.3.1.1          Relaying and Protective Devices

The electrical protective system for the electrical system including the *** and
*** motor control centers, *** switchgear, and power transformers, will be fully
coordinated and selected to provide a system which permits the circuit
interrupting device closest to an electrical fault to operate first.

The protective relay system or direct acting trips will be provided for the
electrical equipment as required by the NEC.

6.3.1.2          Electrical Protection and Metering

The electrical protection consists of solid state and/or electromechanical
relays required to provide proper protection for the entire electrical system.

The electrical protection is designed with protection in the form of primary
protection schemes. The electrical protection is designed to isolate the

56


--------------------------------------------------------------------------------


source of the electrical fault and to provide a safe shutdown of the Plant. 
Relaying devices shall be grouped in central locations such as relay panels,
switchgear cubicles, etc.

The electrical metering provides indications at the switchgears and load centers
for volts, amps, watts, vars, power factor, frequency and watt-hours.

6.4                                 Medium Voltage Power System

6.4.1                        General

The following description covers the general requirements of the electrical
equipment necessary to provide 4160-volt, 3-Phase, 60-Hertz power for the
Plant’s large motor loads.

6.4.2                        System Type and Grounding

The *** volt system shall be of the 3-Phase, wye connected, resistance grounded
neutral type with neutral over current protection.  Resistance should be sized
to limit transient over-voltage during ground fault.

The *** will typically feed motors larger than *** hp.  Motors larger than ***
hp with VFDs may be ***.

6.4.3                        Unit Auxiliary Power Transformer(s)

The unit auxiliary power transformer(s) shall be 3-phase, 60-Hertz, delta
connected primary; and ***, 3-phase wye connected resistance grounded
secondary.  The transformer top KVA rating shall be sized for the normal
connected operating load with suitable margin.  The transformer and its
impedance shall also be of a size to allow across-the-line starting of the
largest *** volt motor with a normal compliment of motors required for normal
operation in the full load condition within specified voltage drop.

Transformer shall have copper windings and shall be dry type or oil-filled. 
Impedance, BIL, sound level, and voltage connections, etc., shall be in
accordance with ANSI and NEMA standards. ***.

Transformer accessories shall include:

·      Surge protection

·      Winding temperature indicator

·      Oil temperature indicator

·                   Alarm functions shall be grouped as determined by Kiewit for
monitoring by the DCS

57


--------------------------------------------------------------------------------


6.4.4                        *** Volt Motor Controllers

Medium voltage motors (typically rated at larger than *** HP) shall be fed from
a grouped indoor lineup of medium voltage combination motor contactors.  Each
motor contactor shall be complete with full voltage magnetic contactor in
accordance with NEMA ICS 2-234, class E2 or other appropriate standard,
isolating switch and current limiting power fuses to interrupt the short-circuit
current.  All components shall be front accessible, facilitating routine
inspection and parts replacement.  The bus bars shall be copper and insulated.

Motor protection shall be provided by microprocessor based multifunction devices
such as Multilin or equivalent.

The incoming line structure shall have a door mounted, solid-state,
multi-function, protection module.  The module shall have nonvolatile memory,
separate alarm and trip contacts and the following functions.

·          RMS line current (each phase)

·          RMS line-to-line voltage (each phase)

·          RMS line-to-ground voltage

·          Megawatts (instantaneous and peak demand)

·          Megawatt hours

·          Frequency

·          Phase loss-reversal and unbalance alarm and trip contacts

·          Undervoltage and over-voltage alarm and trip contacts.

6.5                                 Low Voltage Power System

6.5.1                        General

The following description covers the general requirements of the electrical
equipment necessary to provide ***, 3-phase, 60-Hertz power for the plant
480-volt distribution system.  The *** switchgear will feed *** motor control
centers, which will typically control motors ¾ through ***.  Motors larger than
*** hp with VFDs may also be fed from the *** distribution system..

6.5.2                        System Type and Grounding

The *** volt system shall be of three-phase, wye connected, solidly grounded
neutral type or high resistance ground type.

6.5.3                        Station Service Transformer

The station service transformer shall be ***.  The top transformer KVA rating
shall be sized for the normal connected operating load.  Transformer impedance
and capacity shall be adequate to allow across-the-line starting of the largest
*** motor with all other normally running motors in the full load condition
within specified voltage drop.

58


--------------------------------------------------------------------------------


The transformer shall have copper windings.  Impedance, BIL, sound level, and
voltage connections will be in accordance with ANSI and NEMA standards.  ***.

The ratio of iron to copper losses, and design in general, shall be chosen to
minimize operating losses as much as practical.

6.5.4                        *** Volt Motor Control

6.5.4.1          General

The following description covers the general requirements for control of
***-volt, 3-phase, 60-Hertz, single speed induction motors.

6.5.4.2          Motor Control Centers

*** motor control centers shall be used to house the *** motor starting
equipment.

Motor control centers shall have bus bracing adequate for the symmetrical fault
current available.  Main bus shall be of copper construction.

Feeder circuit protection shall be accomplished by circuit breakers.  Where
required to meet available short circuit current, breakers shall be provided
with current limiting fuses or shall be of the current limiting or high current
interrupting type.

6.5.4.3          Motor Starters

Motor starters shall be of the combination full voltage type.  Where required to
meet available short circuit current, breakers shall be provided with current
limiting fuses or shall be of the high current interrupting type.

Motor starters shall have three (3) overload devices, one per phase.  Wiring
shall be NEMA type 1B.

To the extent practical, all motor starters in the motor control centers shall
be of the same manufacturer to ensure interchangeability of parts and to
minimize stocking of spare parts.

6.6                                 Motors

6.6.1                        Medium Voltage Motors

The motors for all pumps, fans and process equipment shall be sized for the
greatest expected horsepower requirement with a service factor of ***.  A ***
service factor may be used if the motor nameplate horsepower exceeds the maximum
expected continuous horsepower by at least 10%.

All windings shall be copper.  Motors shall be manufactured, tested and applied
in accordance with the latest revision of NEMA Standard MG-1.

59


--------------------------------------------------------------------------------


6.6.2                        Low Voltage AC Induction Motors

6.6.2.1          Electrical

The motors for all pumps, fans and process equipment shall be sized for the
greatest expected horsepower requirement with a service factor of ***.  A ***
service factor may be used if the motor nameplate horsepower exceeds the maximum
expected continuous horsepower by at least 10%.

Motors shall generally be NEMA Design B, F-class insulation, squirrel cage,
induction type for full voltage starting and continuous duty.

Motors larger than *** hp shall typically be *** volt except for motors with ***

Motors between *** and *** hp shall typically be ***-volt, 3-phase, 60-Hertz. 
Motors less than *** hp shall be ***, single phase.  All windings shall be
copper.

All outdoor *** volt motors shall have motor space heaters.

Low voltage bus voltage shall remain within acceptable limits as defined by
ANSI/IEEE and NEMA MG-1, which shall be proven in project load flow or motor
starting studies.

6.6.2.2          Enclosures

All motor enclosures shall meet the requirements of the electrical
classification for the building or plant area in which they are installed.
Electrical classification for each building or plant area shall be based on the
area classifications defined by NFPA 70 (latest edition).

On all TEFC motors, a tapped drain hole with a drain plug shall be provided and
located at the lowest point of the motor to prevent accumulation of moisture
within the motor due to condensation.

6.6.2.3          Bearings

On motors through Frame ***, bearings shall be anti-friction, or the
“re-greasable in service” type, with motors either running or stopped.

6.6.2.4          Standards

Motors shall be manufactured, tested and applied in accordance with the latest
revision of NEMA Standard
MG-1.

6.6.2.5          Vertical Motors

Vertical motors shall follow the same general requirements as horizontal
induction motors except as follows:

60


--------------------------------------------------------------------------------


·      Shafts may be solid or hollow as applicable to the application.

·      Bearings shall be thrust-type locked for thrusts in both directions.

·      Motors shall be provided with reverse direction ratchets when on pumping
applications where water can turbine through the pump backwards.

6.7                                 Wiring Systems

6.7.1                        General Requirements

Kiewit shall furnish and install a complete wiring system, including all
conduit, cable tray, fittings, wire and cable, and all other necessary material
to ensure a complete operating electrical system.  All wiring shall conform to
the National Electrical Code as to materials and installation.  A numeric
identification system shall be installed on all field installed electrical and
control system wiring.

The system is required to operate continuously throughout the service life of
the plant.  Electric wire and cable are expected to perform satisfactorily
during start-up, operation, normal or emergency shutdown of the plant, and shall
be suitable for the intended installation condition (i.e., wet, dry, indoor,
outdoor, exposed, in cable tray, direct burial, etc.).

6.7.2                        Conductors

Conductors for *** volt insulated wire and cable shall have stranded copper
conductors.  Maximum conductor operating temperature shall be 90°C.

Lugs used for terminating conductors shall be of the compression type.  Lugs
shall be rated for operation consistent with operating temperature of cables
installed.

6.7.3                        Cable Ampacity

All cable ampacity shall be 90°C rated.  However, depending on the cable size
and the temperature rating of the device on which the cable is terminated, the
allowable ampacity may be less than the 90°C rating.  Power cables shall be UL
labeled and color-coded in accordance with NEC requirements.  In addition, the
following conditions shall be considered when selecting cable sizes:

A.           Check short-circuit capacity to ensure that insulation and
conductors are not damaged when a short circuit occurs at the end of the line,
for MV circuits and low voltage power feeds to switchgear and MCC’s.

B.             Cables that are routed through several types of installation
conditions shall be selected using the installation condition that results in
the largest cable size.

C.             Voltage drop in the cable circuit shall be limited to ensure
proper operation of end-use device and voltage levels shall concur with
manufacturer’s recommendations.

61


--------------------------------------------------------------------------------


D.            Voltage drop shall be based on total system voltage drop including
the allowance of Section 6.3.1 of this Exhibit A.2.

6.7.4                        Insulation

Cable insulation for *** copper power cable shall be extruded semi-conducting
stranded shielded, 105°C, EPR insulation (133%), extruded semi-conducting
insulation shield, copper shield and overall PVC jacket, NEC type MV-105, 
UL-listed.

Cable insulation for *** copper power cable shall be extruded semi-conducting
stranded shielded, 105°C, EPR insulation (133%), extruded semi-conducting
insulation shield, copper shield and overall PVC jacket, NEC type MV-105,
UL-listed.

Cable insulation for *** copper power/control cable shall be cross-linked
polyethylene (XLP), overall PVC jacket, NEC type TC, UL-listed, unless otherwise
specified.

*** volt copper instrumentation cable shall be twisted, shielded with
aluminum/mylar tape, *** AWG tinned copper drain wire, 90°C cross-linked
polyethylene (XLP) insulation, overall PVC jacket, NEC Type TC, UL-listed.

Multi-pair instrument and thermocouple cables shall have individual shield per
pair and an overall shield.

*** volt thermocouple extension wire shall be chromel-alumel (Type KX), 90°C
cross-linked polyethylene (XLP) insulation, twisted shield with aluminum/mylar
tape, *** AWG tinned copper drain wire, overall PVC jacket, NEC Type TC,
UL-listed.

6.8                                 Plant Lighting

6.8.1                        General Requirements

Lighting shall be provided for equipment enclosures and building interiors such
that plant operators can start, stop, and monitor equipment and systems 24 hours
a day.  Exterior lighting shall be controlled by photoelectric cells and shall
be provided for the roadways, parking areas, outdoor equipment areas, DDGS and
WDGS loadout areas, and ethanol loadout areas.  (Lighting intensities to be per
IES for the area of the Plant and the work functions to be performed there.)
Lighting shall be mounted on structures or poles, if necessary.

6.8.2                        Voltage System

Lighting electrical systems voltage shall be 3-phase, four-wire, *** or ***
volts.

62


--------------------------------------------------------------------------------


6.8.3                        Energy Efficient Lamps and Ballasts

Energy efficient lamps and ballasts shall be used.  Energy efficient lamps with
a high lumen output per watt, such as high-pressure sodium, shall be used for
high bay lighting applications.  Circuit arrangement shall permit selective
on/off switching of lights in areas where personnel are absent.

6.8.4                        Emergency Lighting

Kiewit shall provide sufficient emergency lighting in equipment areas, as
required, to allow safe movement of personnel on loss of station power. 
Emergency lighting and exit lights shall be provided by self-contained battery
packs capable of maintaining rated output for 90 minutes.  Additionally,
emergency lighting shall have its normal power source be connected to the area
lighting circuits.

6.8.5                        Lighting Transformers and Panels

Lighting transformers shall be dry type.  They shall have *** spare capacity for
future load conditions.

Lighting and power distribution panels shall have *** spare load capacity for
future load additions.  Kiewit shall provide only panels with copper bus bars.

6.8.6                        Obstruction Lighting

Obstruction lighting shall be provided, if required, in accordance with the
requirements of Federal Aviation Administration (FAA) Advisory Circular
70/7460-1J and 150/5345-43E.  Plans, as prepared by Kiewit, shall be delivered
by the Owner to the appropriate FAA office for the region to facilitate FAA
review of the facilities overall impact to air traffic in the local area.

6.9                                 Raceways

Raceways shall be designed for a level of reliability equal to or exceeding that
of the cables they contain.  All cable trays, conduit, and other raceways shall
conform to the National Electrical Code as to materials and installation. 
Raceways shall be UL labeled.

6.9.1                        Cable Trays

Cable trays shall be installed as a complete system with all necessary fittings
and accessories to minimize undue stress or damage to the cables they contain. 
Access space for cable installation in tray shall be maintained from adjacent
trays, walls, pipes and other objects including those above and below tray. 
Horizontal spacing between trays shall be a minimum of 12”.

All power and control power cable trays shall have a bare ground conductor of
the size assigned to the system, run on the outside of cable tray and attached
to the tray.  For parallel runs it is allowed to use one run of ground conductor
on the highest voltage level tray with a bond to other trays, one bond per other
tray section.

63


--------------------------------------------------------------------------------


All indoor power and control cable trays shall be aluminum or hot dipped
galvanized steel.  Trays run outdoors shall be hot dipped galvanized rigid steel
or aluminum ladder type and the top tray in a stacked configuration shall have
an inverted “V” type top cover to exclude dirt and foreign matter and to provide
cable(s) sunlight protection.  Around cooling towers, outdoor trays may be
aluminum or fiberglass.  Trays that are accessible to personnel shall have
covers to prevent accidental cable contact.  Instrumentation cable trays shall
be aluminum or hot dipped, galvanized rigid steel, ladder or solid bottom type
with covers.

Stacked tray configurations (if used) shall be stacked in accordance with
voltage level with higher voltage at the top, as follows:

Thermocouple and RTD wires shall be low voltage level code 4.

Fire detection wiring shall be run in dedicated conduit.  Data highway
communications shall be in dedicated conduit.

Cables of any level shall not run in the same cable tray with other levels
without noise separation partitions.  All cable drops from cable tray shall be
in conduit, except indoors.  Cable drops indoors shall be installed up to the
maximum distance allowed by NEC.

Conduit shall be provided with grounding bushings bonded to the cable tray
grounding conductor.

Separate barriers in trays are also acceptable as voltage separation.  Where
barriers are utilized for voltage separation only the next level (higher or
lower) may occupy the same tray.  Tray barriers shall be continuous for the
entire length of the tray.

6.9.2                        Conduits and Duct Banks

Conduits shall be installed as a complete system and shall be securely fastened
in place.

All underground raceway will be *** encased ***, unless otherwise required to be
Rigid Galvanized Steel (RGS) with a continuous *** AWG bare stranded copper
grounding conductor, two per duct bank.  All duct bank elbows shall be *** or
***.  All aboveground conduit extensions shall be *** or ***.  All facility
lighting shall be fed by conduit run accessible cable.  Street lighting may be
direct burial cable.

All exposed raceway shall be ***.

For above ground installation, minimum conduit size utilized shall be *** trade
size.  Minimum duct size shall be *** trade size.

All fittings and materials used for connection to electrical enclosures shall be
selected in order to maintain NEMA classification of the enclosure.  Conduit
terminations to motors and equipment subject to vibration shall be made with

64


--------------------------------------------------------------------------------


flexible conduit and maximum of 6’-0” long.  All RGS conduits shall be provided
with grounding bushings, except when connecting to threaded equipment hubs, and
bonded per NEC requirements.

6.9.3                        Equipment Enclosures

All equipment enclosures shall be NEMA 1 for indoor conditioned areas, NEMA 12
for other indoor applications, NEMA 4 for outdoor applications and wet
environments, and NEMA 7 for explosion proof, hazardous locations.

6.10                           Plant Grounding System

6.10.1                  General

Kiewit shall install a complete electrical grounding system in accordance with
applicable portions of the NEC Article 250, IEEE Standard 80 and 142, with NECA
“Standard of Installation”, and in accordance with recognized industry
practices.  Design shall have assured that acceptable levels of step and touch
potential are not exceeded either for exposure to plant personnel or for
external exposure via transfer potentials.

6.10.2                  Lightning Protection

Lightning protection, along with the required interconnecting cabling to the
grounding system, shall be provided on structures as determined by a lightning
protection analysis/study. Final lightning protection design shall comply with
all applicable requirements of NFPA, IEEE, and ANSI standards.

65


--------------------------------------------------------------------------------


Contract Drawings

***

***

***

***

***

***

***

66


--------------------------------------------------------------------------------


Delta-T  Datasheets

***

***

***

***

***

***

67


--------------------------------------------------------------------------------


[g192001ko09i001.gif]

Date:

 

 

 

 

 

Name:

 

 

Company:

 

 

Address:

 

 

Address:

 

 

 

 

 

Reference:

 

Aventine EPC Contract

 

 

 

Subject:

 

Contractor Invoice No. XX

 

Gentlemen:

Kiewit Energy Company, a Delaware Corporation (“Contractor”), submits this
application for payment (“Certificate”) pursuant to Section 8 of the Aventine
Renewable Energy- Mt. Vernon, L.L.C. Engineering Procurement and Construction
(the “Contract”) between Contractor and Aventine Renewable Energy- Mt. Vernon,
L.L.C. (“Owner”) dated as of [DATE] (“contract”).

Unless otherwise defined herein, all capitalized terms used in this Certificate
shall have the meanings specified for such terms in the Contract.

1.             The undersigned is duly authorized representative of Contractor,
authorized to execute and deliver this Certificate on behalf of Contractor.

2.             The following is a summary of the current status of the Contract
account:

Original Contract Price:

 

$xxx,xxx,xxx

 

 

 

Contract Price to Date:

 

$xxx,xxx,xxx

 

 

 

Amount of Payments that

 

$xxx,xxx,xxx

Contractor Has Received to

 

 

Date: [DATE]

 

 

 

3.             The information in all material documents and supporting papers
prepared or signed by Contractor or any of its officers or employees and
submitted to Owner and in direct support of this Certificate and in connection
with the Work, taken as a whole is in all material respects, true, correct, and
complete.

4.             The Work is being performed in accordance with the Contract.

5.             That portion of the Work, as particularly set forth in Exhibit
“A” hereto was completed during the month of [MONTH], entitling Contractor to a
Progress Payment of $xxx,xxx.

6.             There are no known mechanics’ or materialmen’s liens outstanding 
at the date of this Contractor’s invoice, all due and payable bills with respect
to the Work have been paid to date or are included in the amount requested in
current application, and, except for such bills not paid but so included, there
is no known basis for the filling of any mechanics’ or materialmen’s liens on
the Project or the Work except as described below, and all required releases
from all Subcontractors have been

KIEWIT ENERGY COMPANY

7906 N. Sam Houston Pkwy. West, Suite 300

(281) 517-8900    (281) 571-8909 fax


--------------------------------------------------------------------------------


obtained so as to cover all amounts requested herein in such form as to
constitute an effective release of lien (corresponding to payments received by
them) under the laws of the State of Indiana (copies of which are attached
hereto and incorporated herein by this reference).  Contractor has actually
performed and Contractor has not been paid for the Work covered by this
Contractor’s Invoice.

7.             Attached as Exhibit “B” hereto are the certifications, Partial
Releases and Waivers of Liens and Claims, and Final Releases and Waivers of
Liens and Claims prepared by Contractor and each Subcontractor and Vendor either
assigned to or contracting directly with Contractor as applicable.

8.             Work uncertified from the Contractor’s invoice dated (Blank) has
been completed (except as may be set forth in Schedule 1), and any disputes
concerning less than full certification have been resolved by written agreement
among Owner and Contractor, a copy of which resolution is attached as Exhibit
“C” hereto, and Contractor is entitled to a payment which includes:

9.             Except as set forth in Schedule “1” attached hereto, Contractor
is aware of no facts that would constitute the basis for a Change in Work as
defined in Article 6.  Schedule “1” describes each Change in Work submitted by
Contractor pursuant to Article 6 and also describes each event that provides the
basis on which Contractor can claim that the Contract should be increased or
that any of the project guaranteed dates should be extended and with respect to
each such event, including Force Majeure Events, specifics the amount of such
proposed increase in the Contract Sum and the duration of each such proposed
extension to the extent the information is available and/or known.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
first above written.

By:

 

 

 

 

 

Project Manager

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

Business Manager

 

 

 

 

 

 

 

Encl;

Invoice Detail

 

 

Lien Waiver

 

 

 

 

 

 

 

cc: District file

 

 


--------------------------------------------------------------------------------


FINAL WAIVER AND RELEASE OF LIENS UPON PAYMENT

The undersigned,                             , of Kiewit Energy Company
(“General Contractor”) has under an agreement with Aventine Renewable Energy-Mt.
Vernon, L.L.C. (“Owner”), furnished certain materials, equipment, services,
and/or labor for the project known as Aventine Renewable Energy Mt. Vernon
Ethanol Plant (“Project”), which is located within the City of Mt. Vernon,
County of Posey and more particularly described as follows:

Parcel # 1, 2, 3, 4, 5, 6 Port of Indiana – Southwind Maritime Center, Posey
County, Black Township, Mt. Vernon, IN

Upon receipt of the sum of $                  , the General Contractor waives
and releases any and all liens or rights of liens with regard to the Project
against Owner, its parents, affiliates, subsidiaries and divisions, and the
foregoing described Property or any right against any labor and/or material
payment bond.

General Contractor acknowledges that this Waiver and Release is given to induce
the payment recited above, and that this Waiver and Release is in substantial
conformance with the requirements of all applicable laws.

Given under hand and seal this           day of             , 20     .

 

 

  General Contractor

 

 

 

 

 

  Signed

 

 

 

 

 

 

 

 

  By:

 

 

 

 

 

  Title

 

 

 

 

 


--------------------------------------------------------------------------------


FINAL WAIVER AND RELEASE OF LIENS AND CLAIMS UPON PAYMENT

The undersigned,                              , of                              
(“SubContractor”) has under an agreement with Kiewit Energy Company (“General
Contractor”), furnished certain materials, equipment, services, and/or labor for
the project known as Aventine Renewable Energy Mt. Vernon Ethanol Plant
(“Project”), which is located within the City of Mt. Vernon , County of Posey
and is owned by Aventine Renewable Energy-Mt. Vernon, L.L.C. (“Owner”), and more
particularly described as follows:

Parcel # 1, 2, 3, 4, 5, 6 Port of Indiana – Southwind Maritime Center, Posey
County, Black Township, Mt. Vernon, IN

Upon receipt of the sum of $                       the SubContractor waives and
releases any and all claims, demands, actions, causes of action or other rights
with regard to the Project against Owner, General Contractor, and their
respective parents, affiliates, subsidiaries and divisions, and the Property, at
law, under a contract, in tort, equity or otherwise, and any and all liens or
claims of liens or any right against any labor and/or material payment bond it
has, may have had or may have in the future upon the foregoing described
Property or in relation to Subcontractor’s performance of work on or the
furnishing of equipment, services, and or labor for the Project.  Subcontractor
agrees to indemnify, defend, and hold the Owner and General Contractor, and
their respective parents, affiliates, subsidiaries and divisions, harmless from
and against any liens and/or claims for any labor, material, or services
furnished for or in connection with or incorporated on the premises by, through,
or to the SubContractor prior to the date hereof.

This Waiver and Release applies to all facts, acts, events, circumstances,
changes, constructive or actual delays, accelerations, extra work, disruptions,
interferences and the like which have occurred, or may be claimed to have
occurred prior to the date of this Waiver and Release, whether or not known to
the SubContractor at the time of execution of this Waiver and Release.

The SubContractor acknowledges that this Waiver and Release is in substantial
conformity with the requirements of applicable laws, and shall be binding and
conclusive against Subcontractor for all purposes, subject only to payment in
full of the amount set forth above.

Given under hand and seal this         day of               , 20    .

 

 

 

  SubContractor

 

 

 

 

 

  Signed

 

 

 

 

 

 

 

 

  By:

 

 

 

 

 

  Title

 

 

 

 

 


--------------------------------------------------------------------------------


INTERIM WAIVER AND RELEASE OF LIEN UPON PAYMENT

The undersigned,                            , of Kiewit Energy Company (“General
Contractor”) has under an agreement with Aventine Renewable Energy-Mt. Vernon,
L.L.C. (“Owner”), furnished certain materials, equipment, services, and/or labor
for the project known as Aventine Renewable Energy Mt. Vernon Ethanol Plant
(“Project”), which is located within the City of Mt. Vernon, County of Posey,
and more particularly described as follows:

Parcel # 1, 2, 3, 4, 5, 6 Port of Indiana – Southwind Maritime Center, Posey
County, Black Township, Mt. Vernon, IN

Upon receipt of the sum of $                       (“Current Payment”), the
General Contractor waives and releases any and all liens or rights of liens with
regard to the Project against Owner, its parents, affiliates, subsidiaries and
divisions, and the foregoing described Property or any right against any labor
and/or material payment bond it has or may have through the date of
      /      /       (“Current Date”).

General Contractor acknowledges that this Waiver and Release is given to induce
the payment recited above, and that this Waiver and Release is in substantial
conformance with the requirements of all applicable laws.

Given under hand and seal this        day of              , 20      .

 

 

 

  General Contractor

 

 

 

 

 

  Signed

 

 

 

 

 

 

 

 

  By:

 

 

 

 

 

  Title

 

 

 

 

 


--------------------------------------------------------------------------------


INTERIM WAIVER AND RELEASE OF LIEN UPON PAYMENT

The undersigned,                            , of
                                  (“SubContractor”) has under an agreement with
Kiewit Energy Company (“General Contractor”), furnished certain materials,
equipment, services, and/or labor for the project known as Aventine Renewable
Energy Mt. Vernon Ethanol Plant (“Project”), which is located within the City of
Mt. Vernon , County of Posey and is owned by Aventine Renewable Energy-Mt.
Vernon, L.L.C. (“Owner”), and more particularly described as follows:

Parcel # 1, 2, 3, 4, 5, 6 Port of Indiana – Southwind Maritime Center, Posey
County, Black Township, Mt. Vernon, IN

Upon receipt of the sum of $                       (“Current Payment”), the
SubContractor waives and releases any and all liens or claims of liens and all
claims, demands, actions, causes of action, or other rights with regard to the
Project against Owner, General Contractor, and their respective parents,
affiliates, subsidiaries and divisions, and the foregoing described Property or
any right against any labor and/or material payment bond it has or may have
through the date of        /        /        (“Current Date”) and agrees to
indemnify, defend, and hold the Owner and General Contractor, and their
respective parents, affiliates, subsidiaries and divisions, harmless from and
against any liens and/or claims for any labor, material, or services furnished
for or in connection with or incorporated on the premises by, through, or to the
SubContractor prior to the date hereof.

SubContractor covenants and agrees to apply sums received as the Current Payment
first, and in no event later than 15 days after the Current Date, to pay all
employees, laborers, materialmen, subcontractors and subconsultants employed by
the undersigned in connection with the Project and all bills or indebtedness
incurred through the Current Date for materials, equipment, services, and/or
labor and taxes, furnished by such parties to the undersigned in connection with
the execution of SubContractor work on the Project.

SubContractor acknowledges that this Waiver and Release is given to induce the
payment recited above, and that this Waiver and Release is in substantial
conformance with the requirements of all applicable laws.

Given under hand and seal this          day of           , 20       .

 

 

 

  SubContractor

 

 

 

 

 

  Signed

 

 

 

 

 

 

 

 

  By:

 

 

 

 

 

  Title

 

 

 

 

 

4


--------------------------------------------------------------------------------


Kiewit Energy Co.

 

MONTHLY PROGRESS INVOICE No. 1

 

 

 

Mt. Vernon Ethanol

 

 

 

 

 

 

CONTRACTOR:

 

CONTRACTOR ADDRESS:

 

CO. No.: 346

 

DATE:

Kiewit Energy Co.

 

7906 N. Sam Houston Pkwy W. Suite 300, Houston, TX 77064

 

Job No.: 30205

 

PARTIAL or FINAL

OWNER:

 

OWNER ADDRESS:

 

PROJECT MANAGER:

 

 

Aventine Renewable Energy- Mt. Vernon, L.L.C.

 

1300 S. 2nd St., Pekin, IL 61554

 

Dan Ordos

 

 

PROJECT LOCATION:

 

PROJECT NAME:

 

PERIOD FROM:

 

PERIOD TO:

Mt. Vernon, Indiana

 

Mt. Vernon Ethanol

 

 

 

 

 

 

 

 

 

Weighted %

 

Original Contract Value

 

 

 

Current Contract

 

Progress Previous Periods

 

Progress This Period

 

Progress To Date

 

Item

 

Description

 

of Value

 

 

Approved CO’s

 

Value

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Sitework

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

 

Piling

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

 

Excavation

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.

 

 

Concrete

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.

 

 

Structural Steel

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

1


--------------------------------------------------------------------------------


 

 

 

 

 

Weighted %

 

Original Contract Value

 

 

 

Current Contract

 

Progress Previous Periods

 

Progress This Period

 

Progress To Date

 

Item

 

Description

 

of Value

 

 

Approved CO’s

 

Value

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.

 

 

Pre-Engineered Buildings

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.

 

 

Equipment Installation

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.

 

 

Pipe Erection

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.

 

 

Electrical & Instrumentation

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J.

 

 

Start-up

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K.

 

 

Engineered Equipment

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.

 

 

Scaffolding

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

2


--------------------------------------------------------------------------------


 

 

 

 

 

 

Weighted %

 

Original Contract Value

 

 

 

Current Contract

 

Progress Previous Periods

 

Progress This Period

 

Progress To Date

 

Item

 

Description

 

of Value

 

 

Approved CO’s

 

Value

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M.

 

 

Construction Equipment

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

N.

 

 

Indirects

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

O.

 

 

Mobilization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Upon Contract Award

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Month 1 (est June 30, 2007)

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Month 2 (est July 30, 2007)

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Upon Notice to Proceed

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.

 

 

PROJECT TOTALS

 

 

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q.

 

 

APPROVED CHANGE ORDERS

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R.

 

 

REVISED CONTRACT AMOUNT

 

 

 

$

0

 

***

 

 

 

$

0

 

 

 

$

0

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wire Transfer Funds To:

 

 

Total Completed To Date:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First National Bank of Omaha

 

 

Total Retainage:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1620 Dodge Street, Omaha, NE 68197

 

 

Total Earned Less Retainage:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kiewit Energy Co.

 

 

Less Previous Payments:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Amount Due:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account No.: ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Routing No.: ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY

 

 

 

 

 

 

 

 

MT VERNON, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KIEWIT ENERGY COMPANY

 

 

 

 

Approved By:

 

 

 

Reviewed By:

 

,

Site Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved By:

 

,

Project Manager

 

 

 

3


--------------------------------------------------------------------------------


EPC Fixed Price Contract

Exhibit C Performance Test Protocols

Mt Vernon Ethanol

EXHIBIT C

PERFORMANCE TEST PROTOCOLS

1.             Performance Test Protocols

1.1           Pre-Test Preparation

1.1.1        Prior to the PERFORMANCE TEST, the Plant must have reached
Mechanical Completion.  In addition, the OWNER must have run the Plant at or
near design rate consistently for a period of ***, as evidenced by Plant
operational data provided to KIEWIT by OWNER, before the PERFORMANCE TEST is
initiated. This *** operating period may be reduced or waived upon the agreement
of the KIEWIT Test Coordinator and the Owner Representative.  Before
commencement of PERFORMANCE TEST, KIEWIT shall notify OWNER in writing at least
*** prior to planned commencement of the PERFORMANCE TEST that all pre-test
conditions have been satisfied, including the following:

·              Adequate and competent supervision, personnel and resources for
effective operation, maintenance and performance analysis of the Plant,
including laboratory analysis, temporary meters or other measuring devices and
instrumentation specified as to accuracy and reproducibility by KIEWIT in
advance of the PERFORMANCE TEST required to conduct and evaluate the PERFORMANCE
TEST shall have been furnished.  The Plant shall be operated and maintained in
accordance with the technical advice and instruction from the Operations Manual
and on-site directives from KIEWIT, and otherwise within generally accepted
practices within the fuel ethanol industry.

·              The Plant, its machinery, equipment, instrumentation and piping,
shall all be clean lubricated where appropriate, leak tight, and ready to
operate according to design specifications.  All systems and appropriate
checkouts and calibrations shall have been completed and documented by
responsible Plant technicians, contractors, and/or vendors.  Analytical and any
special test equipment and reagents will have been calibrated and made accurate.

·              Cleaning (CIP) of the process equipment has been accomplished ***
or less before the PERFORMANCE TEST per KIEWIT direction and standard procedures
set out in the KIEWIT Operations Manual. This requirement to CIP within *** may
be reduced or waived upon the agreement of the KIEWIT Test Coordinator and the
Owner Representative.  All ingredients and supplies required to complete the
test are on hand.  This includes, but is not limited to, feedstock of corn
(meeting specifications listed in Article 7 Section 1.2) supplied in stable
quantities sufficient to support Plant operation at a rate up to *** of the
guaranteed fuel ethanol production rate, as well as sufficient steam, water,
stable permanent power, and other utilities, enzymes, chemicals, and other
ingredients of the type specified by KIEWIT in the Operations Manual and
supplies to support Plant operation at a rate up to *** the guaranteed fuel
ethanol production rate.

·              Adequate operation, analytical, and maintenance support shall be
scheduled for the test period.

1


--------------------------------------------------------------------------------


1.2           Coordination

1.2.1        KIEWIT shall coordinate the PERFORMANCE TEST with OWNER during the
*** PERFORMANCE TEST period.  This coordination of the PERFORMANCE TEST
activities will be handled by a KIEWIT Representative designated to serve as
KIEWIT’s Test Coordinator (“Test Coordinator”).  The Test Coordinator will work
with an individual designated by the OWNER to be its Representative for the
PERFORMANCE TEST to set the test schedule and to coordinate operations during
the test period. KIEWIT will also assign KIEWIT Shift Coordinators to support
the operation during the test period.

1.2.2        OWNER shall supply, or cause to be supplied, all feedstock,
utilities and other supplies and services required to conduct the PERFORMANCE
TEST, as specified under Section 1.1.1 above, throughout the entire Plant during
all PERFORMANCE TESTS.

1.2.3        OWNER shall direct its personnel in the operation of the Plant in a
manner consistent with the operating parameters provided in the Operations
Manual.  Owner’s personnel shall be under the direction of Kiewit.

1.3           Conducting the Test

1.3.1        The KIEWIT Test Coordinator shall be provided with operating data
by the OWNER sufficient to verify that the Plant is operating at a condition
suitable for initiation of the PERFORMANCE TEST.  At the scheduled start time of
the PERFORMANCE TEST, the KIEWIT Test Coordinator will signal that the test has
formally begun and will direct operators to take the initial test measurements.
The test will be conducted over a *** period of operation.  During the Test
period, the Plant shall be operated by the OWNER in compliance with the KIEWIT
Operations Manual and instructions provided by KIEWIT, including, without
limitation, adjustments in temperatures, pressures, feedstock rates, steam flow,
and other process control inputs, provided these adjustments do not result in
unsafe operating conditions.  Plant operators will monitor and record operating
data according to standard procedures and in addition will record the
supplemental data specified in this protocol on data sheets in the form to be
provided by KIEWIT.  Records will be developed from permanent Plant equipment
that is calibrated immediately prior to test.  All test measurements will be
reviewed by the Test Coordinator (or a designated Representative) and OWNER.  If
the Test Coordinator or the Owner Representative believes that there might be a
problem with the measurement method or reading, the reading will be retaken and
verified by the Test Coordinator and OWNER’S Representative. Immediately upon
the conclusion of the PERFORMANCE TEST, the Test Coordinator will meet with
Representatives of OWNER to review the test results.  KIEWIT and OWNER shall
each be given a copy of the test results.  If the Performance Guarantees have
been met, then OWNER shall promptly issue a notice to KIEWIT to such effect.  If
the PERFORMANCE TESTS have not been met, then OWNER shall issue a written notice
to KIEWIT within *** of completion of the PERFORMANCE TESTS indicating in what
manner such Performance Guarantees have not been successfully completed.

1.3.2        If the *** test period is interrupted for any reason within
KIEWIT’s control or OWNER’S control, a new *** test period will resume after the
cause for the interruption has been corrected and the Plant has achieved an
acceptable operating capacity at substantially the same rate immediately prior
to the interruption.  KIEWIT and OWNER shall stop the PERFORMANCE TEST if it
becomes obvious that it cannot be carried to a

2


--------------------------------------------------------------------------------


satisfactory conclusion in the current attempt.  If the PERFORMANCE TEST has
been interrupted for reasons not attributable to  KIEWIT, and continues to be
interrupted such that KIEWIT has spent a cumulative period of *** on site since
the commencement of the test, then OWNER shall compensate KIEWIT for the
personnel that KIEWIT has on site.  This compensation period shall begin on the
*** on site, and will continue until the completion of the PERFORMANCE TEST. 
This compensation will cease should the inability to complete the PERFORMANCE
TEST be the fault of KIEWIT.  Compensation rates shall be at Kiewit’s standard
rates.

2.

 

Analytical/Calculation Protocols

 

 

 

 

 

2.1

 

Undenatured Fuel Ethanol Quality

 

 

 

 

 

 

 

METHOD:

Analyze samples according to ASTM D4806-06. The last test result before emptying
day tank into main storage tank shall determine the quality for the batch. The
average of all batch test results over the test period shall be used in
determining the quality for the PERFORMANCE TEST. If required, a separate sample
may be denatured with *** denaturant and the tests repeated to ensure ASTM
D4806-06 is met.

 

 

 

 

 

 

 

If the fuel ethanol in the day tank does not meet the quality specifications of
Article 7, KIEWIT has the discretion to send it on to the main storage tank (on
the theory that the blended product in the main storage tank will meet the
quality specifications) the average of all batch test results shall be used to
establish the blended quality. If the blended fuel ethanol does not meet quality
specifications as a result of below quality product measured in one or more day
tank batches the volume of the batch(s) shall not be included in ethanol
production “rate” quantities used in calculating liquidated damages.

 

 

 

 

 

 

SAMPLE POINT:

Undenatured Fuel Ethanol Day Tank Storage

 

 

 

 

 

 

SAMPLE SIZE:

***

 

 

 

 

 

 

SAMPLE CONTAINER:

Nalgene

 

 

 

 

 

 

FREQUENCY:

Once per ***

 

 

 

 

 

 

SAMPLES RETAINED:

All

 

 

 

 

 

 

PREPARATION:

Standardize test reagents. Clean glassware and sample containers. Assure that
reagents are of sufficient quality.

 

 

 

 

 

 

DOCUMENTATION:

Log results on a PERFORMANCE TEST Data Sheet.

 

3


--------------------------------------------------------------------------------


 

2.2

 

Undenatured Fuel Ethanol Production Rate

 

 

METHOD:

The day tank will be manually measured every *** to serve as the principal
method of measurement of production volume, along with a final measurement of
the day tank before the contents are sent to the main storage tank(s). In
addition, flow totalizer readings will be taken from product meter or other
measuring device mutually agreed upon between OWNER and KIEWIT at regular
intervals as backup verification of the manual measurements. The total quantity
of ethanol produced will be adjusted to a volume equivalent ethanol per ASTM
D4806-06. Divide by the total number of test hours to determine the average rate
over the test period

 

 

 

 

 

 

SAMPLE POINT:

Product volumetric totalizing meter (with computer monitoring) after Product
Receiver.

 

 

 

 

 

 

SAMPLE SIZE:

N/A

 

 

 

 

 

 

SAMPLE CONTAINER:

N/A

 

 

 

 

 

 

FREQUENCY:

Once per *** and at the end of each Day Tank batch.

 

 

 

 

 

 

SAMPLES RETAINED:

N/A

 

 

 

 

 

 

PREPARATION:

Certify that the flow meter is properly calibrated.

 

 

 

 

 

 

DOCUMENTATION:

Log results on a PERFORMANCE TEST Data Sheet and sign off by the OWNER and
KIEWIT.

2.3

 

Undenatured Fuel Ethanol Yield

 

 

 

 

 

 

 

BASIS:

See Section 7.3.1 Anhydrous Fuel Ethanol Yield of the General Conditions.

 

 

 

 

 

 

METHOD:

Record corn-weigh belt totalizer readings to measure the accumulated meal
weight. Measure the sample moisture and starch content. Convert total
undenatured ethanol volume from the Rate Test to weight at 60oF. Divide the
calculated mass quantity of undenatured ethanol by the calculated corn mass
quantity of total starch fed over the time period to determine yield. In
addition, this weigh belt total should be cross checked by totaling all corn
receipts, subtracting all foreign material content, and taking into account the
current corn bin volumes. OWNER and KIEWIT shall mutually agree on the method
for the testing of dry fermentable solids.

 

 

 

 

 

 

TEST POINT:

Corn weigh belt

 

 

 

 

 

 

FREQUENCY:

Once per ***

 

 

 

 

 

 

PREPARATION:

Certify that the weigh belt is properly calibrated

 

4


--------------------------------------------------------------------------------


 

 

DOCUMENTATION:

Log results on “PERFORMANCE TEST Data Sheet”

 

 

 

 

2.4

 

Natural Gas Consumption

 

 

 

 

 

 

 

METHOD:

Record Plant natural gas meter totalizer readings in MCF over test period.
Obtain high heat value specification for gas from the utility providing natural
gas to the site over the test period and calculate the BTU over the test period.
Divide this value by the amount of undenatured ethanol produced during the test
period to determine BTU per gallon of undenatured ethanol produced during the
test period. Average results of all calculations for test period to determine
natural gas consumption value for Performance Test.

 

 

 

 

 

 

TEST POINT:

Plant gas meter

 

 

 

 

 

 

FREQUENCY:

Once per ***

 

 

 

 

 

 

PREPARATION:

Certify gas meter is properly calibrated and suspend all non-process use of
natural gas. The gas meter shall be pressure and temperature compensated in
accordance with the local gas company standards.

 

 

 

 

 

 

DOCUMENTATION:

Log results on an “Performance Test Data Sheet.”

 

2.5           Air Emissions

Testing shall be performed in compliance with the stricter of all applicable
requirements of the USEPA and IDEM.

2.6           Calculation Protocol

All calculations will be based on actual measured data taken during the test
period.  For any given sample period, the average value during that period will
be determined by the average of the measured data points for that sample
period.  The liquidated damages, if any, will be determined using the data
collected for each individual sample period and averaged over the PERFORMANCE
TEST period. All samples shall be taken in duplicate and OWNER and KIEWIT shall
each retain one sample.  OWNER shall analyze one of the duplicates; the second
shall be reserved for use in case of a disagreement.  OWNER shall cause such
analyses to be conducted at the Plant during the PERFORMANCE TEST period and in
the presence of the Test Coordinator or such coordinator’s designee, and OWNER,
and Lender’s designated representative, if applicable, if they are present;
provided, however, if equipment for such testing is unavailable at the Plant the
sample will be sent to an outside laboratory reasonably acceptable to OWNER and
KIEWIT for analysis.  In case of disagreement, a referee laboratory shall be
selected by agreement between OWNER and KIEWIT, and the cost of such referee
laboratory shall be paid by the Party or Parties not substantiated by the
referee.  The findings of this referee laboratory shall be accepted as final.

5


--------------------------------------------------------------------------------


Exhibit D

May 18, 2007
Project No. 1649352-19-01-01

FINAL GEOTECHNICAL EXPLORATION
Proposed Mount Vernon Dry Mill Ethanol Plant
Southwind Port Road
Mount Vernon, IN

Prepared For:
Mr. Mark Coats
Regional Dry Mill Project Engineer
Aventine Renewable Energy, Inc.
1300 South Second Street
Pekin, Illinois 61554


--------------------------------------------------------------------------------


 

[g192001kp03i001.jpg]

 

May 18, 2007
Project No. 1649352-19-01-01




Mr. Mark Coats
Regional Dry Mill Project Engineer
Aventine Renewable Energy, Inc.
1300 South Second Street
Pekin, Illinois 61554

RE:

FINAL GEOTECHNICAL EXPLORATION

 

Proposed Mount Vernon Dry Mill Ethanol Plant

 

Southwind Port Road

 

Mount Vernon, IN

Dear Mr. Coats:

In compliance with your request, Weaver Boos Consultants, LLC (Weaver Boos) has
completed our final geotechnical exploration at the site of the above referenced
project. This work was: 1) a follow up to our Limited Geotechnical and
Hydrological Explorations Report dated September 27, 2006; 2) in general
accordance with our Proposal P61914 dated January 30, 2007; and 3) authorized by
your Purchase Order No. 78239. Please refer to our previously submitted
Environmental and Hydrogeological Assessment Reports for information concerning
each of these subjects.

This report contains the results of our subsurface exploration, recommendations
concerning design and construction of foundations, floor slabs and pavement, and
related construction considerations. A summary of our findings is included in
Section 1.0 “Executive Summary.” Supporting details are presented in subsequent
sections of the report and appendices.

Thank you for selecting our firm to assist in this phase of the project. Please
call us if there are any questions concerning this report. We would be pleased
to review the project design and specifications and to provide observation and
testing services during the project construction.

Very truly yours,

Weaver Boos Consultants, LLC

Christopher Bosy, P.E.
Senior Geotechnical Engineer

cc:

Mr. Jeff Moery (Aventine Renewable Energy, Inc.)

 

Mr. Alex Toro (Aventine Renewable Energy, Inc.)

 

Mr. Jason R. Dedrickson (Bibb & Associates)

 

Mr. Aaron J. Gaul, P.E. (Geopier Foundation Company)

This report was reviewed by Ground Engineering Consultants, Inc.


--------------------------------------------------------------------------------


FINAL GEOTECHNICAL EXPLORATION
Proposed Mount Vernon Dry Mill Ethanol Plant
Southwind Port Road
Mount Vernon, IN

1.0    EXECUTIVE SUMMARY

 

1-1

 

 

 

1.1    Purpose and Scope of Study

 

1-1

 

 

 

1.2    Principal Findings

 

1-2

 

 

 

2.0    SITE AND SUBSURFACE CONDITIONS

 

2-1

 

 

 

2.1    Site Location and Topography

 

2-1

 

 

 

2.2    Site History

 

2-1

 

 

 

2.3    Site Conditions

 

2-1

 

 

 

2.3.1    Fall 2006

 

2-1

2.3.2    March 2007

 

2-1

2.3.3    April 2007

 

2-2

 

 

 

2.4    Geologic Setting

 

2-2

 

 

 

2.5    Soil Conditions

 

2-3

 

 

 

2.6    Groundwater Conditions

 

2-4

 

 

 

2.7    Consolidation Tests

 

2-5

 

 

 

2.8    Standard Proctor and California Bearing Ratio Testing

 

2-6

 

 

 

3.0    PROJECT INFORMATION

 

3-1

 

 

 

4.0    DESIGN RECOMMENDATIONS

 

4-1

 

 

 

4.1    Basis

 

4-1

 

 

 

4.2    General Subsurface Assessment

 

4-1

 

 

 

4.3    Shallow Foundations

 

4-3

 

 

 

4.3.1    General Building and Lightly Loaded Tank Foundations

 

4-3

4.3.2    Fermentation, Beer Well and Ethanol Storage Tanks

 

4-4

 

 

 

4.4    Piles

 

4-4

 

 

 

4.4.1    Pile Overview

 

4-4

4.4.2    Auger Cast

 

4-5

4.4.3    H Pile

 

4-6

 

 

 

4.5    Floor Slab

 

4-7

 

 

 

4.6    Below Grade Walls

 

4-7

 

 

 

4.6.1    Lateral Pressure on Below Grade Walls

 

4-7

4.6.2    Groundwater Control

 

4-7

 

 

 

4.7    Pavement

 

4-8

 

 

 

4.7.1    General

 

4-8

4.7.2    Asphaltic Concrete Areas

 

4-8

 

Weaver Boos Consultants, LLC



 

Three First National Plaza

 

70 West Madison

 

Suite 4250

 

Chicago, Illinois 60602

 

i


--------------------------------------------------------------------------------


 

4.7.3    Portland Cement Concrete Areas

 

4-10

 

 

 

4.8    Seismic Design

 

4-10

 

 

 

4.8.1    Site Classification

 

4-10

4.8.2    Design Spectral Response Acceleration Parameters

 

4-10

 

 

 

4.9    Foundation Design Parameters

 

4-11

 

 

 

4.10  Corrosivity Concerns

 

4-12

 

 

 

4.11  Geophysical Survey

 

4-12

 

 

 

5.0    CONSTRUCTION CONSIDERATIONS

 

5-1

 

 

 

5.1    Site Preparation

 

5-1

 

 

 

5.2    Foundation Excavations

 

5-1

 

 

 

5.3    Auger Cast Pile

 

5-2

 

 

 

5.4    Driven Piles

 

5-3

 

 

 

5.5    Structural Fill

 

5-4

 

 

 

5.6    Fill Placement Control

 

5-4

 

 

 

5.7    Groundwater Concerns

 

5-4

 

 

 

5.8    Slope Stability

 

5-5

 

 

 

6.0    REFERENCES

 

6-1

 

APPENDICES

Figures Appendix:

Figure 1 – Site Location Map

Figure 2 – Soil Boring/Test Pit Locations

Figure 3 – Geological Cross Section

Figure 4 – Design Envelopes For Clays

Field Exploration Appendix – Field and Laboratory Operations and Soil Boring
Logs

Qualifications Appendix – General Qualifications and Contractual Considerations

Tables Appendix:

Table 1 – Preliminary Foundation Parameters

Calculations Appendix – L-Pile and Driven Computer Program Printouts

Appendix A – Guidelines, Auger Cast-In-Place (ACIP) Pile Specifications

Appendix B – Geophysical Survey Results

ii


--------------------------------------------------------------------------------


1.0      EXECUTIVE SUMMARY

1.1      Purpose and Scope of Study

The purpose of this study was to explore the subsurface conditions at the site
and to develop recommendations to aid in the design and construction of the
proposed Ethanol Plant to be located at Mount Vernon, Indiana. More
specifically, our work included:

1.                         Review of our previous assessments;

2.                         Site reconnaissance by a Geotechnical Engineer;

3.                         Seventy-seven (77) Standard Penetration Test (SPT)
borings to explore the soil and groundwater conditions and to provide samples of
the subsurface materials;

4.                         Deep cores at two (2) locations to characterize the
shale and obtain samples of the same;

5.                         Observation of six (6) test pits to take into account
the macrostructure of the surficial clayey soils;

6.                         Performance of in-situ geophysical surveys including
thermal and electrical resistivity and shear wave velocity testing;

7.                         Laboratory tests conducted on samples obtained from
the borings to evaluate the classification and engineering properties of the
soil and bedrock; and

8.                         Engineering analyses of the field and laboratory test
data to develop recommendations to guide design of foundation, pavement and
floor slab support. We also developed recommendations regarding general
construction procedures and identified potential construction problems.

In the body of this report, we present a summary of our findings, an
interpretation of the subsurface conditions, our design recommendations and
construction considerations. A Preliminary Foundation Parameters summary is
presented in the Tables Appendix. Various figures are presented in the Figures
Appendix. The field and laboratory operations, together with the soil boring and
test pit logs, are presented in the Field Exploration Appendix. General
Qualifications and Contractual Considerations are presented in the
Qualifications Appendix. L-Pile and Driven Computer Program printouts are
provided in the Calculations Appendix.

1-1


--------------------------------------------------------------------------------


Guidelines for Auger Cast-In-Place (ACIP) Pile Specifications are provided in
Appendix A. The geophysical survey results are provided in Appendix B.

1.2      Principal Findings

·                            The site is relatively flat with soft and wet
ground surface conditions observed during the field operations.

·                            The geotechnical exploration reveals that the site
is underlain by about 80 ft of clayey soils in turn underlain by sandy soils to
the top of shale bedrock encountered about 130 ft below existing grade. The
average groundwater depth was about 1 to 2 ft below the ground surface.

·                            The upper clayey soils are relatively low in
strength allowing only lightly loaded shallow foundations and mats to be
designed for 2,000 pounds per square foot (psf). Foundations should bear on an
improved “crust” of lime stabilized soils.

·                            Fermentation, beerwell and ethanol storage tanks
may be supported on the clayey soils provided vertical soil reinforcement (e.g.,
Geopiers) is incorporated in the upper 20 to 25 ft of the deposit and 3 inches
of total settlement can be tolerated.

·                            The substantial loads exerted by the grain silos
will require deep foundation support to reduce settlement. Deep foundations may
include moderate capacity, 90 ft long auger cast piles or high capacity, steel H
piles driven to bedrock.

·                            The geophysical survey confirms that this site
seismically is a Class D.

·                            Floor, pavement and railroad areas should also be
lime stabilized to facilitate earthwork operations and better define earthwork
costs prior to construction.

·                            The high groundwater conditions encountered at the
site are problematic and will require site filling and/or subsurface drainage.

1-2


--------------------------------------------------------------------------------


2.0      SITE AND SUBSURFACE CONDITIONS

2.1      Site Location and Topography

The site consists of Areas B and C totaling an approximate area of 60 acres (see
Figure 1). The site is also bisected by Southwind Port Road. The site surface
was fairly flat with elevations generally in the 377 ft to 378 ft range. The
site has been used to grow crops.

2.2      Site History

The site is currently occupied by the Indiana Port Authority, which leases the
site for cropland to a local farmer. According to Mr. Bruce Willis of the
Indiana Port Authority, the land has been utilized solely for cropland since
1959. The site was previously utilized for a small dirt runway for the municipal
airport, dirt racetrack, and carnival on the westernmost portion in addition to
farmland for an unknown period in the 1940s and 1950s, according to Mr. Bruce
Willis. Prior to that, the site was used as cropland.

2.3      Site Conditions

2.3.1   Fall 2006

The fields contained fully grown corn prior to harvesting. The borings were
located so as to reduce intrusion into the corn field and crop damage. Recent
rains made the ground soft, but vehicles and equipment were still capable of
maneuvering. No visual or physical access to interior portions of the field was
possible due to the fully grown corn.

2.3.2   March 2007

The corn fields had been harvested leaving approximately 6-inch high stubble in
the fields. The fields were very soft and yielding and had standing water over
approximately 20 percent of the area from recent rains. The majority of the area
that had standing water was on the west side of Southwind Port Road. Foot access
was difficult due to soft ground surface conditions even at drier areas of the
site. Even after a week of drying, four-wheel drive vehicles could not access
the fields, though track equipment could with difficulty on the northeast
quadrant of the site.

2-1


--------------------------------------------------------------------------------


2.3.3   April 2007

The fields continued to have soft areas due to recent rains, but tracked and
four-wheel drive vehicles were able to maneuver in the fields. Some areas
(generally in the northeast portion of the site) had desiccation cracking in the
upper approximate 1 to 4 inches of soil.

2.4      Geologic Setting

The site is located within the Wabash Lowland physiographic province. The
province is underlain primarily by sandstone and shale of Pennsylvanian age and
is characterized by broad, partly sediment filled valleys and rounded hills.

Thick lake and river sediments and outwash deposits overlie the bedrock in
places. Along the Ohio River are broad, terraced valley-fill sediments.
Unconsolidated soils at this site consist of two deposits, i.e., clayey overbank
soils underlain by sandy valley train deposits. This sequence is common in the
locale based on published information regarding the Atherton Formation. Overbank
sediments are deposited on a valley floor outside of the stream channel. Such
waters usually contain much sediment in suspension resulting in fine layers of
clay/silt deposition. Valley train deposits are stratified drift from
meltwater-fed, braided and overloaded streams, deposited within a confining
valley.

In the area of Mount Vernon, Robinson (1977)1 maps the bedrock surface at an
elevation of approximately 250 ft msl. With a land surface elevation of about
380 ft msl, this information suggests that the total thickness of unconsolidated
soil is about 130 ft in the locale.

Underlying bedrock is primarily the lower part of the Pennsylvanian McCleansboro
Group characterized by shale, sandstone, limestone, and thin coal. A fault
trends from southwest to northeast along the west side of the prospective sites,
beyond which bedrock is the middle part of the McCleansboro Group also
characterized by shale, sandstone, limestone, and thin coal. Bedrock at deeper
depths includes the Pennsylvanian Carbondale Group, Racoon Creek Group, and
Mississippian rocks of the Chester Age, the Stephensport Group, West Baden
Group, Blue

--------------------------------------------------------------------------------

(1) Robinson, T.M., 1977. Ground-Water Resources of Posey County, Indiana.
Bulletin No. 39 of the Division of Water, Indiana Department of Natural
Resources.

2-2


--------------------------------------------------------------------------------


River Group, the Sanders Group, and the Borden Group. These rocks consist of
alternating sequences of limestone, siltstone, shale, and sandstone (Gray, et
al., 1970).2

2.5      Soil Conditions

Our interpretation of the subsurface conditions is based upon seventy-seven (77)
drilled soil borings drilled, six (6) test pit excavations, and two (2) rock
cores advanced at the approximate locations shown in Figure 2. Geophysical
surveys also included electrical/thermal resistivity and shear wave velocity
testing. Borings B-1 through B-4 and test pits TP-1 through TP-6 were located by
pacing from existing site features while borings B-5 through B-77, by our
surveying staff. All borings were drilled with all-terrain vehicle mounted
equipment due to very soft and wet ground surface conditions. The following
discussion is general; for more specific information, refer to the boring and
test pit logs presented in the Field Exploration Appendix and the geological
cross section shown in Figure 3.

The test pits, soil borings and rock cores extended to a maximum depth of 148 ft
below existing grade at the explored locations. In general, topsoil, clayey
soils, sandy soils and bedrock were encountered. The following provides
additional information concerning each of these strata.

·                            Topsoil – This material was generally 6 to 12
inches thick (occasionally 18 inches thick), and encountered in all the borings
and test pits. It is typically described as brown to dark brown clayey topsoil
with organics. During test pit excavation, minor desiccation was noted in the
upper 1 to 4 inches of topsoil during a period of dry weather.

·                            Clayey Soils – Below the topsoil, clayey soils were
encountered to an average depth of approximately 80 ft below existing grade
(elevation 300 ft ±). These are believed to be overbank deposits from ancient
floods along the Ohio River. The clayey soils are typically brown to brown and
gray in color occasionally becoming all gray or bluish-gray and consisted of low
plasticity silty clays and lean clays. Layers of very loose to medium dense
silts and clayey silts were interbedded within the clay matrix along with traces
of organic material near the surface. The consistency of the silty/lean clays
was generally

--------------------------------------------------------------------------------

(2) Gray, H.H., W.J. Wayne, and C.E. Wier, 1970. Geologic Map of the 1o x
2o Vincennes Quadrangle. Indiana Geological Survey, Bloomington, Indiana.

2-3


--------------------------------------------------------------------------------


soft to stiff in the upper approximately 20 to 25 ft, stiff to very stiff to
about 60 ft and becoming mostly medium to stiff thereafter. The unconfined
compressive strength envelope shown in Figure 4 shows the lower end of this
general strength trend. Transitional soils including loose silty or clayey sands
were often encountered at the base of the deposit. The upper 4 to 5 ft of clayey
soils examined during excavation of test pits readily caved in small portions.
Within the test pits, the clayey soils below the depth of groundwater
infiltration readily caved in larger portions which caused difficulties
maintaining an open cut test pit.

·                            Sandy soils – Below the clayey soils, sandy soils
believed to be valley train deposits were encountered. The sandy soils are
generally described as brown to grayish brown in color, fine to coarse in
texture and loose/medium dense near the surface becoming dense to very dense at
the base. Variable amounts of silt and clay were encountered within the sand
matrix, generally becoming less prevalent with depth.

·                            Bedrock – Below the above described sandy soils at
depths ranging from approximately 128 to 136 ft below existing grade, bedrock
was encountered. Where cored, the bedrock is described as dark gray clay shale.
Standard Penetration Test resistance values near the weathered bedrock surface
ranged from 50 blows per 1 to 5 inches of split-spoon penetration indicating a
very dense condition. Rock quality designations ranged from about 24 to 30
percent indicating a very poor to poor3 in-situ rock quality.

2.6      Groundwater Conditions

Groundwater level readings obtained both during and after drilling operations
are noted on the boring logs. Water levels ranging from approximately 0.4 to 5.7
ft were recorded after a waiting period of up to 5½ weeks; however, the average
was generally in the 1 to 2 ft range for all of the borings that were drilled to
varying depths (10 ft to 148 ft). This indicates that the encountered soils are
likely saturated throughout their occurrence and little if any horizontal or
vertical hydraulic gradients exist.

--------------------------------------------------------------------------------

(3) Deere, D.U., (1963), “Technical Description of Rock Cores for Engineering
Purposes,” Felsmechanik and Ingenieurgeologie, 1, 1, 16-22.

2-4


--------------------------------------------------------------------------------


During test pit excavation, groundwater flowed into the pits starting at about 4
to 6.5 ft below ground surface. The majority of the water entered from the walls
of the excavation, though some water was noted coming up from the bottom of the
test pits. The largest amounts of water tended to enter through siltier portions
of the clayey soils. Test pits generally filled with about 1 to 2 ft of water in
20 minutes.

In clayey soils, relatively long periods of time are usually required for the
groundwater level to attain an equilibrium position in the boreholes. Therefore,
long-term monitoring may yield different results. Additionally, seasonal
fluctuations in the groundwater level may occur due to variations in
precipitation, evaporation, and surface water runoff. Shallower water table
conditions will likely occur during and after significant precipitation.
Groundwater should be expected to rise to near the ground surface during the wet
season and this should be assumed for design purposes.

2.7      Consolidation Tests

Nine, one-dimensional consolidation tests were performed on relatively
undisturbed, 3 in. diameter, shelby samples of cohesive soils. The results of
each individual test are presented as plots of vertical strain versus logarithm
of vertical effective stress as shown in the Field Exploration Appendix.

Maximum past consolidation pressures (Pc) were determined from these curves. The
test results are summarized below.

2-5


--------------------------------------------------------------------------------


 

Boring

 

Depth
(ft)

 

Description

 

Location

 

Preconsolidation
Pressure-tons/ft2
(Pc)

 

Over-
consolidation
Ratio

B-7

 

16-18.5

 

Silty Clay to Clayey Silt

 

Ethanol Storage

 

1.2

 

2.4

B-8

 

21-23

 

Silty Clay

 

Ethanol Storage

 

3.25

 

5.0

B-11

 

66-66.5

 

Lean Clay

 

Ethanol Storage

 

5.5

 

2.8

B-19

 

20.5-21

 

Lean Clay

 

DDGS Storage

 

2.6

 

4.1

B-24

 

13.5-14

 

Lean Silt

 

Grain Storage

 

3.8

 

9.0

B-25

 

31-31.5

 

Lean Clay

 

Grain Storage

 

1.9

 

2.0

B-31

 

68.5-69

 

Silty Clay

 

Process Building

 

2.6

 

1.3

B-51

 

66.5-67

 

Lean Clay

 

Fermentation

 

4.0

 

2.0

B-58

 

35.5-36

 

Lean Clay

 

Future Fraction

 

8.0

 

7.4

 

Preconsolidation pressures were typically higher in the middle of the clayey
soil deposit, decreasing towards the surface and base. The preconsolidation
pressure envelope shown in Figure 4 shows this general trend. The
preconsolidation pressure generally mirrors the unconfined compressive strength
envelope and is higher by an multiplier of about 2.3 to 3.5, which is considered
normal for low plasticity lean clays and silty clays.

2.8      Standard Proctor and California Bearing Ratio Testing

Two standard Proctor and California Bearing Ratio tests were conducted on bulk
samples obtained from within the proposed roadway and railroad areas. The
results are tabulated below:

2-6


--------------------------------------------------------------------------------


 

Boring
Location

 

Depth
(ft)

 

Soil
Description

 

Maximum
Dry Density
(pcf)4

 

Optimum
Moisture
Content
(%)4

 

Natural
Moisture
Content
(%)

 

California
Bearing
Ratio
(CBR)

B-69

 

0.8-1.3

 

Lean Clay

 

106.5

 

18.3

 

23.3

 

3.8

B-75

 

0.8-1.3

 

Lean Clay

 

106.3

 

16.3

 

24.2

 

4.2

 

The natural moisture contents are about 5 to 8 percent higher than the optimum
moisture contents which indicates that a substantial drying effort (or lime
modification) will be necessary to facilitate compaction. We are currently
running tests on a sample of the soil/lime mixture to measure potential strength
gain and improved soil characteristics.

--------------------------------------------------------------------------------

(4) ASTM 698-91 Procedure A Standard.

2-7


--------------------------------------------------------------------------------


3.0      PROJECT INFORMATION

We understand that the proposed development consists of a 216-million gallon per
year, dry mill Ethanol Plant (see Table 1 provided by Bibb & Associates for more
information regarding foundation parameters). Buildings are planned to consist
of one-story, high eave-height, steel-framed structures. Building column and
wall loads are not anticipated to exceed 100 kips and 4 kips per linear foot,
respectively (column loads for the boilers may reach 200 kips). Most of the main
building structures will have conventional interior slabs-on-grade with
individual foundations supporting equipment and tank loads. We expect the
interior slabs-on-grade will be subjected to a maximum floor load of 200 pounds
per square foot (psf), except for the DDG storage building where the floor load
may reach 1,200 psf.

Large storage silo/tanks are also planned. The tanks are expected to consist of
metal shells and floor with a concrete ringwall foundation (relatively
settlement insensitive) while the silos will likely be slip-formed concrete
cylinders supported on 2 to 3 ft thick, octagonally-shaped, reinforced concrete
mat slabs (fairly settlement sensitive). The silo foundations typically extend
about 6 to 10 ft below final grade and incorporate below grade tunnels and pits.

The plant design grade is still unknown, but we would expect that filling will
be required to help alleviate problems associated with the high groundwater
conditions. Other improvements will include paved parking and drive areas
servicing the buildings. Allowable settlements specified by the designer are no
more than 2.5 inches total (raised to 3 inches at large tanks) and 1 inch
differential for tanks and silos, and 1 inch total and ½ inch differential for
buildings.

3-1


--------------------------------------------------------------------------------


4.0      DESIGN RECOMMENDATIONS

4.1                  Basis

Our recommendations are based on data presented in this report, which includes
seventy-seven (77) widely-spaced soil borings, six (6) test pits, two (2) rock
cores and a geophysical survey. Subsurface variations can exist on a site which
may not be indicated by a dispersed exploratory boring program. We have also
discussed our findings with local piling contractors, the Geopier Foundation
Company and Dr. Safdar Gill, P.E., of Ground Engineering Consultants, Inc. If
such variations or unexpected conditions are encountered during construction, or
if the project information is incorrect or changed, we should be informed
immediately since the validity of our recommendations may be affected. Refer to
the Qualifications Appendix for additional Qualifications and Contractual
Considerations.

On projects with fairly weak soil conditions and substantial loads such as those
present at this site, discussions should continue between the Geotechnical
Engineer, designer and contractor. In particular, as the design takes shape we
can provide additional input on the selected foundation system and feasibility
of various construction procedures.

4.2                  General Subsurface Assessment

Based on the results of field and laboratory testing, the following
generalizations can be made.

·                            The upper approximate 20 ft of the clayey soil
layer has relatively low strength [design unconfined compressive strength (Qu)
envelope of 0.4 to 0.6 tsf]. These soils are capable of supporting relatively
light building loads of 200 kips (1 inch of allowable settlement), and mat loads
(2.5 inches allowable settlement) provided the upper surface is strengthened
with lime to form a firm “crust.” Footings (less than 10 ft square) and tanks
(less than 20 ft in diameter) may be designed for a maximum net allowable soil
bearing pressure of 2,000 psf, provided the surface is adequately stabilized and
the settlements can be tolerated.

·                            The 2,000 psf (1 tsf) bearing pressure will be
attenuated by the lime stabilized crust so that plastic yielding of the soft to
medium stiff clays will be reduced and the 1.4 tsf preconsolidation pressure
(see Figure 4) will not be exceeded. Therefore, settlements

4-1


--------------------------------------------------------------------------------


will be reduced. The lime stabilization cost can also be defined with more
certainty prior to construction (rather than random undercutting).

·                            Foundation soils beneath footings/tanks exerting
contact pressures 2,000 psf or higher will require additional improvement,
likely vertical reinforcement such as geopiers.

·                            The fermentation, beerwell and ethanol storage
tanks exert contact pressures of 4,000 psf, or 2 tsf. This pressure exceeds the
design preconsolidation pressure of 1.4 tsf from 0 to 20 ft; therefore, large
settlements are predicted to occur if this zone is not improved. Provided soil
vertical reinforcement (e.g., Geopiers) is extended into the stiffer
overconsolidated clays having preconsolidation pressures exceeding 2 tsf (deemed
the “upper zone”), settlements are estimated not to exceed 3 inches total and 1
inch differential. This settlement is estimated to take approximately 3 years to
complete (the “end of consolidation”).(5) Therefore, long-term settlements of
the deeper clays (deemed the “lower zone”) are expected to occur relatively
slowly and any necessary adjustments to piping hookup could be made in a timely
manner, provided adequate monitoring is maintained. It is estimated that
hydrotesting the tanks for a minimum period two (2) weeks will fully consolidate
the upper zone and cause some settlement of the lower zone so that potentially
one-half of the estimate settlement will be precipitated.

·                            The grain silos are 75 ft in diameter and exert a
substantial contact pressure of 8,000 psf, or 4 tsf. Even considering geopier
installation, over 5 inches of settlement is estimated. Therefore, deep
foundations are recommended.

·                            Medium capacity, 18-inch diameter, 90 ft long auger
cast piles and high capacity, large section H-piles (HP 14x117) driven to
bedrock (135 ft ±) can be designed for allowable compression capacities of 100
and 300 tons, respectively. Pile settlement for the auger cast pile is estimated
to be about 1-1.5 inches (which includes group effects) and the deep H-pile,
about 1 inch. Due to the geological conditions encountered at the site, we
prefer the deeper driven pile option.

--------------------------------------------------------------------------------

(5) Lambe, T.W. and Whitman, R.V., (1969), “Soil Mechanics,” John Wiley & Sons,
New York, p. 410.

4-2


--------------------------------------------------------------------------------


More specific design recommendations for foundations, floor slabs, piles and
ancillary aspects of the project are provided in Sections 4.3 through 4.11
below.

4.3      Shallow Foundations

4.3.1   General Building and Lightly Loaded Tank Foundations

In our opinion, the proposed ethanol plant building structures and lightly
loaded tanks can be supported on shallow foundations. Foundations should be
constructed in compliance with the recommendations for site preparation, fill
placement, and inspection that are discussed in Section 5.0 of this report.

Due to the weak nature of the encountered surficial clayey soils, we recommend
that Code L lime (or equivalent) be incorporated to a depth of at least 16
inches into the soil below footings. Code L lime, manufactured by the
Mississippi Lime Company of St. Genevieve, MO, is commonly used for soil
stabilization in the area. We are currently running tests on a sample of
soil/lime mixture to measure potential strength gain and improved soil
characteristics.

In our opinion, a maximum net allowable soil bearing pressure of 2,000 psf is
achievable provided that the foundations bear on at least 16 inches of lime
stabilized soil overlying the natural clayey soils, or on structural fill
overlying the same. This value is that pressure which may be transmitted to the
foundation soil in excess of the final minimum surrounding overburden pressure
and may be increased by one-third when considering temporary wind or seismic
loading conditions. This pressure is valid for column footing loads not
exceeding 200 kips and width not exceeding 10 ft. Larger footings or mat
foundations (maximum width of 20 ft) may also be proportioned for 2,000 psf
provided a maximum total settlement of 2½ inches is tolerable. If this pressure
or these widths are exceeded, then the installation of vertical soil
reinforcement (e.g., Geopiers) will become necessary.

We recommend that wall and column footings should be at least 18 and 24 inches
wide, respectively. In order to provide adequate frost protection, we recommend
locating perimeter footings in heated areas of the structures at a depth of at
least 1.5 ft below finished outside grade. In non-heated areas of the
structures, the foundations should be located at a depth of at least 2.0 ft
below finished grade. Interior footings in heated areas can bear at nominal
depths below the finished floor.

4-3


--------------------------------------------------------------------------------


In addition, each new foundation should be positioned so it does not induce
significant pressure on adjacent new or existing foundations, otherwise the
stress overlap must be considered in the design.

4.3.2   Fermentation, Beer Well and Ethanol Storage Tanks

The Geopier Foundation Company can design and construct a series of Geopiers
under the proposed tanks. Geopiers consist of columns of highly compacted
crushed rock which impart lateral stresses to the soil, thus reducing
post-construction settlement with the use of conventional concrete
ringwall/metal floor type foundations. Geopiers will be placed on a fairly close
grid spacing with a surficial bridging layer possibly consisting of compacted
stone or lime stabilized soil. The bottom of the Geopiers should extend into
stiff clayey soils below a depth of 20 ft having a minimum unconfined
compressive strength of 1.0 tsf. This strength value must be checked by a
representative of the Geotechnical Engineer during construction. Furthermore, we
recommend that the tanks be hydrotested for at least two weeks and drained prior
to production filling and pipe connecting. Total and differential tank
settlement is estimated not to exceed 3 inches and 1 inch, respectively.

Mr. Aaron Gaul, P.E., Principal Engineer, is the contact at the Geopier
Foundation Company. He can be contacted at (816) 421-4334. He can design and
price the Geopier system for the project.

Geopiers could be installed prior to placing new grade raising fill or could be
installed through new fill ultimately tipping in stiff clayey soils. It should
be recognized that stone columns or alternative ground modification systems also
may be possible at this site.

4.4      Piles

4.4.1   Pile Overview

The technology provider desires a 100-ton allowable compression capacity. For
this load, a medium capacity, 18-inch diameter, 90 ft long auger cast pile was
selected since it will most likely be a cost effective pile for this load range.
Shorter piles tipping above the sand will have low capacity and will likely not
be practical, especially for the heavily loaded silo where the pile spacing will
become crowded and possibly less than the minimum 3B (B=diameter) required.

4-4


--------------------------------------------------------------------------------


In addition, since auger cast piles must penetrate into the water bearing sand
to exploit the bearing capacity at the pile tip, there is the distinct
possibility of a discontinuity occurring at the junction of the clay/sand layer.
In fact, past experience on another project with similar geology has indicated
that this discontinuity can indeed jeopardize the integrity of the pile shaft.
Therefore, the owner will bear more than normal risk if this pile type is
selected. Consequently, careful inspection and thorough testing will be required
during the installation phase. Unfortunately, the high slenderness ratio (SR) of
60 (SR=D/B where D=pile length) precludes the usefulness of economical low
strain testing so pile inspection and testing costs will be substantial.

High capacity, steel H piles driven to bedrock should be considered for silo
support. Available steel yield strength has now reached 50 kip/in2 leading to
nearly 40 percent recent increase in pile capacity. A 300-ton design load will
also lead to a two-thirds decrease in the number of piles. Pile driving records
are maintained during installation so each pile is in fact a “self tested” pile,
leading to greater certainty with respect to its actual capacity. In addition, H
piles are low displacement allowing quicker penetration than a displacement pile
also reducing clay heave around the pile. More specific details regarding design
of auger cast and H piles are provided in Sections 4.4.2 and 4.4.3 below,
respectively.

4.4.2   Auger Cast

The following design parameters are recommended:

·                            Design compression capacity = 100 tons

·                            Design uplift capacity = 50 tons

·                            Design lateral capacity for wide (12 ft) spacing
(center to center) = 10 tons

·                            Design lateral capacity for close (4.5 ft) spacing
(center to center) = 4 tons

·                            Recommended minimum spacing = 4.5 ft

·                            Pile diameter = 18 in. nominal

·                            Pile tip elevation = 288 ft

4-5


--------------------------------------------------------------------------------


·                            28-day grout strength = 4,000 psi

We recommend that piles have a full length No. 10 reinforcement bar. When
considering lateral loads, the variations of the shear force, moment and
deflection with depth are also shown in Appendix A. The pile should be
adequately reinforced to resist these loads. The estimated pile settlement is on
the order of 1 to 1½ inches and includes group effects since deep sandy soils
below the pile tips will be impacted. Most of the settlement is expected to
occur as the loads are applied. Refer to Section 5.3 for pile installation
recommendations.

4.4.3   H Pile

The following design parameters are recommended:

·                            Design compression capacity = 300 tons (see Driven
print out in Appendix A)

·                            Design uplift capacity = 200 tons

·                            Design lateral capacity for wide (9 ft) spacing
(center to center) = 5 tons

·                            Design lateral capacity for close (3.5 ft) spacing
(center to center) = 2.5 tons

·                            Recommend minimum pile spacing = 3.5 ft

·                            H pile section = HP 114 x17

·                            Minimum steel yield strength (fy) = 50 kips/in.2

·                            Estimated pile tip elevation = 240 ft

The design capacity will be obtained by driving the piles through the overburden
soils and then to a sufficient penetration and resistance into shale bedrock.
Tip protection is recommended. The actual pile tip depth is expected to vary
across the site and will be determined by the Wave Equation analysis. Refer to
Section 5.4 for pile installation recommendations.

The estimated pile settlement is 1 inch. A group action reduction factor is not
required since the piles will bear on a very strong formation. The majority of
pile settlements should occur upon load application.

4-6


--------------------------------------------------------------------------------


4.5      Floor Slab

The floor slab should be supported on a minimum 4-inch thick, granular base
course layer, bearing on a lime stabilized subgrade (refer to Section 5.1), or
on structural fill overlying the same. In our opinion, the relatively clean,
free-draining granular base beneath the floor slab should contain no more than
five percent fines, by dry weight, passing a No. 200 U.S. Standard sieve. It is
also our opinion that the on-site soils within the anticipated excavation depths
do not meet this requirement. We also recommend that a plastic vapor barrier be
placed under the floor slab where moisture sensitive floor coverings will be
used. The floor slab should be structurally independent of the building columns
and walls, and should be liberally jointed. A modulus of subgrade reaction (k30)
of 200 pounds per cubic inch (pci) may be used for floor slab design (30- inch
plate).

4.6      Below Grade Walls

4.6.1   Lateral Pressure on Below Grade Walls

Below grade walls must be designed to resist lateral earth pressures. The
magnitude of lateral earth pressure depends on the type of backfill material,
the method of backfill placement and compaction, the drainage characteristics of
the wall/backfill system and the degree to which the wall is permitted to yield
after placement of the backfill. We assume that below grade walls will be
essentially non-yielding and that a relatively free-draining, (non-frost
susceptible) granular soil will be placed as backfill against the walls. We
recommend that the lateral earth pressure be calculated by assuming that the
soil behaves as an equivalent fluid with a unit weight of 50 pounds per cubic
foot (pcf). The method of pressure computation recommended above presumes that
there will be no hydrostatic pressure due to water buildup against the wall. In
addition, lateral pressures due to surface surcharge and traffic loads adjacent
to the walls (within a zone defined by a 45 degree slope from the base of the
wall) must be considered. A revised equivalent fluid pressure, which includes
the effects of these added loads, can be provided upon request.

4.6.2   Groundwater Control

One way to permanently control the groundwater for functional spaces extending
below the groundwater table is to use perforated pipes surrounded by a minimum
of 6 inches of free- draining granular material and an appropriate filter
material (or fabric). These should be placed

4-7


--------------------------------------------------------------------------------


along the base of the foundation wall and under the slab at regular intervals.
The pipe invert should be at least 12 inches below the base slab surface and
should drain to a storm sewer or a sump pit from which the water can be pumped.
In general, this system is most effective in fairly impervious soils at or above
the ambient groundwater level. More than normal pumping should be expected at
this site where functional spaces extend below the ground surface due to the
high water table.

An optional method to handle the groundwater, if permanent drainage is not
provided, is to design the walls and base of the functional spaces extending
below the groundwater table to resist hydrostatic pressures. Below the water
table, we recommend that the lateral earth pressure be calculated by assuming
that the soil behaves as an equivalent fluid with a unit weight of 90 pcf.
Design concepts to resist hydrostatic uplift include, but are not limited to,
increasing the dead load of the foundation, constructing a “lip” on the
foundation base and installing soil or rock anchors with uplift capacity. Such
foundations should be waterproofed, utilizing volclay panels or equivalent, and
water stops, to repel water inflows.

4.7      Pavement

Note: The technology provider has yet to provide design ESAL’s, so no pavement
sections are provided yet.

4.7.1   General

Our recommendations are based on the assumption that the paved areas will be
constructed on a proof-rolled (or stabilized) subgrade (see Section 5.1), or on
structural fill overlying the same. Our recommendations for asphaltic concrete
and Portland cement concrete pavement are presented in Sections 4.7.2 and 4.7.3,
respectively. These guidelines have been developed from the results of our
geotechnical exploration using an assumed medium traffic loading (considerable
in-out movement, trucks in designated areas only) and an assumed California
Bearing Ratio (CBR) value of four.

4.7.2   Asphaltic Concrete Areas

Serviceable pavements can be achieved by different combinations of materials and
thicknesses, varied to provide roughly equivalent strengths. Local practice for
existing pavement construction could be reviewed for other blends, or
combinations of materials that have been

4-8


--------------------------------------------------------------------------------


found satisfactory, and for applicable minimum standards. For pavements at this
site, we provide the following guidelines. Please note that the thicknesses
listed below refer to compacted thicknesses.

Light duty pavement areas subjected to only passenger car and light truck
loadings:

1.                  inches of combination surface and binder course;

2.                  inches of dense-graded granular base course.

Heavy duty pavement areas subjected to heavy truck loadings, but not truck
standing or turnaround areas:

1.                  inches of combination surface and binder course;

2.                  inches of dense-graded granular base course.

When considering the above heavy duty pavement cross section and an assumed CBR
value of           , we estimated that an Equivalent Single Axle Load (ESAL) of
approximately                      may be used for traffic intensity design for
heavy duty pavement areas. If the actual ESAL is higher than this, then
increasing the pavement thickness will likely become necessary.

We recommend that the base course consist of a dense-graded, crushed aggregate
material, such as No. 53 stone. The gradation of this material is described in
the Indiana Department of Transportation (INDOT) specifications. The base course
should be compacted to no less than 98 percent of its maximum standard Proctor
density, or its equivalent relative density. Further, suitable primer and tack
coats should be placed between the base course and between the overlying asphalt
layers. In addition, all asphalt material and paving operations should meet
applicable specifications of the Asphalt Institute and the INDOT specifications.

Structural fill should be compacted to a minimum of 98 percent of the standard
Proctor density (ASTM D-698) in the upper 2 ft and to a minimum of 95 percent of
the same below this level. Structural fill in the top 2 ft should also not be
frost susceptible.

Where standing water develops either on the pavement surface, or within the base
course layer, softening of the subgrade and deterioration of the pavements may
occur. Therefore, it is recommended that all project pavements be designed with
suitable drainage systems (e.g., underdrains). In addition, if clayey soils are
to be used as grade raising fill, we recommend that “finger” drains extend under
the base course and discharge into catch basins and/or manholes.

4-9


--------------------------------------------------------------------------------


The procedures we have used to develop our pavement guidelines are consistent
with generally accepted engineering practice and are intended to provide a
20-year life span. However, based upon our past experience, we have found that
proper construction techniques, quality of drainage, pavement maintenance and
actual traffic loads are the major factors in determining pavement life and
performance. It is important that experienced technical personnel observe
construction activities to check that the pavement layers are constructed as
designed.

4.7.3   Portland Cement Concrete Areas

Our experience has indicated that high quality, unreinforced concrete placed on
a compacted, minimum 4-inch thick, free-draining base course overlying a
stabilized subgrade (see Section 5.1) can provide long-term performance as a
rigid pavement system. Satisfactory performance and low maintenance is highly
dependent on adequate subgrade drainage and closely spaced joints. A joint
pattern not exceeding 15 ft by 15 ft is recommended for unreinforced concrete.

Based on an assumed modulus of subgrade reaction of 200 pci, an assumed 28-day
concrete compressive strength of 4,000 psi and ESAL not exceeding
                , a concrete pavement thickness of      inches is recommended
for heavy duty pavement. If the actual ESAL is higher than that stated above,
then increasing the concrete thickness will likely become necessary.

4.8      Seismic Design

4.8.1   Site Classification

A site classification is required for the calculation of minimum earthquake
design forces. The site classification is a function of soil type (i.e., depth
of soil and strata types) and depth to bedrock. The follow up borings indicate
the bedrock is on the order of 130 ft below the existing grade. Based on the
average property descriptions in Table 1613.5.2 of the 2006 IBC along with the
soil boring and geophysical results, in our opinion, the soil conditions at this
site most closely resemble the site classification D.

4.8.2   Design Spectral Response Acceleration Parameters

The mapped spectral response acceleration coefficients obtained from the USGS
zip code earthquake ground hazard website for zip code 47620 are as follows:

0.2 second period: Ss = 0.91g

4-10


--------------------------------------------------------------------------------


1.0 second period: Ss = 0.25g

The site coefficients Fa = 1.14 and Fv = 1.9 were interpolated from the IBC 2006
Tables 1613.5.3(1) and 1613.5.3(2) as a function of the site classification and
mapped spectral response acceleration coefficients.

The design spectral response acceleration parameters are as follows:

SDS = 0.69

SD1 = 0.32

Other earthquake resistant design parameters should be applied consistent with
the minimum requirements of the Indiana Building Code.

4.9      Foundation Design Parameters

The following engineering parameters are recommended for foundation design:

·                            Saturated unit weight = 122 lbs/ft3

·                            Buoyant unit weight = 60 lbs/ft3

·                            Coefficient of sliding friction of concrete against
soil = 0.33

·                            Coefficient of active earth pressure (drained) =
Ka = 0.33

·                            Coefficient of earth pressure at rest (drained) =
Ko = 0.5

·                            Coefficient of passive earth pressure (drained) =
Kp = 3.0

·                            Coefficient of active earth pressure (undrained) =
Ka = 1.0

·                            Coefficient of earth pressure at rest (undrained) =
Ko = 1.0

·                            Coefficient of passive earth pressure (undrained) =
Kp = 1.0

·                            Cohesion (total stress) = c = 600 lbs/ft2

·                            Modulus of subgrade reaction for footing up to 10
ft wide = K10’ = 15 pci

·                            Modulus of subgrade reaction for footing or mat up
to 20 ft wide = K20’ = 6 pci

The parameters indicated above are appropriate for the low plasticity clayey
soils encountered in the borings.

4-11


--------------------------------------------------------------------------------


4.10    Corrosivity Concerns

Twelve split-spoon samples were composited into three samples representing the
upper 10 ft of the soils and tested for corrosivity parameters. The results are
shown below.

Boring

 

Depth
(ft)

 

Chloride 
Solid ppm(6)

 

Sulfate
Total
Soil
ppm(7)

 

pH
Soil

 

Resistivity
(ohms/cm)

 

B-12

 

1-10

 

<100

 

57.2

 

7.9

 

7600

 

B-21

 

1-10

 

<100

 

59.3

 

8.2

 

8440

 

B-34

 

1-10

 

<100

 

57.2

 

8.2

 

7600

 

 

Considering a maximum sulfate concentration of 59.3 ppm, the potential degree of
sulfate attack is considered negligible7 and sulfate resistant concrete is not
required. The soil is not considered corrosive to ductile iron pipe.

4.11    Geophysical Survey

The results of our geophysical investigation is presented in Appendix B (the
soil resistivity and thermal conductivity data are shown in Tables 1 and 2,
respectively). Based on the results of the shear wave testing, the following low
strain shear modulus (Go) can be assumed.

Depth Below Existing
Ground Surface
(ft)

 

Shear Modulus
 (kips/in.2)

 

0-37

 

Starting at 2 and
increasing
linearly to 19

 

37-90

 

19

 

90-121

 

37

 

121+

 

90

 

 

--------------------------------------------------------------------------------

(6) Parts per million

(7) Canadian Standards Association, CSA Standard CAN3-A23. 1-M77, “Concrete
Materials and Methods of Concrete Construction,” Rexdale, Ontario, 1977.

4-12


--------------------------------------------------------------------------------


5.0      CONSTRUCTION CONSIDERATIONS

5.1      Site Preparation

Structural areas, plus a minimum 5 ft margin beyond the structure perimeter,
should be initially prepared by stripping any vegetation, the upper 6 to 12
inches of topsoil and all other unsuitable materials (including unsuitable
debris resulting from the demolition of Southwind Port Road). Thereafter, the
lime-stabilization should be implemented. The recommended depth of improvement
below foundations, floor slabs and pavements shall be 16 inches.

After the lime-stabilized soils have been allowed to cure for a minimum period
of three (3) days, the surface should be proof-rolled to check that the
stabilization process was successful. Proof-rolling consists of repeated passes
of a loaded, rubber-tired vehicle such as a tandem-axle dump-truck or scraper.
The proof-rolling operations should be observed by the soils geo-technician
representing the Geotechnical Engineer of Weaver Boos and the proof-rolling
vehicle should be loaded as directed by him. Any areas judged by the engineer to
rut, pump, or deflect excessively should be undercut and replaced with
structural fill (see Section 5.5), or otherwise stabilized (e.g., using
additional lime or flyash, geotextile/geogrid reinforcement or bridging stone
layers). The above site preparation recommendations should be utilized for
proposed pavement and railroad track areas also.

Care should be exercised during the initial grading and construction operations
at the site. The combination of excess surface moisture from precipitation
ponding on the site and the traffic of heavy equipment, including heavy
compaction equipment, may create pumping and general deterioration of the
bearing capacities of the shallower soils. Further, the clayey nature of some of
the surficial soils combined with potential poor site drainage and high water
table make this site particularly susceptible to subgrade deterioration. Thus,
grading should be performed during the dry-season, if at all possible. If such
problems arise, the operations in the affected areas should be halted pending an
evaluation of the conditions by the Geotechnical Engineer.

5.2      Foundation Excavations

Geopiers should be installed where specified. Geopiers shall tip into the stiff
clayey soils encountered below an approximate depth of approximately 20 ft and
this must be checked by a representative of the Geotechnical Engineer. Prior to
placing concrete, all foundation subgrades should be tested with a Static Cone
Penetrometer (SCP) to check that an adequate bearing

5-1


--------------------------------------------------------------------------------


capacity exists below the foundation bottom grade. Excavation walls should be
sloped (see Section 5.8), shielded or shored in accordance with current OSHA
requirements. Any weak soils should be undercut to depths determined by the
representative of the Geotechnical Engineer, and the cavity backfilled with
granular structural fill, or lean concrete, or the footing can bear at the
excavated depth. Where structural fill is installed to backfill foundation
undercuts, it should be granular in nature. Further, its limits should extend
laterally beyond all edges of the footings at least 6 inches per foot of
undercut depth below the foundation bottom grade.

5.3      Auger Cast Pile

Eighteen-inch diameter, auger cast-in-place piles shall be installed with a
continuous-flight, hollow-stem auger that is rotated to the tip penetration
depth. The formed hole shall be pumped with high-strength grout as the auger is
withdrawn. Grout shall be pumped through the auger and ejected at the bottom of
the auger head while keeping the bottom of the auger submerged in the mortar
during the filling operation. A minimum grout factor of 1.15 is recommended from
the ground surface to 80 ft within the clayey soils and 1.3 below (within the
sandy soils). The grout factor is obtained by dividing the quantity of grout
place in the pile by the theoretical neat volume of the pile. We also recommend
a Pile Installation Recorder be utilized for all piles. Reinforcing steel
including a full depth No. 10 rebar with an appropriate centering device shall
be placed while the mortar is still fluid.

The quality of auger cast piling is very sensitive to the field operations. We
therefore recommend that a representative of the Geotechnical Engineer be
present during the entire time that the pile installation operation proceeds. In
addition, high strain dynamic pile testing of two piles per silo is recommended
to verify pile capacity. We recommend that two full-scale field compression load
tests be specified. The final loads exerted on the piles during compression
tests should reach twice the design load. We recommend that pile installation be
in accordance by the “Guidelines, Augered Cast-In-Place (ACIP) Pile
Specifications,”(8) prepared with the Deep Foundation Institute and presented in
Appendix A.

--------------------------------------------------------------------------------

(8) Augered Cast-In-Place Pile Manual, Prepared by the Augered Cast-In-Place
Pile Committee of the Deep Foundations Institute, Hawthorne, NJ, Second Edition,
2003.

5-2


--------------------------------------------------------------------------------


5.4      Driven Piles

The pile driving hammer should have sufficient energy to drive the piles through
the existing overburden soils and then to sufficient penetration and resistance
into the shale bedrock. Upon selection of the appropriate hammer size and model,
we recommend that a Wave Equation analysis be performed to confirm that the
selected hammer, pile section, and soil parameters are matched to provide the
specified design capacity. Piles will need to be driven to an ultimate capacity
of twice the design load. The Wave Equation analysis will establish the driving
criteria, which will control the pile tip elevation in terms of penetration
resistance. Several test probe piles (at least one per silo) should be driven
around the site to obtain an indication of variability of pile tip elevation.

Several piles should be retapped at least one day after driving (and after all
immediate adjacent piles are driven) to check for relaxation and loss of the
pile capacity. We recommend that at least one full-scale field compression load
test be specified (the actual number will depend upon the driving conditions
experienced at the site). After successful completion of the load testing
program, the required number of production piles may be ordered from the
manufacturer.

We recommend that the Pile Driving Analyzer be utilized to monitor the
installation of the test load piles and the test probe piles. The Pile Driving
Analyzer will determine the condition of the driving equipment and the
efficiency of the drive train. This procedure will reduce problems associated
with faulty driving equipment and will reduce the possibility of a pile load
test failure. Considering the cost of pile load tests, the use of the analyzer
is strongly recommended.

We expect that piles will penetrate several feet into the shale bedrock.
Although not encountered in the borings, there may be boulders in the natural
soil. Therefore, the construction documents for this portion of the project
should include provisions for removing or displacing (i.e., spudding)
obstructions, or handling some local drift (e.g., driving sister piles or
redesigning pile caps).

The Geotechnical Engineer, or his authorized representative, should be present
at all times during installation of foundation piling to observe that the piles
are driven in accordance with the specified driving criteria. Installation of
piles should be conducted in accordance with applicable codes and general
accepted practice.

5-3


--------------------------------------------------------------------------------


5.5      Structural Fill

Structural fill, defined as any fill which will support structural loads, should
be free of organic material, have a plasticity index less than 25, a maximum
particle size of 3 inches, and a maximum dry density in excess of 100 pounds per
cubic foot, as determined by the standard Proctor compaction test (ASTM D-698).
Granular structural fill should have a fines content not exceeding 5 percent and
be free draining and non-frost susceptible. Structural fill should be compacted
to at least 95 to 98 percent of its maximum standard Proctor dry density under
floor slabs and foundations, respectively.

For the clayey soils (designated as CL), the moisture content should be within
-2 to +3 percent of its optimum moisture content. In addition, structural fill
in pavement/railroad areas and backfill adjacent to walls should not be frost
susceptible. Topsoil containing less than six percent organic material may be
reused below roadways provided they are not placed within 2 ft of the roadway
base course and some settlement of the roadway surface can be tolerated.

5.6      Fill Placement Control

To achieve the recommended compaction of structural fill, we suggest that the
fill be placed and compacted in layers not exceeding 9 inches in loose
thickness. To monitor compliance with the recommended density standards, we
recommend that in-place density tests be performed at a frequency of at least
one test for every 2,500 to 5,000 sq ft of fill area for each lift of compacted
fill in structural and paved areas, respectively.

5.7      Groundwater Concerns

At the time of our exploration, the water table appeared to be near or above the
expected maximum excavation depth at the site. While no serious dewatering
problems are anticipated, some seepage into excavations may be experienced,
depending on the seasonal conditions. It is anticipated that most seepage could
be handled by conventional dewatering methods such as pumping from sumps.
However, where deep excavations extend below water bearing sands for below grade
tunnels and pits or any deep undercut areas, a more extensive dewatering effort
may become necessary.

5-4


--------------------------------------------------------------------------------


5.8      Slope Stability

Based on our analysis of in-situ soil conditions, excavation slopes should be
cut no steeper than 1.0H:1.0V in order to maintain temporary stability of the
excavation sides. However, OSHA requirements must be met and may be more
restrictive. Our slope value assumes that the dewatering operation has lowered
the water table to below the toe of the excavation slope. In addition, we
recommend that any surcharge fill or heavy equipment be kept at least 5 ft away
from the edge of the excavation. If a 1.0H:1.0V slope value cannot be achieved
due to site restrictions at the ground surface, then the excavation sides should
be shielded or shored as required.

Permanent slopes should be no steeper than 3.0H:1.0V. A minimum building setback
from the top of all slopes of 10 ft is recommended. In pavement areas, a minimum
top of slope setback of 5 ft is acceptable. For erosion protection, a protective
cover of grass or other vegetation should be established on permanent soil
slopes as soon as possible.

If fill is to be compacted on slopes steeper than 8.0H:1.0V (horizontal to
vertical), special care must be taken to “tie-in” the compacted fill with the
slope. All new fill must be placed and compacted in horizontal lifts and benched
into the slope so that a continuous surface is not left between the new fill and
the natural soil. The benching can be done with a dozer blade.

5-5


--------------------------------------------------------------------------------


6.0      REFERENCES

1.         Augered Cast-In-Place Pile Manual, (2003), Prepared by the Augered
Cast-In-Place Pile Committee of the Deep Foundations Institute, Hawthorne, NJ,
Second Edition.

2.         Bullard, Jim, P.E., (April 25, 2007), fax addressing “Settlement
Calculations, Geopier Soil Reinforcement, Proposed Ethanol Plant, Mt. Vernon,
Indiana.”

3.         Bullard, Jim, P.E., (May 2, 2007), e-mail addressing settlement for
geopier supported structures.

4.         Canadian Standards Association, (1977), CSA Standard CAN3-A23. 1-M77,
“Concrete Materials and Methods of Concrete Construction,” Rexdale, Ontario.

5.         Deere, D.U., (1963), “Technical Description of Rock Cores for
Engineering Purposes,” Felsmechanik and Ingenieurgeologie, 1, 1, 16-22.

6.         Gaul, Aaron J., P.E., (May 8, 2007), e-mail confirming that 92%
consolidation of the upper zone will take less than two (2) weeks.

7.         Gray, H.H., W.J. Wayne, and C.E. Wier, (1970), Geologic Map of the 1º
x 2º Vincennes Quadrangle. Indiana Geological Survey, Bloomington, Indiana.

8.         Hannigan, Patrick, (May 10, 2005), GRL Engineers, Inc., Personal
Communication regarding dynamic load testing of auger cast piles.

9.         Lambe, T.W. and Whitman, R.V., (1969), “Soil Mechanics,” John Wiley &
Sons, New York, p. 410.

10.       Reese, Lymon C., Wang, Shin T., Isenhower, William M., Arréllaga, José
A., Hendrix, Joe, (July 2004), “A Program for the Analysis of Piles and Drilled
Shafts Under Lateral Loads”, Computer Program LPile Plus Version 5.0 User’s
Guide, ENSOFT, INC. 3003 West Howard Lane, Austin, TX 78728.

11.       Robinson, T.M., (1977), Ground-Water Resources of Posey County,
Indiana. Bulletin No. 39 of the Division of Water, Indiana Department of Natural
Resources.

6-1


--------------------------------------------------------------------------------


12.       Schmidt, Gary, (April 6, 2007), Engineer for Posey County, Personal
Communication regarding frost depth criteria for foundations and exposed
utilities.

13.       Mathias, D.M. and Cribbs, M., User’s Manual, (May 1998), “A Microsoft
Windows Based Program for Determining Ultimate Vertical Static Pile Capacity”,
DRIVEN 1.0, Publication No. FHWA-SA-98-074.

14.       Weaver Boos Consultants, (July 18, 2006), “Proposal for Limited
Geotechnical and Environmental Services, Proposed Mount Vernon Dry Mill Ethanol
Plant, Mount Vernon, Illinois”, Proposal No. P61914.

15.       Weaver Boos Consultants, (September 25, 2006), “Phase I Environmental
Site Assessment, 2751 Bluff Road, Mount Vernon, Indiana”, Project No.
1649351-19-03.

16.       Weaver Boos Consultants, (September 27, 2006), “Limited Geotechnical
and Hydrogeological Explorations Proposed Mount Vernon Dry Mill Ethanol Plant,
Mount Vernon, Indiana”, Project No. 1649351-19.

17.       Weaver Boos Consultants, (January 30, 2007), “Proposal For Final
Geotechnical Exploration, Proposed Mount Vernon Dry Mill Ethanol Plant, Mount
Vernon, Illinois”, Project No. P61914.

18.       Weaver Boos Consultants, (April 12, 2007), “Expanded Preliminary
Hydrogeologic Site Assessment, Proposed Dry Mill Ethanol Facility, Mount Vernon,
Indiana”, Project No. 1649351-19-04.

6-2


--------------------------------------------------------------------------------


[g192001kp19i001.jpg]


--------------------------------------------------------------------------------


[g192001kp19i002.jpg]


--------------------------------------------------------------------------------


[g192001kp19i003.jpg]


--------------------------------------------------------------------------------


[g192001kp19i004.jpg]


--------------------------------------------------------------------------------


DRAFT

TABLE 1
Preliminary Foundation Parameters
Proposed 216 MGPY Ethanol Plant
Mt. Vernon, IN

Stucture

 

Estimated 
Loading

 

Approximate 
Tank Diameter 
(in)

 

Maximum 
Allowable 
Settlement 
(in)

 

Maximum 
Differential 
Settlement (in) 
(1)

 

Foundation
Type

 

Comments

 

Tanks

 

 

 

 

 

 

 

 

 

 

 

 

 

Fermentation
Tanks

 

4000 psf

 

657

 

3

 

1

 

Individual Ftg

 

 

 

Beer Well Tank

 

4000 psf

 

744

 

3

 

1

 

Individual Ftg

 

 

 

Yeast Prop. Tank

 

4000 psf

 

381

 

2.5

 

1

 

Individual Ftg

 

 

 

Cooling Tower
Basin

 

 

 

 

 

1

 

0.5

 

 

 

 

 

Shallow End

 

500 psf

 

 

 

1

 

0.5

 

Mat

 

 

 

Pump Pit

 

2500 psf

 

 

 

1

 

0.5

 

Mat

 

 

 

Chemical Feed
Area- Outside

 

 

 

 

 

1

 

0.5

 

 

 

Common Mat
Fdn. (25’x40’)

 

Ammonia Tank

 

2000 psf

 

225

 

 

 

 

 

Mat

 

 

 

Sulfuric Acid
Tank

 

Same

 

114

 

 

 

 

 

Same

 

 

 

Caustic Tank

 

Same

 

114

 

 

 

 

 

Same

 

 

 

Slurry Mix Tank

 

1500 psf

 

168

 

2.5

 

1

 

Individual Ftg

 

 

 

Process
Condensate Tank

 

4000 psf

 

534

 

2.5

 

1

 

Individual Ftg

 

 

 

Dilute Caustic
Tank

 

3000 psf

 

222

 

2.5

 

1

 

Individual Ftg

 

 

 

Liquefaction
Tanks

 

3000 psf

 

354

 

2.5

 

1

 

Individual Ftg

 

 

 

Product Storage
Tanks

 

4000 psf

 

858

 

3

 

1

 

Individual Ftg

 

 

 

Ethanol Shift
Tanks

 

3500 psf

 

327

 

2.5

 

1

 

Individual Ftg

 

 

 

Denaturant Tank

 

3000 psf

 

282

 

2.5

 

1

 

Individual Ftg

 

 

 

Liquefaction
Tanks

 

3000 psf

 

354

 

2.5

 

1

 

Individual Ftg

 

 

 

Grain Storage
Silos

 

8000 psf

 

900

 

2.5

 

1

 

Individual Ftg

 

Per silo

 

Grains Receiving
and DDGS
Loadout

 

 

 

 

 

1

 

0.5

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

Stucture

 

Estimated 
Loading

 

Approximate 
Tank Diameter 
(in)

 

Maximum
Allowable 
Settlement 
(in)

 

Maximum
Differential
Settlement (in) 
(1)

 

Foundation
Type

 

Comments

 

Tanks

 

 

 

 

 

 

 

 

 

 

 

Total Wt of 4 cars

 

4 Rail cars

 

1000 kips

 

 

 

 

 

 

 

Mat

 

 

 

4 Trucks

 

320 kips

 

 

 

 

 

 

 

Mat

 

Total Wt of 4
trucks

 

Corn Grinding

 

3000 psf

 

 

 

2

 

0.5

 

Mat

 

Per Fdn.

 

Day Bins

 

700 kips

 

 

 

 

 

 

 

Mat

 

10,000 bushel

 

Piperack Foundations

 

 

 

 

 

1

 

0.5

 

Individual spread
footings

 

 

 

Dryer Structure

 

950 kips

 

 

 

1

 

0.5

 

Mat

 

4600 sq. ft fdn.
for each dryer

 

Regen. Thermal
Oxidizer

 

 

 

 

 

1

 

0.5

 

Individual Ftg

 

No Wts available

 

CO2 Scrubber

 

3000 psf

 

 

 

1

 

0.5

 

Individual Ftg

 

 

 

Vent Gas
Scrubber

 

4000 psf

 

 

 

1

 

0.5

 

Individual Ftg

 

 

 

Fire Water
Storage Tank

 

3000 psf

 

 

 

2.5

 

1

 

Individual Ftg

 

 

 

Buildings

 

 

 

 

 

 

 

 

 

 

 

 

 

Pre-Engineered

 

 

 

 

 

1

 

0.5

 

 

 

 

 

Administration Building

 

500 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

DDGS
Storage Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

Truck DDGS
Loadout Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

DDGS Rail
Loadout Bldg.

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

Electrical
MCC Building @
Grain Hdlg

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

Main Process
Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

MPB Office
Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

Electrical
Building @ MPB

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

 


--------------------------------------------------------------------------------


 

Stucture

 

Estimated 
Loading

 

Approximate 
Tank Diameter
(in)

 

Maximum 
Allowable 
Settlement 
(in)

 

Maximum 
Differential 
Settlement (in) 
(1)

 

Foundation
Type

 

Comments

 

Tanks

 

 

 

 

 

 

 

 

 

 

 

 

 

Boiler
Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

Boiler Unit
(x8 boilers)

 

200 kips

 

 

 

 

 

 

 

 

 

 

 

Maintenance
Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/
frost footings

 

 

 

DD Building
Conventional

 

 

 

 

 

1

 

0.5

 

Spread Footings
w/ slab on grade

 

 

 

Evaporator
Building

 

 

 

 

 

1

 

0.5

 

Spread Footings
w/ slab on grade

 

 

 

Centrifuge
Building

 

100 kips

 

 

 

1

 

0.5

 

Spread Footings
w/ slab on grade

 

 

 

Fermentation
Building

 

 

 

 

 

1

 

0.5

 

Spread Footings
w/ slab on grade

 

 

 

 

--------------------------------------------------------------------------------

Notes:

1.                          Settlement between adjacent foundations for the same
structure, or from side to side of a single foundation.

Source: Bib & Associates


--------------------------------------------------------------------------------


DRIVEN 1.2
GENERAL PROJECT INFORMATION

Filename: K:\E1M54X-Y\LXJ9MT-S\BACKUPS\1DYGKL-L\PL6FPL-Q\DRIVEN MTV-HP14.DVN

Project Name: Dry Mill Ethanol Plant

Project Date: 04/23/2007

Project Client: Aventine RF

 

Computed By: Ikl

 

Project Manager: C. Bosy, P.E.

 

 

PILE INFORMATION

Pile Type: H Pile - HP14X117
Top of Pile: 0.00 ft
Perimeter Analysis: Box
Tip Analysis: Box Area

ULTIMATE CONSIDERATIONS

Water Table Depth At Time Of:

 

- Drilling:

 

0.00 ft

 

 

- Driving/Restrike

 

0.00 ft

 

 

- Ultimate:

 

0.00 ft

Ultimate Considerations:

 

- Local Scour:

 

0.00 ft

 

 

- Long Term Scour:

 

0.00 ft

 

 

- Soft Soil:

 

0.00 ft

 

ULTIMATE PROFILE

Layer

 

Type

 

Thickness

 

Driving Loss

 

Unit Weight

 

Strength

 

Ultimate Curve

 

1

 

Cohesive

 

32.00 ft

 

0.00

%

122.00 pcf

 

1400.00 psf

 

T-79 Steel

 

2

 

Cohesive

 

35.00 ft

 

0.00

%

122.00 pcf

 

1000.00 psf

 

T-79 Steel

 

3

 

Cohesive

 

12.00 ft

 

0.00

%

122.00 pcf

 

375.00 psf

 

T-79 Steel

 

4

 

Cohesionless

 

28.00 ft

 

0.00

%

130.00 pcf

 

29.4/29.4

 

Nordlund

 

5

 

Cohesionless

 

26.50 ft

 

0.00

%

130.00 pcf

 

34.3/34.3

 

Nordlund

 

6

 

Cohesive

 

11.50 ft

 

0.00

%

140.00 pcf

 

7000.00 psf

 

T-80 Sand

 

 


--------------------------------------------------------------------------------


ULTIMATE - SKIN FRICTION

 

 

 

 

Effective Stress

 

Sliding

 

 

 

Skin

 

Depth

 

Soil Type

 

At Midpoint

 

Friction Angle

 

Adhesion

 

Friction

 

 

 

 

 

 

 

 

 

 

 

 

 

0.01ft

 

Cohesive

 

N/A

 

N/A

 

1008.00 psf

 

0.05 Kips

 

9.01 ft

 

Cohesive

 

N/A

 

N/A

 

1008.00 psf

 

44.04 Kips

 

18.01 ft

 

Cohesive

 

N/A

 

N/A

 

1040.84 psf

 

90.90 Kips

 

27.01 ft

 

Cohesive

 

N/A

 

N/A

 

1093.56 psf

 

143.23 Kips

 

31.99 ft

 

Cohesive

 

N/A

 

N/A

 

1122.74 psf

 

174.16 Kips

 

32.01 ft

 

Cohesive

 

N/A

 

N/A

 

879.03 psf

 

174.27 Kips

 

41.01 ft

 

Cohesive

 

N/A

 

N/A

 

915.31 psf

 

214.22 Kips

 

50.01 ft

 

Cohesive

 

N/A

 

N/A

 

950.00 psf

 

257.20 Kips

 

59.01 ft

 

Cohesive

 

N/A

 

N/A

 

950.00 psf

 

298.66 Kips

 

66.99 ft

 

Cohesive

 

N/A

 

N/A

 

950.00 psf

 

335.42 Kips

 

67.01 ft

 

Cohesive

 

N/A

 

N/A

 

375.00 psf

 

335.48 Kips

 

76.01 ft

 

Cohesive

 

N/A

 

N/A

 

375.00 psf

 

351.85 Kips

 

78.99 ft

 

Cohesive

 

N/A

 

N/A

 

375.00 psf

 

357.27 Kips

 

79.01 ft

 

Cohesionless

 

4708.74 psf

 

25.03

 

N/A

 

357.37 Kips

 

88.01 ft

 

Cohesionless

 

5012.94 psf

 

25.03

 

N/A

 

440.56 Kips

 

97.01 ft

 

Cohesionless

 

5317.14 psf

 

25.03

 

N/A

 

533.84 Kips

 

106.01 ft

 

Cohesionless

 

5621.34 psf

 

25.03

 

N/A

 

637.22 Kips

 

106.99 ft

 

Cohesionless

 

5654.46 psf

 

25.03

 

N/A

 

649.09 Kips

 

107.01 ft

 

Cohesionless

 

6601.54 psf

 

29.18

 

N/A

 

649.40 Kips

 

116.01 ft

 

Cohesionless

 

6905.74 psf

 

29.18

 

N/A

 

831.49 Kips

 

125.01 ft

 

Cohesionless

 

7209.94 psf

 

29.18

 

N/A

 

1029.63 Kips

 

133.49 ft

 

Cohesionless

 

7496.56 psf

 

29.18

 

N/A

 

1230.99 Kips

 

133.51 ft

 

Cohesive

 

N/A

 

N/A

 

7000.00 psf

 

1231.58 Kips

 

142.51 ft

 

Cohesive

 

N/A

 

N/A

 

7000.00 psf

 

1537.07 Kips

 

144.99 ft

 

Cohesive

 

N/A

 

N/A

 

7000.00 psf

 

1621.26 Kips

 

 


--------------------------------------------------------------------------------


ULTIMATE - END BEARING

Depth

 

Soil Type

 

Effective Stress
At Tip

 

Bearing Cap.
Factor

 

Limiting End
Bearing

 

End
Bearing

 

 

 

 

 

 

 

 

 

 

 

 

 

0.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

18.51 Kips

 

9.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

18.51 Kips

 

18.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

18.51 Kips

 

27.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

18.51 Kips

 

31.99 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

18.51 Kips

 

32.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

13.22 Kips

 

41.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

13.22 Kips

 

50.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

13.22 Kips

 

59.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

13.22 Kips

 

66.99 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

13.22 Kips

 

67.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

4.96 Kips

 

76.01 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

4.96 Kips

 

78.99 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

4.96 Kips

 

79.01 ft

 

Cohesionless

 

4709.08 psf

 

27.94

 

19.57 Kips

 

19.57 Kips

 

88.01 ft

 

Cohesionless

 

5317.48 psf

 

27.94

 

19.57 Kips

 

19.57 Kips

 

97.01 ft

 

Cohesionless

 

5925.88 psf

 

27.94

 

19.57 Kips

 

19.57 Kips

 

106.01 ft

 

Cohesionless

 

6534.28 psf

 

27.94

 

19.57 Kips

 

19.57 Kips

 

106.99 ft

 

Cohesionless

 

6600.52 psf

 

27.94

 

19.57 Kips

 

19.57 Kips

 

107.01 ft

 

Cohesionless

 

6601.88 psf

 

58.18

 

123.36 Kips

 

123.36 Kips

 

116.01 ft

 

Cohesionless

 

7210.28 psf

 

58.18

 

123.36 Kips

 

123.36 Kips

 

125.01 ft

 

Cohesionless

 

7818.68 psf

 

58.18

 

123.36 Kips

 

123.36 Kips

 

133.49 ft

 

Cohesionless

 

8391.92 psf

 

58.18

 

123.36 Kips

 

123.36 Kips

 

133.51 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

92.54 Kips

 

142.51 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

92.54 Kips

 

144.99 ft

 

Cohesive

 

N/A

 

N/A

 

N/A

 

92.54 Kips

 

 


--------------------------------------------------------------------------------


ULTIMATE - SUMMARY OF CAPACITIES

Depth

 

Skin Friction

 

End Bearing

 

Total Capacity

 

 

 

 

 

 

 

 

 

0.01 ft

 

0.05 Kips

 

18.51 Kips

 

18.56 Kips

 

9.01 ft

 

44.04 Kips

 

18.51 Kips

 

62.55 Kips

 

18.01 ft

 

90.90 Kips

 

18.51 Kips

 

109.41 Kips

 

27.01 ft

 

143.23 Kips

 

18.51 Kips

 

161.74 Kips

 

31.99 ft

 

174.16 Kips

 

18.51 Kips

 

192.67 Kips

 

32.01 ft

 

174.27 Kips

 

13.22 Kips

 

187.49 Kips

 

41.01 ft

 

214.22 Kips

 

13.22 Kips

 

227.44 Kips

 

50.01 ft

 

257.20 Kips

 

13.22 Kips

 

270.42 Kips

 

59.01 ft

 

298.66 Kips

 

13.22 Kips

 

311.88 Kips

 

66.99 ft

 

335.42 Kips

 

13.22 Kips

 

348.64 Kips

 

67.01 ft

 

335.48 Kips

 

4.96 Kips

 

340.44 Kips

 

76.01 ft

 

351.85 Kips

 

4.96 Kips

 

356.80 Kips

 

78.99 ft

 

357.27 Kips

 

4.96 Kips

 

362.22 Kips

 

79.01 ft

 

357.37 Kips

 

19.57 Kips

 

376.94 Kips

 

88.01 ft

 

440.56 Kips

 

19.57 Kips

 

460.12 Kips

 

97.01 ft

 

533.84 Kips

 

19.57 Kips

 

553.41 Kips

 

106.01 ft

 

637.22 Kips

 

19.57 Kips

 

656.79 Kips

 

106.99 ft

 

649.09 Kips

 

19.57 Kips

 

668.65 Kips

 

107.01 ft

 

649.40 Kips

 

123.36 Kips

 

772.76 Kips

 

116.01 ft

 

831.49 Kips

 

123.36 Kips

 

954.85 Kips

 

125.01 ft

 

1029.63 Kips

 

123.36 Kips

 

1152.99 Kips

 

133.49 ft

 

1230.99 Kips

 

123.36 Kips

 

1354.35 Kips

 

133.51 ft

 

1231.58 Kips

 

92.54 Kips

 

1324.12 Kips

 

142.51 ft

 

1537.07 Kips

 

92.54 Kips

 

1629.61 Kips

 

144.99 ft

 

1621.26 Kips

 

92.54 Kips

 

1713.80 Kips

 

 


--------------------------------------------------------------------------------


[g192001kp23i001.jpg]


--------------------------------------------------------------------------------


LPILE Plus for Windows, Version 5.0 (5.0.30)

Analysis of Individual Piles and Drilled shafts
subjected to Lateral Loading using the p-y Method

(c) 1985-2007 by Ensoft, Inc.
All Rights Reserved

This program is licensed to:

Chris Bosy
Weaver Boos Consultants, Inc.

Path to file locations:

K:\Employee Folders\L.K. Laffin\L-pile\

Name of input data file:

Mt vernon-HP14.lpd

Name of output file:

Mt Vernon-HP14.lpo

Name of plot output file:

Mt Vernon-HP14.lpp

Name of runtime file:

Mt Vernon-HP14.lpr

 

Time and Date of Analysis

 

Date: May 9, 2007

 

Time: 11:11:25

 

Problem Title

Dry Mill Ethanol Plant

Program options

Units Used in Computations - US Customary Units: Inches, Pounds

Basic Program options:

Analysis Type 1:

·          Computation of Lateral pile Response using User-specified Constant EI

Computation Options:

·          Only internally-generated p-y curves used in analysis

·          Analysis does not use p-y multipliers (individual pile or shaft
action only)

·          Analysis assumes no shear resistance at pile tip

·          Analysis includes automatic computation of pile-top deflection vs.
pile embedment length

·          Analysis includes computation of foundation stiffness matrix elements

·          Output pile response for full length of pile

·          Analysis assumes no soil movements acting on pile

·         NO additional p-y curves to be computed at user-specified depths

Solution Control Parameters:

·          Number of pile increments

=

100

 

1


--------------------------------------------------------------------------------


 

·          Maximum number of iterations allowed

=

100  

 

·          Deflection tolerance for convergence

=

1.0000E-05  

in

·          Maximum allowable deflection

=

1.0000E+02  

in

 

Printing Options:

·                             values of pile-head deflection, bending moment,
shear force, and
soil reaction are printed for full length of pile.

·                             Printing Increment (spacing of output points) = 1

Pile Structural properties and Geometry

Pile Length

=

1728.00  

in

Depth of ground surface below top of pile

=

.00  

in

Slope angle of ground surface

=

.00  

deg.

 

Structural properties of pile defined using 2 points

Point

 

Depth
X
in

 

Pile
Diameter
in

 

Moment of
Inertia
in**4

 

Pile
Area
Sq.in

 

Modulus of
Elasticity
lbs/Sq.in

 

1

 

0.0000

 

6.62000000

 

443.0000

 

34.4000

 

29000000.

 

2

 

1728.0000

 

6.62000000

 

443.0000

 

34.4000

 

29000000.

 

 

Soil and Rock Layering Information

The soil profile is modelled using 7 layers

Layer 1 is soft clay, p-y criteria by Matlock, 1970

 

 

 

Distance from top of pile to top of layer

=

.000  

in

Distance from top of pile to bottom of layer

=

132.000  

in

 

Layer 2 is soft clay, p-y criteria by Matlock, 1970

 

 

 

Distance from top of pile to top of layer

=

132.000  

in

Distance from top of pile to bottom of layer

=

240.000  

in

 

Layer 3 is stiff clay with water-induced erosion

 

 

 

Distance from top of pile to top of layer

=

240.000  

in

Distance from top of pile to bottom of layer

=

324.000  

in

p-y subgrade modulus k for top of soil layer

=

.000  

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

.000  

lbs/in**3

 

NOTE: Internal default values for p-y subgrade modulus will be computed for the
above soil layer.

Layer 4 is stiff clay with water-induced erosion

 

 

 

Distance from top of pile to top of layer

=

324.000  

in

Distance from top of pile to bottom of layer

=

708.000  

in

p-y subgrade modulus k for top of soil layer

=

.000  

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

.000  

lbs/in**3

 

NOTE: Internal default values for p-y subgrad modulus will be computed for the
above soil layer.

Layer 5 is stiff clay with water-induced erosion

 

 

 

Distance from top of pile to top of layer

=

708.000  

in

Distance from top of pile to bottom of layer

=

960.000  

in

 

2


--------------------------------------------------------------------------------


 

p-y subgrade modulus k for top of soil layer

=

.000  

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

.000  

lbs/in**3

 

NOTE: Internal default values for p-y subgrade modulus will be computed for the
above soil layer.

Layer 6 is sand, p-y criteria by Reese et al., 1974

 

 

 

Distance from top of pile to top of layer

=

960.000  

in

Distance from top of pile to bottom of layer

=

1608.000  

in

p-y subgrade modulus k for top of soil layer

=

60.000  

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

60.000  

lbs/in**3

 

Layer 7 is weak rock, p-y criteria by Reese, 1997

 

 

 

Distance from top of pile to top of layer

=

1608.000  

in

Distance from top of pile to bottom of layer

=

1728.000  

in

Initial modulus of rock at top of layer

=

1.0000E+05  

lbs/in**2

Initial modulus of rock at bottom of layer

=

1.0000E+05  

lbs/in**2

 

(Depth of lowest layer extends           .00 in below pile tip)

Effective Unit Weight of Soil vs. Depth

Distribution of effective unit weight of soil with depth is defined using 14
points

Point
No.

 

Depth X
in

 

Eff. Unit Weight
lbs/in**3

 

1

 

 

.00

 

.07100

 

2

 

 

132.00

 

.07100

 

3

 

 

132.00

 

.07100

 

4

 

 

240.00

 

.07100

 

5

 

 

240.00

 

.07100

 

6

 

 

324.00

 

.07100

 

7

 

 

324.00

 

.07100

 

8

 

 

708.00

 

.07100

 

9

 

 

708.00

 

.07100

 

10

 

 

960.00

 

.07100

 

11

 

 

960.00

 

.07500

 

12

 

 

1608.00

 

.07500

 

13

 

 

1608.00

 

.08100

 

14

 

 

1728.00

 

.08100

 

Shear strength of Soils

Distribution of shear strength parameters with depth defined using 14 points

Point
No.

 

Depth X
in

 

Cohesion c
lbs/in**2

 

Angle of Friction
Deg.

 

E50 or
k_rm

 

RQD
%

 

1

 

 

.000

 

4.17000

 

.00

 

—

 

—

 

2

 

 

132.000

 

4.17000

 

.00

 

—

 

—

 

3

 

 

132.000

 

2.78000

 

.00

 

—

 

—

 

4

 

 

240.000

 

2.78000

 

.00

 

—

 

—

 

5

 

 

240.000

 

6.94000

 

.00

 

—

 

—

 

6

 

 

324.000

 

6.94000

 

.00

 

—

 

—

 

7

 

 

324.000

 

9.72000

 

.00

 

—

 

—

 

8

 

 

708.000

 

9.72000

 

.00

 

—

 

—

 

9

 

 

708.000

 

8.33000

 

.00

 

—

 

—

 

10

 

 

960.000

 

8.33000

 

.00

 

—

 

—

 

11

 

 

960.000

 

.00000

 

30.00

 

—

 

—

 

12

 

 

1608.000

 

.00000

 

30.00

 

—

 

—

 

13

 

 

1608.000

 

100.00000

 

.00

 

.00050

 

30.0

 

14

 

 

1728.000

 

100.00000

 

.00

 

.00050

 

30.0

 

 

3


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Notes:

(1)                     Cohesion = uniaxial compressive strength for rock
materials.

(2)                     Values of E50 are reported for clay strata.

(3)                     Default values will be generated for E50 when input
values are 0.

(4)                     RQD and k_rm are reported only for weak rock strata.

Loading Type

Static loading criteria was used for computation of p-y curves

Pile-head Loading and Pile-head Fixity Conditions

Number of loads specified = 1

Load Case Number 1

Pile-head boundary conditions are Displacement and Slope (BC Type 5)

Deflection at pile head

=

.250  

in

Slope at pile head

=

.000  

in/in

Axial load at pile head

=

600000.000  

lbs

 

Computed values of Load Distribution and Deflection
for Lateral Loading for Load case Number 1

Pile-head boundary conditions are Displacement and slope (BC Type 5)

Specified deflection at pile head

 

=

 

.250000

 

in

Specified slope at pile head

 

=

 

0.000E+00

 

in/in

specified axial load at pile head

 

=

 

600000.000

 

lbs

 

4


--------------------------------------------------------------------------------


 

Depth
X
in

 

Deflect
y
in

 

Moment
M
lbs-in

 

Shear
V
lbs

 

Slope
S
Rad.

 

Total
Stress
lbs/in**2

 

Soil Res.
p
lbs/in

 

Es*h
F/L
lbs/in

 

0.000

 

.250000

 

-749788.

 

12651.0946

 

0.0000

 

23044.1157

 

-47.5116

 

1641.9996

 

17.280

 

.241286

 

-536696.

 

11407.1945

 

-.0008652

 

21451.9400

 

-71.9846

 

5155.2546

 

34.560

 

.220099

 

-337615.

 

9972.3248

 

-.0014532

 

19964.4433

 

-94.0891

 

7386.9593

 

51.840

 

.191064

 

-161919.

 

8183.8197

 

-.0017892

 

18651.6865

 

-112.9138

 

10212.0334

 

69.120

 

.158266

 

-17681.8816

 

6150.8045

 

-.0019099

 

17573.9757

 

-122.3889

 

13362.8578

 

86.400

 

.125056

 

90257.0091

 

4115.7522

 

-.0018611

 

18116.2413

 

-113.1496

 

15634.7543

 

103.680

 

.093945

 

163151.

 

2249.4242

 

-.0016907

 

18660.8889

 

-102.8606

 

18919.9434

 

120.960

 

.066625

 

203056.

 

568.1524

 

-.0014444

 

18959.0479

 

-91.7310

 

23791.3817

 

138.240

 

.044026

 

212738.

 

-589.6926

 

-.0011648

 

19031.3912

 

-42.2788

 

16594.3656

 

155.520

 

.026370

 

206829.

 

-1262.9281

 

-.0008826

 

18987.2409

 

-35.6420

 

23355.4706

 

172.800

 

.013522

 

187393.

 

-1817.4019

 

-.0006175

 

18842.0199

 

-28.5332

 

36461.9527

 

190.080

 

.005030

 

156824.

 

-2241.3224

 

-.0003860

 

18613.6134

 

-20.5316

 

70534.8028

 

207.360

 

.000182

 

117937.

 

-2478.6735

 

-.0002012

 

18323.0587

 

-6.9395

 

657147.

 

224.640

 

-.001924

 

75333.0473

 

-2410.1770

 

-7.1229E-05

 

18004.7327

 

14.8674

 

133540.

 

241.920

 

-.002279

 

36118.0993

 

-1895.7205

 

3.7251E-06

 

17711.7271

 

44.6762

 

338717.

 

259.200

 

-.001795

 

9739.7031

 

-1167.0821

 

3.4566E-05

 

17514.6334

 

39.6570

 

381748.

 

276.480

 

-.001085

 

-4933.0159

 

-558.0647

 

3.7799E-05

 

17478.7189

 

30.8312

 

491204.

 

293.760

 

-.000489

 

-10330.8019

 

-112.8138

 

2.7533E-05

 

17519.0500

 

20.7025

 

731910.

 

311.040

 

-.000133

 

-9402.7890

 

159.4396

 

1.4262E-05

 

17512.1161

 

10.8083

 

1403640.

 

328.320

 

4.11E-06

 

-5116.3014

 

236.6117

 

4.4972E-06

 

17480.0884

 

-1.8764

 

7889547.

 

345.600

 

2.24E-05

 

-1318.7427

 

153.2723

 

1.6941E-07

 

17451.7138

 

-7.7694

 

6003573.

 

362.880

 

9.96E-06

 

177.2771

 

45.3501

 

-5.9827E-07

 

17443.1850

 

-4.7216

 

8188146.

 

380.160

 

1.69E-06

 

260.9608

 

-2.4751

 

-3.0354E-07

 

17443.8103

 

-.8137179

 

8337445.

 

397.440

 

-5.26E-07

 

98.0304

 

-7.2740

 

-6.2105E-08

 

17442.5929

 

.2582940

 

8486744.

 

414.720

 

-4.60E-07

 

10.8591

 

-3.0567

 

1.1127E-08

 

17441.9416

 

.2298152

 

8636043.

 

432.000

 

-1.41E-07

 

-7.8413

 

-.4501353

 

1.3156E-08

 

17441.9191

 

.0718750

 

8785342.

 

449.280

 

-5.15E-09

 

-4.9704

 

.1938919

 

4.5402E-09

 

17441.8976

 

.0026651

 

8934642.

 

466.560

 

1.55E-08

 

-1.2345

 

.1463516

 

3.6717E-10

 

17441.8697

 

-.0081675

 

9083941.

 

483.840

 

7.53E-09

 

.0798597

 

.0409984

 

-4.0936E-10

 

17441.8611

 

-.0040262

 

9233240.

 

501.120

 

1.39E-09

 

.1908981

 

-.0003054

 

-2.2726E-10

 

17441.8619

 

-.0007544

 

9382539.

 

518.400

 

-3.19E-10

 

.0740191

 

-.0053015

 

-4.9098E-11

 

17441.8610

 

.0001761

 

9531838.

 

535.680

 

-3.07E-10

 

.0086955

 

-.0022915

 

6.5297E-12

 

17441.8605

 

.0001723

 

9681138.

 

 

5


--------------------------------------------------------------------------------


 

552.960

 

-9.36E-11

 

-.0053089

 

-.0003429

 

8.8073E-12

 

17441.8605

 

5.3252E-05

 

9830437.

 

570.240

 

-3.11E-12

 

-.0033381

 

.0001327

 

2.9919E-12

 

17441.8605

 

1.7980E-06

 

9979736.

 

587.520

 

9.79E-12

 

-.0007839

 

9.8659E-05

 

2.1976E-13

 

17441.8605

 

-5.7410E-06

 

1.0129E+07

 

604.800

 

4.48E-12

 

6.6976E-05

 

2.6026E-05

 

-2.6240E-13

 

17441.8605

 

-2.6656E-06

 

1.0278E+07

 

622.080

 

7.25E-13

 

.0001210

 

-7.8770E-07

 

-1.3600E-13

 

17441.8605

 

-4.3779E-07

 

1.0428E+07

 

639.360

 

-2.19E-13

 

4.2573E-05

 

-3.4142E-06

 

-2.6002E-14

 

17441.8605

 

1.3380E-07

 

1.0577E+07

 

656.640

 

-1.73E-13

 

3.5249E-06

 

-1.3296E-06

 

5.0005E-15

 

17441.8605

 

1.0748E-07

 

1.0726E+07

 

673.920

 

-4.58E-14

 

-3.4799E-06

 

-1.5204E-07

 

5.0308E-15

 

17441.8605

 

2.8809E-08

 

1.0876E+07

 

691.200

 

7.17E-16

 

-1.8339E-06

 

9.2921E-08

 

1.4571E-15

 

17441.8605

 

-4.5714E-10

 

1.1025E+07

 

708.480

 

4.58E-15

 

-2.9878E-07

 

5.5141E-08

 

2.2809E-17

 

17441.8605

 

-3.9155E-09

 

1.4764E+07

 

725.760

 

1.50E-15

 

7.1332E-08

 

1.0091E-08

 

-1.3016E-16

 

17441.8605

 

-1.2986E-09

 

1.4913E+07

 

743.040

 

8.46E-17

 

5.2676E-08

 

-1.7663E-09

 

-4.6758E-17

 

17441.8605

 

-7.3775E-11

 

1.5062E+07

 

760.320

 

-1.11E-16

 

1.1258E-08

 

-1.5583E-09

 

-3.7600E-18

 

17441.8605

 

9.7856E-11

 

1.5211E+07

 

777.600

 

-4.53E-17

 

-1.0987E-09

 

-3.6481E-10

 

3.0722E-18

 

17441.8605

 

4.0275E-11

 

1.5361E+07

 

794.880

 

-4.99E-18

 

-1.4138E-09

 

2.1843E-11

 

1.3825E-18

 

17441.8605

 

4.4766E-12

 

1.5510E+07

 

812.160

 

2.47E-18

 

-3.7250E-10

 

4.1172E-11

 

1.8111E-19

 

17441.8605

 

-2.2394E-12

 

1.5659E+07

 

829.440

 

1.27E-18

 

5.3394E-12

 

1.1771E-11

 

-6.5812E-20

 

17441.8605

 

-1.1635E-12

 

1.5809E+07

 

846.720

 

1.97E-19

 

3.5669E-11

 

1.4868E-13

 

-3.8233E-20

 

17441.8605

 

-1.8162E-13

 

1.5958E+07

 

864.000

 

-4.95E-20

 

1.1271E-11

 

-1.0220E-12

 

-6.6645E-21

 

17441.8605

 

4.6120E-14

 

1.6107E+07

 

881.280

 

-3.37E-20

 

4.8643E-13

 

-3.4993E-13

 

1.2425E-21

 

17441.8605

 

3.1667E-14

 

1.6257E+07

 

898.560

 

-6.54E-21

 

-8.4870E-13

 

-2.2691E-14

 

9.9884E-22

 

17441.8605

 

6.2073E-15

 

1.6406E+07

 

915.840

 

8.59E-22

 

-3.1850E-13

 

2.3832E-14

 

2.1386E-22

 

17441.8605

 

-8.2274E-16

 

1.6555E+07

 

933.120

 

8.53E-22

 

-2.9517E-14

 

9.5989E-15

 

-2.0187E-23

 

17441.8605

 

-8.2455E-16

 

1.6704E+07

 

950.400

 

1.61E-22

 

1.3663E-14

 

1.1173E-15

 

-3.0850E-23

 

17441.8605

 

-1.5712E-16

 

1.6854E+07

 

967.680

 

-2.13E-22

 

9.7351E-15

 

-2.2874E-16

 

-1.5114E-23

 

17441.8605

 

1.3364E-18

 

108314.

 

984.960

 

-3.61E-22

 

6.0707E-15

 

-1.9440E-16

 

-4.4843E-24

 

17441.8605

 

2.6389E-18

 

126230.

 

1002.

 

-3.68E-22

 

3.1098E-15

 

-1.4506E-16

 

1.6898E-24

 

17441.8605

 

3.0714E-18

 

144146.

 

1020.

 

-3.03E-22

 

1.0225E-15

 

-9.3982E-17

 

4.4689E-24

 

17441.8605

 

2.8403E-18

 

162062.

 

1037.

 

-2.14E-22

 

-2.3093E-16

 

-5.0207E-17

 

5.0012E-24

 

17441.8605

 

2.2262E-18

 

179978.

 

1054.

 

-1.30E-22

 

-8.1637E-16

 

-1.8109E-17

 

4.2969E-24

 

17441.8605

 

1.4889E-18

 

197894.

 

1071.

 

-6.52E-23

 

-9.4587E-16

 

1.7948E-18

 

3.1117E-24

 

17441.8605

 

8.1481E-19

 

215810.

 

1089.

 

-2.25E-23

 

-8.1887E-16

 

1.1460E-17

 

1.9249E-24

 

17441.8605

 

3.0384E-19

 

233726.

 

 

6


--------------------------------------------------------------------------------


 

1106.

 

1.28E-24

 

-5.8973E-16

 

1.3924E-17

 

9.7757E-25

 

17441.8605

 

-1.8665E-20

 

251642.

 

1123.

 

1.13E-23

 

-3.5793E-16

 

1.2237E-17

 

3.4024E-25

 

17441.8605

 

-1.7660E-19

 

269558.

 

1140.

 

1.30E-23

 

-1.7387E-16

 

8.8367E-18

 

0.0000

 

17441.8605

 

-2.1695E-19

 

287473.

 

1158.

 

1.07E-23

 

-5.2172E-17

 

5.3255E-18

 

-1.6943E-25

 

17441.8605

 

-1.8944E-19

 

305389.

 

1175.

 

7.18E-24

 

1.3690E-17

 

2.5273E-18

 

-1.9531E-25

 

17441.8605

 

-1.3443E-19

 

323305.

 

1192.

 

3.97E-24

 

3.9222E-17

 

6.8867E-19

 

-1.5973E-25

 

17441.8605

 

-7.8376E-20

 

341221.

 

1210.

 

1.66E-24

 

4.0803E-17

 

-2.8745E-19

 

-1.0591E-25

 

17441.8605

 

-3.4601E-20

 

359137.

 

1227.

 

3.09E-25

 

3.1484E-17

 

-6.4463E-19

 

0.0000

 

17441.8605

 

-6.7405E-21

 

377053.

 

1244.

 

-3.15E-25

 

1.9713E-17

 

-6.4062E-19

 

0.0000

 

17441.8605

 

7.2051E-21

 

394969.

 

1261.

 

-4.81E-25

 

9.8181E-18

 

-4.7903E-19

 

0.0000

 

17441.8605

 

1.1497E-20

 

412885.

 

1279.

 

-4.19E-25

 

3.2196E-18

 

-2.8945E-19

 

0.0000

 

17441.8605

 

1.0445E-20

 

430801.

 

1296.

 

-2.82E-25

 

-3.0486E-19

 

-1.3596E-19

 

0.0000

 

17441.8605

 

7.3198E-21

 

448717.

 

1313.

 

-1.52E-25

 

-1.6394E-18

 

-3.7277E-20

 

0.0000

 

17441.8605

 

4.1020E-21

 

466633.

 

1331.

 

0.000

 

-1.7263E-18

 

1.2708E-20

 

0.0000

 

17441.8605

 

1.6832E-21

 

484548.

 

1348.

 

0.000

 

-1.2864E-18

 

2.9329E-20

 

0.0000

 

17441.8605

 

2.4056E-22

 

502464.

 

1365.

 

0.000

 

-7.5682E-19

 

2.7874E-20

 

0.0000

 

17441.8605

 

-4.0898E-22

 

520380.

 

1382.

 

0.000

 

-3.3878E-19

 

1.9538E-20

 

0.0000

 

17441.8605

 

-5.5587E-22

 

538296.

 

1400.

 

0.000

 

-8.1994E-20

 

1.0777E-20

 

0.0000

 

17441.8605

 

-4.5814E-22

 

556212.

 

1417.

 

0.000

 

3.9136E-20

 

4.3161E-21

 

0.0000

 

17441.8605

 

-2.8960E-22

 

574128.

 

1434.

 

0.000

 

7.3245E-20

 

5.9748E-22

 

0.0000

 

17441.8605

 

-1.4079E-22

 

592044.

 

1452.

 

0.000

 

6.4292E-20

 

-9.8638E-22

 

0.0000

 

17441.8605

 

-4.2524E-23

 

609960.

 

1469.

 

0.000

 

4.1745E-20

 

-1.2892E-21

 

0.0000

 

17441.8605

 

7.4728E-24

 

627876.

 

1486.

 

0.000

 

2.0847E-20

 

-1.0161E-21

 

0.0000

 

17441.8605

 

2.4133E-23

 

645792.

 

1503.

 

0.000

 

6.8639E-21

 

-6.0809E-22

 

0.0000

 

17441.8605

 

2.3096E-23

 

663707.

 

1521.

 

0.000

 

-3.1790E-22

 

-2.7311E-22

 

0.0000

 

17441.8605

 

1.5674E-23

 

681623.

 

1538.

 

0.000

 

-2.8151E-21

 

-6.7464E-23

 

0.0000

 

17441.8605

 

8.1278E-24

 

699539.

 

1555.

 

0.000

 

-2.8461E-21

 

2.7736E-23

 

0.0000

 

17441.8605

 

2.8907E-24

 

717455.

 

1572.

 

0.000

 

-1.9742E-21

 

5.4411E-23

 

0.0000

 

17441.8605

 

1.9673E-25

 

735371.

 

1590.

 

0.000

 

-1.0161E-21

 

5.0653E-23

 

0.0000

 

17441.8605

 

-6.3170E-25

 

753287.

 

1607.

 

0.000

 

-2.3241E-22

 

4.1344E-23

 

0.0000

 

17441.8605

 

-4.4576E-25

 

771203.

 

1624.

 

0.000

 

4.2140E-22

 

6.7220E-24

 

0.0000

 

17441.8605

 

-3.5614E-24

 

7.4080E+08

 

 

7


--------------------------------------------------------------------------------


 

1642.

 

0.000

 

5.9055E-24

 

-1.2227E-23

 

0.0000

 

17441.8605

 

1.3682E-24

 

8.6400E+08

 

1659.

 

0.000

 

-1.1275E-24

 

-1.7125E-25

 

0.0000

 

17441.8605

 

0.0000

 

8.6400E+08

 

1676.

 

0.000

 

0.0000

 

0.0000

 

0.0000

 

17441.8605

 

0.0000

 

8.6400E+08

 

1693.

 

0.000

 

0.0000

 

0.0000

 

0.0000

 

17441.8605

 

0.0000

 

8.6400E+08

 

1711.

 

0.000

 

0.0000

 

0.0000

 

0.0000

 

17441.8605

 

0.0000

 

8.6400E+08

 

1728.

 

0.000

 

0.0000

 

0.0000

 

0.0000

 

17441.8605

 

0.0000

 

4.3200E+08

 

 

Output Verification:

Computed forces and moments are within specified convergence limits.

Output Summary for Load Case No. 1:

Pile-head deflection

=

.25000000

 

in

Computed slope at pile head

=

-.00014331

 

 

Maximum bending moment

=

-749788.23963

 

lbs-in

Maximum shear force

=

12651.09459

 

lbs

Depth of maximum bending moment

=

0.00000

 

in

Depth of maximum shear force

=

0.00000

 

in

Number of iterations

=

12

 

 

Number of zero deflection points

=

22

 

 

 

Summary of Pile Response(s)

Definition of Symbols for Pile-Head Loading Conditions:

Type 1 = Shear and Moment,

 

Y =  pile-head displacement in

Type 2 = Shear and Slope,

 

M = Pile-head Moment lbs-in

Type 3 = Shear and Rot. Stiffness,

 

V =  Pile-head Shear Force lbs

Type 4 = Deflection and Moment,

 

S =  Pile-head Slope, radians

Type 5 = Deflection and Slope,

 

R =  Rot. Stiffness of Pile-head in-lbs/rad

 

Load 
Type

 

Pile-Head 
Condition 
1

 

Pile-Head 
Condition
2

 

Axial
Load
lbs

 

Pile-Head
Deflection
in

 

Maximum
Moment 
in-lbs

 

Maximum
Shear 
lbs

 

5

 

y= .250000

 

s= 0.000

 

600000.

 

.2500000

 

-749788.

 

12651.0946

 

 

Computed Pile-head Stiffness Matrix Members
K22, K23, K32, K33 for Superstructure

Top y
in

 

Shear React. 
lbs

 

Mom. React. 
in-lbs

 

K22 
lbs/in

 

K32 
in-lbs/in

 

1.936450E-08

 

 

.02500000

 

.43024394

 

1291022.

 

22218177.

 

5.829296E-08

 

 

.07525750

 

1.29516330

 

1291022.

 

22218177.

 

9.239215E-08

 

 

.11928031

 

2.05278526

 

1291022.

 

22218177.

 

1.165859E-07

 

 

.15051500

 

2.59032660

 

1291022.

 

22218177.

 

1.353521E-07

 

 

.17474250

 

3.00727606

 

1291022.

 

22218177.

 

1.506851E-07

 

 

.19453781

 

3.34794856

 

1291022.

 

22218177.

 

1.636490E-07

 

 

.21127451

 

3.63598307

 

1291022.

 

22218177.

 

1.748789E-07

 

 

.22577250

 

3.88548990

 

1291022.

 

22218177.

 

1.847843E-07

 

 

.23856063

 

4.10557053

 

1291022.

 

22218177.

 

1.936450E-07

 

 

.25000000

 

4.30243936

 

1291022.

 

22218177.

 

 

8


--------------------------------------------------------------------------------


 

Top Rota.
rad

 

Shear React.
lbs

 

Mom. React.
in-lbs

 

K23
lbs/rad

 

K33
in-lbs/rad

 

 

 

 

 

 

 

 

 

 

 

 

1.306001E-08

 

 

.29016960

 

10.00000015

 

22218177.

 

7.656963E+08

 

3.931454E-08

 

 

.87349753

 

30.10299957

 

22218177.

 

7.656963E+08

 

6.231208E-08

 

 

1.38446083

 

47.71212547

 

22218177.

 

7.656963E+08

 

7.862909E-08

 

 

1.74699506

 

60.20599913

 

22218177.

 

7.656963E+08

 

9.128555E-08

 

 

2.02819845

 

69.89700043

 

22218177.

 

7.656963E+08

 

1.016266E-07

 

 

2.25795835

 

77.81512504

 

22218177.

 

7.656963E+08

 

1.103699E-07

 

 

2.45221758

 

84.50980400

 

22218177.

 

7.656963E+08

 

1.179436E-07

 

 

2.62049258

 

90.30899870

 

22218177.

 

7.656963E+08

 

1.246242E-07

 

 

2.76892165

 

95.42425094

 

22218177.

 

7.656963E+08

 

1.306001E-07

 

 

2.90169598

 

100.00000000

 

22218177.

 

7.656963E+08

 

 

K22 = abs(Shear Reaction/Top y)

K23 = abs(Shear Reaction/Top Rotation)

K32 = abs(Moment Reaction/Top y)

K33 = abs(Moment Reaction/Top Rotation)

Pile-head Deflection vs. Pile Length

Boundary Condition Type 5, Deflection and Slope

Deflection

=

.25000 

 

in

Slope

=

.00000

 

 

Axial Load

=

600000.

 

lbs

 

   Pile
Length
in

 

Pile Head 
Deflection 
in

 

Maximum 
Moment 
in-lbs

 

Maximum 
Shear 
lbs

 

1728.000

 

.25000000

 

-749788.23963

 

12651.09459

 

1641.600

 

.25000000

 

-760076.45931

 

12780.63888

 

1555.200

 

.25000000

 

-754072.09816

 

12675.93226

 

1468.800

 

.25000000

 

-746529.38460

 

12548.17648

 

1382.400

 

.25000000

 

-753578.16323

 

12635.66526

 

1296.000

 

.25000000

 

-758912.48385

 

12704.63951

 

1209.600

 

.25000000

 

-750082.48483

 

12560.71878

 

1123.200

 

.25000000

 

-753020.36329

 

12588.61963

 

1036.800

 

.25000000

 

-754016.76754

 

12588.97810

 

  950.400

 

.25000000

 

-752931.09666

 

12564.76632

 

 

The analysis ended normally.

9


--------------------------------------------------------------------------------


Lateral Deflection (in)

[g192001kp27i001.jpg]


--------------------------------------------------------------------------------


Unfactored Bending Moment (in-kips)

[g192001kp27i002.jpg]


--------------------------------------------------------------------------------


Shear Force (kips)

[g192001kp27i003.jpg]


--------------------------------------------------------------------------------


Mobilized Soil Reaction (lbs/in)

[g192001kp27i004.jpg]


--------------------------------------------------------------------------------


LPILE Plus for Windows, Version 5.0 (5.0.30)

Analysis of Individual Piles and Drilled Shafts
Subjected to Lateral Loading Using the p-y Method

(c) 1985-2007 by Ensoft, Inc.
All Rights Reserved

This program is licensed to:

Chris Bosy
Weaver Boos Consultants, Inc.

Path to file locations:

 

K:\Employee Folders\ L.K. Laffin\L-pile\

Name of input data file:

 

Mt Vernon-18in.lpd

Name of output file:

 

Mt Vernon-18in.lpo

Name of plot output file:

 

Mt Vernon-18in.lpp

Name of runtime file:

 

Mt Vernon-18in.lpr

 

Time and Date of Analysis

Date: May 9, 2007                              Time: 10:20:9

Problem Title

Dry Mill Ethanol Plant

Program Options

Units used in Computations - US Customary Units: Inches, Pounds

Basic Program Options:

Analysis Type 1:

·                             Computation of Lateral Pile Response Using
user-specified Constant EI

Computation Options:

·                             Only internally-generated p-y curves used in
analysis

·                             Analysis does not use p-y multipliers (individual
pile or shaft action only)

·                             Analysis assumes no shear resistance at pile tip

·                             Analysis includes automatic computation of
pile-top deflection vs. pile embedment length

·                             Analysis includes computation of foundation
stiffness matrix elements

·                             Output pile response for full length of pile

·                             Analysis assumes no soil movements acting on pile

·                             No additional p-y curves to be computed at
user-specified depths

Solution Control Parameters:

·          Number of pile increments

=

100

 

 

1


--------------------------------------------------------------------------------


 

·          Maximum number of iterations allowed

=

100

 

 

·          Deflection tolerance for convergence

=

1.0000E-05

 

in

·          Maximum allowable deflection

=

1.0000E+02

 

in

 

Printing Options:

·                             Values of pile-head deflection, bending moment,
shear force, and soil reaction are printed for full length of pile.

·                             Printing increment (spacing of output points)
=          1

Pile Structural Properties and Geometry

Pile Length

=

1200.00

 

in

Depth of ground surface below top of pile

=

.00

 

in

Slope angle of ground surface

=

.00

 

deg.

 

Structural properties of pile defined using 2 points

Point

 

Depth
X
in

 

Pile
Diameter
in

 

Moment of
Inertia
in**4

 

Pile
Area
sq. in

 

Modulus of
Elasticity
lbs/sq.in

 

1

 

0.0000

 

18.00000000

 

5153.0000

 

254.5000

 

3600000.

 

2

 

1200.0000

 

18.00000000

 

5153.0000

 

254.5000

 

3600000.

 

 

Soil and Rock Layering Information

The soil profile is modelled using 6 layers

Layer 1 is soft clay, p-y criteria by Matlock, 1970

Distance from top of pile to top of layer

=

.000

 

in

Distance from top of pile to bottom of layer

=

132.000

 

in

 

Layer 2 is soft clay, p-y criteria by Matlock, 1970

Distance from top of pile to top of layer

=

132.000

 

in

Distance from top of pile to bottom of layer

=

240.000

 

in

 

Layer 3 is stiff clay with water-induced erosion

Distance from top of pile to top of layer

=

240.000

 

in

Distance from top of pile to bottom of layer

=

324.000

 

in

p-y subgrade modulus k for top of soil layer

=

.000

 

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

.000

 

lbs/in**3

 

NOTE: Internal default values for p-y subgrade modulus will be computed for the
above soil layer.

Layer 4 is stiff clay with water-induced erosion

Distance from top of pile to top of layer

=

324.000

 

in

Distance from top of pile to bottom of layer

=

708.000

 

in

p-y subgrade modulus k for top of soil layer

=

.000

 

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

.000

 

lbs/in**3

 

NOTE: Internal default values for p-y subgrade modulus will be computed for the
above soil layer.

Layer 5 is stiff clay with water-induced erosion

Distance from top of pile to top of layer

=

708.000

 

in

Distance from top of pile to bottom of layer

=

960.000

 

in

 

2


--------------------------------------------------------------------------------


 

p-y subgrade modulus k for top of soil layer

=

.000

 

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

.000

 

lbs/in**3

 

NOTE: Internal default values for p-y subgrade modulus will be computed for the
above soil layer.

Layer 6 is sand, p-y criteria by Reese et al., 1974

Distance from top of pile to top of layer

=

960.000

 

in

Distance from top of pile to bottom of layer

=

1200.000

 

in

p-y subgrade modulus k for top of soil layer

=

60.000

 

lbs/in**3

p-y subgrade modulus k for bottom of layer

=

60.000

 

lbs/in**3

 

(Depth of lowest layer extends                .00 in below pile tip)

Effective Unit Weight of Soil vs. Depth

Distribution of effective unit weight of soil with depth is defined using 12
points

Point
No.

 

Depth x
in

 

Eff. Unit Weight
lbs/in**3

 

1

 

 

.00

 

.07100

 

2

 

 

132.00

 

.07100

 

3

 

 

132.00

 

.07100

 

4

 

 

240.00

 

.07100

 

5

 

 

240.00

 

.07100

 

6

 

 

324.00

 

.07100

 

7

 

 

324.00

 

.07100

 

8

 

 

708.00

 

.07100

 

9

 

 

708.00

 

.07100

 

10

 

 

960.00

 

.07100

 

11

 

 

960.00

 

.07200

 

12

 

 

1200.00

 

.07200

 

 

Shear Strength of Soils

Distribution of shear strength parameters with depth defined using 12 points

Point
No.

 

Depth x
in

 

Cohesion c
lbs/in**2

 

Angle of Friction
Deg.

 

E50 or
k_rm

 

RQD
%

 

1

 

 

.000

 

4.17000

 

.00

 

—

 

—

 

2

 

 

132.000

 

4.17000

 

.00

 

—

 

—

 

3

 

 

132.000

 

2.78000

 

.00

 

—

 

—

 

4

 

 

240.000

 

2.78000

 

.00

 

—

 

—

 

5

 

 

240.000

 

6.94000

 

.00

 

—

 

—

 

6

 

 

324.000

 

6.94000

 

.00

 

—

 

—

 

7

 

 

324.000

 

9.72000

 

.00

 

—

 

—

 

8

 

 

708.000

 

9.72000

 

.00

 

—

 

—

 

9

 

 

708.000

 

8.33000

 

.00

 

—

 

—

 

10

 

 

960.000

 

8.33000

 

.00

 

—

 

—

 

11

 

 

960.000

 

.00000

 

30.00

 

—

 

—

 

12

 

 

1200.000

 

.00000

 

30.00

 

—

 

—

 

 

3


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Notes:

(1)                     Cohesion = uniaxial compressive strength for rock
materials.

(2)                     Values of E50 are reported for clay strata.

(3)                     Default values will  be generated for E50 when input
values are 0.

(4)                     RQD and k_rm are reported only for weak rock strata.

Loading Type

Static loading criteria was used for computation of p-y curves

Pile-head Loading and Pile-head Fixity Conditions

Number of loads specified = 1

Load Case Number 1

Pile-head boundary conditions are Displacement and slope (BC Type 5)

Deflection at pile head

=

.250

in

Slope at pile head

=

.000

in/in

Axial  load at pile head

=

200000.000

lbs

 

Computed Values of Load Distribution and Deflection for Lateral Loading for Load
Case Number 1

Pile-head boundary conditions are Displacement and slope (BC Type 5)

Specified deflection at pile head

= 

.250000

in

Specified slope at pile head

= 

 0.000E+00

in/in

Specified axial load at pile head

=

 200000.000

lbs

 

4


--------------------------------------------------------------------------------


 

Depth
X
in

 

Deflect.
y 
in

 

Moment
M
lbs-in

 

Shear
V
lbs

 

Slope
S
Rad.

 

Total
Stress
lbs/in**2

 

Soil Res.
c
lbs/in

 

Es*h
F/L
lbs/in

 

0.000

 

.250000

 

-1124338.

 

19810.4281

 

0.0000

 

2749.5736

 

-92.5569

 

2221.3665

 

12.000

 

.245636

 

-893553.

 

18508.3490

 

-.0006527

 

2346.4939

 

-108.5059

 

5300.8122

 

24.000

 

.234336

 

-677005.

 

17119.0223

 

-.0011606

 

1968.2811

 

-123.0498

 

6301.1944

 

36.000

 

.217781

 

-477125.

 

15565.1827

 

-.0015339

 

1619.1801

 

-135.9234

 

7489.5497

 

48.000

 

.197522

 

-296078.

 

13868.2056

 

-.0017840

 

1302.9706

 

-146.9061

 

8924.9407

 

60.000

 

.174965

 

-135725.

 

12051.8839

 

-.0019237

 

1022.9058

 

-155.8142

 

10686.5481

 

72.000

 

.151354

 

2401.1467

 

10142.0130

 

-.0019668

 

790.0484

 

-162.4976

 

12883.5014

 

84.000

 

.127762

 

117124.

 

8166.0079

 

-.0019281

 

990.4180

 

-166.8366

 

15670.0623

 

96.000

 

.105079

 

207640.

 

6152.5459

 

-.0018231

 

1148.5100

 

-168.7404

 

19270.1042

 

108.000

 

.084008

 

273536.

 

4131.2349

 

-.0016675

 

1263.6001

 

-168.1447

 

24018.4029

 

120.000

 

.065060

 

314794.

 

2132.3340

 

-.0014772

 

1335.6594

 

-165.0054

 

30434.3788

 

132.000

 

.048556

 

331802.

 

338.2212

 

-.0012680

 

1365.3656

 

-134.0134

 

33119.7898

 

144.000

 

.034627

 

328998.

 

-922.0200

 

-.0010543

 

1360.4673

 

-76.0268

 

26346.9302

 

156.000

 

.023252

 

314734.

 

-1777.6549

 

-.0008461

 

1335.5558

 

-66.5790

 

34359.7602

 

168.000

 

.014321

 

290395.

 

-2517.0331

 

-.0006504

 

1293.0460

 

-56.6507

 

47470.1477

 

180.000

 

.007643

 

257447.

 

-3132.6982

 

-.0004732

 

1235.5009

 

-45.9602

 

72158.1686

 

192.000

 

.002964

 

217482.

 

-3609.6625

 

-.0003196

 

1165.6986

 

-33.5339

 

135757.

 

204.000

 

-2.67E-05

 

172350.

 

-3803.4764

 

-.0001935

 

1086.8727

 

1.2316

 

553047.

 

216.000

 

-.001680

 

127127.

 

-3629.9523

 

-9.6635E-05

 

1007.8892

 

27.6891

 

197809.

 

228.000

 

-.002346

 

85694.5792

 

-3278.0281

 

-2.7800E-05

 

935.5249

 

30.9649

 

158392.

 

240.000

 

-.002347

 

48587.9168

 

-2778.1057

 

1.5631E-05

 

870.7161

 

52.3555

 

267694.

 

252.000

 

-.001971

 

18945.0121

 

-2052.9128

 

3.7474E-05

 

818.9431

 

68.5100

 

417151.

 

264.000

 

-.001448

 

-861.8652

 

-1289.5755

 

4.3323E-05

 

787.3599

 

58.7129

 

486713.

 

276.000

 

-.000931

 

-12212.7502

 

-654.8048

 

3.9094E-05

 

807.1849

 

47.0822

 

606828.

 

288.000

 

-.000509

 

-16764.8328

 

-163.4086

 

2.9722E-05

 

815.1353

 

34.8171

 

820317.

 

300.000

 

-.000218

 

-16277.2204

 

182.0345

 

1.9035E-05

 

814.2837

 

22.7567

 

1254211.

 

312.000

 

-5.25E-05

 

-12487.3716

 

385.5379

 

9.7311E-06

 

807.6645

 

11.1605

 

2551402.

 

324.000

 

1.58E-05

 

-7071.0193

 

407.5388

 

3.4052E-06

 

798.2045

 

-7.4937

 

5685839.

 

336.000

 

2.92E-05

 

-2722.7848

 

278.4147

 

2.3754E-07

 

790.6101

 

-14.0270

 

5757839.

 

348.000

 

2.15E-05

 

-390.2059

 

131.5339

 

-7.6931E-07

 

786.5361

 

-10.4532

 

5829839.

 

360.000

 

1.08E-05

 

437.7226

 

37.0326

 

-7.5394E-07

 

786.6191

 

-5.2971

 

5901839.

 

372.000

 

3.42E-06

 

502.1950

 

-4.9707

 

-4.4994E-07

 

786.7317

 

-1.7035

 

5973839.

 

384.000

 

-2.82E-08

 

320.5845

 

-15.1064

 

-1.8382E-07

 

786.4145

 

.0142243

 

6045839.

 

396.000

 

-9.90E-07

 

140.5246

 

-11.9932

 

-3.4684E-08

 

786.1001

 

.5046443

 

6117839.

 

408.000

 

-8.61E-07

 

32.9153

 

-6.3017

 

2.1413E-08

 

785.9121

 

.4439380

 

6189839.

 

420.000

 

-4.76E-07

 

-10.8180

 

-2.1479

 

2.8560E-08

 

785.8735

 

.2483542

 

6261839.

 

432.000

 

-1.75E-07

 

-18.7715

 

-.1029181

 

1.8990E-08

 

785.8874

 

.0924772

 

6333839.

 

 

5


--------------------------------------------------------------------------------


 

444.000

 

-2.02E-08

 

-13.3792

 

.5166021

 

8.5910E-09

 

785.8780

 

.0107761

 

6405839.

 

456.000

 

3.10E-08

 

-6.4143

 

.4809274

 

2.1890E-09

 

785.8658

 

-.0167219

 

6477839.

 

468.000

 

3.23E-08

 

-1.8474

 

.2746530

 

-4.8312E-10

 

785.8578

 

-.0176571

 

6549839.

 

480.000

 

1.94E-08

 

.1796854

 

.1045381

 

-1.0225E-09

 

785.8549

 

-.0106954

 

6621839.

 

492.000

 

7.81E-09

 

.6663916

 

.0142298

 

-7.4888E-10

 

785.8558

 

-.0043560

 

6693839.

 

504.000

 

1.41E-09

 

.5247957

 

-.0166725

 

-3.6361E-10

 

785.8555

 

-.0007944

 

6765839.

 

516.000

 

-9.18E-10

 

.2679966

 

-.0183018

 

-1.0719E-10

 

785.8551

 

.0005228

 

6837839.

 

528.000

 

-1.16E-09

 

.0860665

 

-.0111448

 

7.3295E-12

 

785.8548

 

.0006700

 

6909839.

 

540.000

 

-7.42E-10

 

.0004858

 

-.0045358

 

3.5324E-11

 

785.8546

 

.0004315

 

6981839.

 

552.000

 

-3.16E-10

 

-.0229630

 

-.0008331

 

2.8054E-11

 

785.8547

 

.0001856

 

7053839.

 

564.000

 

-6.83E-11

 

-.0196427

 

.0005242

 

1.4273E-11

 

785.8547

 

4.0562E-05

 

7125839.

 

576.000

 

2.67E-11

 

-.0104509

 

.0006713

 

4.5401E-12

 

785.8546

 

-1.6037E-05

 

7197839.

 

588.000

 

4.07E-11

 

-.0035522

 

.0004273

 

1.1039E-14

 

785.8546

 

-2.4630E-05

 

7269839.

 

600.000

 

2.70E-11

 

-.0001946

 

.0001804

 

-1.2008E-12

 

785.8546

 

-1.6520E-05

 

7341839.

 

612.000

 

1.18E-11

 

.0007844

 

3.7454E-05

 

-1.0100E-12

 

785.8546

 

-7.3127E-06

 

7413839.

 

624.000

 

2.76E-12

 

.0007091

 

-1.6754E-05

 

-5.2697E-13

 

785.8546

 

-1.7219E-06

 

7485839.

 

636.000

 

-8.11E-13

 

.0003848

 

-2.4020E-05

 

-1.7314E-13

 

785.8546

 

5.1082E-07

 

7557839.

 

648.000

 

-1.40E-12

 

.0001335

 

-1.5633E-05

 

-5.4940E-15

 

785.8546

 

8.8702E-07

 

7629839.

 

660.000

 

-9.43E-13

 

9.6687E-06

 

-6.6799E-06

 

4.0809E-14

 

785.8546

 

6.0518E-07

 

7701839.

 

672.000

 

-4.16E-13

 

-2.7023E-05

 

-1.4332E-06

 

3.5196E-14

 

785.8546

 

2.6928E-07

 

7773839.

 

684.000

 

-9.82E-14

 

-2.4896E-05

 

5.6777E-07 1

 

1.8404E-14

 

785.8546

 

6.4207E-08

 

7845839.

 

696.000

 

2.60E-14

 

-1.3485E-05

 

8.5002E-07

 

5.9901E-15

 

785.8546

 

-1.7165E-08

 

7917839.

 

708.000

 

4.56E-14

 

-4.5241E-06

 

5.5212E-07

 

1.6541E-16

 

785.8546

 

-3.2486E-08

 

8556473.

 

720.000

 

3.00E-14

 

-2.3457E-07

 

2.2784E-07

 

-1.3737E-15

 

785.8546

 

-2.1560E-08

 

8628473.

 

732.000

 

1.26E-14

 

9.5064E-07

 

4.3709E-08

 

-1.1421E-15

 

785.8546

 

-9.1281E-09

 

8700473.

 

744.000

 

2.57E-15

 

8.1992E-07

 

-2.2350E-08

 

-5.6946E-16

 

785.8546

 

-1.8817E-09

 

8772473.

 

756.000

 

-1.08E-15

 

4.1696E-07

 

-2.8878E-08

 

-1.6940E-16

 

785.8546

 

7.9386E-10

 

8844473.

 

768.000

 

-1.49E-15

 

1.2767E-07

 

-1.7465E-08

 

6.7527E-18

 

785.8546

 

1.1083E-09

 

8916473.

 

780.000

 

-9.15E-16

 

-2.2237E-09

 

-6.7026E-09

 

4.7327E-17

 

785.8546

 

6.8539E-10

 

8988473.

 

792.000

 

-3.56E-16

 

-3.3419E-08

 

-9.7873E-10

 

3.5799E-17

 

785.8546

 

2.6859E-10

 

9060473.

 

804.000

 

-5.59E-17

 

-2.5885E-08

 

8.8787E-10

 

1.6618E-17

 

785.8546

 

4.2507E-11

 

9132473.

 

816.000

 

4.31E-17

 

-1.2190E-08

 

9.4459E-10

 

4.3029E-18

 

785.8546

 

-3.3054E-11

 

9204473.

 

 

6


--------------------------------------------------------------------------------


 

828.000

 

4.74E-17

 

-3.2357E-09

 

5.2634E-10

 

-6.8633E-19

 

785.8546

 

-3.6654E-11

 

9276473.

 

840.000

 

2.66E-17

 

4.4552E-10

 

1.8199E-10

 

-1.5888E-18

 

785.8546

 

-2.0739E-11

 

9348473.

 

852.000

 

9.28E-18

 

1.1397E-09

 

1.3824E-11

 

-1.0761E-18

 

785.8546

 

-7.2888E-12

 

9420473.

 

864.000

 

7.95E-19

 

7.8245E-10

 

-3.3682E-11

 

-4.5439E-19

 

785.8546

 

-6.2893E-13

 

9492473.

 

876.000

 

-1.62E-18

 

3.3346E-10

 

-2.9705E-11

 

-9.3463E-20

 

785.8546

 

1.2918E-12

 

9564473.

 

888.000

 

-1.45E-18

 

6.9970E-11

 

-1.4978E-11

 

3.7021E-20

 

785.8546

 

1.1628E-12

 

9636473.

 

900.000

 

-7.32E-19

 

-2.6180E-11

 

-4.4462E-12

 

5.1185E-20

 

785.8546

 

5.9239E-13

 

9708473.

 

912.000

 

-2.20E-19

 

-3.6985E-11

 

1.8212E-13

 

3.0755E-20

 

785.8546

 

1.7899E-13

 

9780473.

 

924.000

 

5.90E-21

 

-2.1957E-11

 

1.2270E-12

 

1.1691E-20

 

785.8546

 

-4.8443E-15

 

9852473.

 

936.000

 

6.10E-20

 

-7.5923E-12

 

8.9537E-13

 

2.1340E-21

 

785.8546

 

-5.0430E-14

 

9924473.

 

948.000

 

5.71E-20

 

-4.7806E-13

 

3.0731E-13

 

-4.7623E-22

 

785.8546

 

-4.7581E-14

 

9996473.

 

960.000

 

4.95E-20

 

-2.1465E-13

 

1.8678E-14

 

-7.0027E-22

 

785.8546

 

-5.2437E-16

 

126999.

 

972.000

 

4.03E-20

 

-2.6414E-14

 

1.2798E-14

 

-7.7824E-22

 

785.8546

 

-4.5564E-16

 

135639.

 

984.000

 

3.09E-20

 

9.6248E-14

 

7.8376E-15

 

-7.5566E-22

 

785.8546

 

-3.7114E-16

 

144279.

 

996.000

 

2.22E-20

 

1.6532E-13

 

3.9153E-15

 

-6.7106E-22

 

785.8546

 

-2.8258E-16

 

152919.

 

1008.

 

1.48E-20

 

1.9344E-13

 

1.0273E-15

 

-5.5502E-22

 

785.8546

 

-1.9877E-16

 

161559.

 

1020.

 

8.85E-21

 

1.9263E-13

 

-9.1880E-16

 

-4.3015E-22

 

785.8546

 

-1.2558E-16

 

170199.

 

1032.

 

4.44E-21

 

1.7345E-13

 

-2.0693E-15

 

-3.1175E-22

 

785.8546

 

-6.6168E-17

 

178839.

 

1044.

 

1.37E-21

 

1.4447E-13

 

-2.5949E-15

 

-2.0892E-22

 

785.8546

 

-2.1437E-17

 

187479.

 

1056.

 

-5.74E-22

 

1.1218E-13

 

-2.6672E-15

 

-1.2591E-22

 

785.8546

 

9.3851E-18

 

196119.

 

1068.

 

-1.65E-21

 

8.1059E-14

 

-2.4420E-15

 

-6.3414E-23

 

785.8546

 

2.8152E-17

 

204759.

 

1080.

 

-2.10E-21

 

5.3872E-14

 

-2.0494E-15

 

-1.9773E-23

 

785.8546

 

3.7277E-17

 

213399.

 

1092.

 

-2.12E-21

 

3.1968E-14

 

-1.5899E-15

 

7.9907E-24

 

785.8546

 

3.9308E-17

 

222039.

 

1104.

 

-1.90E-21

 

1.5675E-14

 

-1.1344E-15

 

2.3400E-23

 

785.8546

 

3.6609E-17

 

230679.

 

1116.

 

-1.56E-21

 

4.6298E-15

 

-7.2776E-16

 

2.9968E-23

 

785.8546

 

3.1167E-17

 

239319.

 

1128.

 

-1.19E-21

 

-1.9348E-15

 

-3.9382E-16

 

3.0839E-23

 

785.8546

 

2.4490E-17

 

247959.

 

1140.

 

-8.23E-22

 

-4.9699E-15

 

-1.4133E-16

 

2.8606E-23

 

785.8546

 

1.7591E-17

 

256599.

 

1152.

 

-4.99E-22

 

-5.4641E-15

 

3.0342E-17

 

2.5231E-23

 

785.8546

 

1.1022E-17

 

265239.

 

1164.

 

-2.17E-22

 

-4.3628E-15

 

1.2620E-16

 

2.2053E-23

 

785.8546

 

4.9545E-18

 

273879.

 

1176.

 

3.06E-23

 

-2.5412E-15

 

1.5160E-16

 

1.9820E-23

 

785.8546

 

-7.2089E-19

 

282519.

 

1188.

 

2.59E-22

 

-8.1948E-16

 

1.0963E-16

 

1.8733E-23

 

785.8546

 

-6.2744E-18

 

291159.

 

1200.

 

4.80E-22

 

0.0000

 

0.0000

 

1.8468E-23

 

785.8546

 

-1.1997E-17

 

149900.

 

 

7


--------------------------------------------------------------------------------


 

Output Verification:

Computed forces and moments are within specified convergence limits.

 

Output Summary for Load Case No.

 

1:

 

 

 

 

Pile-head deflection

 

=

.25000000

 

in

 

Computed slope at pile head

 

=

-.00007464

 

 

 

Maximum bending moment

 

=

-1124338.

 

lbs-in

 

Maximum shear force

 

=

19810.42808

 

lbs

 

Depth of maximum bending moment

 

=

0.00000

 

in

 

Depth of maximum shear force

 

=

0.00000

 

in

 

Number of iterations

 

=

   13

 

 

 

Number of zero deflection points

 

=

14

 

 

 

 

Summary of Pile Response(s)

Definition of Symbols for Pile-Head Loading Conditions:

 

Type 1 = Shear and Moment,

 

y = pile-head displacment in

 

Type 2 = Shear and Slope,

 

M = Pile-head Moment lbs-in

 

Type 3 = Shear and Rot. Stiffness,

 

V = Pile-head Shear Force lbs

 

Type 4 = Deflection and Moment,

 

S = Pile-head Slope, radians

 

Type 5 = Deflection and Slope,

 

R = Rot. stiffness of Pile-head in-lbs/rad

 

 

Load 
Type

 

Pile-Head
Condition
1

 

Pile-Head
Condition
2

 

Axial
Load
lbs

 

Pile-Head
Deflection
in

 

Maximum
Moment
in-lbs

 

Maximum
Shear
lbs

 

5

 

y= .250000

 

S=0.000

 

200000.

 

.2500000

 

-1124338.

 

19810.4281

 

 

Computed Pile-head Stiffness Matrix Members
K22, K23, K32, K33 for Superstructure

Top y 
in

 

Shear React. 
lbs

 

Mom. React.
 in-lbs

 

K22
lbs/in

 

K32
 in-lbs/in

 

 

 

 

 

 

 

 

 

 

 

1.859054E-08

 

.02500000

 

.48633790

 

1344770.

 

26160504.

 

5.596310E-08

 

.07525750

 

1.46402294

 

1344770.

 

26160504.

 

8.869942E-08

 

.11928031

 

2.32042145

 

1344770.

 

26160504.

 

1.119262E-07

 

.15051500

 

2.92804587

 

1344770.

 

26160504.

 

1.299423E-07

 

.17474250

 

3.39935599

 

1344770.

 

26160504.

 

1.446625E-07

 

.19453781

 

3.78444439

 

1344770.

 

26160504.

 

1.571083E-07

 

.21127451

 

4.11003199

 

1344770.

 

26160504.

 

1.678893E-07

 

.22577250

 

4.39206881

 

1344770.

 

26160504.

 

1.773988E-O7

 

.23856063

 

4.64084291

 

1344770.

 

26160504.

 

1.859054E-07

 

.25000000

 

4.86337892

 

1344770.

 

26160504.

 

 

8


--------------------------------------------------------------------------------


 

Top Rota.
rad

 

Shear React. 
lbs

 

Mom. React.
 in-lbs

 

K23
Ibs/rad

 

K33
in-lbs/rad

 

9.986907E-09

 

.26126251

 

10.00000015

 

26160504.

 

1.001311E+09

 

3.006358E-08

 

.78647852

 

30.10299957

 

26160504.

 

1.001311E+09

 

4.764965E-08

 

1.24653896

 

47.71212547

 

26160504.

 

1.001311E+09

 

6.012717E-08

 

1.57295703

 

60.20599913

 

26160504.

 

1.001311E+09

 

6.980548E-08

 

1.82614657

 

69.89700043

 

26160504.

 

1.001311E+09

 

7.771324E-08

 

2.03301747

 

77.81512504

 

26160504.

 

1.001311E+09

 

8.439915E-08

 

2.20792434

 

84.50980400

 

26160504.

 

1.001311E+09

 

9.019075E-08

 

2.35943555

 

90.30899870

 

26160504.

 

1.001311E+09

 

9.529931E-08

 

2.49307791

 

95.42425094

 

26160504.

 

1.001311E+09

 

9.986906E-08

 

2.61262508

 

100.00000

 

26160504.

 

1.001311E+09

 

--------------------------------------------------------------------------------

K22

=

 

abs (Shear Reaction/Top y)

 

K23

=

 

abs (Shear Reaction/Top Rotation)

 

K32

=

 

abs (Moment Reaction/Top y)

 

K33

=

 

abs (Moment Reaction/Top Rotation)

 

 

Pile-head Deflection vs. Pile Length

Boundary Condition Type 5, Deflection and Slope

Deflection

 

=

 

.25000

 

 in

 

Slope

 

=

 

 .00000

 

 

 

Axial Load

 

=

 

  200000.

 

 lbs

 

 

Pile
Length 
in

 

Pile Head 
Deflection
 in

 

Maximum 
Moment
 in-lbs

 

Maximum
 Shear 
lbs

 

1200.000

 

.25000000

 

-1124338.

 

19810.42808

 

1140.000

 

.25000000

 

-1120801.

 

19747.70084

 

1080.000

 

.25000000

 

-1127272.

 

19836.03347

 

1020.000

 

.25000000

 

-1116311.

 

19660.20842

 

  960.000

 

.25000000

 

-1119949.

 

19710.22334

 

  900.000

 

.25000000

 

-1121815.

 

19729.75818

 

  840.000

 

.25000000

 

-1121935.

 

19722.48509

 

  780.000

 

.25000000

 

-1119797.

 

19683.69636

 

  720.000

 

.25000000

 

-1127681.

 

19792.87201

 

  660.000

 

.25000000

 

-1131032.

 

19837.64107

 

 

The analysis ended normally.

9


--------------------------------------------------------------------------------


Lateral Deflection (in)

[g192001kp31i001.jpg]


--------------------------------------------------------------------------------


Unfactored Bending Moment (in-kips)

[g192001kp31i002.jpg]


--------------------------------------------------------------------------------


Shear Force (kips)

[g192001kp31i003.jpg]


--------------------------------------------------------------------------------


Mobilized Soil Reaction (lbs/in)

[g192001kp31i004.jpg]


--------------------------------------------------------------------------------


GUIDELINES, AUGERED CAST-IN-PLACE (ACIP) PILE SPECIFICATION1

TABLE OF CONTENTS

1.0

General

1

 

 

 

 

 

1.1

Scope

 

1

 

 

 

 

1.2

Pile Contractor Qualifications

 

1

 

 

 

 

1.3

System Description

 

1

 

 

 

 

1.4

Site Conditions

 

1

 

 

 

 

1.5

Submittals

 

1

 

 

1.5.1

Working Drawings/Documents

 

1

 

 

 

 

1.5.2

Records

 

2

 

 

1.6

1.6 Installation Inspection and Testing

 

2

 

 

 

1.6.1

Installation

 

2

 

 

 

 

1.6.2

Pile Inspector

 

3

 

 

 

 

1.6.3

Grout Sampling and Testing

 

3

 

 

 

 

1.6.4

Contractor Obligations

 

3

 

 

 

2.0

Products

 

3

 

 

 

 

2.1

Pile Materials

 

 

3

 

 

 

 

2.1.1

Grout

 

 

3

 

 

 

 

 

2.1.2

Reinforcing

 

 

4

 

 

 

 

2.2

Equipment

 

 

5

 

 

 

 

2.2.1

Augering Equipment

 

 

5

 

 

 

 

 

2.2.2

Mixing and Pumping Equipment

 

 

5

 

 

 

 

 

2.2.3

Automated Monitoring Equipment (AME)

 

 

6

 

 

 

 

2.3

Testing Materials

 

 

6

 

 

 

 

2.3.1

Load Test Instrumentation

 

 

6

 

 

 

 

 

2.3.2

Materials Associated with NDT

 

 

6

 

 

 

 

 

3.0

Installation

 

 

6

 

 

 

 

3.1

Pre-Construction Meeting

 

 

6

 

 

 

 

 

3.2

Indicator Piles

 

 

6

 

--------------------------------------------------------------------------------

(1)    Augered Cast-In-Place Pile Manual, Prepared by the Augered Cast-In-Place
Pile Committee of The Deep Foundations Institute, Hawthorne, NJ, Second Edition,
2003.

i


--------------------------------------------------------------------------------


 

3.3

Pile Load Tests

6

 

 

 

3.4

Installation Procedure

6

 

 

 

3.4.1

Tolerance

6

 

 

 

3.4.2

Lengths

7

 

 

 

3.4.3

Bottom Plug

7

 

 

 

3.4.4

Auger Rate

7

 

 

 

3.4.5

Refusal

7

 

 

 

3.4.6

Expelling Bottom Plug

7

 

 

 

3.4.7

Grout Head/Ratio

7

 

 

 

3.4.8

Redrilling

7

 

 

 

3.4.9

Auger Withdrawal/Rotation

8

 

 

 

3.4.10

Spoils

8

 

 

 

3.4.11

Reinforcement

8

 

 

 

3.4.12

Adjacent Piles

8

 

 

 

3.5

Obstructions

8

 

 

 

3.6

Pile Completion

8

 

 

 

3.7

Post-Construction Testing

9

 

 

 

3.8

Pile Acceptance

9

 

 

 

4.0

Payment

9

 

ii


--------------------------------------------------------------------------------


1.0  GENERAL

1.1      Scope

The Pile Contractor shall furnish all labor, materials, tools and equipment
necessary for furnishing, installing, and testing Augered Cast-In-Place (ACIP)
piles as shown on the Contract Drawings and as specified herein.

1.2      Pile Contractor Qualifications

The ACIP piles shall be installed by an experienced Pile Contractor who, upon
request of the Architect/Engineer, shall submit evidence of successful ACIP pile
installation under similar job and subsurface conditions, including a job
supervisor who shall have a minimum of five years of method specific experience.

1.3      System Description

ACIP piles shall be constructed by rotating a continuous-flight, hollow-shaft
auger into the ground to the specified pile depth, embedment into the bearing
stratum, or until the specified refusal criteria is satisfied. Grout shall then
be injected through the auger shaft, as the auger is withdrawn, to exert a
positive upward grout pressure as well as a positive lateral pressure on the
soil surrounding the grout-filled pile hole. The specified reinforcement is then
typically installed to complete the pile installation.

1.4      Site Conditions

a.                         The Pile Contractor shall examine the areas and
conditions under which piles are to be installed and notify the General
Contractor and/or Architect/Engineer in writing of conditions detrimental to the
proper and timely completion of the work.

b.                        Protection: Protect structures, underground utilities,
and other construction from damage caused by pile installation.

1.5      Submittals

1.5.1 Working Drawings/Documents

Before commencing work, the Pile Contractor shall submit the following for
review/approval by the Architect/Engineer.

a.                         Description of the pile drilling and grout pumping
equipment to be utilized.

b.                        Proposed pile grout mix design and descriptions of
materials to be used. These descriptions shall be sufficiently detailed to
indicate compliance with the specifications, and include either: 1) laboratory
tests of trial mixes made with the proposed materials, or 2) laboratory tests of
the proposed mix used on previous projects. Provide delivery

1


--------------------------------------------------------------------------------


tickets identifying product/name and/or mix code for use in verifying material
delivered in the field.

c.                         Proposed pile reinforcement configuration and means,
method, and sequence of installation (if applicable). Include: method of
centralizing reinforcement within grouted shaft, type and size of device, and
locations of reinforcement.

d.                        A pile identification plan referencing the structural
plans showing the location and a numbering system to identify each individual
pile.

e.                         If pile load tests are specified, a dimensioned
sketch of the loading arrangement, including sizes of primary members, data on
resting and measuring equipment including required current jack, dial gauge,
and/or load cell and monitoring instrumentation calibrations. Include load
testing methods, loading schedule and duration.

f.                           If specified for the project, a description of the
proposed automated monitoring equipment (AME) to measure and record drilling
progress during the augering phase, and incremental volume pumped during the
grouting phase.

g.                        If specified for the project, a description of the
method of non-destructive testing (NDT) to be performed on selected ACIP piles.

1.5.2   Records

a.                         Records shall be kept for each pile installed. Such
records shall include, at a minimum: project name and number, Pile Contractor,
pile location and design pile capacity, pile diameter, tip elevation, drilling
ground surface elevation, total and incremental volume of grout placed, amount
of water (if any) added to the ready mix grout truck at the job site, pile
reinforcing steel, and any unusual occurrences during the pile installation.

b.                        Submit copies of the installation record of each pile
no later than the morning of the next working day after the pile was placed.
“Problem piles” should be reported as soon as the problem is detected, whatever
it is, so that the situation can be immediately rectified and
redrilling/regrouting or replacement piles can be addressed.

c.                         Load test reports shall be prepared in accordance
with the applicable ASTM and/or governing Code Standards.

1.6      Installation Inspection and Testing

1.6.1   Installation

The ACIP pile installation work shall be subject to quality control inspection
and testing. At a minimum, the pile installation shall be inspected, and the
grout shall be sampled and tested.

2


--------------------------------------------------------------------------------


1.6.2   Pile Inspector

The Inspector will observe the pile installation operation and report the
observation results. Report records shall include the information identified in
Section 1.5.2.

1.6.3   Grout Sampling and Testing

Grout shall be sampled and tested by a qualified Testing Agency to verify the
grout’s compressive strength. The number of samples and schedule of tests shall
be outlined in Paragraph 2.1.1.f, herein.

1.6.4   Contractor Obligations

The Pile Contractor shall cooperate with the Inspector and the Testing Agency
personnel in the performance of their work. The presence of the
Inspection/Testing personnel shall in no way relieve the Pile Contractor of his
obligation to perform the pile installation in accordance with the Contract
Drawings and these Specifications.

2.0  PRODUCTS

2.1      Pile Materials

2.1.1   Grout

a.                         Portland Cement – Portland cement shall conform to
current ASTM standards, designation C150.

b.                        Mineral Admixture – Mineral admixture, if used, shall
be flyash or natural pozzolan which can combine with the lime liberated during
the process of hydration of Portland cement to form compounds containing
cementitious properties. The material shall conform to ASTM C618, Class C or
Class F.

c.                         Fluidifier – Fluidifier shall increase the fluidity
of the mixture and act as a water reducing agent and retardant without adversely
impacting the design compressive strength of the grout mix.

d.                        Water – Water shall be potable, fresh, clean, and free
of sewage, oil, acid, alkali, salts, organic matter, suspended solids, or other
materials that may be detrimental to the grout. Recycled/reclaimed water may be
used provided its inclusion and associated temperature does not adversely impact
the design compressive strength of the mix.

e.                         Fine Aggregate – Sand utilized as fine aggregate
shall meet the requirements of ASTM C33.

f.                           Grout Mixes – The grout shall consist of Portland
cement, fine aggregate, and water, and may also contain a mineral admixture and
approved fluidifier. The components shall be

3


--------------------------------------------------------------------------------


proportioned and mixed to produce a grout capable of maintaining the solids in
suspension and being efficiently pumped. These materials shall be proportioned
to produce a hardened grout which will achieve the design strength within 28
days. The design 28-day grout strength for this project shall be 3,000 lbs/in2.
All materials shall be accurately measured as they are fed to the mixer.

Time of mixing shall be not less than one minute at the site. If agitated
continuously, the grout may be held in the mixer or agitator for a period not
exceeding two and one-half hours at grout temperatures below 70° F and for a
period not exceeding two hours at temperatures not exceeding 100° F. Grout shall
not be placed when its temperature falls below 40° F or exceeds 100° F, unless
approved procedures for cold or hot weather grouting are followed. Protect grout
from physical damage or reduced strength which could be caused by frost,
freezing action, or low temperature or from damage during high temperatures in
accordance with ACI 305/306. When ambient outdoor temperatures exceed 95° F, a
grout temperature of up to 105° F may be allowed, provided the mixing time is
reduced to 1 hour and a set retarder is added to the mix.

The grout mix shall be sampled and tested using a set of six (6) two inch cubes
for each 50 yd3 of grout placed, or at least one set for each day during which
piles are placed. A set of samples shall be taken/tested from each truck of
grout delivered during indicator pile installation. Two cubes shall be tested at
7 days, two cubes tested at 28 days, and two cubes held in reserve. Cubes shall
be cured and tested in accordance with ASTM C109. Cube specimens shall be
restrained from expansion as described in ASTM C942.

g.                        Adding Water to Grout On-Site – Adding water to the
grout on-site is sometimes necessary to provide a consistent grout mixture prior
to pumping. The amount of water that may be added to provide both consistent and
adequate flow characteristics must not compromise the specified grout strength
or, if specified, the water/cement ratio. The total amount of water required to
provide adequate flow may exceed the amount listed in the mix design. In this
case, the amount of added water should be recorded by the Testing Agency and the
Inspector, with samples taken for compression testing.

2.1.2   Reinforcing

a.                         Reinforcing bars shall conform to the requirements of
ASTM A615, Grade 60.

b.                        Reinforcing Bar Fabrication – Reinforcing steel
assemblies shall be detailed and fabricated in accordance with the latest
Standard Practice for Detailing Reinforced Concrete Structures manual (ACI 315 –
latest edition).

4


--------------------------------------------------------------------------------


c.                         Acceptable methods shall be provided to facilitate
proper centering of steel reinforcement installed in the piles.

2.2      Equipment

2.2.1 Augering Equipment

The augering equipment shall be capable of advancing the specified diameter
auger to the specified embedment within the bearing strata.

The auger flighting shall be continuous from the auger head to the top of auger
without gaps or other breaks. The auger flighting shall be uniform in diameter
throughout its length and shall be the diameter specified for the piles less a
maximum of 3 percent. The auger cutting teeth shall be regularly inspected for
wear, and shall be replaced if the above-specified reduction in diameter
tolerance occurs.

The hole through which the grout is pumped into the pile shall be located at the
bottom of the auger head below the cutting teeth.

Augers over 40 ft in length shall contain a middle guide.

The piling leads should be prevented from rotating by a stabilizing arm, by
firmly placing the bottom of the leads into the ground, or by some other
acceptable means. Leads shall be marked at one-foot intervals numbered at least
every 5 ft to facilitate measurement of auger penetration.

2.2.2 Mixing and Pumping Equipment

Only approved mixing and pumping equipment shall be used to prepare and handle
the grout. A screen to remove oversize particles shall be placed at the pump
hopper or inlet. All oil and other rust inhibitors shall be removed from mixing
drums and grout pumps. All materials shall be sufficient to produce a
homogeneous grout of the desired consistency and strength.

The grout pump shall be a positive displacement pump capable of developing
displacement pressures at the pump not less than 350 lbs/in2. The grout pump
shall be equipped with an operable pressure gauge and stroke counter in clear
view of the equipment operator. The grout pump shall be calibrated at the
beginning of the work to determine the volume of grout pumped per stroke, and
should be periodically recalibrated when deemed necessary by the Inspector
during the project. A positive method of counting grout pump strokes shall be
provided by the Pile Contractor. Such methods may include digital or mechanical
stroke counters or other acceptable methods.

5


--------------------------------------------------------------------------------


2.2.3 Automated Monitoring Equipment (AME)

Piles may be specified for installation and monitoring during installation to
obtain incremental pumped grout volumes using automated monitoring equipment
(AME).

2.3      Testing Materials

2.3.1 Load Test Instrumentation

Load test instrumentation specified to be installed in the test pile(s) shall be
identified on a drawing showing the type of instrument and elevation.

2.3.2 Materials Associated with NDT

Piles may be specified to be evaluated utilizing NDT.

3.0  INSTALLATION

3.1      Pre-Construction Meeting

A pre-construction meeting shall be held prior to ACIP pile installation
equipment mobilization at the site. The meeting shall be attended by the Owner,
the Architect/Engineer, the Designer, the Geotechnical Engineer, the Inspector,
the grout testing agency, the General Contractor, and the Pile Contractor. At
the meeting, the ACIP pile installation means/methods, inspection,
acceptance/rejection procedures, and testing procedures shall be discussed and
formalized. Any supplemental or modified procedures agreed to at the meeting
shall be documented in writing and distributed to all attendees prior to the
start of work.

3.2      Indicator Piles

There are no indicator piles required for this project.

3.3      Pile Load Tests

No load testing is required for this project.

3.4      Installation Procedure

3.4.1 Tolerance

Piles shall be located as shown on the drawings or as otherwise directed by the
Architect/Engineer. Pile centers shall be located to an accuracy of ±3 inches.
Vertical piles shall be plumb within two percent. Piles shall be installed to
within four percent of the specified incline (or “batter”) as determined by the
angle from horizontal.

6


--------------------------------------------------------------------------------


3.4.2 Lengths

The length and drilling criteria for production piles will be determined by the
Geotechnical Engineer based on his review of the indicator/probe piles
installation, reaction piles and/or test piles, and the pile load tests.

3.4.3 Bottom Plug

The hole in the bottom of the hollow stem auger shall be closed with a suitable
plug to prevent soil intrusion into the stem while being advanced into the
ground. The plug shall be removed by grout pressure or with the reinforcing bar.

3.4.4 Auger Rate

Advance the auger at a continuous rate to prevent removal of excess soil. Stop
advancement after reaching the required embedment into the bearing strata or
refusal criteria.

3.4.5 Refusal

Auger refusal is defined as a rate of auger penetration of less than 1 foot per
minute of drilling.

3.4.6 Expelling Bottom Plug

At the start of grout pumping, lift the auger 6 to 12 inches from the bottom to
facilitate expelling the tip plug. The auger shall then be lowered back down to
the previously established tip elevation.

3.4.7 Grout Head/Ratio

Prior to raising the auger, a minimum theoretical initial grout head of 5 ft
shall be pumped. Positive rotation of the auger shall be maintained at all times
during placement of the grout. The rate of grout injection and auger withdrawal
shall be coordinated to maintain:  the minimum grout head at all times, and the
total grout volume of at least 125 percent of the theoretical volume for each
pile depth increment. After grout is flowing at the ground surface from the
auger flighting, the rate of grout injection and auger withdrawal shall be
coordinated so that there is at least 100 percent of the theoretical volume for
each subsequent depth increment. If grout pumping is interrupted for any reason,
or discontinued grout or slurry return at the ground surface is observed, the
Pile Contractor shall lower the auger at least 5 ft below the level where the
interruption occurred while continuously pumping grout. The grout quantity shall
be determined by counting pump strokes and using the predetermined grout volume
per pump stroke.

3.4.8 Redrilling

If less than the specified minimum grout factor is placed in any 5-ft increment
(at least until the grout head on the auger flighting reaches the ground
surface), the auger shall be lowered 5 ft or

7


--------------------------------------------------------------------------------


to the bottom of the pile if that is less, followed by controlled auger
withdrawal while maintaining grout injection.

3.4.9 Auger Withdrawal/Rotation

Auger turning and hoisting equipment shall be provided to enable the auger’s
continuous rotation in a positive (clockwise) direction while being withdrawn at
a steady, continuous rate during grout pumping.

3.4.10 Spoils

The excess spoil that accumulates around the auger due to the drilling process
and grout injection shall be promptly cleared away.

3.4.11 Reinforcement

Pile reinforcement shall be installed immediately upon completion of the
grouting operation, and before the grout reaches its initial set; single bars
may be installed through the center of the hollow stem of augers so fitted prior
to grouting. The reinforcement shall be free of soil, auger spoil, or other
deleterious materials prior to insertion into the grouted shafts. The
reinforcement shall fall freely under its own weight to the specified level
within the shaft; vibration or pushing of the cage with equipment shall not be
undertaken unless permitted by the Architect/Engineer.

3.4.12 Adjacent Piles

Adjacent piles with six pile diameters, center to center, shall not be installed
within 12 hours of each other.

3.5      Obstructions

If non-augerable material is encountered above the desired tip elevation, such
as cobbles, boulders, rock, metal, timbers or debris which causes auger refusal
(as defined in Paragraph 3.4.5, herein), the pile shall be completed to the
depth of the non-augerable material in accordance with these specifications. The
length of such short piles shall be included in the total linear feet of pile
for payment. If required by the Architect/Engineer, additional adjacent piles
shall be placed and the length of these additional piles shall also be included
in the total linear feet of piles for payment.

3.6      Pile Completion

a.                         The level of grout in completed piles shall be
periodically inspected for settlement. Should grout settlement occur, the pile
may be filled with grout provided any deleterious materials that may have
accumulated on top of the settling grout are completely removed. The level of
grout should not be permitted to settle below the groundwater

8


--------------------------------------------------------------------------------


level prior to initial set. Special attention should be paid to inspecting the
level of grout in a completed pile while installing an adjacent pile.

b.                        Where the pile cutoff is near or above the surrounding
ground surface or above the bottom of the excavation, sleeves or casing of the
proper diameter at least 18 inches in length shall be placed around the pile
tops. Removal of fluid grout by dipping or any other means in a completed pile
prior to the grout attaining its initial set shall only be performed if approved
by the Geotechnical Engineer and if witnessed by the Inspector.

c.                         Cut off the tops of piles, square with pile axis and
at the elevations indicated by removing fresh grout from the top of the pile or
by cutting off hardened grout down to final cutoff point at any time after
initial set has occurred.

3.7      Post-Construction Testing

Completed piles or questionable piles may be specified for post-construction
non-destructive testing (NDT).

3.8      Pile Acceptance

The Architect/Engineer will evaluate the pile installation data obtained by the
Inspector, grout sampling/testing data provided by the Testing Agency, and any
supplemental information provided by the Geotechnical Engineer and determine the
acceptability of the completed piles. The Architect/Engineer will notify the
Pile Contractor if a pile is not in conformance with the specifications.

4.0  PAYMENT

The base bid shall be for the total linear feet of piles called for on the
drawings and in the specifications.  Payment for increase or decrease in actual
total pile footage installed and increase or decrease in the number of piles
installed shall be in accordance with the respective unit prices in the
Contract.  Payment for changes in the number of pile load tests shall be in
accordance with the respective unit prices in the Contract.

9


--------------------------------------------------------------------------------


[g192001kp37i001.jpg]

 

May 17, 2007
Project No. 1649352-19-05

 

 

 

Mr. Mark Coats
Regional Dry Mill Project Engineer
Aventine Renewable Energy, Inc.
1300 South Second Street
Pekin, Illinois 61554

Re:                Results of a Geophysical Investigation
Proposed Mount Vernon Dry Mill Ethanol Plant
Mount Vernon, IN

Dear Mr. Coats:

Weaver Boos Consultants, LLC (WBC) has prepared the following report to document
the procedures and findings from geophysical surveys performed at the proposed
Mount Vernon Dry Mill Ethanol Plant in Mount Vernon, Indiana. This work was
completed in general accordance with our Proposal No. P70129 dated April 9,
2007, and was authorized by you on April 16, 2007. The scope of work included
ten electrical resistivity soundings, six test pits and thermal resistivity
tests, and one seismic survey to evaluate shear wave velocities through the
Multi-channel Analysis of Surface Wave (MASW) method.  Shear wave velocities
were used to calculate the shear moduli presented in our Final Geotechnical
Exploration Report. The results of our findings are presented below.

SOIL RESISTIVITY SURVEYING

Soil resistivity measurements were recorded at ten sounding locations as shown
in Figure 1. Measurements were recorded using a four-electrode Wenner array in
general accordance with ASTM Standard G57-95a (2001) “Standard Test Method for
Field Measurement of Soil Resistvity Using the Wenner Four Electrode Method” and
IEEE No. 442-1981 “IEEE Guide for Measuring Earth Resistivity, Ground Impedance,
and Earth Surface Potentials of a Ground System”. A STING R1 Resistivity Meter
from Advanced Geosciences, Inc. was used to record the data. Apparent
resistivity values were calculated at a-spacings of 3, 6, 9, 12, and 15 ft as

Weaver Boos Consultants, LLC

Three First National Plaza
70 West Madison
Suite 4250
Chicago, Illinois 60602


--------------------------------------------------------------------------------


designated by Bibb & Associates. A minimum of three measurements were recorded
at each a-spacing; the value with lowest percent error is presented in Table 1.
Electrodes were expanded in the direction of the double-arrow shown in Figure 1.

THERMAL RESISTIVITY TESTING

Soil thermal resistivity tests were performed in general accordance with
ANSI/IEEE Standard 442-1996 “Guide to Soil Resistivity Measurements”. WBC used a
KD2 Pro Portable Thermal Properties Sensor to measure thermal resistivity in six
test pits at the locations shown in Figure 1. This instrument is in compliance
with the ANSI/IEEE standard and uses a single-needle sensor to measure the
thermal resistivity or conductivity of the medium. A 10 cm needle was used for
all measurements to conform to ASTM and IEEE standards. Two measurements were
recorded at a depth of 5 ft below ground surface approximately 15 minutes apart
to allow the needle to equilibrate between readings. The needle sensor was
inserted in a Styrofoam block between measurements. Thermal conductivity
(W/moC), thermal resistivity (cmoC/W) and volumetric specific heat (C) results
are tabulated in Table 2.

MULTI-CHANNEL ANALYSIS OF SURFACE WAVES (MASW)

Active and passive surface wave techniques were used to determine shear wave
velocity profiles (Vs) along one seismic spread near the north end of the site
(see Figure 1). Unlike former methods which utilized a source and two receivers
in three boreholes, testing with the MASW method is performed at the surface,
and relies on the dispersive character of the Rayleigh waves. The “active”
portion of data collection is similar to that of seismic refraction. Surface
waves are generated by a dynamic source, in this case a sledge hammer and steel
plate offset 20 ft from each end of the seismic line. The various wavelengths of
the surface waves were monitored by a multi-channel seismograph and 24 receivers
(4.5 Hz geophones) installed in the ground at 5 ft intervals. Each record was
recorded using a 1-second record with ½ millisecond sampling interval. The
effective exploration depth of the active test is estimated at one-half the
spread length, or approximately 50 to 60 ft below ground surface (bgs).

The “passive” portion of the data collection essentially measures the ambient
noise, i.e. surface waves generated from passing traffic, wind, etc. Geophone
spacing was increased to 10 ft, and record length was increased to 32 seconds
with a 2-millisecond sampling interval. The dispersion curve for the passive
test is defined as the lower envelope of the Rayleigh wave


--------------------------------------------------------------------------------


energy, which represents greater depths. By integrating the active and passive
tests, the method is capable of exploring depths over 100 ft bgs.

Rayleigh wave velocity is determined by the material properties (primarily shear
wave velocity) of the subsurface. The Rayleigh wave dispersion curve is obtained
by a wavefield transformation of the seismic field record, which effectively
isolates the surface wave energy from the body waves. The surface wave
dispersion curve is then modeled or inverted to obtain a shear wave velocity
profile. For this investigation, the program SurfSeis v.2.05 by the Kansas
Geological Survey was used to analyze the combined active and passive dataset.
However, wild variations observed in the near surface data were not considered
realistic, and as a result the data were also analyzed in the program
SeisImager.

The dispersion curves and shear wave velocity profiles created in both programs
are presented in Figures 2 (SurfSeis) and 3 (SeisImager). The general trends and
layer boundaries of the interpreted results are generally consistent between the
two programs, with several important differences. For example, the shallow data
(0-20 ft ± bgs) on the SeisImager inversion (see Figure 3) are more realistic
and are therefore considered more reliable that those from SurfSeis. The
dispersion curve from SeisImager also permitted slightly deeper interpretation,
and appears to show the bedrock interface at approximately 121 ft bgs. Although
the trends on the two profiles are very similar, the magnitude of interpreted
shear wave velocities appears to be greater on the SurfSeis inversion. Despite
these differences, average shear wave velocities on both profiles is greater
than 600 ft/second. Individual shear velocities for each interval are included
on the SurfSeis inversion (see Figure 2). Average shear wave velocities were
used to calculate the shear moduli, the results of which are presented in our
Final Geotechnical Exploration Report.

*                     *                     *

We were pleased to be of service to you on this project. If you have any
questions or comments, please do not hesitate to contact the undersigned at
630.717.4848.

Sincerely,

Weaver Boos Consultants, LLC

Bridget L. Sieracke
Senior Geophysicist


--------------------------------------------------------------------------------


[g192001kp37i002.jpg]


--------------------------------------------------------------------------------


[g192001kp37i003.jpg]


--------------------------------------------------------------------------------


[g192001kp37i004.jpg]


--------------------------------------------------------------------------------


Table 1:  Soil Resistivity Data

R6

 

a (ft)

 

R (ohms)

 

% error

 

apparent resistivity (ohm-ft)

 

apparent resistivity (ohm-cm)

 

3

 

 

3.728

 

0

 

70.27

 

2142.38

 

6

 

 

2.183

 

0

 

82.3

 

2509.15

 

9

 

 

1.324

 

0

 

74.89

 

2283.23

 

12

 

 

1.098

 

0

 

82.8

 

2524.39

 

15

 

 

0.906

 

0

 

85.4

 

2603.66

 

 

R7

 

a (ft)

 

R (ohms)

 

% error

 

apparent resistivity (ohm-ft)

 

apparent resistivity (ohm-cm)

 

3

 

 

3.539

 

0

 

66.7

 

2033.54

 

6

 

 

1.914

 

0

 

72.17

 

2200.30

 

9

 

 

1.301

 

0

 

73.55

 

2242.38

 

12

 

 

1.05

 

0

 

79.19

 

2414.33

 

15

 

 

0.898

 

0

 

84.66

 

2581.10

 

 

R8

 

a (ft)

 

R (ohms)

 

% error

 

apparent resistivity (ohm-ft)

 

apparent resistivity (ohm-cm)

 

3

 

 

3.471

 

0

 

65.43

 

1994.82

 

6

 

 

2.009

 

0

 

75.72

 

2308.54

 

9

 

 

1.419

 

0

 

80.26

 

2446.95

 

12

 

 

1.03

 

0

 

77.67

 

2367.99

 

15

 

 

0.861

 

0

 

81.11

 

2472.87

 

 

R9

 

a (ft)

 

R (ohms)

 

% error

 

apparent resistivity (ohm-ft)

 

apparent resistivity (ohm-cm)

 

3

 

 

3.523

 

0

 

66.41

 

2024.70

 

6

 

 

1.779

 

0

 

67.07

 

2044.82

 

9

 

 

1.271

 

0

 

71.88

 

2191.46

 

12

 

 

0.996

 

0

 

75.12

 

2290.24

 

15

 

 

0.829

 

0

 

78.11

 

2381.40

 

 

R10

 

a (ft)

 

R (ohms)

 

% error

 

apparent resistivity (ohm-ft)

 

apparent resistivity (ohm-cm)

 

3

 

 

3.56

 

0

 

67.11

 

2046.04

 

6

 

 

1.865

 

0

 

70.33

 

2144.21

 

9

 

 

1.292

 

0

 

73.04

 

2226.83

 

12

 

 

1.026

 

0

 

77.33

 

2357.62

 

15

 

 

0.844

 

0

 

79.54

 

2425.00

 

 


--------------------------------------------------------------------------------


Table 2: Thermal Conductivity Data

Location

 

Thermal Conductivity
(W/mC)

 

Thermal Resistivity
(cmC/W)

 

Volumetric
Specific Heat

 

Thermal Conductivity
(W/mC) (after 15
minutes)

 

Thermal Resistivity
(cmC/W) (after 15
minutes)

 

Volumetric Specific Heat
(after 15 minutes)

 

TP1

 

1.311

 

76.3

 

13.1

 

1.305

 

76.6

 

13.95

 

TP2

 

1.344

 

74.4

 

13

 

1.308

 

76.5

 

13.58

 

TP3

 

1.202

 

83.2

 

12.76

 

0.92

 

108.7

 

13.68

 

TP4

 

1.307

 

76.5

 

12.74

 

1.404

 

71.2

 

13.23

 

TP5

 

1.215

 

82.3

 

12.57

 

1.329

 

75.3

 

13.54

 

TP6

 

1.294

 

77.3

 

12.8

 

1.332

 

75.1

 

13.41

 

 


--------------------------------------------------------------------------------


EPC Fixed Price Contract

Exhibit E Mechanical Completion, Commissioning, Startup

Mt Vernon Ethanol

EXHIBIT E
MECHANICAL COMPLETION, COMMISSIONING, STARTUP

Definitions:

Mechanical Completion:  The completion of construction activities essential to
the safe and proper operation of the Plant in accordance with the requirements
of the Contract, as more fully listed below to the extent necessary to permit:

(i)                                     safe and sound start-up and operation of
the Plant as a fully integrated system; and

(ii)                                  successful completion and conduct of the
commissioning tests.

but excluding correction of minor non-operational matters such as painting,
landscaping and nonessential insulation. Nonessential insulation shall not
include any insulation needed for personnel safety, any insulation that
materially and negatively impacts the process or any outdoor process piping
insulation required for freeze protection.

Irrespective of the following, Mechanical Completion shall be deemed to have
occurred in the event feedstock has been introduced into the process and ethanol
has been produced.

Commissioning:  The checking, testing and preparation of the Plant for
operation, functional control loop checking, interlock testing, system purging
and utility system startups, as more fully listed below.  In general, the tasks
required for taking the Plant from Mechanical Completion and making it ready for
start-up.

Ready for Startup:  When the activities listed for Mechanical Completion and
Commissioning have occurred and the Plant is ready to mill corn at the hammer
mills.  At that time, KIEWIT will notify OWNER that the Plant is Ready for
Startup.  All paved roads must be completed before the Plant is ready for
Startup.

Startup:  Startup begins with the initial feed of raw material to the Plant,
filling of Equipment with operating material, startup and operation of
individual process stages, adjustment and optimization of operating conditions,
optimization of control loops, verification of startup, shutdown and partial
load operations.  Utility system startups (unless integrated with the processing
portions of the Plant) are a part of the Commissioning Phase.

Substantial Completion:  As defined below.

These events may not occur at the same point in time for all parts of the
Plant.  Utility systems needed for operation of the rest of the Plant may reach
Mechanical Completion, Commissioning and Startup before the main process parts
of the Plant.  Some processing areas of the Plant or sub-systems of operating
areas may reach Mechanical Completion and be Commissioned and Started up before
other parts of the Plant, for example, grain receiving and storage may be
completed and into operation, i.e., filled with grain, prior to other parts of
the Plant.  Mechanical Completion, Commissioning and

1


--------------------------------------------------------------------------------


Startup shall not be deemed to occur, however, until all portions of the Plant
meet the requirements for each such stage.

The following lists indicate the activities or events, which take place in each
of the phases described.

Mechanical Completion

·                                          Inspection of all equipment to check
that erected facilities conform to construction drawings and Contract
specifications.

·                                          Non-operating field leak tests or
field pressure tests on piping and field-fabricated equipment as required by the
Contract specifications, disposing of test media on site at a location specified
by OWNER, and removal of test blinds and restoring systems to “ready for
operation” condition.

·                                          Removal of all temporary supports,
bracing or other foreign objects.

·                                          Inspection of all vessels and columns
to ensure proper installation of all internals.

·                                          Field inspection of all shop
fabricated equipment.

·                                          Line flushing as part of
hydrotesting.

·                                          Check to ensure that all baseplates
and soleplates are level and properly grouted.

·                                          Check pipe hangers, supports, guides
and pipe specialties, and remove all shipping and erection bracing.

·                                          Check piping installation to insure
all fittings and other materials have been installed in accordance with
construction drawings and contract specifications. This includes but is not
limited to checking that proper gaskets have been installed, flange bolts are
tight, all drain and vent valves have been installed, drain and vent valves have
plugs and/or locks where required, control valves and flow meters are installed
with the proper direction of flow and have pneumatic air lines installed, steam
traps are installed, air filters are installed, etc.

·                                          Check alignment of all piping fit-up
with equipment to avoid excessive nozzle loading and pipe stresses.

·                                          Insulation for process purposes.

·                                          Install Lubricants and seal liquids.

·                                          Check rotating machinery for correct
direction of rotation and for freedom of moving parts.

·                                          Check cold alignments on rotating
equipment.

·                                          Schedule the services of factory
representatives for equipment or other items as required.

·                                          Electrical and Instrumentation
installed

Commissioning

·                                          Test burners.

·                                          Dry out castables, refractory and
brickwork according to the manufacturer’s instructions (if not yet completed).

2


--------------------------------------------------------------------------------


·                                          Perform all equipment conditioning
and run-in activities as required by manufacturer’s specifications including but
not limited to boiler chemical boil-out, molecular sieve dry-out, air
compressor/air dryer run-in, etc.

·                                          Regenerate media as required.

·                                          Test refrigeration systems and
low-temperature units in cold condition.

·                                          Check thermal expansions.

·                                          Check safety valves and re-adjust and
re-certify, if required.

·                                          Check supports, suspensions and
flexibility for thermal expansion.

·                                          Verify start-up strainers removed, or
in place as required.

·                                          Check flange connections for
tightness.

·                                          Clean y-strainers and condensate
drains.

·                                          Start-up instrument and control
loops, check interaction of indicators and control loops.

·                                          Start-up analyzers.

·                                          Report and adjust limit values for
alarm and control systems.

·                                          Coordinate punch list work.

·                                          Check calibration.

·                                          Check fuse size.

Startup

·                                          Observe all safety procedures
including personnel protective gear, work permits and entry permits.

·                                          Start-up in accordance with operating
manuals and manufacturer’s instructions

·                                          Verify sealing fluid flow.  Observe
seal pot levels to be sure seal leaks are not occurring.

·                                          Observe operation to be sure
lubrication is maintained.

·                                          Observe operation to be sure
alignment is maintained.

·                                          Make operating noise measurements.

·                                          Verify operating capacities.

·                                          Check supports, stops, spring hangers
and expansion joints for hot operation.

·                                          Check flanges for tightness and make
hot pull-ups, as required.

·                                          Blow down y-strainers and condensate
drains regularly.

·                                          Check amperage for critical (process)
motors to verify design electrical loads.

·                                          Optimize control loop parameters.

·                                          Adjust and calibrate on-line
analyzers such as conductivity and pH.

Substantial Completion

Substantial Completion shall be achieved when it is determined that the
following conditions have been met:

3


--------------------------------------------------------------------------------


·                                          The Plant has achieved output of
merchantable ethanol product at *** of the Nameplate capacity *** gallons per
year of undenatured ethanol) for a continuing period of *** without any material
operational defects, based on a *** day year.

·                                          The Plant has achieved and continues
to satisfy the requirements for achievement of Mechanical Completion, and no
outage for repairs or refurbishment is known to be required in order to permit
the Plant to continue operating at the performance levels demonstrated for
Substantial Completion, as the only work remaining to be performed by KIEWIT
(other than the performance of any additional Performance Tests in order to
demonstrate improved performance of the Plant for Final Acceptance) will be the
Punch List items and any right to cure (under Section 7.6 of the Contract) that
can be performed without unreasonably interfering with Plant operation;

·                                          All permits required to be obtained
by KIEWIT and necessary for the safe operation of the Project as set forth in
the EPC Contract have been obtained;

·                                          All training of OWNER employees
necessary for the safe operation of the Project has been completed and certified
to by KIEWIT and manual provided to OWNER;

·                                          There are no conditions (i) which
preclude the Plant from achieving Startup, (ii) the absence of which creates any
occupational hazard or hazard to the Work, or (iii) which would materially
affect or unreasonably interrupt or interfere with the operability, safety, or
mechanical integrity of the Plant in accordance with good industry practices.

Threshold

The Threshold shall be achieved when it is determined that the following
conditions have been met:

·                                          The Plant has achieved output of
merchantable ethanol product at *** of the Nameplate capacity *** gallons per
year of undenatured ethanol) for a continuing period of *** without any material
operational defects, based on a *** day year.

·                                          The Plant has achieved and continues
to satisfy the requirements for achievement of Mechanical Completion, and no
outage for repairs or refurbishment is known to be required in order to permit
the Plant to continue operating at the performance levels demonstrated for the
Threshold, as the only work remaining to be performed by KIEWIT (other than the
performance of any additional Performance Tests in order to demonstrate improved
performance of the Plant for Final Acceptance) will be the Punch List items and
any right to cure (under Section 7.6 of the Contract) that can be performed
without unreasonably interfering with Plant operation;

·                                          All permits required to be obtained
by KIEWIT and necessary for the safe operation of the Project as set forth in
the EPC Contract have been obtained;

·                                          All training necessary for the safe
operation of the Project has been completed and manual provided to OWNER;

·                                          There are no conditions (i) which
preclude the Plant from achieving Startup, (ii) the absence of which creates any
occupational hazard or hazard to the Work, or (iii) which would materially
affect or unreasonably interrupt or interfere with the

4


--------------------------------------------------------------------------------


operability, safety, or mechanical integrity of the Plant in accordance with
good industry practices.

5


--------------------------------------------------------------------------------


Exhibit F - Project Schedule

Mount Vernon, IN - 113mgpy***

Revised 05/29/2007

 

Area

 

Discipline / Item

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project

 

Project Award (LNTP) ***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NTP ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permit Received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Engineering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Procurement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-up Complete ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Grading

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech/Elect Support

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U/G Pipe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U/G Ductbank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piperack Area

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distillation &
Dehydration Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Building &
Fermentation Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Evaporation &
Dryer Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utility Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cooling Tower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL

 

Final Grade/Roadway

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scaffolding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tank Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grain Handling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DDGS Storage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Painting - Sub

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insulation - Sub

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-up

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area

 

Discipline / Item

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project

 

Project Award (LNTP) ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NTP ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permit Received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Engineering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Procurement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-up Complete  ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Grading

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech/Elect Support

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U/G Pipe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U/G Ductbank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piperack Area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distillation & Dehydration Areas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Building & Fermentation Areas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Evaporation & Dryer Areas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utility Areas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cooling Tower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL

 

Final Grade/Roadway

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scaffolding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tank Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grain Handling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DDGS Storage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Painting - Sub

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insulation - Sub

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-up

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area

 

Discipline / Item

 

***

 

 

 

 

 

***

 

***

 

***

 

 

 

 

 

***

 

***

 

***

 

Project

 

Project Award (LNTP) ***

 

 

 

 

 

 

 

 

 

NTP ***

 

 

 

 

 

 

 

 

 

Permit Received

 

 

 

 

 

 

 

 

 

Engineering

 

 

 

 

 

 

 

 

 

Procurement

 

 

 

 

 

 

 

 

 

Start-up Complete ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

 

 

 

 

 

 

 

 

 

 

Site Grading

 

 

 

 

 

 

 

 

 

Piling

 

 

 

 

 

 

 

 

 

Mech/Elect Support

 

 

 

 

 

 

 

 

 

U/G Pipe

 

 

 

 

 

 

 

 

 

U/G Ductbank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piperack Area

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distillation & Dehydration Areas

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Building & Fermentation Areas

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Evaporation & Dryer Areas

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utility Areas

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

Cooling Tower

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL

 

Final Grade/Roadway

 

 

 

 

 

 

 

 

 

Scaffolding

 

 

 

 

 

 

 

 

 

Tank Erection

 

 

 

 

 

 

 

 

 

Grain Handling

 

 

 

 

 

 

 

 

 

DDGS Storage

 

 

 

 

 

 

 

 

 

Painting - Sub

 

 

 

 

 

 

 

 

 

Insulation - Sub

 

 

 

 

 

 

 

 

 

Start-up

 

 

 

 

 

 

 

 

1


--------------------------------------------------------------------------------


PARENT GUARANTY

                                    , a                                    
corporation (“Owner”), and                                     , a
                                     company (“Contractor”) entered into a
                                                        agreement dated
                                    , 20     , (the “Agreement”).

WHEREAS, Owner is a wholly-owned subsidiary of                              , a
                        corporation (the “Guarantor”); and

WHEREAS, Guarantor will derive direct and indirect benefit from Owner entering
into the Agreement; and

WHEREAS, as a condition to Contractor’s entering into the Agreement Contractor
requires that Guarantor execute this Parent Guaranty

NOW THEREFORE, Guarantor agrees as follows:

1.                                       Guarantor irrevocably guarantees the
full and timely performance by Owner of all its obligations, terms, provisions,
conditions, and stipulations under the Agreement, as now or hereafter amended
(the “Obligations”), and hereby undertakes that if Owner shall in any respect
fail to pay, perform and observe all of the Obligations of the Agreement,
Guarantor shall (i) pay or perform or have paid or performed all Obligations as
required by the Agreement, without any requirement that Contractor first proceed
against Owner, and (ii) reimburse Contractor for any expenses incurred in
enforcing its rights under this Parent Guaranty against Guarantor, in each case
upon five (5) business days following Guarantor’s receipt of written notice of
Owner’s failure to pay or perform an Obligation, or an itemization of such
expenses incurred.  This Parent Guaranty constitutes a guarantee of payment when
due and not of collection.

2.                                       The obligations of Guarantor under this
Parent Guaranty shall be primary, absolute and unconditional obligations of
Guarantor, independent of the obligations of Owner, shall not be subject to any
counterclaim, set-off, deduction, diminution, abatement, recoupment, suspension,
deferment, reduction or defense based upon any claim Guarantor may have against
Owner.  To the fullest extent permitted by applicable law this Parent Guaranty
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by:

(a)                                  any termination, amendment or modification
of or deletion from or addition to or other change in the Agreement or any other
instrument or agreement applicable to any of the parties to the Agreement;

(b)                                 any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to Owner, Guarantor, Contractor or any other person or any of their
respective

1


--------------------------------------------------------------------------------


properties or creditors, or any action taken by any trustee or receiver or by
any court in any such proceeding;

(c)                                  any merger or consolidation of Owner or
Guarantor into or with any other corporation, or any sale, lease or transfer of
any of the assets of Owner or Guarantor to any other person;

(d)                                 any change in the ownership of any interests
of Owner or any change in the relationship between Owner and Guarantor, or any
termination of such relationship;

(e)                                  any failure of Owner to conform with any
provision of the Agreement or any other agreement; or

(f)                                    any failure or delay on the part of
Contractor to enforce any right under the Agreement.

3.                                       The Guarantor unconditionally waives,
to the extent permitted by applicable law,

(a)                                  notice of any of the matters referred to in
Section 2;

(b)                                 notice to Guarantor of any breach or default
with respect to the Agreement or any other notice that may be required, by
statute, rule of law or otherwise, to preserve any rights of Contractor against
the Guarantor;

(c)                                  any requirement to exhaust any remedies;

(d)                                 any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety or which might otherwise limit recourse against Guarantor.

4.                                       This Parent Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, to Contractor is rescinded, invalidated, declared to be
fraudulent or preferential, or must otherwise be returned, refunded, repaid or
restored by Contractor upon the insolvency, bankruptcy, dissolu­tion,
liquidation or reorganization of Owner or Guarantor or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Owner or any substantial part of its property, or
otherwise, all as though such payments had not been made.

5.                                       Guarantor agrees that any and all
present and future debts or obligations of any nature whether arising in
connection herewith or otherwise of Owner to Guarantor are subordinated to the
claims of Contractor with respect to the Agreement.  Guarantor agrees to be
bound by any findings of fact or final award or judgment (rendered under
arbitration or otherwise) made against Owner under the Agreement, or any
settlement reached by Contractor and Owner.

2


--------------------------------------------------------------------------------



6.                                       THE OBLIGATIONS OF GUARANTOR SET FORTH
HEREIN CONSTITUTE THE FULL RECOURSE OBLIGATIONS OF GUARANTOR ENFORCEABLE AGAINST
IT TO THE FULL EXTENT OF ALL ITS ASSETS AND PROPERTIES.

7.                                       This Parent Guaranty shall be binding
upon Guarantor and its successors and assigns.

8.                                       This Parent Guaranty shall be governed
by, and construed and interpreted in accordance with the law of the State of New
York.  Venue for any action to enforce this Parent Guaranty shall be in a court
of competent jurisdiction in New York.  Both parties to this Parent Guaranty
waive all rights to a trial by jury in any action arising out of or relating to
the Parent Guaranty.

9.                                       This Parent Guaranty and the terms,
covenants and conditions hereof shall be binding upon Guarantor and its
successors and shall inure to the benefit of Contractor and its successors and
assigns.  Guarantor shall not be permitted to assign or transfer any of its
rights or obligations under this Parent Guaranty, except pursuant to a merger or
consolidation in which (i) Guarantor is the survivor, or (ii) the surviving
entity, if not Guarantor, is organized under the laws of the United States or a
state thereof and explicitly assumes all obligations of Guarantor under this
Parent Guaranty.

10.                                 Notwithstanding any other provision of this
Parent Guaranty, Guarantor’s undertakings and obligations hereunder with respect
to the Agreement are derivative of and not in excess of the Owner’s obligations
under the Agreement and the Guarantor retains all rights, claims, defenses, and
limitations of liability possessed by Owner under the terms of the Agreement or
arising from the parties’ performance or failure to perform thereunder and shall
be entitled to assert any contractual defenses that would have been available to
the Owner under the Agreement, except that no defense previously raised by Owner
which has been fully adjudicated, determined or settled in accordance with the
terms of the Agreement may be raised by Guarantor, and no cure period previously
used by Owner may be used or relied upon by Guarantor.

IN WITNESS WHEREOF, Guarantor has caused this Parent Guaranty to be signed in
the name and on behalf of Guarantor by its authorized representative as of this
                 day of                                      , 20    .

By

 

 

 

 

 

Title

 

 

3


--------------------------------------------------------------------------------


Exhibit H - Air Permit Summary Table

Mt. Vernon

Stack Description

 

Stack Height

 

Type

 

Limit per Stack

 

Method

Grain Receiving Baghouses

 

50 ft*

 

PM/PM10

 

0.0015 gr/dscf

 

EPA Method 5 - Front Half Only

Corn Storage Bin Vent Filters

 

154 ft*

 

PM/PM10

 

0.0015 gr/dscf

 

EPA Method 5 - Front Half Only

Surge Bin Vent Filters

 

87 ft*

 

PM/PM10

 

0.0015 gr/dscf

 

EPA Method 5 - Front Half Only

Hammermill Baghouses

 

45 ft*

 

PM/PM10

 

0.0015 gr/dscf

 

EPA Method 5 - Front Half Only

DDGS Reclaim Baghouses

 

17 ft*

 

PM/PM10

 

0.0015 gr/dscf

 

EPA Method 5 - Front Half Only

Fermentation (CO2) Scrubbers

 

45 ft

 

PM/PM10

 

0.0006 gr/dscf

 

EPA Method 5 - Front Half Only

 

 

 

 

VOC

 

150.0 ppmvd as Carbon

 

EPA Method 25a Calibrated to Propane

 

 

 

 

HAP

 

20.0 ppmvd for combined HAPs

 

EPA Method 18 - Speciated - Consisting of Formaldehyde, Methanol, Acetaldehyde,
and Acrolein

Regenerative Thermal Oxidizers

 

90 ft

 

PM/ PM10

 

0.014 gr/dscf

 

EPA Method 5 - Front Half Only

 

 

 

 

NOx

 

0.0431 lb/MMBtu(2)

 

EPA Method 7E

 

 

 

 

SOx

 

4.38 lb/hr

 

EPA Method 6

 

 

 

 

CO

 

8.93 lb/hr

 

EPA Method 10

 

 

 

 

VOC

 

50.0 ppmvd as Carbon

 

EPA Method 25a Calibrated to propane

Boilers

 

45 ft

 

NOx

 

0.02 lb/MMBtu

 

EPA Method 7E

 

 

 

 

CO

 

0.02 lb/MMBtu

 

EPA Method 10

 

 

 

 

VOC

 

0.002 lb/MMBtu

 

EPA Method 25a Calibrated to propane

Denatured Ethanol Loadout Flares

 

30 ft

 

VOC

 

* lb/hr

 

EPA Method 25a Calibrated to propane

 

 

 

 

VOC

 

98% Control Efficiency

 

EPA Method 25a Calibrated to propane

Cooling Tower

 

min 25 ft

 

Flow

 

37,600 gpm (per tower)

 

 

 

 

 

 

Drift

 

0.0005 percent

 

Manufacturer’s Guarantee

 

--------------------------------------------------------------------------------

* Pending final scope definition

Notes

(1) If actual air permit limitations are less restrictive, values stated in the
above table shall be modified to the values stated in the air permit.

(2) If actual air permit limitations are more restrictive, Kiewit will be
entitled to a change order for modification to design or purchase of additional
equipment if agreed to be achievable by all parties.


--------------------------------------------------------------------------------


PARENT GUARANTY

                                  , a                                  
corporation (“Contractor”), and                                         , a
                                         company (“Client”) entered into a
                                                                                
agreement dated                                         , 20    , (the
“Agreement”).

WHEREAS, Contractor is a wholly-owned subsidiary of
                                  , a                                   
corporation (the “Guarantor”); and

WHEREAS, Guarantor will derive direct and indirect benefit from Contractor
entering into the Agreement; and

WHEREAS, as a condition to Client’s entering into the Agreement Client requires
that Guarantor execute this Parent Guaranty.

NOW THEREFORE, Guarantor agrees as follows:

1.                                       Guarantor irrevocably guarantees the
full and timely performance by Contractor of all its obligations, terms,
provisions, conditions, and stipulations under the Agreement, as now or
hereafter amended (the “Obligations”), and hereby undertakes that if Contractor
shall in any respect fail to pay, perform and observe all of the Obligations of
the Agreement, Guarantor shall (i) pay or perform or have paid or performed all
Obligations as required by the Agreement, without any requirement that Client
first proceed against Contractor, and (ii) reimburse Client for any expenses
incurred in enforcing its rights under this Parent Guaranty against Guarantor,
in each case upon five (5) business days following Guarantor’s receipt of
written notice of Contractor’s failure to pay or perform an Obligation, or an
itemization of such expenses incurred.  This Parent Guaranty constitutes a
guarantee of payment when due and not of collection.

2.                                       The obligations of Guarantor under this
Parent Guaranty shall be primary, absolute and unconditional obligations of
Guarantor, independent of the obligations of Contractor, shall not be subject to
any counterclaim, set-off, deduction, diminution, abatement, recoupment,
suspension, deferment, reduction or defense based upon any claim Guarantor may
have against Contractor.  To the fullest extent permitted by applicable law this
Parent Guaranty shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by:

(a)                                  any termination, amendment or modification
of or deletion from or addition to or other change in the Agreement or any other
instrument or agreement applicable to any of the parties to the Agreement;

(b)                                 any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to Contractor, Guarantor, Client or any other person or any of their
respective

1


--------------------------------------------------------------------------------


properties or creditors, or any action taken by any trustee or receiver or by
any court in any such proceeding;

(c)                                  any merger or consolidation of Contractor
or Guarantor into or with any other corporation, or any sale, lease or transfer
of any of the assets of Contractor or Guarantor to any other person;

(d)                                 any change in the ownership of any interests
of Contractor or any change in the relationship between Contractor and
Guarantor, or any termination of such relationship;

(e)                                  any failure of Contractor to conform with
any provision of the Agreement or any other agreement; or

(f)                                    any failure or delay on the part of
Client to enforce any right under the Agreement.

3.                                       The Guarantor unconditionally waives,
to the extent permitted by applicable law,

(a)                                  notice of any of the matters referred to in
Section 2;

(b)                                 notice to Guarantor of any breach or default
with respect to the Agreement or any other notice that may be required, by
statute, rule of law or otherwise, to preserve any rights of Client against the
Guarantor;

(c)                                  any requirement to exhaust any remedies;

(d)                                 any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety or which might otherwise limit recourse against Guarantor.

4.                                       This Parent Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, to Client is rescinded, invalidated, declared to be fraudulent
or preferential, or must otherwise be returned, refunded, repaid or restored by
Client upon the insolvency, bankruptcy, dissolu­tion, liquidation or
reorganization of Contractor or Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Contractor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

5.                                       Guarantor agrees that any and all
present and future debts or obligations of any nature whether arising in
connection herewith or otherwise of Contractor to Guarantor are subordinated to
the claims of Client with respect to the Agreement.  Guarantor agrees to be
bound by any findings of fact or final award or judgment (rendered under
arbitration or otherwise) made against Contractor under the Agreement, or any
settlement reached by Client and Contractor.

2


--------------------------------------------------------------------------------



6.                                       THE OBLIGATIONS OF GUARANTOR SET FORTH
HEREIN CONSTITUTE THE FULL RECOURSE OBLIGATIONS OF GUARANTOR ENFORCEABLE AGAINST
IT TO THE FULL EXTENT OF ALL ITS ASSETS AND PROPERTIES.

7.                                       This Parent Guaranty shall be binding
upon Guarantor and its successors and assigns.

8.                                       This Parent Guaranty shall be governed
by, and construed and interpreted in accordance with the law of the State of New
York.  Venue for any action to enforce this Parent Guaranty shall be in a court
of competent jurisdiction in New York.  Both parties to this Parent Guaranty
waive all rights to a trial by jury in any action arising out of or relating to
the Parent Guaranty.

9.                                       This Parent Guaranty and the terms,
covenants and conditions hereof shall be binding upon Guarantor and its
successors and shall inure to the benefit of Client and its successors and
assigns.  Guarantor shall not be permitted to assign or transfer any of its
rights or obligations under this Parent Guaranty, except pursuant to a merger or
consolidation in which (i) Guarantor is the survivor, or (ii) the surviving
entity, if not Guarantor, is organized under the laws of the United States or a
state thereof and explicitly assumes all obligations of Guarantor under this
Parent Guaranty.

10.                                 Notwithstanding any other provision of this
Parent Guaranty, Guarantor’s undertakings and obligations hereunder with respect
to the Agreement are derivative of and not in excess of the Contractor’s
obligations under the Agreement and the Guarantor retains all rights, claims,
defenses, and limitations of liability possessed by Contractor under the terms
of the Agreement or arising from the parties’ performance or failure to perform
thereunder and shall be entitled to assert any contractual defenses that would
have been available to the Contractor under the Agreement, except that no
defense previously raised by Contractor which has been fully adjudicated,
determined or settled in accordance with the terms of the Agreement may be
raised by Guarantor, and no cure period previously used by Contractor may be
used or relied upon by Guarantor.

IN WITNESS WHEREOF, Guarantor has caused this Parent Guaranty to be signed in
the name and on behalf of Guarantor by its authorized representative as of this
                day of                                           , 20    .

By

 

 

 

 

 

Title

 

 

3


--------------------------------------------------------------------------------


EXHIBIT “J”

Parcel # 1, 2, 3, 4, 5, 6 Port of Indiana – Southwind Maritime Center, Posey
County, Black Township, Mt. Vernon, IN


--------------------------------------------------------------------------------


Exhibit K

Notice to Proceed

Dated                                     

Project:

 

Owner:

 

 

 

Mt Vernon, Indiana

 

Aventine Renewable Energy-Mt Vernon, LLC

 

Contract:

Engineering, Procurement and Construction Services Fixed Price Contract dated
May        , 2007

Contractor:

Kiewit Energy Company

Contractor’s Address:

7906 North Sam Houston Parkway, Suite 300

Houston, TX 77064  USA

Attn:  Mike Casey, Sr. VP

This will serve as your formal Notice to Proceed under the above Contract. The
date hereof shall be the Date of Commencement as defined in the Contract.

Aventine Renewable Energy-Mt Vernon, LLC

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 


--------------------------------------------------------------------------------


Exhibit L

Mt. Vernon Responsible Party Permit Matrix

Permit

 

Responsible Party

 

Comments

Electrical Construction Permit

 

Kiewit Energy

 

as applicable

Flammable Tank Permit

 

Kiewit Energy

 

as applicable

Temporary Construction Permits (construction trailers and temporary warehouse)

 

Kiewit Energy

 

as applicable

Pressure Vessel Certification

 

Kiewit Energy

 

as applicable

Boiler Certificate

 

Kiewit Energy

 

as applicable

State “Plan Checks” through the state of Indiana Code Official.

 

Kiewit Energy

 

Includes Class 1 structure, flammable liquid tanks, and sprinkler systems.

 

1


--------------------------------------------------------------------------------


Exhibit M

Mt. Vernon Responsible Party Permit Matrix

 

Permit

 

Responsible Party

 

Date Required

 

Comments

Air Permits

 

Aventine

 

June 30, 2007

 

Final emission locations to be matched by Kiewit as closely as possible to the
draft air permit. Not all emission points will be matched exaclty.

All NPDES permits (includes construction and operating permits for all fluid
streams including ponds, process water, storm water, etc.)

 

Aventine

 

Note 1

 

Aventine to provide assumptions for Kiewit to proceed on engineering and design.

Notice of Intent

 

Aventine

 

Note 1

 

Required before soil disturbance

Any rezoning required

 

Aventine

 

Note 1

 

 

Any Special Use Permits

 

Aventine

 

Note 1

 

 

Stormwater Pollution Prevention Plan/Stormwater Management Plan

 

Aventine

 

Note 1

 

IDEM

Wastewater Facility Construction Permit

 

Aventine

 

Note 1

 

as applicable

Water Permits

 

Aventine

 

Note 1

 

as applicable

Any Approvals on Rail and Road Crossings

 

Aventine

 

Note 1

 

 

Improvement Location Permit

 

Aventine

 

Note 1

 

If applicable

All City/County/Port/Local Permits not specifically mentioned

 

Aventine

 

Note 1

 

 

Building Permit

 

Aventine

 

Note 1

 

 

Grain Handling Permit

 

Aventine

 

Note 1

 

 

Grain Elevator permit

 

Aventine

 

Note 1

 

as applicable

FAA Permit on Tall Structures

 

Aventine

 

Note 1

 

FAA

Alcohol Sales Permit

 

Aventine

 

Note 1

 

TTB

Risk Management Plan

 

Aventine

 

Note 1

 

EPA

Site Security Plan

 

Aventine

 

Note 1

 

Homeland Defense

Emergency Planning Community Right to Know Act

 

Aventine

 

Note 1

 

Fire Department (as applicable)

PSM Program/ PHA

 

Aventine

 

Note 1

 

OSHA

Spill Prevention Control Countermeasure Plan

 

Aventine

 

Note 1

 

EPA

Toxic Release Inventory

 

Aventine

 

Note 1

 

EPA

Grain Receiving/Grain loadout scales

 

Aventine

 

Note 1

 

 

Ethanol loadout flow meter

 

Aventine

 

Note 1

 

 

 

Note 1. As requried to support Kiewit’s construction schedule

 

1


--------------------------------------------------------------------------------


Exhibit “O”

Mt Vernon Project

Construction Hold Points for Inspection

[g192001ko21i001.gif]

Hold point item

 

Inspected by:

 

Inspect for:

Foundations and footings

 

Aventine,
Posey County Building Commission

 

Footings, re-bar, and floor drains before pouring concrete

Framing, Roofing

 

Posey County Building Commission

 

Building structure

Building Insulation

 

Posey Count Building Commission

 

Inspect installation

Plumbing

 

Posey County Building Commission

 

Inspect installation

HVAC

 

Posey County Building Commission

 

Inspect installation

Masonry / Concrete

 

Posey County Building Commission

 

Inspect installation

Plant roads and parking lot

 

Aventine

 

Paving sub-base before paving

Electrical duct banks and vaults

 

Vectren,
Posey County Building Commission

 

Inspect terminations and splices

Electrical substation terminations

 

Vectren,
Posey County Building Commission

 

Inspect electrical terminations at sub-stations

Electrical transformers and switchgear

 

Vectren,
Posey County Building Commission

 

Inspect installation

Building electrical installation

 

Indiana State Fire Marshal,
Posey County Building Commission

 

Fire marshal inspection

Grounding grid

 

Aventine

 

Connections to structural steel and/or re-bar
Inspect grounding grid installation before covering

City water piping

 

Mt Vernon Water Works Department

 

Piping installation and connections to city water including backflow preventer
and isolation valves

Sanitary sewer piping

 

Mt Vernon Waste Water Treatment

 

Piping installation and connections to municipal sewer, lift stations (if any)

Natural gas piping

 

Natural gas provider

 

Piping installation and connection to substation

Storm sewer piping

 

Posey County Building Commission,
Posey County Area Soil and Water Office

 

Piping installation and lift stations (if any)

Fire water piping

 

Indiana State Fire Marshal

 

Piping installation and vaults

 

May 25, 2007

 

By: MSC

 

 

 

1


--------------------------------------------------------------------------------


 

Hold point item

 

Inspected by:

 

Inspect for:

Fire sprinkler systems

 

Indiana State Fire Marshal

 

Piping and sprinkler installation

Fire alarm systems

 

Indiana State Fire Marshal

 

Test alarms

Boilers

 

Indiana Boiler Inspector and/or insurance provider

 

Pre-startup installation inspection

Telecommunications wiring

 

Telecommunications Provider

 

Conduit, connections, and vaults

Underground piping

 

Aventine,
Posey County Building Commission

 

Piping installation of any process or utility underground piping for
installation

Flammable storage tank

 

Indiana State Fire Marshal

 

Fire marshal inspection before hydrotest

Ethanol loadout and denaturant receiving safety systems

 

Aventine or insurance

 

Inspect system installation and test

Ethanol containment liner

 

IDEM

 

Type of liner and coverage before covering

Wastewater cell liner (if required)

 

IDEM

 

Type of liner and coverage before covering

Process vessel and tank internals

 

Aventine

 

Inspect vessel and tank internals before hydrotest

 

Note:

For all Hold Points other than those designated to be inspected by Aventine
above, the 3 Business Day notice period in Section 2.7 of the General Conditions
shall not apply and the parties agree to work in good faith to provide adequate
notice for third party inspections.  The weekly schedules provided by Kiewit to
Owner shall provide adequate notice for purposes of Section 2.7 of the General
Conditions.

2


--------------------------------------------------------------------------------


Exhibit P – Preliminary Site Work and Allowances

Mount Vernon Ethanol Facility

No Preliminary site work has been authorized

Site Work ***

·                  Site Work engineering and design per the scope defined at the
end of Exhibit P.

·                  Rough grading of site prior to start of piling and
construction activities including any required fill to be brought onsite

·                  Grading and construction of relocated Southwind Port Road,
including demo of existing road to the extent necessary.  Relocation of street
lights and power by Vectren.

·                  Relocation/demolition of existing utilities as required

·                  Purchase and installation of required culverts, drainage
pipe, or other materials required for control of storm water runoff

·                  Development of the temporary construction parking area,
laydown areas, and roads

·                  Installation of the power feed for temporary construction
power

·                  Construction of storm drainage ponds and process ponds as
designed including all liners, piping, outfalls, etc.

·                  Dewatering system required for construction on the facility
during subsurface activities.

·                  Product storage containment berm and liner (or comparable
replacement)

·                  Construction of permanent plant roads

·                  Final grading including rock surfacing as required by the
final design

·                  Perimeter fencing and entrance gates for the facility

·                  Landscaping as required

·                  Facility entrance signage

Piling  ***

·                  Engineering of piling or other soil improvement technique as
determined by the final geotechnical report to be acceptable for the structures
and loads being constructed at Mt. Vernon

·                  Project test piling program or soil improvement testing
program

·                  Installation of piling or other soil improvement work under
required structures or equipment

1


--------------------------------------------------------------------------------


Buildings  ***

·                  Pre-engineered buildings’ (Main Process (including control
room), Maintenance, Administration, Distillation & Dehydration, and Boiler
buildings )including structural steel, girts, purlins, siding, roof support and
systems, interior and exterior lighting, interior walls and finishes, windows,
doors (including rollups), power (including required power panels), HVAC,
plumbing and insulation..  Also included in the allowance is the mezzanine floor
required in the maintenance building.

·                  Engineered buildings’ (Centrifuge, Evaporator, and
Fermentation buildings) siding, girts, purlins, doors (including rollups) roof
support and systems, interior and exterior lighting, power (including required
power panels), HVAC, plumbing, wall liner, and insulation for the Centrifuge,
Evaporator, and Fermentation buildings

·                  Buildings designed for occupancy include the Administration
Building, Control Room and Maintenance buildings.  Included in the allowance for
the Administration Building are foundations.

·                  Fire protection for fully finished areas (control room
building and maintenance building)

Grain/DDGS Handling ***

·                  Complete Grain handling/unloading system including ***
bushels of grain storage including design, installation, and startup.

·                  Complete DDGS handling/storage/loading system including
design, installation, and startup.

·                  Allowance includes piling or soil improvement, foundations,
equipment, silos, conveyance, electrical and instrumentation.

·                  All controls, control programming, control equipment.

·                  All electrical engineering, wiring, conduit, transformers,
gear, and terminations from the *** panel (referenced below).

·                  Kiewit has included in the firm price, grading of area,
electrical supply of a single *** feed to vendor supplied switchgear, and fiber
optic cable from the facility DCS system to interface with the Grain Handling
supplier equipment.

Heat Tracing   ***

·                  Includes the design, material purchase, and installation
required for complete heat trace package

·                  Includes the power supply and distribution for this scope of
work

2


--------------------------------------------------------------------------------


·                  Insulation and lagging of heat traced systems is included in
the provided firm pricing for the project and is not included in the allowance.

Fire Protection   ***

·                  Includes all the above ground fire protection / detection /
and alarming systems/wiring/boxes/annunciation/communication except the control
room building and the maintenance building which are included in the
pre-engineered building allowance.

·                  Includes design and installation of any fire protection or
detection determined necessary in the ethnol storage and loadout areas.

·                  Includes the design, supply, and install of required
sprinkler systems, including pipe, supports, sprinkler heads, control panels,
detectors and wiring

·                  Installation and supply of necessary handheld fire
extinguishers

·                  Included in the firm price is a single diesel and electric
fire pump sized for a maximum of *** each.  If flow demands are in excess of
this flow due to additional high flow systems being added, the differential cost
will be applied to the allowance.

Pipe Material ***

·                  Includes the purchase of fabricated pipe and bulk pipe
material. An add or deduct to this allowance will be determined by actual
surcharge costs for material.

Civil Engineering Scope for Mt. Vernon Allowance ***:

1.               Develop all site maps and plant layout drawings within the
ethanol plant boundary.

2.               Develop site storm water drainage plan to include the
following:

a.               Storm water shall drain to retention ponds designed by Bibb.
The final location of these ponds is TBD.  Current pricing provided for civil
work at Mt. Vernon includes the design of the detention cells *** for
containment of process water (see item 6).  The design of storm water retention
ponds is also included in the pricing.

b.               Determine drainage areas and characteristics (soils, land
cover/use, slope).

c.               Compute peak flows for design storms at relevant locations.

d.               Design appropriately sized drainage structures to convey flows
underneath the roadway crossings within the ethanol treatment plant site.

e.               Storm water shall discharge to the McFadden Creek via the
existing 48” culvert.  Defined scope assumes this will be acceptable for
discharge of both storm water and process wastewater.  Necessary permits are to
be obtained by Others.

3.               Develop a site grading plan including road and ethanol plant
structure elevations, incorporating the drainage analysis and features developed
for item 2.  The grading plan

3


--------------------------------------------------------------------------------


must be coordinated with the overall site development work be completed by
Aventine as applicable. The grading plan will also require coordination and
review with the city of Mt. Vernon and adjacent property owners. The grading
plan shall be designed to allow for ethanol plant expansion.

4.               Sizing and layout of all underground utilities required on the
ethanol plant site including but not limited to: natural gas, city water, fire
water loop, sanitary sewer, wastewater sewer, and underground electrical.

5.               Sizing, layout, and specification of the ethanol containment
berm. This includes specification of materials and liners required. Berm design
to include fire protection measures and storm water drainage or pump-out
features.

6.               Sizing, layout, and specification of the *** detention cells
for ethanol plant wastewater. Wastewater shall include cooling tower blowdown,
boiler blowdown, RO reject water, and plant sump discharges. Design shall
included sizing and design of the discharge line from the cells to the plant
boundary for discharge assuming that the flow from the process waste ponds can
be combined with the stormwater runoff pond overflow for discharge to the
existing culvert.  Necessary permits are to be obtained by Others.

7.               Coordinate as required with Aventine and Aventine’s consultant
to provide design information necessary for the stormwater runoff permit and
Stormwater Pollution Prevention Control Plan for the construction site.  The
preparation of these permits is not included in the civil design scope for Bibb
and Associates.

8.               Sizing, layout, and specification for all internal plant
roadways and the rerouting of the North-South Main Port Road to the east of the
rail loop.  Pricing provided does not include the relocation of existing
utilities associated with the relocation and demolition of the existing road.

9.               All design drawings and specifications shall be reviewed,
approved, and stamped by an Indiana licensed professional civil engineer.

10.         Perform required civil design work for new facility loop track to be
supplied and installed by Others.  Ameritrak will perform rail design work for
the ballast and rail.  Bibb shall coordinate civil design of the rail area with
Ameritrak as needed.

11.         Bibb shall support the submittal requirements for the Rule 5 Plan
Elements as follows:

a.               Facility site plan showing facility layout including rail,
interior plant roads, building, and the relocated Southwind Port Road

b.              Detailed civil design drawings showing all specific point where
stormwater discharge will leave the site.  Bibb shall also identify potential
discharge points to groundwater.  Information including locations, size, and
dimensions of stormwater system shall be included.

c.               Post construction peak discharge information for submittal.

d.              Bibb drawings shall clearly identify construction limits of the
project.

e.               Information on any off-site construction activities associated
with the project, if applicable.

4


--------------------------------------------------------------------------------


f.                 Locations of proposed soil stockpiles, borrow, and disposal
areas shall be identified.

g.              Final grading information shall be provided

h.              Detailed design information for new roadways.

i.                  Drawings showing location of construction silt fences and
other construction sediment control measures.

j.                  Develop and maintain a list of expected hazardous materials
present on the site during construction.

Actual submittal of the Rule 5 Plan shall remain the responsibility of Aventine
as will any permitting costs associated with the approval of the plan.

5


--------------------------------------------------------------------------------


EXHIBIT Q

TAX EXEMPTIONS AND CONCESSIONS

MT. VERNON, INDIANA

·                  Manufacturer’s Sales/Use Tax Exemption, IC 6-2.5-5-3(b)

·                  Manufacturers are exempt from sales tax on purchases of
machinery, equipment, and tools that are directly used in the manufacturing or
refining process.

·                  Industrial Development Grant Fund

·                  Real Property Tax Abatement Program

·                  Personal Property Tax Abatement Program


--------------------------------------------------------------------------------


Exhibit R - Cash Flow Curve

Mount Vernon

 

 

 

 

LNTP

 

Year

 

 

 

***

 

Time-Line

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Month

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Description

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

 

 

 

 

Piling

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

 

 

 

 

Excavation

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

Concrete

 

***

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

Structural Steel

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

Buildings

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

Equip. Install

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

Pipe Erection

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

Elect & Instr

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

Start-Up

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eng Equip

 

***

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Scaffold

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

Const. Equip

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

Indirects

 

***

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Mobilization

 

***

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

Totals by Month

 

***GRAPHIC [g192001ko24i001.gif]

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cummulative Total

 

***

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

LNTP

 

Year

 

 

 

***

 

Time-Line

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Month

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Description

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piling

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excavation

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buildings

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

Equip. Install

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipe Erection

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Elect & Instr

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Start-Up

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

Eng Equip

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

Scaffold

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Const. Equip

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Indirects

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Mobilization

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals by Month

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cummulative Total

 

***GRAPHIC [g192001ko24i001.gif]

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

LNTP

 

Year

 

 

 

***

 

Time-Line

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Month

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Description

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piling

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excavation

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buildings

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equip. Install

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipe Erection

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elect & Instr

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-Up

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eng Equip

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scaffold

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Const. Equip

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indirects

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mobilization

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals by Month

 

***

 

***

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

Cummulative Total

 

***

 

***

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

 


--------------------------------------------------------------------------------


Exhibit S

 

[g192001kp41i001.jpg]

AUTHORIZED BY: Safety/Loss Control Specialist

                                                                                       

REV NO: 0

DATE: 04-09-07

 

IMPORTANT NOTICE TO CONTRACTORS
HEALTH AND SAFETY PROGRAM

Dear Contractor:

Aventine Renewable Energy Inc. falls under the O.S.H.A. 1910.119 Process Safety
Management. By law, all contractors working in any of our PSM covered areas must
be evaluated for Safety.

The following information is required to be kept on record in our files:

·                            Experience Modification Rate (EMR) for the three
most current years. This information must be submitted on your insurance company
letterhead or other official verification.

·                            O.S.H.A. 300 Forms/Logs or Employers Report of
Accident Form.

·                            Complete the Safety, Health and Environmental
Generic Questionnaire (enclosed). Be sure to complete all requested items on the
questionnaire.

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

Brad Cantrell,
Health and Safety Department
(309) 347-9250

 

 

 

 

1


--------------------------------------------------------------------------------


Contractor – Safety Information

1.

Name of contractor company:

 

 

2.

Address:

 

 

 

 

 

3.

Phone:

 

 

 

4.

Using information from your O.S.H.A. Form 300, provide injury and/or illness
data for the last three years for your firm.

 

Specify Year

 

Year

 

Year

 

Year

 

 

 

 

 

 

 

No. of Fatalities

 

 

 

 

 

 

No. of cases with lost workdays and/or restricted work activities

 

 

 

 

 

 

No. of cases without lost workdays and/or restricted work activities

 

 

 

 

 

 

Employee hours worked (do not include non-work time, even though paid)

 

 

 

 

 

 

 

5.

Do you have a written safety program?

oYes

oNo

 

 

 

 

6.

Do you have one or more full-time:

 

 

 

 

 

 

 

Industrial Hygienists

oYes

oNo

 

 

 

 

 

Safety Professionals

oYes

oNo

 

7.

Do you have a training program for newly hired or promoted first-line
supervisors?

oYes

oNo

 

 

 

 

8.

Do you hold periodic safety meetings for your employees?

oYes

oNo

 

 

 

 

9.

Do you conduct field safety inspections of work in progress?

oYes

oNo

 

 

 

 

 

a) If yes, who conducts the inspections (title)?

 

 

 

 

 

b) How often?

 

 

 

10.

Are accident reports circulated to your management?

oYes

oNo

 

 

 

 

11.

Number of employees/shift:

 

 

 

 

 

 

12.

Hospital to use in case of an emergency:

 

 

 

 

13.

Contractor safety representative:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Phone:

 

 

 

2


--------------------------------------------------------------------------------


14.  Provide a summary of any O.S.H.A., E.P.A., or State citations that you have
received in the past (3) years. Include item(s) cited, monetary penalty, and
final settlement.

Where highlighted, please provide the following additional information:

·                             A copy of written safety policy endorsed by the
Contractor’s top management.

·                             A copy of the Contractor’s Safety Manual.

·                             The Contractor’s staffing plan for safety program
implement.

·                             The proposed initial employee safety orientation
program for this program.

·                             The types of safety equipment that Contractor will
provide for the project.

·                             A narrative of what the Contractor perceives to be
the significant safety hazards on this project.

·                             A description of how the Contractor’s on-site
project manager and supervisors are held accountable for safety performance.

·                             A description of the Contractor’s accident
investigation and safety audit procedures.

·                             A description of the types of safety, health, and
fire training programs the Contractor’s work force has received (or will receive
prior to commencement of work) that is applicable to this project.

·                             A description of how the Contractor’s safety
programs apply to subcontractors and the method used to insure that
subcontractors comply with applicable safety programs and regulations.

3


--------------------------------------------------------------------------------


[g192001kp43i001.jpg]

AUTHORIZED BY: Safety/Loss Control Specialist

REV NO: 0

DATE: 04-09-07

 

PROCESS SAFETY MANAGEMENT
CONTRACTORS

A.        Policy

Aventine Renewable Energy, Inc. is committed to the prevention of accidents and
improving quality and productivity related to Contractor work by providing a
safe workplace that protects Aventine and Contractor employees, the environment
and the general public.

Aventine shall promote an attitude of partnership, cooperation, and
communication with Contractors to enhance workplace safety. Personal safety is a
fundamental responsibility of both Aventine and Contractor employees.

Aventine shall maintain the independent contractor status of its Contractors and
their Subcontractors. Aventine shall not dictate the manner and means by which
the Contractor performs its work, except where specified in the written
contract; and, whenever unsafe acts/unsafe conditions pose an immediate threat
to the safety or health of personnel; and/or potential damage to Aventine
property.

B.        Purpose

To establish a policy and procedure for providing Aventine employees with
guidance in developing site-specific rules and practices to improve the safety
and health performance of contractors who perform work at Aventine.

To ensure that all Contractor personnel are informed of the known potential
fire, explosion, toxic release hazards, and other serious safety hazards related
to their work or the process.

To ensure that all Contractor personnel are aware of all applicable Aventine
safety rules and procedures pertaining to their work site, including the
facility’s emergency procedures.

This procedure applies to Aventine employees responsible for Contractor
selection, training, inspections and assessments, and for Contractor work
involving new construction projects, major renovation, and repair/maintenance
activities.

* Note: Repair/maintenance activities and incidental contractor work that do not
compromise the safety of personnel, facilities, and processes are excluded.
(E.g., janitorial and delivery services, etc.)

1


--------------------------------------------------------------------------------


C.        Approach

Contract employees must perform their work safely. Considering that Contractors
often perform very specialized and potentially hazardous tasks, such as confined
space entry activities and non-routine repair activities; their work must be
controlled while they are on or near a process covered by PSM. A permit system
or work authorization system for these types of activities are required for all
affected employees. The use of a work authorization system keeps an employer
informed of contract employee activities. A well-run and well-maintained
process, where employee safety is fully recognized benefits all of those who
work in the facility whether they are employees of the employer or the
contractor.

D.        Responsibilities

When selecting a contractor, the employer must obtain and evaluate information
regarding the contract employer’s safety performance and programs. The employer
also must inform contract employers of the known potential fire, explosion, or
toxic release hazards related to the contractor’s work and the process. The
employers must explain to contract employers the applicable provisions of the
emergency action plan; develop and implement safe work practices to control the
presence, entrance, and exit of contract employers and contract employees in
covered process areas; evaluate periodically the performance of contract
employers in fulfilling their obligations; and maintain a contract employee
injury and illness log related to the contractor’s work in the process areas.

E.        Program Elements

·         The Contractor and any personnel under his jurisdiction shall
continuously observe and enforce all applicable governmental safety regulations
and all safety rules and signs that may have been or may be established by
Aventine. Proper safety procedures and equipment must be utilized and maintained
at all times for protection of all personnel and facilities.

·         Before beginning work, the Contractor or his qualified supervisors
shall inspect the premises, location of work area, and examine all safety rules
and instructions to determine the nature and extent of difficulties and hazards.

·         Contractor shall promptly report in writing, all accidents in
connection with the work. Full details and statements of witnesses shall be
included in the reports on any accident that has resulted in injury, property
damage, or death.

·         Aventine reserves the right to suspend any Contractor where life or
Company property is imperiled. The Contractor shall suspend work when notified
by the Company that any personnel or equipment are exposed to unreasonable
hazards.

2


--------------------------------------------------------------------------------


·         Aventine shall issue Cutting and Welding permits before any cutting or
welding is performed in the plant. These permits shall be renewed each day.
Outside Contractors shall provide adequate fire protection equipment at the job
site, and Cutting and Welding equipment shall be maintained and used as per
O.S.H.A. standards. An Alcohol Area Hot Work Permit must be obtained for any
work in the alcohol production storage or loading areas, or any other areas
defined by the Plant contact.

·         Contractors shall obtain approval from the Plant contact prior to
moving any heavy construction equipment from one area to another. Flagmen or
groundmen will be provided by the Contractor as needed ahead of or behind any
heavy moving loads to ensure safe movement of this equipment.

·         Contractors’ equipment, supplies and building materials shall be kept
in order at all times to eliminate accident hazard and possible injury to
employees and its security is the responsibility of the Contractor.

·         At the end of the workday, work areas shall be fenced, boarded and
lighted as necessary. All of the Contractors’ equipment shall be shut off and
all obstacles removed from all walking areas.

·         All drivers of Contractors’ vehicles are required to observe speed
limits and posted instructions on Company roads.

·         Movement of Contractor’s personnel on Company property MUST be
confined to the location of their work site. In going to and from designated
work assignments, Contractors’ personnel must stay on established roads and
walks. They must not walk through buildings or shops.

a.)       All Contractors’ will sign in and out or use the provided swipe cards
to enter and leave the plant on a daily basis at the Security Office.

b.)       All Contractors’ and equipment will enter and leave the plant via the
Main Gate as directed by Security.

c.)       Contractor trucks are NOT TO BE USED TO CARRY EMPLOYEES TO AND FROM
THE WORK AREA IN AN UNSAFE MANNER. (E.g. workers are not to ride in the back of
pickup trucks, on forklifts, etc.) Any worker riding in a Contractors’ vehicle
must be in a belted seat.

d.)       Contractor must provide first aid facilities as may be needed for his
employees. Except in the case of serious accidents where the employee’s life or
health may be seriously endangered. Contractor’s personnel are not to use the
Company’s first aid facilities.

3


--------------------------------------------------------------------------------


e.)       The Contractor is responsible for and will provide all necessary
training of Contractors’ personnel so that they will be familiar with the
pertinent Company rules and regulations, and can safely perform the job.

f.)        The Contractor is to provide all necessary safety equipment. (i.e.,
hard hats, safety glasses, gloves, etc.)

g.)       Contractor shall rope off or barricade all work areas as a protective
measure to prevent injury to Owner’s employees, including work areas around and
under overhead scaffolds and staging, floor openings, open shafts, overhead work
(i.e., cutting through floors, tower constructions, excavations, etc.).
Contractor shall provide and maintain suitable coverings or barricades on floor
openings. Planks used on overhead beams or scaffolds shall be tied down for
added safety and removed when the work is finished. Aventine will assume no
responsibility whatsoever for possible damage to Contractors’ employees’
vehicles or other personal property while within the confines of Aventine.

h.)       Manlifts. All employees of outside contractors are FORBIDDEN to ride
Plant manlifts.

i.)        For their own protections, all Contractors’ employees must abide by
the following safety dress rules:

·          Be fully clothed - shirts with sleeves and trousers (no shorts).

·          Hard hats are mandatory in all areas of the Plant, except in offices,
lunchrooms, restrooms and parking lot (outside Plant).

·          Footwear - shoes of durable work type must be worn. Tennis or canvas
shores are not allowed in the Plant. Aventine encourages the use of steel toed
safety shoes.

·          Hearing Protection is mandatory in those areas of the Plant
designated
“Hearing Protection Required”, OSHA 1910.95.

j.)        Contact lenses should not be worn in areas where there is a potential
exposure to corrosive, irritating or toxic chemical vapors, mists, fumes or
dusty environment. A contaminant may permeate the lens and be held in contact
with the eye, thereby, producing eye damage. Wearing contact lenses in
contaminated atmospheres with a full-face respirator is prohibited by Federal
regulation: OSHA29 CFR 1910.134(e).

k.)       Gambling, drunkenness, fighting, firearms, habit-forming drugs,
intoxicating liquor and “Practical Joking” or “Horseplay” are not permitted on
Company property.

l.)        Radios capable of receiving commercial broadcast are not permitted in
the Plant.

m.)      Cameras are not permitted in the Plant.

4


--------------------------------------------------------------------------------


n.)       Running is prohibited in the Plant.

o.)       Crossing standing railcars by climbing through cars or climbing over
the car couplers is strictly forbidden. Care must be taken that no rail car
switching or pulling is being done before crossing the tracks at the end of the
cars.

p.)       Fire Regulations:

·         No smoking shall be permitted anywhere within Aventine property except
in areas clearly designated for that purpose.

·         Storage or use of combustible or otherwise hazardous materials is
prohibited except in amounts allowed by Aventine fire insurance underwriters.
Flammable liquids, such as gasoline, kerosene, alcohol, diesel oil, etc. must be
kept under lock and key in locations designated by Aventine.

·         At the end of each day, Contractor shall dispose of any combustible or
otherwise hazardous debris and remove all empty gas and oxygen cylinders.

·         No gasoline, fuel oil, alcohol or other flammables are allowed on the
premises without the permission of Aventine.

·         No tar pots or similar equipment are allowed on any roof.

·         All welding will be performed by properly grounding directly to piece
being welded and requires Plant permit.

·         All tarpaulins must be fire retardant.

·         All fires and accidents must be reported to Aventine Project Engineer.

·         Contractor is prohibited from using any stud riveter depending on any
explosive cartridge as a means of operations.

5


--------------------------------------------------------------------------------


Exhibit T – Major Subcontractors List

Mount Vernon Ethanol

Scope of Work

 

Subcontractor/Vendor

 

Location

 

 

 

 

 

Insulation

 

TBD

 

 

 

 

 

 

 

Field Tanks

 

TBD

 

 

 

 

 

 

 

Grain/DDGS Handling

 

TBD

 

 

 

 

 

 

 

Pre-Engineered Buildings

 

TBD

 

 

 

 

 

 

 

Fire Protection

 

TBD

 

 

 

 

 

 

 

Scaffold Erection

 

TBD

 

 

 

 

 

 

 

Electrical Construction

 

TBD

 

 

 


--------------------------------------------------------------------------------


Exhibit U

Manufacturers not covered by Indemnity

NONE


--------------------------------------------------------------------------------